[ex102foreigncreditagreem001.jpg]
1024613.07B-CHISR02A - MSW EXECUTION VERSION $150,000,000 CREDIT AGREEMENT Dated
as of June 4, 2015 among AVAYA CANADA CORP., as Canadian Borrower, AVAYA UK, as
U.K. Borrower, AVAYA INTERNATIONAL SALES LIMITED, as Irish Borrower, AVAYA
DEUTSCHLAND GMBH and AVAYA GMBH & CO. KG, as German Borrowers, THE SEVERAL
FOREIGN GUARANTORS PARTY HERETO, CITIBANK, N.A., as Administrative Agent and as
an L/C Issuer, CITIBANK, N.A., CANADIAN BRANCH, as Canadian Swing Line Lender,
CITIBANK, N.A., LONDON BRANCH, as European Swing Line Lender, and THE OTHER
LENDERS PARTY HERETO ________________ WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agent, BANK OF AMERICA, N.A., as Documentation Agent, CITIGROUP
GLOBAL MARKETS INC., BANK OF AMERICA, N.A. AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Joint Lead Arrangers and Joint Bookrunners Skadden, Arps, Slate,
Meagher & Flom LLP 155 North Wacker Chicago, Illinois 60606 Exhibit 10.2



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem002.jpg]
-i- 1024613.07B-CHISR02A - MSW TABLE OF CONTENTS Page ARTICLE I Definitions and
Accounting Terms SECTION 1.01 Defined Terms
...................................................................................................1
SECTION 1.02 Other Interpretive Provisions
...........................................................................75
SECTION 1.03 Accounting Terms
............................................................................................76
SECTION 1.04 Rounding
..........................................................................................................76
SECTION 1.05 References to Agreements, Laws, Etc.
............................................................76 SECTION 1.06
Times of
Day....................................................................................................76
SECTION 1.07 [Reserved]
........................................................................................................76
SECTION 1.08 Currency Equivalents Generally
......................................................................76 SECTION
1.09 Change in Currency
.........................................................................................77
SECTION 1.10 Pro Forma
Calculations....................................................................................78
SECTION 1.11 Defined Terms
.................................................................................................79
ARTICLE II The Commitments and Credit Extensions SECTION 2.01 The
Loans.........................................................................................................80
SECTION 2.02 Borrowings, Conversions and Continuations of Loans
...................................82 SECTION 2.03 Letters of Credit
...............................................................................................84
SECTION 2.04 Swing Line Loans
............................................................................................94
SECTION 2.05 Prepayments
.....................................................................................................97
SECTION 2.06 Termination or Reduction of Commitments
..................................................100 SECTION 2.07 Repayment of
Loans
......................................................................................101
SECTION 2.08
Interest............................................................................................................101
SECTION 2.09 Fees
................................................................................................................102
SECTION 2.10 Computation of Interest and Fees
..................................................................103 SECTION
2.11 Evidence of Indebtedness
..............................................................................103
SECTION 2.12 Payments Generally
.......................................................................................104
SECTION 2.13 Sharing of Payments
......................................................................................105
SECTION 2.14 Incremental Credit Extensions
.......................................................................106
SECTION 2.15 Reserves
.........................................................................................................107
SECTION 2.16 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest..................................................................................................................108
SECTION 2.17 Blocked Loan Parties
.....................................................................................109



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem003.jpg]
-ii- 1024613.07B-CHISR02A - MSW ARTICLE III Taxes, Increased Costs Protection
and Illegality SECTION 3.01 Taxes
..............................................................................................................109
SECTION 3.02 Illegality
.........................................................................................................120
SECTION 3.03 Inability to Determine Rates
..........................................................................121
SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans, CDOR Loans and EURIBOR Loans
.........................121 SECTION 3.05 Funding Losses
..............................................................................................123
SECTION 3.06 Matters Applicable to All Requests for Compensation
.................................123 SECTION 3.07 Replacement of Lenders under
Certain Circumstances .................................124 SECTION 3.08 Survival
..........................................................................................................125
ARTICLE IV Conditions Precedent to Credit Extensions SECTION 4.01 Conditions to
Initial Credit Extension
...........................................................126 SECTION 4.02
Conditions to All Credit Extensions
..............................................................130 ARTICLE V
Representations and Warranties SECTION 5.01 Existence, Qualification and Power;
Compliance with Laws ........................130 SECTION 5.02 Authorization; No
Contravention
..................................................................131 SECTION
5.03 Governmental Authorization
.........................................................................131
SECTION 5.04 Binding Effect
................................................................................................131
SECTION 5.05 Financial Statements; No Material Adverse Effect
.......................................131 SECTION 5.06 Litigation
........................................................................................................132
SECTION 5.07 Labor Matters
.................................................................................................132
SECTION 5.08 Ownership of Property; Liens
........................................................................132
SECTION 5.09 Environmental
Matters...................................................................................132
SECTION 5.10 Taxes
..............................................................................................................134
SECTION 5.11 ERISA Compliance
........................................................................................134
SECTION 5.12 Subsidiaries
....................................................................................................135
SECTION 5.13 Margin Regulations; Investment Company Act
............................................135 SECTION 5.14 Disclosure
......................................................................................................136
SECTION 5.15 Intellectual Property; Licenses, Etc.
..............................................................136 SECTION 5.16
Solvency
.........................................................................................................136
SECTION 5.17 Subordination of Junior
Financing.................................................................136
SECTION 5.18 [Reserved]
......................................................................................................136
SECTION 5.19 Centre of Main Interests and
Establishments.................................................136 SECTION 5.20
Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions
........................137



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem004.jpg]
-iii- 1024613.07B-CHISR02A - MSW ARTICLE VI Affirmative Covenants SECTION 6.01
Financial Statements and Borrowing Base Certificates
.................................137 SECTION 6.02 Certificates; Other
Information
......................................................................140
SECTION 6.03 Notices
...........................................................................................................143
SECTION 6.04 Payment of
Obligations..................................................................................143
SECTION 6.05 Preservation of Existence, Etc.
......................................................................144
SECTION 6.06 Maintenance of Properties
.............................................................................144
SECTION 6.07 Maintenance of Insurance
..............................................................................144
SECTION 6.08 Compliance with Laws
..................................................................................144
SECTION 6.09 Books and Records
........................................................................................144
SECTION 6.10 Inspection Rights
...........................................................................................144
SECTION 6.11 Additional Guarantors and Covenant to Give Security
.................................145 SECTION 6.12 Compliance with Environmental
Laws ..........................................................148 SECTION 6.13
Further Assurances and Post-Closing
Conditions..........................................148 SECTION 6.14 Designation
of Subsidiaries
...........................................................................149
SECTION 6.15 Cash Management Systems
...........................................................................150
SECTION 6.16 [Reserved]
......................................................................................................153
SECTION 6.17 Canadian Pension
Matters..............................................................................153
ARTICLE VII Negative Covenants SECTION 7.01 Liens
...............................................................................................................154
SECTION 7.02 Investments
....................................................................................................158
SECTION 7.03 Indebtedness
...................................................................................................161
SECTION 7.04 Fundamental Changes
....................................................................................166
SECTION 7.05
Dispositions....................................................................................................168
SECTION 7.06 Restricted Payments
.......................................................................................170
SECTION 7.07 Change in Nature of Business
........................................................................173
SECTION 7.08 Transactions with Affiliates
...........................................................................173
SECTION 7.09 Burdensome Agreements
...............................................................................175
SECTION 7.10 Use of
Proceeds..............................................................................................176
SECTION 7.11 Accounting Changes
......................................................................................177
SECTION 7.12 Prepayments, Etc. of Indebtedness
................................................................177 SECTION 7.13
Equity Interests of Certain Restricted Subsidiaries
.......................................177 SECTION 7.14 Centre of Main Interest
..................................................................................177
SECTION 7.15 [Reserved].
.....................................................................................................178
SECTION 7.16 Financial Covenant; Equity Cure.
..................................................................178 SECTION
7.17 [Reserved]
......................................................................................................178
SECTION 7.18 Pension Plans
.................................................................................................179
SECTION 7.19 Companies Act 2014 of Ireland
.....................................................................179



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem005.jpg]
-iv- 1024613.07B-CHISR02A - MSW ARTICLE VIII Events of Default and Remedies
SECTION 8.01 Events of Default
...........................................................................................179
SECTION 8.02 Remedies upon Event of Default
...................................................................182 SECTION
8.03 Application of
Funds......................................................................................183
ARTICLE IX Administrative Agent and Other Agents SECTION 9.01 Appointment and
Authorization of the Administrative Agent ......................184 SECTION 9.02
Delegation of Duties
......................................................................................185
SECTION 9.03 Liability of Agents
.........................................................................................185
SECTION 9.04 Reliance by the Administrative Agent
...........................................................187 SECTION 9.05
Notice of
Default............................................................................................187
SECTION 9.06 Credit Decision; Disclosure of Information by Agents
.................................188 SECTION 9.07 Indemnification of Agents
.............................................................................188
SECTION 9.08 Withholding Tax
............................................................................................189
SECTION 9.09 Agents in Their Individual Capacities
...........................................................189 SECTION 9.10
Successor Administrative Agent
....................................................................190 SECTION
9.11 Administrative Agent May File Proofs of Claim
...........................................192 SECTION 9.12 Collateral and
Guaranty Matters
....................................................................192 SECTION
9.13 Other Agents; Arrangers and Managers
........................................................194 SECTION 9.14
Appointment of Supplemental Administrative Agents
..................................194 SECTION 9.15 [Reserved]
......................................................................................................195
SECTION 9.16 Reports and Financial Statements
..................................................................195 SECTION
9.17 Release
...........................................................................................................196
SECTION 9.18 Acknowledgment of Security Trust
Deed......................................................196 SECTION 9.19
Quebec Security
.............................................................................................196
ARTICLE X Miscellaneous SECTION 10.01 Amendments, Etc.
..........................................................................................197
SECTION 10.02 Notices and Other Communications; Facsimile Copies
................................199 SECTION 10.03 No Waiver; Cumulative Remedies
................................................................200 SECTION
10.04 Attorney Costs and
Expenses.........................................................................200
SECTION 10.05 Indemnification by the Borrowers
.................................................................201 SECTION
10.06 Payments Set
Aside........................................................................................202
SECTION 10.07 Successors and
Assigns..................................................................................202
SECTION 10.08 Confidentiality
...............................................................................................207
SECTION 10.09 Treatment of Information
...............................................................................208
SECTION 10.10 Setoff
..............................................................................................................209
SECTION 10.11 Interest Rate Limitation
.................................................................................210



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem006.jpg]
-v- 1024613.07B-CHISR02A - MSW SECTION 10.12 Counterparts
...................................................................................................210
SECTION 10.13 Integration
......................................................................................................210
SECTION 10.14 Survival of Representations and Warranties
..................................................210 SECTION 10.15 Severability
....................................................................................................211
SECTION 10.16 GOVERNING LAW
......................................................................................211
SECTION 10.17 WAIVER OF RIGHT TO TRIAL BY
JURY................................................212 SECTION 10.18 Binding
Effect
................................................................................................212
SECTION 10.19 Judgment Currency
........................................................................................212
SECTION 10.20 Lender Action
................................................................................................213
SECTION 10.21 USA PATRIOT Act
.......................................................................................213
SECTION 10.22 No Advisory or Fiduciary Responsibility
......................................................213 SECTION 10.23 No
Personal Liability
.....................................................................................214
SECTION 10.24 Joint and Several Liability
.............................................................................214
SECTION 10.25 Contribution and Indemnification Among the Borrowers
.............................215 SECTION 10.26 Agency of the Administrative
Borrower for Each Other Borrower ..............216 SECTION 10.27 Reinstatement
.................................................................................................216
SECTION 10.28 Express Waivers by Borrowers in Respect of Cross Guaranties and
Cross Collateralization
.........................................................................................216
SECTION 10.29 Special Provisions Relating to Certain Currencies
........................................218 SECTION 10.30 Abstract
Acknowledgment of Indebtedness and Joint Creditorship ..............218 SECTION
10.31 Special Appointment of Administrative Agent for German Security
............220 SECTION 10.32 German Limitation Language
........................................................................221
SECTION 10.33 One Obligation
...............................................................................................223
SECTION 10.34 Parallel
Debt...................................................................................................223
SECTION 10.35 Defaulting Lender
..........................................................................................223



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem007.jpg]
-vi- 1024613.07B-CHISR02A - MSW SCHEDULES 1.01A Certain Security Interests and
Guarantees 1.01B Unrestricted Subsidiaries 1.01C Excluded Subsidiaries 1.01D L/C
Sublimits 1.01E Certain Customers 2.01 Revolving Credit Commitments 3.01(l)(vii)
U.K. Loan Party DTTP Filing 4.01 Opinion Counsel 5.11 Employee Benefit Plans
5.12 Subsidiaries and Other Equity Investments 5.19 Centre of Main Interest
6.15(a) DDAs 7.01(b) Existing Liens 7.02(g) Existing Investments 7.03(b)
Existing Indebtedness 7.05(k) Scheduled Dispositions 7.08 Transactions with
Affiliates 7.09 Existing Restrictions 10.02 Administrative Agent’s Office,
Certain Addresses for Notices EXHIBITS A Form of Committed Loan Notice B Form of
Swing Line Loan Notice C Form of Revolving Credit Note D Form of Calculation
Certificate E Form of Assignment and Assumption F Forms of Guaranties G Forms of
Security Agreements H [reserved] I [reserved] J Form of Foreign Lender
Certification K Borrowing Base Certificate



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem008.jpg]
1024613.07B-CHISR02A - MSW CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”)
is entered into as of June 4, 2015, among AVAYA CANADA CORP., an unlimited
liability company organized under the laws of the province of Nova Scotia (the
“Canadian Borrower”), AVAYA UK, a company incorporated under the laws of England
and Wales (the “U.K. Borrower”), AVAYA INTERNATIONAL SALES LIMITED, a limited
liability company incorporated under the laws of Ireland (the “Irish Borrower”),
AVAYA DEUTSCHLAND GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany (“Avaya Deutschland”),
AVAYA GMBH & CO. KG, a limited partnership (GmbH & Co. KG) existing under the
laws of Germany (“Avaya KG”, and together with Avaya Deutschland, the “German
Borrowers”, and the German Borrowers together with the U.K. Borrower and the
Irish Borrower, the “European Borrowers”, and the European Borrowers, together
with the Canadian Borrower, the “Borrowers” and each, individually, a
“Borrower”), any Foreign Guarantors party hereto, CITIBANK, N.A., as
Administrative Agent and L/C Issuer, CITIBANK, N.A., CANADIAN BRANCH, as
Canadian Swing Line Lender, and CITIBANK, N.A., LONDON BRANCH, as European Swing
Line Lender, and each lender from time to time party hereto (collectively, the
“Lenders” and each, individually, a “Lender”). PRELIMINARY STATEMENTS On the
terms and subject to the conditions set forth herein, the applicable Lenders
have indicated their willingness to extend credit to the Borrowers in the form
of a Revolving Credit Facility in an initial aggregate Dollar Amount of
$150,000,000, which Revolving Credit Facility may include one or more Swing Line
Loans and one or more Letters of Credit from time to time. NOW, THEREFORE,
subject to the conditions set forth herein and for valuable consideration hereby
acknowledged, the parties hereto agree as follows: ARTICLE I Definitions and
Accounting Terms SECTION 1.01 Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below: “Accommodation Payment”
has the meaning specified in Section 10.25. “Account” has the meaning assigned
to such term in the U.S. Security Agreement or the Canadian Security Agreement,
as applicable. “Account Debtor” means any Person obligated on an Account.
“Activities” has the meaning specified in Section 9.09(b). “Additional Lender”
has the meaning specified in Section 2.14(a).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem009.jpg]
-2- 1024613.07B-CHISR02A - MSW “Adjusted Borrowing Base” means the sum of the
Canadian Borrowing Base, the U.K. Borrowing Base and the Irish Borrowing Base.
“Adjusted Line Cap” means, at any time, the lesser of (y) the Adjusted Borrowing
Base at such time and (z) the aggregate Revolving Credit Commitments at such
time. “Adjusted Revolving Credit Exposure” means, at any time, Revolving Credit
Exposure (excluding the Outstanding Amount of Revolving Credit Loans and Swing
Line Loans to the German Borrowers and L/C Obligations in respect of Letters of
Credit issued for the account of the German Borrowers). “Adjustment Date” has
the meaning specified in the definition of “Applicable Rate.” “Administrative
Agent” means Citibank, in its capacity as administrative agent and collateral
agent (or, as the case may be, security trustee) under the Loan Documents, or
any successor administrative agent and collateral agent (or, as the case may be,
security trustee), it being understood that Citibank may designate any of its
Affiliates, including without limitation Citicorp International Limited, as
administrative agent for a particular Alternative Currency and that such
Affiliate shall be considered an Administrative Agent for all purposes
hereunder. “Administrative Agent’s Office” means, with respect to any currency,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Administrative Borrower and the Lenders. “Administrative Borrower”
has the meaning specified in Section 10.26. “Administrative Questionnaire” means
an Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arrangers, the Agents, their respective lending affiliates or any entity
acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Company or any of their respective Subsidiaries. “Agent-Related
Persons” means the Agents, together with their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates. “Agent’s Group” has the meaning specified in Section 9.09(b).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem010.jpg]
-3- 1024613.07B-CHISR02A - MSW “Agents” means, collectively, the Administrative
Agent, the Syndication Agent, the Documentation Agent and the Supplemental
Administrative Agents (if any) and the Arrangers. “Aggregate Commitments” means
the Commitments of all the Lenders. “Agreement” means this Credit Agreement, as
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof. “Agreement Currency” has the meaning specified in Section
10.19. “Allocable Amount” has the meaning specified in Section 10.25.
“Alternative Currency” means Canadian Dollars, Sterling and Euros. “Alternative
Currency Equivalent” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Alternative Currency
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars. “Annual Financial
Statements” means the consolidated (and, to the extent set forth therein,
consolidating) annual balance sheets, and the related consolidated (and, to the
extent set forth therein, consolidating) annual statements of income,
stockholders’ equity and cash flows, in each case delivered pursuant to Sections
4.01(g)(i), (iv) or (v). “Anti-Corruption Laws” means the Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010 and all laws, rules and
regulations relating to bribery in Canada, Ireland and Germany. “Anti-Terrorism
Laws” means Title III of the USA Patriot Act, the Trading with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto. “Applicable Rate” means a
percentage per annum equal to (a) from the Closing Date through the first full
fiscal quarter ending after the Closing Date, (i) for Eurocurrency Rate Loans,
CDOR Loans or EURIBOR Loans, 1.75%, (ii) for Base Rate Loans or Canadian Prime
Rate Loans, 0.75% and (iii) for Letter of Credit Fees, the Applicable Rate for
(x) with respect to Letters of Credit denominated in Dollars or Sterling,
Eurocurrency Rate Loans, (y) with respect to Letters of Credit denominated in
Canadian Dollars, CDOR Loans, and (z) with respect to Letters of Credit
denominated in euros, EURIBOR Loans, in each case then in effect less the
fronting fee payable in respect of the applicable Letter of Credit, and (b)
thereafter, the following percentages per annum, based upon the Average
Historical Excess Availability as set forth in the most recent Monthly Borrowing
Base Certificate received by the Administrative Agent pursuant to Section
6.01(e): Applicable Rate



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem011.jpg]
-4- 1024613.07B-CHISR02A - MSW Pricing Level Average Historical Excess
Availability (as a percentage of total Commitments) Eurocurrency Rate, CDOR
Rate, EURIBOR Rate and Overnight Eurocurrency Rate for Loans and Letter of
Credit Fees Base Rate and Canadian Prime Rate for Loans 1 less than 50% 1.75%
0.75% 2 greater than or equal to 1.50% 0.50% 50% Any increase or decrease in the
Applicable Rate resulting from a change in the Average Historical Excess
Availability shall become effective as of the first Business Day immediately
following the date a Monthly Borrowing Base Certificate is delivered pursuant to
Section 6.01(e) (each, an “Adjustment Date”); provided that the highest pricing
level shall apply as of the first Business Day of each calendar month after the
date on which a Monthly Borrowing Base Certificate was required to have been
delivered but was not delivered and shall continue to so apply to and including
the date on which such Monthly Borrowing Base Certificate is so delivered (and
thereafter the pricing level previously in effect until otherwise determined in
accordance with this definition). In addition, “Applicable Rate” means a
percentage per annum equal to 0.25% on the average daily Unused Amount.
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined before the 91st
day after the date on which all Loans have been repaid and all Commitments have
been terminated that the Average Historical Excess Availability set forth in any
Monthly Borrowing Base Certificate delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Rate that is less than
that which would have been applicable had the Average Historical Excess
Availability been accurately determined, then, for all purposes of this
Agreement, the “Applicable Rate” for any day occurring within the period covered
by such Monthly Borrowing Base Certificate shall retroactively be deemed to be
the relevant percentage as based upon the accurately determined Average
Historical Excess Availability for such period, and any shortfall in the
interest or fees theretofore paid by the Borrowers for the relevant period
pursuant to Sections 2.08(a) and 2.09(a) as a result of the miscalculation of
the Average Historical Excess Availability shall be deemed to be (and shall be)
due and payable upon the date that is five (5) Business Days after notice by the
Administrative Agent to the Administrative Borrower of such miscalculation. If
the preceding sentence is complied with the failure to previously pay such
interest and fees shall not in and of itself constitute a Default and no amounts
shall be payable at the Default Rate in respect of any such interest or fees.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
relevant L/C Issuer or Swing Line Lender, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem012.jpg]
-5- 1024613.07B-CHISR02A - MSW “Appropriate Lender” means, at any time, (a) with
respect to Loans of any Class, the Lenders of such Class, (b) with respect to
any Letters of Credit, (i) the relevant L/C Issuer and (ii) the Lenders and (c)
with respect to any Swing Line Facility, (i) the applicable Swing Line Lender
and (ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a),
the Lenders. “Approved Electronic Communications” means each Communication that
any Loan Party is obligated to, or otherwise chooses to, provide to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information material; provided,
however, that, solely with respect to delivery of any such Communication by any
Loan Party to the Administrative Agent and without limiting or otherwise
affecting either the Administrative Agent’s right to effect delivery of such
Communication by posting such Communication to the Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.05(a) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article IV or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement. “Approved Fund” means, with respect to any
Lender, any Fund that is administered, advised or managed by (a) such Lender,
(b) an Affiliate of such Lender or (c) an entity or an Affiliate of an entity
that administers, advises or manages such Lender. “Arrangers” means Citigroup
Global Markets Inc., Bank of America, N.A. and Wells Fargo Bank, National
Association, each in its capacity as a Joint Lead Arranger. “Assignees” has the
meaning specified in Section 10.07(b). “Assignment and Assumption” means an
Assignment and Assumption substantially in the form of Exhibit E or any other
form approved by the Administrative Agent. “Assignment Taxes” has the meaning
specified in Section 3.01(f). “Attorney Costs” means all reasonable fees,
expenses and disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem013.jpg]
-6- 1024613.07B-CHISR02A - MSW “Availability Requirements” means, at any time,
that (i) Excess Availability shall not be less than zero, (ii) Adjusted
Revolving Credit Exposure shall not exceed the Adjusted Line Cap; (iii) the
aggregate Outstanding Amount of Revolving Credit Loans and Swing Line Loans to
Avaya Deutschland shall not exceed the Avaya Deutschland Line Cap; and (iv) the
aggregate Outstanding Amount of Revolving Credit Loans and Swing Line Loans to
Avaya KG shall not exceed the Avaya KG Line Cap. “Availability Reserves” means,
without duplication of any other reserves or items that are otherwise addressed
or excluded through eligibility criteria, such reserves, subject to Section
2.15, as the Administrative Agent, in its Permitted Discretion, determines as
being appropriate to reflect any impediments to the realization upon the
Collateral consisting of Eligible Accounts or Eligible Inventory included in the
Borrowing Base (including claims that the Administrative Agent determines will
need to be satisfied in connection with the realization upon such Collateral).
“Avaya Deutschland” has the meaning specified in the introductory paragraph to
this Agreement. “Avaya Deutschland Borrowing Base” means, on any date, an amount
equal to (y) 85% multiplied by the book value of Avaya Deutschland’s Eligible
Accounts minus (z) any Reserves. “Avaya Deutschland Line Cap” means, at any
time, the lesser of (y) the Avaya Deutschland Borrowing Base at such time and
(z) the aggregate Revolving Credit Commitments at such time. “Avaya KG” has the
meaning specified in the introductory paragraph to this Agreement. “Avaya KG
Borrowing Base” means, on any date, an amount equal to (y) 85% multiplied by the
book value of Avaya Deutschland’s Eligible Accounts minus (z) any Reserves.
“Avaya KG Line Cap” means, at any time, the lesser of (y) the Avaya KG Borrowing
Base at such time and (z) the aggregate Revolving Credit Commitments at such
time. “Average Historical Excess Availability” means, at any Adjustment Date,
the average daily Excess Availability for the three calendar month period
immediately preceding such Adjustment Date (with the Borrowing Base for any day
used to determine “Excess Availability” calculated by reference to the most
recent Monthly Borrowing Base Certificate delivered to the Administrative Agent
on or prior to such day pursuant to Section 6.01(e)). “Bankruptcy Code” means
title 11 of the United States Code entitled “Bankruptcy” as now or hereafter in
effect, or any successor statute. “Base Rate” means for any day a fluctuating
rate per annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of
1%, (b) the rate of interest in effect for such day as publicly announced from
time to time by the Administrative Agent as its “prime rate” and (c) the sum of
1.00% plus the Eurocurrency Rate for a thirty (30) day Interest Period as
determined on



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem014.jpg]
-7- 1024613.07B-CHISR02A - MSW such day. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change. “Base Rate Loan” means a
Loan denominated in Dollars that bears interest based on the Base Rate. “Blocked
Account Agreement” has the meaning provided in Section 6.15(b). “Blocked
Accounts” has the meaning provided in Section 6.15(b). “Borrower Obligations”
means the Obligations of any Borrower. Without limiting the generality of the
foregoing, the Borrower Obligations under the Loan Documents include the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit and other reimbursement obligations, charges, expenses, fees, Attorney
Costs, indemnities and other amounts payable by any Borrower under any Loan
Document. “Borrower Transaction Requirements” means, with respect to any
proposed Disposition, Investment, corporate or organizational action, Restricted
Payment, or other event, action or transaction of any kind that affects the
Equity Interests, or all or substantially all of the assets, of any Borrower,
the satisfaction of each of the following requirements: (a) such Borrower or, if
another Person becomes a Successor Borrower as a result of such event, such
Successor Borrower shall remain at all times a wholly-owned direct Subsidiary of
(i) a parent that is a wholly-owned direct or indirect Restricted Subsidiary of
the Company (which parent, in the case of a European Borrower, shall be a
Foreign Subsidiary and which shall be, or shall have become, a Foreign Guarantor
in accordance with the Collateral and Guarantee Requirement) or (ii) in the case
of the Canadian Borrower, the Company; (b) such event shall not adversely affect
the Lien of the Administrative Agent in the Equity Interests of such Borrower
or, if another Person becomes a Successor Borrower as a result of such event,
such Successor Borrower or in any other Collateral, or the Foreign Guaranty, and
the requirements of the Collateral and Guarantee Requirement shall have been met
with respect to such event in accordance with Section 6.11; (c) the corporate or
other organizational existence of such Borrower or, if another Person becomes a
Successor Borrower as a result of such event, such Successor Borrower shall
survive such event, and such Borrower or Successor Borrower shall remain
incorporated or organized in the same jurisdiction as on the Closing Date; (d)
any merger, amalgamation, or other consolidation of a Borrower with or into
another Person, for which the Borrower does not survive such event, or any
Disposition of all or substantially all of the assets of a Borrower to another
Person that is a Restricted Subsidiary, shall be subject to the following
requirements: (A) the Person



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem015.jpg]
-8- 1024613.07B-CHISR02A - MSW formed by or surviving such merger, amalgamation
or consolidation, or such transferee of all or substantially all of such
Borrower's assets (in each case, any such Person, the “Successor Borrower”)
shall expressly assume all the obligations of the non-surviving (or transferor)
Borrower under this Agreement and the other Loan Documents to which the
non-surviving (or transferor) Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(B) each Guarantor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to the applicable Guaranty confirmed
that its Guarantee of the Obligations or the Borrower Obligations, as
applicable, shall apply to the Successor Borrower’s obligations under this
Agreement, (C) each Foreign Loan Party, unless it is the other party to such
merger, amalgamation or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, and (D) the Company shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger, amalgamation or consolidation
and such supplement to this Agreement or any Collateral Document comply with
this Agreement; provided, further, that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, the non-surviving
(or transferor) Borrower under this Agreement; provided however, that the
foregoing shall not prohibit the sale, transfer or other disposition of 100% of
the Equity Interests (or all or substantially all of the assets) of any Borrower
to an unaffiliated third party to the extent otherwise permitted under this
Agreement (including pursuant to Section 7.05) and the other Loan Documents, or
the designation of a Borrower (or its direct or indirect Parent) as an
Unrestricted Subsidiary in accordance with Section 6.14, in each case so long as
(i) prior to (or contemporaneously with) such sale, transfer, disposition or
designation, all Loans of such Borrower have been repaid and all Letters of
Credit of such Borrower terminated (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized or, if satisfactory to
the L/C Issuer in its sole discretion, a backstop letter of credit is in place),
and (ii) the Availability Requirements shall be met both immediately before and
after such sale, transfer, disposition or designation, in each case after giving
effect to such sale, transfer, disposition or designation and the removal of the
assets of the Borrower whose Equity Interests or assets were sold, transferred
or otherwise disposed of in such transaction, or which has become an
Unrestricted Subsidiary, from the Borrowing Base (which shall be deemed to occur
automatically upon the occurrence of such transaction) on a pro forma basis.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Protective Advance, as the context may require. “Borrowing Base” means the
Adjusted Borrowing Base, the Canadian Borrowing Base, the U.K. Borrowing Base,
the Irish Borrowing Base, the Avaya Deutschland Borrowing Base, the Avaya KG
Borrowing Base and/or the Total Borrowing Base, as the context may require. Each
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 6.01(e).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem016.jpg]
-9- 1024613.07B-CHISR02A - MSW “Borrowing Base Certificate” means a certificate,
duly executed by a Responsible Officer of the Administrative Borrower,
appropriately completed and substantially in the form of Exhibit K or another
form that is acceptable to the Administrative Agent in its reasonable
discretion. “Bridge Facility Agreement” means that certain Senior Unsecured
Bridge Agreement, dated as of October 26, 2007, among the Company, the other
parties thereto and Morgan Stanley Senior Funding, Inc., as administrative
agent, together with the Exchange Notes Indenture between the Company, the other
parties thereto and a trustee to be named therein, in each case, as the same may
be amended, modified, replaced or refinanced to the extent permitted by this
Agreement. “Bridge Facility Debt” means, collectively, (i) $700,000,000 in
aggregate principal amount of the Company’s senior unsecured loans under the
Bridge Facility Agreement and term loans and exchange notes (including any
exchange notes issued in exchange for previously issued notes pursuant to an
exchange and registration rights agreement) issued in lieu thereof or in
exchange therefor pursuant to the Bridge Facility Agreement that do not increase
the aggregate principal amount thereof and (ii) $750,000,000 in aggregate
principal amount of the Company’s senior unsecured PIK toggle loans under the
Bridge Facility Agreement and term loans and exchange notes (including any
exchange notes issued in exchange for previously issued notes pursuant to an
exchange and registration rights agreement) issued in lieu thereof or in
exchange therefor pursuant to the Bridge Facility Agreement that do not increase
the aggregate principal amount thereof and any additional loans or notes issued
or any increase in the outstanding principal amount thereof, in each case, in
lieu of cash interest in accordance with the Bridge Facility Agreement.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or in the jurisdiction where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and: (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market; (b) if such day relates to any interest rate settings as to a
EURIBOR Loan, any fundings, disbursements, settlements and payments in Euros in
respect of any such EURIBOR Loan, or any other dealings in Euros to be carried
out pursuant to this Agreement in respect of any such EURIBOR Loan, means a
TARGET Day; (c) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Sterling, means any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London interbank market for Sterling;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem017.jpg]
-10- 1024613.07B-CHISR02A - MSW (d) if such day relates to any fundings,
disbursements, settlements and payments in Sterling in respect of any such
Eurocurrency Rate Loan, or any other dealings in Sterling to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than interest rate settings), means any such day on which banks are open for
foreign exchange business in London; and (e) if such day relates to any Loans to
the Canadian Borrower, any interest rate settings as to a Canadian Dollar Loan,
any fundings, disbursements, settlements and payments in Canadian Dollars in
respect of any Canadian Dollar Loan, or any other dealings in Canadian Dollars
to be carried out pursuant to this Agreement in respect of any Canadian Dollar
Loan, means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Toronto, Canada. “Calculation Certificate” means a certificate
substantially in the form of Exhibit D. “CAM Agreement” has the meaning
specified in Section 4.01(m). “Canadian Borrower” has the meaning specified in
the introductory paragraph to this Agreement. “Canadian Borrowing Base” means,
on any date, an amount equal to (x) 85% multiplied by the book value of the
Canadian Borrower’s Eligible Accounts plus (y) 85% multiplied by the Net Orderly
Liquidation Value of the Canadian Borrower’s Eligible Inventory minus (z) any
Reserves. “Canadian Defined Benefit Plan” means any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(l) of the
ITA. “Canadian Dollar Loan” means a Loan denominated in Canadian Dollars.
“Canadian Dollar” and “C$” mean lawful money of Canada. “Canadian Guarantor”
means each Restricted Subsidiary organized in Canada that provides (or is
required to provide) a Guaranty pursuant to the terms hereof. “Canadian Loan
Party” means any of the Canadian Borrower and each Canadian Guarantor. “Canadian
Pension Plan” means each pension plan required to be registered under Canadian
federal or provincial law which is maintained or contributed to by, or to which
there is or may be an obligation to contribute by, any Borrower or Guarantor in
respect of any Person’s employment in Canada with such Borrower or Guarantor,
but does not include the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the Province of Quebec, or any other
pension plan maintained by any government of any other province or territory of
Canada, respectively.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem018.jpg]
-11- 1024613.07B-CHISR02A - MSW “Canadian Prime Rate” means on any date, the
higher of (i) a fluctuating rate of interest per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by
Citibank N.A., Canadian branch as its “Base Rate” (or its equivalent or
analogous rate) and (ii) the sum of 1.00% plus the CDOR Rate for a thirty (30)
day Interest Period as determined on such day. The “Base Rate” (or its
equivalent or analogous rate) is a rate set by Citibank N.A., Canadian branch
based upon various factors including Citibank N.A., Canadian branch’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans made in Canadian Dollars in Canada, which
may be priced at, above, or below such announced rate. Any change in such rate
shall take effect at the opening of business on the day of such change. In the
event Citibank N.A., Canadian branch (including any successor or assignee) does
not at any time announce a “Base Rate”, clause (i) of Canadian Prime Rate shall
mean the “Base Rate” (or its equivalent or analogous rate), being the rate for
loans made in Canadian Dollars in Canada) publicly announced by a Canadian
Schedule 1 Chartered Bank selected by Administrative Agent. “Canadian Prime Rate
Loan” means a Loan denominated in Canadian Dollars that bears interest based on
the Canadian Prime Rate. “Canadian Security Agreement” means, collectively (i)
the security agreements substantially in the form of Exhibit G-1, including all
subparts thereto, among the Canadian Loan Parties (and such other Persons as may
be party thereto) and the Administrative Agent for the benefit of the Secured
Parties and (ii) to the extent expressed to be governed by the Laws of any
province or territory of Canada, each pledge agreement, mortgage, deed of
hypothec, debenture, bond, security agreement, guarantee or other agreement that
is entered into by any Canadian Loan Party in favor of the Administrative Agent,
and any other pledge agreement, mortgage, security agreement or other agreement
entered into pursuant to the terms of the Loan Documents that is governed by the
laws of Canada (or any subdivision thereof), securing the Obligations, entered
into pursuant to the terms of this Agreement or any other Loan Document, in each
case as the same may be amended, restated or otherwise modified from time to
time. “Canadian Swing Line Lender” means Citibank, N.A., Canadian Branch, in its
capacity as provider of Canadian Swing Line Loans, or any successor swing line
lender hereunder. “Canadian Swing Line Loan” has the meaning specified in
Section 2.04(a). “Canadian Swing Line Sublimit” means, with respect to Canadian
Swing Line Loans, a Dollar Amount equal to $5,000,000. The Canadian Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including amounts expended
or capitalized under Capitalized Leases) by the Company and the Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Company and the
Restricted Subsidiaries; provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem019.jpg]
-12- 1024613.07B-CHISR02A - MSW assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) the purchase of plant, property or
equipment or software to the extent financed with the proceeds of Dispositions
that are not required to be applied to prepay the Obligations, the Domestic
Facilities or the CF Facilities, (iv) expenditures that are accounted for as
capital expenditures by the Company or any Restricted Subsidiary and that
actually are paid for, or reimbursed to the Company or any Restricted Subsidiary
in cash or Cash Equivalents, by a Person other than the Company or any
Restricted Subsidiary and for which neither the Company nor any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation (other than rent) in respect of such
expenditures to such Person or any other Person (whether before, during or after
such period), (v) the book value of any asset owned by the Company or any
Restricted Subsidiary prior to or during such period to the extent that such
book value is included as a capital expenditure during such period as a result
of such Person reusing or beginning to reuse such asset during such period
without a corresponding expenditure actually having been made in such period,
provided that (x) any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period in which
such expenditure actually is made and (y) such book value shall have been
included in Capital Expenditures when such asset was originally acquired, (vi)
expenditures that constitute Permitted Acquisitions, (vii) interest capitalized
during such period, (viii) the purchase price of equipment purchased during such
period to the extent the consideration therefor consists of any combination of
(A) used or surplus equipment traded in at the time of such purchase and (B) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business, (ix) expenditures relating to the construction,
acquisition, replacement, reconstruction, development, refurbishment, renovation
or improvement of any property which has been transferred to a Person other than
the Company or a Restricted Subsidiary during the same fiscal year in which such
expenditures were made pursuant to a sale-leaseback transaction to the extent of
the cash proceeds received by the Company or such Restricted Subsidiary pursuant
to such sale-leaseback transaction or (x) expenditures financed with the
proceeds of an issuance of Equity Interests of the Company or a capital
contribution to the Company. “Capitalized Lease Obligation” means, at the time
any determination thereof is to be made, the amount of the liability in respect
of a Capitalized Lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto)
prepared in accordance with GAAP. “Capitalized Leases” means all leases that
have been or are required to be, in accordance with GAAP, recorded as
capitalized leases; provided that for all purposes hereunder the amount of
obligations under any Capitalized Lease shall be the amount thereof accounted
for as a liability in accordance with GAAP. “Capitalized Software Expenditures”
shall mean, for any period, the aggregate of all expenditures (whether paid in
cash or accrued as liabilities) by a Person and its Restricted



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem020.jpg]
-13- 1024613.07B-CHISR02A - MSW Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries. “Carrier Reserve” means, without duplication of any
other reserves or items that are otherwise addressed or excluded through
eligibility criteria, a reserve with respect to amounts unpaid to shippers and
other common carriers in respect of Inventory located in Germany. “Cash
Collateral” has the meaning specified in the definition of Cash Collateralize.
“Cash Collateral Account” means a blocked account at Citibank (or any successor
Administrative Agent) in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner reasonably satisfactory to the Administrative Agent. “Cash Collateralize”
means, in respect of an obligation, to provide and pledge cash collateral in
Dollars or any Alternative Currency (“Cash Collateral”), at a location and
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and (as applicable) the relevant L/C Issuer (and “Cash
Collateralization” has a corresponding meaning), which documentation is hereby
consented to by the Appropriate Lenders. “Cash Dominion Event” means either (i)
the occurrence and continuance of any Specified Event of Default, or (ii) a
Liquidity Event under clause (b) or (c) of the definition of “Liquidity Event”
has existed for five (5) consecutive Business Days, and in the case of this
clause (ii), the Administrative Agent has notified the Administrative Borrower
thereof. The occurrence of a Cash Dominion Event shall be deemed continuing at
the Administrative Agent’s option (x) if the Cash Dominion Event arises under
clause (i) above, so long as such Specified Event of Default is continuing, or
(y) if the Cash Dominion Event arises under clause (ii) above, until a Liquidity
Exit Event occurs, in which case a Cash Dominion Event shall no longer be deemed
to be continuing; provided that a Cash Dominion Event shall be deemed continuing
(even if a Liquidity Exit Event otherwise occurs) at all times in any four
fiscal quarter period after a Cash Dominion Event has occurred and been
discontinued on two occasions in such four fiscal quarter period. “Cash
Equivalents” means any of the following types of Investments, to the extent
owned by the Company or any Restricted Subsidiary: (a) Dollars; (b) (i) Canadian
Dollars, Yen, Sterling, Euros or any national currency of any participating
member state of the EMU or (ii) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem021.jpg]
-14- 1024613.07B-CHISR02A - MSW (c) securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 24 months or less from the date of acquisition; (d) certificates
of deposit, time deposits and eurodollar time deposits with maturities of two
years or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding two years and overnight bank deposits, in each case with any
domestic or foreign commercial bank having capital and surplus of not less than
$250,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
equivalent as of the date of determination) in the case of non-U.S. banks; (e)
repurchase obligations for underlying securities of the types described in
clauses (c), (d) and (g) entered into with any financial institution meeting the
qualifications specified in clause (d) above; (f) commercial paper rated at
least P-2 by Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Company) and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition; (g) marketable short-term money market and similar
funds having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Company); (h) Investments with average maturities
of 12 months or less from the date of acquisition in money market funds rated
AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent
thereof) or better by Moody’s (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by the Company); (i) solely for
the purpose of determining if an Investment therein is allowed under this
Agreement and for the avoidance of doubt not for the calculation of the Secured
Leverage Ratio and the Total Leverage Ratio, readily marketable direct
obligations issued by any state, commonwealth or territory of the United States
or any political subdivision or taxing authority thereof having an Investment
Grade Rating from either Moody’s or S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Company) with
maturities of 24 months or less from the date of acquisition; (j) solely for the
purpose of determining if an Investment therein is allowed under this Agreement
and for the avoidance of doubt not for the calculation of the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem022.jpg]
-15- 1024613.07B-CHISR02A - MSW Secured Leverage Ratio and the Total Leverage
Ratio, readily marketable direct obligations issued by any foreign government or
any political subdivision or instrumentality thereof having an Investment Grade
Rating from either Moody’s or S&P (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by the Company) with maturities of
24 months or less from the date of acquisition; and (k) investment funds
investing substantially all of their assets in securities of the types described
in clauses (a) through (h) above. In the case of Investments by any Foreign
Subsidiary that is a Restricted Subsidiary or Investments made in a country
outside the United States of America, Cash Equivalents shall also include (i)
investments of the type and maturity described in clauses (a) through (k) above
of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (a) through (k) and in this paragraph.
“Cash Income Taxes” means, with respect to any period, all taxes based on income
paid in cash by the Company and its Restricted Subsidiaries during such period.
“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements. “Cash Management Systems” means the cash management systems
described in Section 6.15. “CDOR Loan” means a Loan denominated in Canadian
Dollars that bears interest based on the applicable CDOR Rate. “CDOR Rate” means
with respect to each Interest Period for a CDOR Loan, the rate of interest per
annum equal to the average rate applicable to Canadian Dollar Bankers’
Acceptances having an identical or comparable term as the proposed CDOR Loan
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuter Monitor Money Rates Service as
at approximately 10:00 a.m. Toronto time on the first day of such Interest
Period (or, if the first day of such Interest Period is not a Business Day, as
of approximately 10:00 a.m. Toronto time on the immediately preceding Business
Day), plus five (5) basis points; provided that if such rate does not appear on
the CDOR Page at such time on such date, the rate for such date will be the
annual interest rate equivalent to the discount rate as of approximately 10:00
a.m. Eastern time on such day at which one of the three largest Canadian
chartered banks listed on Schedule I of the Bank Act (Canada) as selected by
Administrative Agent is then offering to purchase Canadian Dollar denominated
bankers’ acceptances accepted by it having such specified term (or a term as
closely as possible



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem023.jpg]
-16- 1024613.07B-CHISR02A - MSW comparable to such specified term), plus five
(5) basis points; provided further that, in each case, if any such rate is below
zero, the CDOR Rate shall be deemed to be zero. “CF Administrative Agent” means
any of (a) Citibank in its capacity as administrative agent and collateral agent
and (b) The Bank of New York Mellon Trust Company, N.A. in its capacity as
trustee and collateral agent, in each case, under the CF Credit Agreement, or
any successor administrative agent, trustee and/or collateral agent under the CF
Credit Agreement. “CF Credit Agreement” means any of (a) that certain Third
Amended and Restated Credit Agreement, dated as of December 21, 2012, among the
Company, Holdings, the lenders party thereto and Citibank, N.A., as
administrative agent, collateral agent, swing line lender and L/C issuer, (b)
that certain Indenture, dated as of February 11, 2011, among the Company, the
guarantors party thereto and The Bank of New York Mellon Trust Company, N.A., as
trustee and collateral agent, governing the Company’s Existing 7.00% Secured
Notes and (c) that certain Indenture, dated as of December 21, 2012, among the
Company, the guarantors party thereto and The Bank of New York Mellon Trust
Company, N.A., as trustee and collateral agent, governing the Company’s Existing
9.00% Secured Notes, in each case, as any of the agreements described in clauses
(a), (b) and (c) hereof may be amended, restated, modified, supplemented,
replaced or refinanced from time to time. “CF Facilities” means the credit
facilities and other Indebtedness under the CF Credit Agreement. “CF Facility
Documentation” means the CF Credit Agreement and all security agreements,
guarantees, pledge agreements and other agreements or instruments executed in
connection therewith. “Change of Control” means the earliest to occur of: (i) at
any time prior to the consummation of a Qualifying IPO, the (a) Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least a majority of the then outstanding voting power of the
Voting Stock of Holdings or the Sponsors ceasing to have the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings; or (ii) at
any time upon or after the consummation of a Qualifying IPO, the acquisition by
(A) any Person (other than one or more Permitted Holders) or (B) Persons (other
than one or more Permitted Holders) that are together a group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule 13d-
5(b)(1) under the Exchange Act), in a single transaction or in a related series
of transactions, by way of merger, consolidation or other business combination
or purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of more than the greater of (x)
thirty-



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem024.jpg]
-17- 1024613.07B-CHISR02A - MSW five percent (35%) of the then outstanding
voting power of the Voting Stock of Holdings and (y) the percentage of the then
outstanding voting power of Voting Stock of Holdings owned, in the aggregate,
directly or indirectly, beneficially and of record, by the Permitted Holders;
unless, in the case of clause (a)(ii) above, one or more Permitted Holders have,
at such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of
Holdings; or (b) any “Change of Control” (or any comparable term) in any
document pertaining to the CF Facilities, the Bridge Facility Agreement, the
Domestic Credit Agreement or any other Indebtedness with an aggregate principal
amount in excess of the Threshold Amount; or (c) subject to Section 7.04, the
Company ceases to be a direct wholly-owned Subsidiary of Holdings; or (d) any
Borrower ceases to be (i) a direct wholly-owned Subsidiary of its immediate
parent as of the Closing Date or (ii) an indirect wholly-owned Subsidiary of the
Company, in each case under this clause (d), except in a transaction otherwise
permitted hereunder. “Citibank” means Citibank, N.A. “Class” when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Loans or Protective Advances. “Closing Date”
means June 4, 2015. “Code” means the U.S. Internal Revenue Code of 1986 and the
Treasury regulations promulgated thereunder, as amended from time to time.
“Co-Investor” means any of (1) Sierra Co-Invest, LLC or any successor thereto or
(2) any Affiliate of any lender party to the CF Facilities or any Affiliate of
any Lender directly or indirectly holding Voting Stock of the Issuer on October
26, 2007. “Collateral” means all the “Collateral” or “Secured Assets” (or
equivalent terms) as defined in any Collateral Document. “Collateral Access
Agreement” means a landlord waiver, bailee letter, or acknowledgment agreement
of any lessor, warehouseman, processor, consignee, or other Person in possession
of or having a Lien upon, Inventory or other Collateral (or books and records
relating thereto), in each case, in form and substance reasonably satisfactory
to Administrative Agent. “Collateral and Guarantee Requirement” means, at any
time, the requirement that:



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem025.jpg]
-18- 1024613.07B-CHISR02A - MSW (a) the Administrative Agent shall have received
each Collateral Document required to be delivered on the Closing Date pursuant
to Section 4.01(a)(iii) or (x) or pursuant to Section 6.11, Section 6.13 or
Section 6.15 at such time, duly executed by each Loan Party party thereto; (b)
all Borrower Obligations shall have been unconditionally guaranteed jointly and
severally by each other Borrower and each direct parent (that is not a Domestic
Subsidiary) of each Borrower; (c) all Obligations shall have been
unconditionally guaranteed on an unsecured basis by the Company and each
Restricted Subsidiary of the Company that is a wholly-owned Material Domestic
Subsidiary and not an Excluded Subsidiary (unless such Material Domestic
Subsidiary does not provide a guarantee of the obligations under the CF
Facilities); (d) the Borrower Obligations and each Foreign Guaranty shall have
been secured by (i) a valid, enforceable and, to the extent applicable,
perfected, first-priority pledge of all of the Equity Interests of each European
Borrower owned by each Foreign Guarantor and (ii) in the case of the Borrower
Obligations, a valid, enforceable and, to the extent applicable, perfected,
first-priority security interest over substantially all of the present and
after-acquired assets of the Borrowers, including but not limited to: (1) a
valid, enforceable and, to the extent applicable, perfected, first-priority
security interest in all personal property of the Borrowers consisting of
accounts receivable, inventory, cash, deposit accounts, securities accounts
(including all investment property held therein or credited thereto), certain
assets related thereto (as further specified in the Collateral Documents) and
all proceeds of the foregoing (in each case subject to exceptions as further
specified in the Collateral Documents) (the “Foreign Current Asset Collateral”),
(2) a valid, enforceable and, to the extent applicable, perfected,
first-priority pledge of all the Equity Interests held by each Borrower in any
wholly-owned Material Foreign Subsidiary of such Borrower (other than any
Unrestricted Subsidiary) incorporated in the same jurisdiction as such Borrower
or in any of Germany, the United Kingdom, Ireland and Canada (the “Foreign
Pledged Collateral”) and (3) valid, enforceable and, to the extent applicable,
perfected, first-priority security interests in substantially all tangible and
intangible assets of the Borrowers other than Foreign Current Asset Collateral
and Foreign Pledged Collateral (including but not limited to equipment, general
intangibles, investment property (other than investment property constituting
Foreign Current Asset Collateral), intercompany loans and notes and proceeds of
the foregoing, but excluding (x) all real estate property, (y) motor vehicles,
and (z) intellectual property (other than pursuant to any floating charge
created under any U.K. Security Agreement or Irish Security Agreement)); (e)
notwithstanding anything to the contrary herein, (i) the Irish Borrower will
grant to the Administrative Agent a first-priority fixed and floating charge
over all of its assets pursuant to a debenture governed by the laws of Ireland,
a first priority fixed and floating charge over, and assignment of, certain
deposit accounts, and all of its other assets, in each case which are located or
otherwise situated in England and Wales or which are governed by English law,
pursuant to a security agreement governed by the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem026.jpg]
-19- 1024613.07B-CHISR02A - MSW laws of England and Wales, a first-priority
pledge of receivables pursuant to a security document governed by the laws of
the Netherlands, a first-priority security over all its movable assets
(excluding motor vehicles) located or otherwise situated in Germany pursuant to
a security transfer agreement governed by the laws of Germany, and a first-
priority security interest over certain of its assets pursuant to security
documents governed by the laws of the United States, and (ii) Avaya Holdings
Limited will grant to the Administrative Agent a first-priority fixed and
floating charge over all of its assets pursuant to a debenture governed by the
laws of Ireland; and (f) none of the Collateral shall be subject to any Liens
other than Liens permitted by Section 7.01. The foregoing definition shall not
require the creation or perfection of pledges of or security interests in, or
the obtaining of title insurance or surveys with respect to, particular assets
if and for so long as, in the reasonable judgment of the Administrative Agent
and the Administrative Borrower, the cost of creating or perfecting such pledges
or security interests in such assets or obtaining title insurance or surveys in
respect of such assets shall be excessive in view of the benefits to be obtained
by the Lenders therefrom. The Administrative Agent may grant extensions of time
for the perfection of security interests in or the obtaining of title insurance
and surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the
Foreign Loan Parties on such date) where it reasonably determines, in
consultation with the Administrative Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, no Foreign Loan Party will have any obligations or liabilities under
or with respect to the Domestic Facilities, and neither any property or any
Collateral of any Foreign Loan Party, nor the proceeds thereof, shall be
required to be used to pay or otherwise satisfy any loans, letter of credit
obligations or other liabilities or obligations under or pursuant to the
Domestic Facilities or any other “Obligations” (as defined in the Domestic
Credit Agreement). “Collateral Documents” means, collectively, the U.S. Security
Agreement, each Foreign Security Agreement, collateral assignments, Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent and the Lenders pursuant to
Section 4.01(a)(iii), Section 6.11 or Section 6.13, the Guaranty and each of the
other agreements, instruments or documents that creates or purports to create a
Lien or Guarantee in favor of the Administrative Agent for the benefit of the
Secured Parties. “Commercial Letter of Credit” means any Letter of Credit issued
for the purpose of providing the primary payment mechanism in connection with
the purchase of any materials, goods or services by a Borrower or any other
Restricted Subsidiary in the ordinary course of business of such Borrower or
such Restricted Subsidiary.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem027.jpg]
-20- 1024613.07B-CHISR02A - MSW “Commitment” means, as to each Lender, a
Revolving Credit Commitment and such Lender’s commitment to acquire
participations in Protective Advances. “Committed Loan Notice” means a notice of
(a) a Revolving Credit Borrowing, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurocurrency Rate Loans, CDOR Loans or EURIBOR
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A. “Communications” means each notice, demand,
communication, information, document and other material provided for hereunder
or under any other Loan Document or otherwise transmitted between the parties
hereto relating this Agreement, the other Loan Documents, any Loan Party or its
Affiliates, or the transactions contemplated by this Agreement or the other Loan
Documents including, without limitation, all Approved Electronic Communications.
“Company” means Avaya Inc., a Delaware corporation. “Concentration Account”
shall have the meaning provided in Section 6.15(c). “Consolidated Depreciation
and Amortization Expense” means, with respect to any Person for any period, the
total amount of depreciation and amortization expense of such Person, including
the amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and Capitalized Software Expenditures for such period on a
consolidated basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period: (a) increased (without
duplication) by the following: (i) provision for taxes based on income or
profits or capital, including federal, state, franchise, excise and similar
taxes and foreign withholding taxes of such Person paid or accrued during such
period, including any penalties and interest related to such taxes or arising
from any tax examinations, to the extent the same were deducted (and not added
back) in computing such Consolidated Net Income and the net tax expense
associated with any adjustments made pursuant to clauses (a) through (o) of the
definition of “Consolidated Net Income”; plus (ii) total interest expense of
such Person for such period and, to the extent not reflected in such total
interest expense, any losses with respect to obligations under any Swap
Contracts or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains with respect to
such obligations, plus bank fees and costs of surety bonds in connection with
financing activities, to the extent in each case the same were deducted (and not
added back) in calculating such Consolidated Net Income; plus



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem028.jpg]
-21- 1024613.07B-CHISR02A - MSW (iii) Consolidated Depreciation and Amortization
Expense of such Person for such period to the extent deducted (and not added
back) in computing Consolidated Net Income; plus (iv) the amount of any
restructuring charges, accruals and reserves deducted (and not added back) in
such period in computing Consolidated Net Income; plus (v) the amount of any
minority interest expense consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly-owned Subsidiary to
the extent deducted (and not added back) in such period in computing such
Consolidated Net Income; plus (vi) the amount of management, monitoring,
consulting and advisory fees (including termination fees and transaction fees)
and indemnities and expenses paid or accrued in such period under the Sponsor
Management Agreement or otherwise to the Sponsors and deducted (and not added
back) in such period in computing such Consolidated Net Income; plus (vii) the
amount of extraordinary, non-recurring or unusual losses (including all fees and
expenses relating thereto) or expenses, Transaction Expenses (as defined in the
Domestic Credit Agreement), costs incurred in connection with being a public
company prior to the Closing Date (as defined in the Domestic Credit Agreement),
integration costs, transition costs, pre-opening, opening, consolidation and
closing costs for facilities, costs incurred in connection with any strategic
initiatives, costs incurred in connection with acquisitions after the Closing
Date (as defined in the Domestic Credit Agreement), other business optimization
expenses (including costs and expenses relating to business optimization
programs and new systems design and implementation costs), project start-up
costs, restructuring costs and curtailments or modifications to pension and
post-retirement employee benefit plans; plus (viii) the amount of cost savings
projected by the Company in good faith to be realized as a result of specified
actions taken during such period or expected to be taken (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions, provided that (A) such amounts are reasonably identifiable
and factually supportable, (B) such actions are taken, committed to be taken or
expected to be taken within 36 months after the Closing Date (as defined in the
Domestic Credit Agreement), (C) no cost savings shall be added pursuant to this
clause (viii) to the extent duplicative of any expenses or charges that are
otherwise added back in computing Consolidated EBITDA with respect to such
period and (D) the aggregate amount of cost savings added pursuant to this
clause (viii) shall not exceed $100,000,000 for any period consisting of four
consecutive quarters; plus



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem029.jpg]
-22- 1024613.07B-CHISR02A - MSW (ix) any costs or expense incurred by Holdings,
the Company or a Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of Holdings
or the Company or net cash proceeds of an issuance of Equity Interests of
Holdings or the Company (other than Disqualified Equity Interests); plus (x) any
net loss from discontinued operations; plus (xi) cash receipts (or any netting
arrangements resulting in reduced cash expenditures) not representing
Consolidated EBITDA or Consolidated Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
Consolidated EBITDA pursuant to paragraph (b) below for any previous period and
not added back; (b) decreased (without duplication) by the following, in each
case to the extent included in determining Consolidated Net Income for such
period: (i) any net income from discontinued operations; plus (ii) the amount of
extraordinary, non-recurring or unusual gains (less all fees and expenses
relating thereto); (c) increased or decreased (without duplication) by, as
applicable, any adjustments resulting from the application of FASB
Interpretation No. 45 (Guarantees). “Consolidated Net Income” means, with
respect to any Person for any period, the aggregate of the Net Income of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP; provided, however, that,
without duplication, (a) the cumulative effect of a change in accounting
principles and changes as a result of the adoption or modification of accounting
policies during such period shall be excluded, (b) any net after-tax gains or
losses on disposal of disposed, abandoned or discontinued operations shall be
excluded, (c) any net after-tax effect of gains or losses (less all fees,
expenses and charges) attributable to asset dispositions or abandonments or the
sale or other disposition of any Equity Interests of any Person other than in
the ordinary course of business, as determined in good faith by the Company,
shall be excluded, (d) the Net Income for such period of any Person that is not
a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Company shall be increased by the amount of dividends or
distributions or other payments that are actually



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem030.jpg]
-23- 1024613.07B-CHISR02A - MSW paid in Cash Equivalents (or to the extent
converted into Cash Equivalents) to the Company or a Restricted Subsidiary
thereof in respect of such period, (e) effects of adjustments (including the
effects of such adjustments pushed down to the Company and the Restricted
Subsidiaries) in such Person’s consolidated financial statements pursuant to
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated acquisition or the amortization or write-off of
any amounts thereof, net of taxes, shall be excluded, (f) any net after-tax
effect of income (loss) from the early extinguishment or conversion of (i)
Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded, (g) any impairment charge or asset
write-off or write-down, including impairment charges or asset write-offs or
write-downs related to intangible assets, long- lived assets, investments in
debt and equity securities or as a result of a change in law or regulation, in
each case, pursuant to GAAP, and the amortization of intangibles arising
pursuant to GAAP shall be excluded, (h) any non-cash compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs shall be excluded, and any cash charges associated
with the rollover, acceleration or payout of Equity Interests by management of
the Company or any of its direct or indirect parents in connection with the
Transactions (as defined in the Domestic Credit Agreement), shall be excluded,
(i) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, asset disposition, incurrence or repayment of Indebtedness
(including such fees, expenses or charges related to the offering of the Bridge
Facility Debt or any Indebtedness incurred in a refinancing thereof, the CF
Facilities, the Loans (as defined in the Domestic Credit Agreement), the Loans
hereunder and any credit facilities), issuance of Equity Interests, refinancing
transaction or amendment or modification of any debt instrument (including any
amendment or other modification of the Bridge Facility Debt or any Indebtedness
incurred in a refinancing thereof, the CF Facilities, the Loans (as defined in
the Domestic Credit Agreement), the Loans hereunder and any credit facilities
(including without limitation the Transaction Expenses and the Restatement
Transaction Expenses (each, as defined in the Domestic Credit Agreement))) and
including, in each case, any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful, shall be excluded,



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem031.jpg]
-24- 1024613.07B-CHISR02A - MSW (j) accruals and reserves that are established
within twelve months after the Closing Date (as defined in the Domestic Credit
Agreement) that are so required to be established as a result of the
Transactions (as defined in the Domestic Credit Agreement) (or within twelve
months after the closing of any acquisition that are so required to be
established as a result of such acquisition) in accordance with GAAP shall be
excluded, (k) any expenses, charges or losses that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Company has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded, (l) to the extent covered by insurance and
actually reimbursed, or, so long as the Company has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is in fact reimbursed within
365 days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded; (m) any net pension
or other post-employment benefit costs representing amortization of unrecognized
prior service costs, actuarial losses, including amortization of such amounts
arising in prior periods, amortization of the unrecognized net obligation (and
loss or cost) existing at the date of initial application of Statement on
Financial Accounting Standards Nos. 87, 106 and 112, and any other items of a
similar nature, shall be excluded; and (n) the following items shall be
excluded: (i) any net unrealized gain or loss (after any offset) resulting in
such period from obligations under any Swap Contracts and the application of
Statement of Financial Accounting Standards No. 133; (ii) any net unrealized
gain or loss (after any offset) resulting from currency translation gains or
losses related to currency remeasurements of Indebtedness (including any net
gain or loss resulting from obligations under an Swap Contracts for currency
exchange risk) and any foreign currency translation gains or losses; (iii) any
non-cash charges, expenses and losses, including any (A) write-offs or
write-downs, (B) equity-based awards compensation expense, (C) losses on sales,
disposals or abandonment of, or any impairment charges or asset write-down or
write-off related to, intangible assets, long-lived assets and



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem032.jpg]
-25- 1024613.07B-CHISR02A - MSW investments in debt and equity securities and
(D) all losses from investments recorded using the equity method, reducing such
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall reduce
Consolidated Net Income to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period); and (iv) any non-cash gains for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated Net
Income in any prior period and any non- cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
Net Income in such prior period. “Consolidated Secured Debt” means, as of any
date of determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
Holdings, the Company or any Restricted Subsidiary, but excluding any such
Indebtedness of the type described in Section 7.03(e) of this Agreement.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Company and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions (as defined in the Domestic Credit Agreement) or any
Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (l) and (s) and clauses (i) and (ii) of Section 7.01(t)) included in
the consolidated balance sheet of the Company and the Restricted Subsidiaries as
of such date; provided that Consolidated Total Debt shall not include
Indebtedness in respect of (i) any letter of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until 3 days after such amount is drawn, (ii) obligations under Swap Contracts
and (iii) any non-recourse debt. “Contractual Obligation” means, as to any
Person, any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. “Control” has the meaning specified in the
definition of “Affiliate.” “Controlled Investment Affiliate” means, as to any
Person, any other Person, other than any Sponsor, which directly or indirectly
is in control of, is controlled by, or is under common control with such Person
and is organized by such Person (or any Person controlling such Person)
primarily for making direct or indirect equity or debt investments in the
Company and/or other companies.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem033.jpg]
-26- 1024613.07B-CHISR02A - MSW “Corresponding Debt” has the meaning specified
in Section 10.34(a). “Cost” means the cost of purchases of Inventory determined
according to the accounting policies used in the preparation of the Company’s
financial statements. “Credit Extension” means each of the following: (a) a
Borrowing and (b) an L/C Credit Extension. “Credit Insurance” means credit
insurance arrangements and related documentation (including security) in form
and substance, and with a creditworthy insurer, satisfactory to the
Administrative Agent in its Permitted Discretion. “Cross- and Upstream Liability
Obligations” has the meaning specified in Section 10.32(c)(ii). “DDAs” means any
checking or other demand deposit account maintained by a Borrower. All funds in
such DDAs shall be conclusively presumed to be Collateral and proceeds of
Collateral and the Administrative Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs, subject to the
Collateral Documents. “Debtor Relief Laws” means the Bankruptcy Code, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), the UK Insolvency Act
1986, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, arrangement, rearrangement, readjustment,
composition, liquidation, receivership, insolvency, reorganization,
examinership, or similar debtor relief or debt adjustment Laws of the United
States, Canada, England and Wales, Ireland, Germany or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including (solely with respect to any corporation incorporated under
the laws of Canada or any province or territory thereof) any corporate law of
any jurisdiction permitting a debtor to compromise the claims of its creditors
against it and including any rules and regulations pursuant thereto. “Default”
means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, would be an Event of
Default. “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Canadian Prime Rate Loan, a Eurocurrency Rate
Loan, a CDOR Loan or a EURIBOR Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2.0% per annum, in each case, to the fullest extent permitted
by applicable Laws. “Defaulting Lender” means, at any time, a Lender that (i)
has failed for three or more Business Days to comply with its obligations under
this Agreement to make a Loan, make a payment to any L/C Issuer in respect of an
L/C Borrowing and/or make a payment to a Swing Line Lender in respect of a Swing
Line Loan (each a “funding obligation”), (ii) has notified the Administrative
Agent, or has stated publicly, that it will not comply with any such funding
obligation hereunder, or has defaulted on its funding obligations under any
other loan agreement



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem034.jpg]
-27- 1024613.07B-CHISR02A - MSW or credit agreement or other similar financing
agreement (absent a good faith dispute), (iii) has, for three or more Business
Days, failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder, or (iv) has had a Lender Insolvency Event that
has occurred and is continuing with respect to such Lender. Any determination
that a Lender is a Defaulting Lender under clauses (i) through (iv) above will
be made by the Administrative Agent in its sole discretion acting in good faith.
“Delegate” means any delegate, agent, attorney, trustee or co-trustee appointed
by the Administrative Agent or any Receiver. “Designated Non-Cash Consideration”
means the Fair Market Value of non- cash consideration received by the Company
or a Restricted Subsidiary in connection with a Disposition pursuant to Section
7.05(j) that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer, setting forth the basis of such valuation
(which amount will be reduced by the Fair Market Value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition). “Dilution Percentage” means, at any
time, an amount (expressed as a percentage) equal to (i) the sum (without
duplication) of all deductions, credit memos, returns, adjustments, allowances,
bad-debt write-offs and other non-cash credits which are recorded (or should
have been recorded) in accordance with a Borrower’s standard policies, by such
Borrower to reduce its accounts receivable, divided by (ii) the sum of aggregate
Accounts generated by such Borrower, in the case of each of clauses (i) and (ii)
for the 12 fiscal months of the Company then most recently ended as shown in the
Monthly Borrowing Base Certificate most recently delivered pursuant to Section
6.1(e). “Dilution Reserve” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
with respect to each Borrower an amount equal to the product of (a) the positive
result, if any, of the Dilution Percentage for such Borrower at such time minus
5% multiplied by (b) the Eligible Accounts of such Borrower at such time.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests of a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith;
provided that no transaction or series of related transactions (unless involving
the sale, transfer or other disposition of Equity Interests of a Borrower) shall
be considered a “Disposition” for purposes of Section 7.05 unless the net cash
proceeds resulting from such transaction or series of transactions shall exceed
$5,000,000. “Disqualified Equity Interests” means any Equity Interest that, by
its terms (or by the terms of any security or any other Equity Interest into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or condition (a) matures or is mandatorily redeemable (other than
solely for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem035.jpg]
-28- 1024613.07B-CHISR02A - MSW rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable, the termination of the Commitments and the termination, or backstop
on terms satisfactory to the Administrative Agent in its sole discretion, of all
outstanding Letters of Credit), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part
or (c) provides for the scheduled payments of dividends in cash, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date; provided
that if such Equity Interests are issued pursuant to a plan for the benefit of
employees of Holdings, the Company or the Restricted Subsidiaries or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased by
Holdings, the Company or the Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations. “Document” has the meaning set
forth in Article 9 of the Uniform Commercial Code. “Documentation Agent” means
Bank of America, N.A., as Documentation Agent under this Agreement. “Dollar” and
“$” mean lawful money of the United States. “Dollar Amount” means, at any time:
(a) with respect to an amount denominated in Dollars, such amount; and (b) with
respect to an amount denominated in an Alternative Currency, an equivalent
amount thereof in Dollars as determined by the Administrative Agent or the
relevant L/C Issuer or Swing Line Lender, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars such Alternative Currency. “Dollar Loan” means
a Loan denominated in Dollars. “Domestic Borrowing Base” means the “Borrowing
Base” as defined in the Domestic Credit Agreement. “Domestic Commitments” means
the “Revolving Credit Commitments” as defined in the Domestic Credit Agreement.
“Domestic Credit Agreement” means that certain Credit Agreement, dated as of
October 26, 2007, among the Company, as a borrower, Avaya Holdings Corp.,
certain Subsidiaries of the Company from time to time party thereto, as
borrowers, Citicorp USA Inc., as administrative agent, Citibank, N.A., as L/C
issuer, and each lender and swing line lender from time to time party thereto,
as the same may be amended, restated, modified, supplemented, replaced or
refinanced from time to time. “Domestic Excess Availability” means “Excess
Availability” as defined in the Domestic Credit Agreement.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem036.jpg]
-29- 1024613.07B-CHISR02A - MSW “Domestic Facilities” means the credit
facilities under the Domestic Credit Agreement. “Domestic Facility
Documentation” means the Domestic Credit Agreement and all security agreements,
guarantees, pledge agreements and other agreements or instruments executed in
connection therewith. “Domestic Subsidiary” means any Subsidiary that is
organized under the Laws of the United States, any state thereof or the District
of Columbia. “Dutch Law” means the laws directly applicable in the Netherlands.
“Dutch Security Agreement” means, collectively (i) the Dutch Law security
agreements substantially in the form of Exhibit G-6, including all subparts
thereto, among the applicable Foreign Loan Parties signatory thereto (and such
other Persons as may be party thereto) and the Administrative Agent for the
benefit of the Secured Parties and (ii) to the extent expressed to be governed
by Dutch Law, each pledge agreement, mortgage, security agreement, guarantee or
other agreement that is entered into by any Foreign Loan Party in favor of the
Administrative Agent, and any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of the Netherlands (or any subdivision
thereof), securing the Obligations, entered into pursuant to the terms of this
Agreement or any other Loan Document, in each case as the same may be amended,
restated or otherwise modified from time to time. “Eligible Accounts” means, as
of any date of determination thereof, the aggregate amount of all Accounts due
to any Borrower, except to the extent that (determined without duplication): (a)
except as provided in clause (v) of this definition, such Account does not arise
from the sale of goods or the performance of services by a Borrower in the
ordinary course of its business; (b) (i) such Borrower’s right to receive
payment is contingent upon the fulfillment of any condition whatsoever (other
than the preparation and delivery of an invoice) or (ii) as to which such Person
is not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process; (c) any defense, counterclaim, setoff or
dispute exists as to such Account, but only to the extent of such defense,
counterclaim, setoff or dispute; (d) such Account is not a true and correct
statement of bona fide indebtedness incurred in the amount of the Account for
the sale of goods to or services rendered for the applicable Account Debtor; (e)
an invoice, in form and substance consistent with such Borrower’s credit and
collection policies, or otherwise reasonably acceptable to the Administrative
Agent (it being understood that the forms used by the Borrowers on the Closing
Date are satisfactory to the Administrative Agent), has not been prepared in
respect of such



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem037.jpg]
-30- 1024613.07B-CHISR02A - MSW Account within two Business Days of the date as
of which such Account is originated or has not been sent to the applicable
Account Debtor in respect of such Account within 30 days of such preparation or
otherwise reported to the Administrative Agent as Collateral (including Accounts
identified as inactive, warranty or otherwise not attributable to an Account
Debtor); (f) such Account (i) is not owned by a Borrower or (ii) is subject to
any Lien, other than Liens permitted hereunder pursuant to clauses (a), (c),
(e), (h), (j), (k), (q), (t), (x), (z), (gg), (hh) and (dd) (in the case of
Liens permitted hereunder pursuant to clause (dd), to the extent such Liens
relate to Liens permitted under any of such other clauses listed above) of
Section 7.01; (g) such Account is the obligation of an Account Debtor that is
(i) a director, officer, other employee or Affiliate of a Loan Party (other than
Accounts arising from the sale of goods or provision of services delivered to
such Account Debtor in the ordinary course of business), (ii) a natural person
or (iii) only if such Account obligation has not been incurred in the ordinary
course or on arms’ length terms, to any entity that has any common officer or
director with a Loan Party; (h) Accounts subject to a partial payment plan; (i)
such Borrower is liable for goods sold or services rendered by the applicable
Account Debtor to such Borrower but only to the extent of the potential offset;
(j) upon the occurrence of any of the following with respect to such Account:
(i) the Account is not paid within 90 days of the original due date or 120 days
following the original invoice date (150 days following the original invoice
date with respect to customers listed on Schedule 1.01E); provided that up to
$10,000,000 of Accounts not paid within 120 days following the original invoice
date (150 days following the original invoice date with respect to customers
listed on Schedule 1.01E) shall not be deemed ineligible pursuant to this clause
(j)(i) for such reason, unless any such account is not paid within 180 days
following the original invoice date; provided further, that in calculating
delinquent portions of Accounts under this clause, unapplied credit balances
more than 90 days past their original due date or 120 days following the
original invoice date (150 days following the original invoice date with respect
to customers listed on Schedule 1.01E) will be excluded; provided further, that
upon the written request of the Administrative Borrower, the Administrative
Agent may from time to time in its Permitted Discretion add additional customers
to Schedule 1.01E; (ii) the Account Debtor obligated upon such Account suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; (iii) any Account Debtor obligated
upon such Account is a debtor or a debtor in possession under any bankruptcy law
or any other federal, state or



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem038.jpg]
-31- 1024613.07B-CHISR02A - MSW foreign (including any provincial or
territorial) receivership, insolvency relief or other law or laws for the relief
of debtors or other Debtor Relief Law; or (iv) with respect to which Account (or
any other Account due from the applicable Account Debtor), in whole or in part,
a check, promissory note, draft, trade acceptance, or other instrument for the
payment of money has been received, presented for payment, and returned
uncollected for any reason; (k) such Account is the obligation of an Account
Debtor from whom 30% or more of the Dollar Amount of all Accounts owing by that
Account Debtor are ineligible under clause (j)(i) of this definition; (l) such
Account, together with all other Accounts owing by such Account Debtor and its
Affiliates as of any date of determination, exceeds 20% (or, solely for Accounts
owing by Westcon Group, a division of Datatec Limited, 35%) of all Eligible
Accounts, but, in each case, only the extent of such excess; (m) such Account is
one as to which the Administrative Agent’s Lien thereon, on behalf of itself and
the Lenders, is not a first priority perfected Lien, subject to Liens permitted
hereunder pursuant to clauses (c), (e), (h), (j), (k), (q), (t) and (x) of
Section 7.01; (n) any of the representations or warranties in the Loan Documents
with respect to such Account are untrue in any material respect with respect to
such Account (or, with respect to representations or warranties that are
qualified by materiality, any of such representations and warranties are
untrue); (o) such Account is evidenced by a judgment, Instrument or Chattel
Paper (each such term as defined in the Uniform Commercial Code) (other than
Instruments or Chattel Paper that are held by a Borrower or that have been
delivered to the Administrative Agent); (p) such Account is payable in any
currency other than Dollars, provided that Eligible Accounts of a Canadian
Borrower may also be payable in Canadian Dollars, and Eligible Accounts of a
European Borrower may also be payable in Sterling, Euro, Australian Dollars,
Thai Baht, Croatian Kuna, United Arab Emirates Dirham, Chinese Yuan, Swedish
Krona, and South African Rand (in each case so long as such currency is
exchangeable for Dollars within two Business Days); (q) such Accounts are
Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless (i) the Account Debtor’s billing address is in an
Eligible Jurisdiction, (ii) the Account Debtor is organized or incorporated
under the Laws of an Eligible Jurisdiction or any state, province, territory or
subdivision of an Eligible Jurisdiction, or (iii) such Accounts, in the
aggregate, do not exceed 10% of the sum of (y) the aggregate total availability
in respect of “Eligible Accounts” (as defined therein) under the Domestic
Facility plus (z) the aggregate total availability in respect of Eligible
Accounts hereunder, in each case after giving effect to the 85% advance rate,
and, in the case of this clause (iii) only, (I) the Account is supported by an



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem039.jpg]
-32- 1024613.07B-CHISR02A - MSW irrevocable letter of credit satisfactory to the
Administrative Agent, in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(II) the Account is covered by Credit Insurance; (r) such Account is the
obligation of an Account Debtor that is the United States government or a
political subdivision thereof, or department, agency or instrumentality thereof
if and to the extent that such Account together with all other Accounts owing by
such Account Debtors as of any date of determination (collectively with Accounts
referred to in the corresponding provision of clause (s) below), exceeds 10% of
all Eligible Accounts; provided that if all Accounts owing by such Account
Debtors as of any date of determination (collectively with Accounts referred to
in the corresponding provision of clause (s) below) equals or exceeds in the
aggregate 10% of all Eligible Accounts, then the excess of such aggregate
Accounts over 10% of all Eligible Accounts shall not be Eligible Accounts unless
the Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and any Borrower, if necessary or desirable, has complied with respect
to such obligation with the Federal Assignment of Claims Act of 1940, or any
applicable state, county or municipal law restricting assignment thereof; (s)
such Accounts are Accounts with respect to which the Account Debtor is the
government of any country or sovereign state other than the United States, or of
any state, province, territory, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, if and to the extent that such Account together with
all other Accounts owing by such Account Debtors as of any date of determination
(collectively with Accounts referred to in the corresponding provision of clause
(r) above), exceeds in the aggregate 10% of all Eligible Accounts; provided that
if all Accounts owing by such Account Debtors as of any date of determination
(collectively with Accounts referred to in the corresponding provision of clause
(r) above) equals or exceeds in the aggregate 10% of all Eligible Accounts, then
the excess of such aggregate Accounts over 10% of all Eligible Accounts shall
not be Eligible Accounts unless (i) the Account is supported by an irrevocable
letter of credit satisfactory to the Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (ii) the Account is covered by Credit Insurance; (t)
such Account has been redated, extended, compromised, settled, adjusted or
otherwise modified or discounted, except discounts or modifications that are
granted by a Borrower in the ordinary course of business and that are reflected
in the calculation of the Borrowing Base; (u) such Account is of an Account
Debtor that is located in a state of the United States of America requiring the
filing of a notice of business activities report or similar report in order to
permit a Borrower to seek judicial enforcement in such state of payment of such
Account, unless such Borrower has qualified to do business in such state or has
filed a notice of business activities report or equivalent report for the
then-current



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem040.jpg]
-33- 1024613.07B-CHISR02A - MSW year or if such failure to file and inability to
seek judicial enforcement is capable of being remedied without any material
delay or material cost; (v) such Accounts were acquired or originated by a
Person acquired in a Permitted Acquisition (until such time as the
Administrative Agent has completed a customary due diligence investigation as to
such Accounts and such Person, which investigation may, at the sole discretion
of the Administrative Agent, include a field examination, and the Administrative
Agent is reasonably satisfied with the results thereof); (w) Credit Card
Receivables (other than Eligible Credit Card Receivables); (x) [Reserved]; (y)
Accounts which are subject to adjustment for (i) coupons, rebates, “buy one, get
one free”, bundled offers, stock balancing, manufacture discontinued, price
protection, dead-on-arrival, special bids, or similar sales incentives and
promotional programs or (ii) miscellaneous marketing allowances other than
non-cash reductions, in each case to the extent of such adjustment; (z) Accounts
that represent a sale on a bill-and-hold, guaranteed sale, sale and return, sale
on approval, consignment or other repurchase or return basis; (aa) such Borrower
is subject to an event of the type described in Section 8.01(f); (bb) any
Account that is the obligation of an Account Debtor that is, to the knowledge of
the applicable Borrower or the Administrative Agent, a Sanctioned Person; (cc)
Accounts that are subject to a restriction on assignment that is enforceable
against third parties and that impairs the Administrative Agent’s Lien on such
Account or the Administrative Agent’s ability to enforce the Account; (dd)
Accounts with respect to which the agreement evidencing such Accounts is not
governed by the Laws of the Netherlands, Ireland, Germany, Canada, England and
Wales, the United States, France, Denmark, Switzerland, Sweden, Belgium or
Australia, or any state, province, territory or subdivision of any of the
foregoing, or the Laws of such other jurisdictions as are acceptable to the
Administrative Agent in its Permitted Discretion (each Law described in this
clause (dd), an “Acceptable Governing Law); provided, however, that, unless
otherwise consented to by the Administrative Agent in its Permitted Discretion,
the aggregate amount of Eligible Accounts with respect to which the agreement
evidencing such Accounts is governed by the Laws of France, Denmark,
Switzerland, Sweden, Belgium or Australia, or any state, province, territory or
subdivision of any of the foregoing, may not exceed $10,000,000; or (ee) such
Account is otherwise unacceptable to the Administrative Agent in its Permitted
Discretion.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem041.jpg]
-34- 1024613.07B-CHISR02A - MSW “Eligible Assignee” means any assignee permitted
by and, to the extent applicable, consented to in accordance with Section
10.07(b); provided that under no circumstances shall (i) any Loan Party or any
of its Subsidiaries or (ii) any natural person, be an Assignee; provided,
further, that any Eligible Assignee shall have become a party to, and shall have
agreed to be bound by the terms of, the CAM Agreement. “Eligible Credit Card
Receivables” shall mean, as of any date of determination, Accounts due to any
Borrower from major credit card and debit card processors (including, but not
limited to, VISA, Mastercard, American Express, Diners Club, DiscoverCard,
Interlink, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska Option
and Maestro) that arise in the ordinary course of business and that have been
earned by performance (“Credit Card Receivables”) and that are not excluded as
ineligible by virtue of one or more of the criteria set forth below, except that
none of the following (determined without duplication) shall be deemed to be
Eligible Credit Card Receivables: (a) Accounts that have been outstanding for
more than five (5) Business Days from the date of sale, or for such longer
period(s) as may be approved by the Administrative Agent in its Permitted
Discretion; (b) Accounts with respect to which a Borrower does not have good and
valid title, free and clear of any Lien (other than Liens permitted hereunder
pursuant to clauses (a), (c), (e), (h), (j), (k), (q), (t), (x), (z), (gg), (hh)
and (dd) (in the case of Liens permitted hereunder pursuant to clause (dd), to
the extent such Liens relate to Liens permitted under any of such other clauses
listed above) of Section 7.01); (c) Accounts as to which the Administrative
Agent’s Lien attached thereon on behalf of itself and the Lenders, is not a
first priority perfected Lien, subject to Liens permitted hereunder pursuant to
clauses (c), (e), (h), (j), (k), (q), (t) and (x) of Section 7.01; (d) Accounts
that are disputed, or with respect to which a claim, counterclaim, offset or
chargeback (other than chargebacks in the ordinary course by the credit card
processors) has been asserted, by the related credit card processor (but only to
the extent of such dispute, claim, counterclaim, offset or chargeback); (e)
Except as otherwise approved by the Administrative Agent, Accounts as to which
the credit card processor has the right under certain circumstances to require a
Borrower to repurchase the Accounts from such credit card or debit card
processor; (f) Except as otherwise approved by the Administrative Agent,
Accounts arising from any private label credit card program of a Borrower; and
(g) Accounts due from major credit card and debit card processors (other than
JCB, Visa, Mastercard, American Express, Diners Club, DiscoverCard, Interlink,
NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska Option and
Maestro) that the Administrative Agent in its Permitted Discretion determines to
be unlikely to be collected.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem042.jpg]
-35- 1024613.07B-CHISR02A - MSW “Eligible Inventory” means, as of any date of
determination thereof, the aggregate amount of all Inventory of the Canadian
Borrower or the Irish Borrower, as applicable, except that none of the following
(determined without duplication) shall be deemed to be Eligible Inventory: (a)
Inventory with respect to which a Borrower does not have good, and valid title,
free and clear of any Lien (other than Liens permitted hereunder pursuant to
clauses (a), (c), (d), (e), (h), (j), (k), (q), (x), (z), (cc), (gg), (hh) and
(dd) (in the case of Liens permitted hereunder pursuant to clause (dd), to the
extent such Liens relate to Liens permitted under any of such other clauses
listed above) of Section 7.01); (b) Inventory as to which the Administrative
Agent’s Lien attached thereon on behalf of itself and the Lenders, is not a
first priority perfected Lien (subject to Liens permitted hereunder pursuant to
clauses (c), (d), (e), (h), (j), (k), (q), (x) and (cc) of Section 7.01); (c)
Inventory as to which any of the representations or warranties in the Loan
Documents with respect to such Inventory are untrue in any material respect with
respect to such Inventory (or, with respect to representations or warranties
that are qualified by materiality, any of such representations and warranties
are untrue); (d) Inventory that is either not finished goods or which
constitutes work-in- process, packaging and shipping material, supplies,
samples, prototypes, displays or display items, bill-and-hold goods, goods that
are returned or marked for return (but not held for resale or undergoing
maintenance) or repossessed, or which constitutes goods held on consignment or
goods which are not of a type held for sale in the ordinary course of business;
(e) Inventory that is not located in the U.S., Canada, Germany, the United
Kingdom or Ireland; (f) Inventory that is located at any location leased by a
Borrower, unless (i) (x) with respect to locations leased by a Borrower, the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or such other documentation as the Administrative Agent may reasonably require
as to such location or (y) a Reserve equal to two months base rent plus, without
duplication, all other rent, charges and other amounts due with respect to such
location has been established by the Administrative Agent in its Permitted
Discretion (measured as of the most recent practicable date); provided that,
with respect to Inventory at a leased location located in Germany, such Reserve
may, in the sole discretion of the Administrative Agent, be up to the lesser of
(1) twenty-four (24) months rent payments and (2) the amount of rent due during
the remaining period of the applicable lease; provided further that this clause
(f)(i) shall apply only from and after the date that is 60 days after the
Closing Date (as such date may be extended by the Administrative Agent in its
reasonable discretion) and (ii) the aggregate Cost of the Inventory located at
such leased facility is at least $5,000,000;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem043.jpg]
-36- 1024613.07B-CHISR02A - MSW (g) Inventory that is located in any third party
storage facility or is otherwise in the possession of a bailee (including any
repairman) and is not evidenced by a Document, unless (i) (x) such warehouseman
or other bailee has delivered to the Administrative Agent a Collateral Access
Agreement and such other documentation as the Administrative Agent may
reasonably require or (y) an appropriate Reserve (which shall be an amount equal
to the lesser of (1) the aggregate of all amounts owed by the Borrowers to such
warehouseman or other bailee (measured as of the last day of the calendar month
most recently then ended) and (2) the Cost of the aggregate amount of all
Inventory at such location; provided that if the Borrowers cannot calculate the
amount in clause (1) with reasonable accuracy, then only clause (2) shall apply)
has been established by the Administrative Agent in its Permitted Discretion;
provided further that this clause (g)(i) shall apply only from and after the
date that is 60 days after the Closing Date (as such date may be extended by the
Administrative Agent in its reasonable discretion) and (ii) the aggregate Cost
of the Inventory located at such third party storage facility or otherwise in
possession of such bailee is at least $5,000,000; (h) Inventory that is being
processed offsite at an Avaya contract manufacturer (unless such Avaya contract
manufacturer has delivered to the Administrative Agent a Collateral Access
Agreement and such other documentation as the Administrative Agent may
reasonably require), or is in-transit to or from a customer location or Avaya
contract manufacturer (other than Inventory with respect to which there is an
outstanding Eligible Letter of Credit); (i) Inventory acquired or originated by
a Person acquired in a Permitted Acquisition (until such time as the
Administrative Agent has completed a customary due diligence investigation as to
such Inventory and such Person, which investigation may, at the sole discretion
of the Administrative Agent, include a field examination, and the Administrative
Agent is reasonably satisfied with the results thereof subject to its Permitted
Discretion); (j) Inventory that is not reflected in the details of a current
perpetual inventory report; or (k) such Inventory is otherwise unacceptable to
the Administrative Agent in its Permitted Discretion. “Eligible Jurisdiction”
means Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland,
Italy, Luxembourg, the Netherlands, Spain, Sweden, Portugal, United Kingdom,
Canada, Puerto Rico, United States, Switzerland, Norway, Australia, and New
Zealand. “Eligible Letter of Credit” means, as of any date of determination
thereof, a Commercial Letter of Credit which supports the purchase of Inventory,
(i) for which no documents of title have then been issued; (ii) which Inventory
when completed would otherwise constitute Eligible Inventory, and (iii) which
Commercial Letter of Credit provides that it may be drawn only after the
Inventory is completed and after documents of title have been issued for



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem044.jpg]
-37- 1024613.07B-CHISR02A - MSW such Inventory, if applicable, reflecting a
Foreign Borrower or the Administrative Agent as consignee of such Inventory.
“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union. “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency. “Environment” means ambient air, indoor air, surface
water, drinking water, groundwater, land surfaces, subsurface strata and natural
resources such as wetlands, flora and fauna. “Environmental Claim” means any and
all administrative, regulatory or judicial actions, suits, demands, demand
letters, claims, liens, notices of noncompliance or violation, investigations
(other than internal reports prepared by any Loan Party or any of its
Subsidiaries (a) in the ordinary course of such Person’s business or (b) as
required in connection with a financing transaction or an acquisition or
disposition of real estate) or proceedings with respect to any Environmental
Liability (hereinafter “Claims”), including (i) any and all Claims by a
Governmental Authority for enforcement, response or other actions or damages
pursuant to any Environmental Law and (ii) any and all Claims by any Person
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief pursuant to any Environmental Law. “Environmental Laws” means
any and all Laws relating to the pollution or protection of the Environment
including those relating to the generation, handling, storage, treatment
transport or Release or threat of Release of Hazardous Materials or, to the
extent relating to exposure or threat of exposure to Hazardous Materials, human
health. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence, or Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem045.jpg]
-38- 1024613.07B-CHISR02A - MSW “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any
trade or business (whether or not incorporated) that is under common control
with Holdings or the Company and is treated as a single employer pursuant to
Section 414 of the Code or Section 4001 of ERISA. “ERISA Event” means (a) a
Reportable Event with respect to a Pension Plan for which notice to the PBGC is
not waived by regulation; (b) a withdrawal by Holdings, the Company, any
Subsidiary or any of their respective ERISA Affiliates from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as a termination under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Holdings, the Company, any Subsidiary or
any of their respective ERISA Affiliates from a Multiemployer Plan, notification
of Holdings, the Company, any Subsidiary or any of their respective ERISA
Affiliates concerning the imposition of Withdrawal Liability or notification
that a Multiemployer Plan is insolvent or is in reorganization within the
meaning of Title IV of ERISA; (d) the filing by Holdings, the Company, any
Subsidiary or any of their respective ERISA Affiliates of a notice of intent to
terminate a Pension Plan; (e) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Section 412 of the Code and Section 302
of ERISA, whether or not waived; (f) the failure to make by its due date a
required contribution under Section 412(m) of the Code (or Section 430(j) of the
Code, as amended by the Pension Protection Act of 2006) with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (g) the filing pursuant to Section 412(d) of the Code and Section 303(d)
of ERISA (or, after the effective date of the Pension Protection Act of 2006,
Section 412(c) of the Code and Section 302(c) of ERISA) of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (h) the
filing by the PBGC of a petition under Section 4042 of ERISA to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of Section
4975 of the Code or Section 406 of ERISA) which could result in liability to
Holdings or the Company. “EURIBOR Loan” means a Loan denominated in Euro that
bears interest based on the applicable EURIBOR Rate. “EURIBOR Rate” means, for
any Interest Period with respect to any EURIBOR Rate Loan, (i) the rate per
annum equal to the Screen Rate for delivery on the first day of such Interest
Period with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, (ii) if the rate referenced in the preceding clause
(i) is not available at such time for such Interest Period, the rate per annum
equal to the Interpolated Screen Rate for delivery on the first day of such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, or (iii) if the
rates referenced in the preceding clauses (i) and (ii) are not available at such
time for such Interest Period, the rate per annum equal to (x) the Screen Rate
or (y) if the rate referenced in the preceding clause (x) is not available at
such time for such Interest Period, the Interpolated Screen Rate, in each case
with a term equivalent to such Interest Period quoted for delivery on the most
recent Business Day



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem046.jpg]
-39- 1024613.07B-CHISR02A - MSW preceding the first day of such Interest Period
for which such rate is available (which Business Day shall be no more than seven
(7) Business Days prior to the first day of such Interest Period), and in the
case of clauses (i) through (iii), if any such rate is below zero, the EURIBOR
Rate shall be deemed to be zero. “Euro” and “€” mean the lawful single currency
of the Participating Member States. “Euro Loan” means a Loan denominated in
Euro. “Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, (i) the rate per annum equal to the Screen Rate for
delivery on the first day of such Interest Period with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, (ii) if the rate
referenced in the preceding clause (i) is not available at such time for such
Interest Period, the rate per annum equal to the Interpolated Screen Rate for
delivery on the first day of such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, or (iii) if the rates referenced in the preceding
clauses (i) and (ii) are not available at such time for such Interest Period,
the rate per annum equal to (x) the Screen Rate or (y) if the rate referenced in
the preceding clause (x) is not available at such time for such Interest Period,
the Interpolated Screen Rate, in each case with a term equivalent to such
Interest Period quoted for delivery on the most recent Business Day preceding
the first day of such Interest Period for which such rate is available (which
Business Day shall be no more than seven (7) Business Days prior to the first
day of such Interest Period), and in the case of clauses (i) through (iii), if
any such rate is below zero, the Eurocurrency Rate shall be deemed to be zero.
“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or
Sterling, that bears interest at a rate based on the applicable Eurocurrency
Rate. “European Borrowers” has the meaning specified in the introductory
paragraph to this Agreement. “European Swing Line Lender” means Citibank, N.A.,
London Branch, in its capacity as provider of European Swing Line Loans, or any
successor swing line lender hereunder. “European Swing Line Loan” has the
meaning specified in Section 2.04(a). “European Swing Line Sublimit” means, with
respect to European Swing Line Loans, a Dollar Amount equal to $10,000,000. The
European Swing Line Sublimit is part of, and not in addition to, the Revolving
Credit Commitments. “Event of Default” has the meaning specified in Section
8.01. “Excess Availability” means, as of any date of determination thereof, an
amount, expressed in Dollars, equal to (x) the lesser of (1) the Total Borrowing
Base and (2) the aggregate Revolving Credit Commitments, minus (y) the aggregate
Revolving Credit Exposure.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem047.jpg]
-40- 1024613.07B-CHISR02A - MSW “Exchange Act” means the Securities Exchange Act
of 1934, as amended. “Excluded Accounts” means (i) petty cash and minimum daily
working capital accounts funded in the ordinary course of business, the deposits
in which shall not aggregate more than $7.5 million (or such greater amounts to
which the Administrative Agent may agree), (ii) payroll, trust and tax
withholding accounts funded in the ordinary course of business, (iii) any
account that is otherwise expressly agreed by the Administrative Agent to be
excluded from the requirement to be subject to a Blocked Account Agreement under
Section 6.15, including, for the avoidance of doubt, those accounts listed on
Schedule 6.15(a) as of the Closing Date that are not identified as Blocked
Accounts and (iv) zero balance disbursement accounts. “Excluded Subsidiary”
means (a) any Subsidiary that is not a wholly-owned Subsidiary, (b) each
Subsidiary listed on Schedule 1.01C, (c) any Subsidiary that is prohibited by
applicable Law from guaranteeing or being a direct obligor in respect of the
Obligations, (d) any Domestic Subsidiary (i) that is a Subsidiary of a Foreign
Subsidiary that is a controlled foreign corporation within the meaning of
Section 957 of the Code or (ii) that is treated as a disregarded entity for U.S.
federal income tax purposes if substantially all of its assets consist of the
stock of one or more Foreign Subsidiaries that are controlled foreign
corporations within the meaning of Section 957 of the Code, (e) any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition financed with secured
Indebtedness incurred pursuant to Section 7.03(g) or (aa) and each Restricted
Subsidiary thereof that guarantees such Indebtedness; provided that each such
Restricted Subsidiary shall cease to be an Excluded Subsidiary under this clause
(e) if such secured Indebtedness is repaid or becomes unsecured or if such
Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, (f) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Administrative Borrower (confirmed
in writing by notice to the Administrative Borrower), the cost or other
consequences (including any adverse tax consequences) of becoming a Loan Party
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom and (g) each Unrestricted Subsidiary; provided that no Borrower shall
be an Excluded Subsidiary. “Existing 7.00% Secured Notes” means the Company’s
$1,009,000,000 7.00% senior secured notes due 2019. “Existing 9.00% Secured
Notes” means the Company’s $290,000,000 9.00% senior secured notes due 2019.
“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Administrative Borrower. “FATCA” has the meaning
specified in Section 3.01(a). “Federal Funds Rate” means, for any day, the rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem048.jpg]
-41- 1024613.07B-CHISR02A - MSW transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent. “Fixed Charge Coverage
Ratio” means, with respect to any Test Period, the ratio of (a) Consolidated
EBITDA of the Company minus Capital Expenditures minus Cash Income Taxes, in
each case for such Test Period, to (b) Fixed Charges for such Test Period.
“Fixed Charges” means, with respect to any Test Period, without duplication, the
sum of (a) consolidated cash interest expense (net of cash interest income to
the extent excluded from Consolidated EBITDA), calculated for such period for
the Company and its Restricted Subsidiaries on a consolidated basis, for such
Test Period plus (b) the aggregate amount of all cash dividend payments on
Disqualified Equity Interests of the Company during such Test Period plus (c)
the scheduled amortization payments during such Test Period under the CF
Facilities. “Foreign Guarantor” means any Guarantor that is not a Domestic
Subsidiary. “Foreign Guaranty” means any Guaranty provided by a Foreign
Guarantor. “Foreign Lender” has the meaning specified in Section 3.01(b).
“Foreign Loan Party” means any Loan Party that is not a U.S. Guarantor. “Foreign
Plan” means any employee benefit plan, program, policy, arrangement or agreement
maintained or contributed to by, or entered into with, Holdings, the Company or
any Subsidiary of the Company with respect to employees employed outside the
United States. “Foreign Security Agreement” means each Canadian Security
Agreement, each Dutch Security Agreement, each German Security Agreement, each
Irish Security Agreement and each U.K. Security Agreement. “Foreign Subsidiary”
means any direct or indirect Restricted Subsidiary of the Company that is not a
Domestic Subsidiary. “FRB” means the Board of Governors of the Federal Reserve
System of the United States. “Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course. “GAAP”
means generally accepted accounting principles in the United States of America,
as in effect from time to time; provided, however, that if the Administrative
Borrower notifies the Administrative Agent that the Administrative Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem049.jpg]
-42- 1024613.07B-CHISR02A - MSW GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Administrative Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Furthermore, at any time after the Closing Date, the Administrative
Borrower may elect to apply for all purposes of this Agreement, in lieu of GAAP,
IFRS and, upon such election, references to GAAP herein will be construed to
mean IFRS as in effect from time to time; provided that (1) all financial
statements and reports to be provided, after such election, pursuant to this
Agreement shall be prepared on the basis of IFRS as in effect from time to time,
and (2) from and after such election, all ratios, computations, and other
determinations based on GAAP contained in this Agreement shall still be required
to be computed in conformity with GAAP. Thereafter, the Administrative Borrower
may re-elect to apply for all purposes of this Agreement, in lieu of IFRS, GAAP,
subject to the immediately preceding sentence. The Administrative Borrower shall
give written notice of any such election made in accordance with this definition
to the Administrative Agent. For the avoidance of doubt, solely making an
election (without any other action) referred to in this definition will not be
treated as an incurrence of Indebtedness. “German Borrowers” has the meaning
specified in the introductory paragraph to this Agreement. “German Guarantor”
means each Restricted Subsidiary organized in Germany that provides (or is
required to provide) a Guaranty pursuant to the terms hereof. “German Loan
Party” means any of each German Borrower and each German Guarantor. “German
Security Agreement” means, collectively (i) the security agreements
substantially in the form of Exhibit G-2, including all subparts thereto, among
the German Loan Parties (and such other Persons as may be party thereto) and the
Administrative Agent for the benefit of the Secured Parties and (ii) to the
extent expressed to be governed by German law, each pledge agreement, mortgage,
security agreement, guarantee or other agreement that is entered into by any
German Loan Party or any Person who is the holder of Equity Interests in any
German Loan Party in favor of the Administrative Agent, and any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents that is governed by the laws of Germany (or
any subdivision thereof), securing the Obligations, entered into pursuant to the
terms of this Agreement or any other Loan Document, in each case as the same may
be amended, restated or otherwise modified from time to time. “Germany Security”
shall have the meaning provided in Section 10.31. “German Security Provider”
shall have the meaning provided in Section 10.32(c)(i).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem050.jpg]
-43- 1024613.07B-CHISR02A - MSW “Global Borrowing Base” means the sum at any
time of the Total Borrowing Base and the Domestic Borrowing Base at such time.
“Global Excess Availability” means the sum at any time of Excess Availability
and Domestic Excess Availability at such time. “Global Line Cap” means the sum
at any time of the lesser of (a) the Global Borrowing Base at such time and (b)
the sum of (x) the aggregate Revolving Credit Commitments at such time and (y)
the aggregate Domestic Commitments of all lenders under the Domestic Credit
Agreement at such time. “GmbH & Co. KG” shall have the meaning provided in
Section 10.32(c)(i). “Governmental Authority” means any nation or government,
any state, province, territory or other political subdivision thereof, any
agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank). “Granting Lender” has the meaning
specified in Section 10.07(h). “Guarantee” means, as to any Person, without
duplication, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other monetary obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other monetary obligation of the payment or performance of such Indebtedness
or other monetary obligation, (iii) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem051.jpg]
-44- 1024613.07B-CHISR02A - MSW liability in respect thereof as determined by
the guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantor” means the Company, each other U.S. Guarantor,
each Canadian Guarantor, each German Guarantor, each Irish Guarantor, each U.K.
Guarantor and any other Person who provides a Guaranty hereunder, in each case
so long as it provides a Guaranty. “Guaranty” means (a) each guaranty of all
Borrower Obligations made by each Borrower and each direct parent (that is not a
Domestic Subsidiary) of each Borrower in favor of the Administrative Agent on
behalf of the Secured Parties pursuant to clause (b) of the definition of
“Collateral and Guarantee Requirement,” substantially in the applicable form as
set forth in Exhibits F-1 through F-4 and (b) the unsecured guaranty of all
Obligations made by the U.S. Guarantors in favor of the Administrative Agent
pursuant to clause (c) of the definition of “Collateral and Guarantee
Requirement,” substantially in the form of as set forth in Exhibit F-5.
“Hazardous Materials” means materials, chemicals, substances, compounds, wastes,
pollutants and contaminants, in any form, including all explosive or radioactive
substances or wastes, mold, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, in each case regulated pursuant to any
Environmental Law. “HGB” shall have the meaning provided in Section 10.32(b).
“Holdings” means Avaya Holdings Corp., a Delaware corporation. “Honor Date” has
the meaning specified in Section 2.03(c)(i). “IFRS” shall mean International
Financial Reporting Standards, as adopted by the International Accounting
Standards Board and/or the European Union, as in effect from time to time.
“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in- law, son-in-law and daughter-in-law
(including adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor. “Incremental Amendment” has the meaning specified in Section 2.14(a).
“Incremental Replacement Secured Notes” has the meaning specified in Section
7.03(cc). “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem052.jpg]
-45- 1024613.07B-CHISR02A - MSW (a) all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments; (b) the maximum amount (after
giving effect to any prior drawings or reductions that may have been reimbursed)
of all letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person; (c) net
obligations of such Person under any Swap Contract; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
(i) trade accounts and accrued expenses payable in the ordinary course of
business and (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after becoming due and payable); (e) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; (f) all Attributable
Indebtedness; (g) all obligations of such Person in respect of Disqualified
Equity Interests; and (h) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall (i)
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of clause (a) of
the definition of Consolidated Total Debt of such Person and (ii) in the case of
the Company and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith. “Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnified Taxes” has the meaning specified in Section 3.01(a).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem053.jpg]
-46- 1024613.07B-CHISR02A - MSW “Indemnitees” has the meaning specified in
Section 10.05. “Independent Financial Advisor” means an accounting, appraisal,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Company, qualified to perform the task for
which it has been engaged and that is independent of the Company and its
Affiliates. “Information” has the meaning specified in Section 10.08. “Interest
Payment Date” means, (a) as to any Loan other than a Base Rate Loan or Canadian
Prime Rate Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date; provided that if any Interest Period for a Eurocurrency
Rate Loan, CDOR Loan or EURIBOR Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan or Canadian Prime
Rate Loan (including any Swing Line Loan that is a Base Rate Loan or a Canadian
Prime Rate Loan), the last Business Day of each March, June, September and
December and the Maturity Date; and (c) as to any Swing Line Loan that is an
Overnight Eurocurrency Rate Loan, the date such Overnight Eurocurrency Rate Loan
shall be paid in full and the Maturity Date. “Interest Period” means, as to each
Eurocurrency Rate Loan, each CDOR Loan and each EURIBOR Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan, CDOR Loan or EURIBOR Loan, as the case may be, and
ending on the date one, two, three or six months thereafter, or to the extent
agreed by each Lender of such Loan, twelve months, one week or overnight, as
selected by the Administrative Borrower in its Committed Loan Notice; provided
that: (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) no Interest Period shall extend beyond the
Maturity Date. “Interpolated Screen Rate” means, for any Interest Period with
respect to any Eurocurrency Rate Loan or a EURIBOR Loan, the rate which results
from interpolating on a linear basis between (a) the applicable Screen Rate for
the period next longer than the length of such Interest Period and (b) the
applicable Screen Rate for the period next shorter than the length of such
Interest Period. “Inventory” has the meaning assigned to such term in the U.S.
Security Agreement or the Canadian Security Agreement, as applicable.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem054.jpg]
-47- 1024613.07B-CHISR02A - MSW “Inventory Reserves” means such reserves as may
be established from time to time by the Administrative Agent, in its Permitted
Discretion, (a) with respect to changes in the determination of the saleability
of the Eligible Inventory or which reflect such other factors as negatively
affect the market value of the Eligible Inventory and (b) Shrink Reserves.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution (including pursuant to cash pooling
arrangements) to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Company and its Subsidiaries,
intercompany loans, advances, or Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent changes in the value of such Investment, net of any return
representing a return of capital with respect to such Investment. “Investment
Grade Rating” means a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s and BBB- (or the equivalent) by S&P, or an equivalent rating by any
other nationally recognized statistical rating agency selected by the Company.
“IP Rights” has the meaning specified in Section 5.15. “Ireland” means the
island of Ireland, exclusive of Northern Ireland. “Irish Borrower” has the
meaning specified in the introductory paragraph to this Agreement. “Irish
Borrowing Base” means, on any date, an amount equal to (x) 85% multiplied by the
book value of the Irish Borrower’s Eligible Accounts plus (y) 85% multiplied by
the Net Orderly Liquidation Value of the Irish Borrower’s Eligible Inventory
minus (z) any Reserves. “Irish Guarantor” means each Restricted Subsidiary
incorporated in Ireland that provides (or is required to provide) a Guaranty
pursuant to the terms hereof. “Irish Loan Party” means any of the Irish Borrower
and each Irish Guarantor. “Irish Qualifying Lender” means a Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under this Agreement and is: (a) a bank carrying on a bona fide banking
business in Ireland within the meaning of section 246 of the Irish TCA with
which the interest payments are connected; or



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem055.jpg]
-48- 1024613.07B-CHISR02A - MSW (b) (i) a body corporate where interest payable
in respect of an advance: (A) is exempted from the charge to income tax under an
Irish Treaty that is in effect by virtue of section 826(1) of the Irish TCA; or
(B) would be exempted from the charge to income tax under an Irish Treaty if
such Irish Treaty was in effect by virtue of Section 826(1) of the Irish TCA;
(ii) a body corporate that is resident for the purposes of tax in a member state
of the European Communities (other than Ireland) or in a territory with which
Ireland has concluded an Irish Treaty that is in effect by virtue of section
826(1) of the Irish TCA or in a territory with which Ireland has signed an Irish
Treaty which will come into effect once all the ratification procedures set out
in section 826(1) of the Irish TCA have been completed (residence for these
purposes to be determined in accordance with the laws of the territory of which
the Lender claims to be resident) where that member state or territory: (A)
imposes a tax that generally applies to interest receivable in that member state
or territory by companies from sources outside that member state or territory;
or (B) where that member state or territory imposes a tax that generally applies
to interest received in that member state or territory by companies from sources
outside that member state or territory and the interest is payable into an
account located in that member state or territory; or (iii) a U.S. corporation,
provided the U.S. corporation is incorporated in the U.S. and subject to U.S.
tax on its worldwide income; or (iv) a U.S. Limited Liability Company (“LLC”),
provided the ultimate recipients of the interest would, if they were themselves
lenders, be Irish Qualifying Lenders within paragraph (b)(i) or (b)(ii) or
(b)(iii) of this definition and the business conducted through the LLC is so
structured for market reasons and not for tax avoidance purposes; provided in
each case at (b)(i), (b)(ii), (b)(iii) or (b)(iv) the Lender is not carrying on
a trade or business in Ireland through an agency or branch with which the
interest payment is connected; or (c) an Irish Treaty Lender; or (d) a body
corporate: (i) which advances money in the ordinary course of a trade which
includes the lending of money;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem056.jpg]
-49- 1024613.07B-CHISR02A - MSW (ii) in whose hands any interest payable in the
course of making such advances is taken into account in computing the trading
income of such body corporate; and (iii) which has made the appropriate
notifications under Section 246(5)(a) of the Irish TCA to the Revenue
Commissioners and the Borrower; or (e) a qualifying company within the meaning
of Section 110 of the Irish TCA; or (f) an investment undertaking within the
meaning of Section 739B of the Irish TCA. “Irish Security Agreement” means,
collectively (i) the security agreements substantially in the form of Exhibit
G-3, including all subparts thereto, among the Irish Loan Parties (and such
other Persons as may be party thereto) and the Administrative Agent for the
benefit of the Secured Parties and (ii) to the extent expressed to be governed
by Irish law, each pledge agreement, mortgage, charge, security agreement,
Security Trust Deed, guarantee or other agreement that is entered into by any
Irish Loan Party or any Person who is the holder of Equity Interests in any
Irish Loan Party in favor of the Administrative Agent, and any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents that is governed by the laws of Ireland (or
any subdivision thereof), securing the Obligations, entered into pursuant to the
terms of this Agreement or any other Loan Document, in each case as the same may
be amended, restated or otherwise modified from time to time. “Irish Tax
Deduction” means a deduction or withholding in respect of any payment in
connection with any Loan to the Irish Borrower for or on account of any Taxes
imposed by any taxing authority of Ireland, other than any deduction or
withholding pursuant to FATCA. “Irish TCA” means the Taxes Consolidation Act
1997 of Ireland. “Irish Treaty Lender” means, subject to the completion of
procedural formalities, a Lender which is treated as a resident of an Irish
Treaty State for the purposes of an Irish Treaty and does not carry on a
business in Ireland through a permanent establishment with which that Lender’s
participation in this Agreement is effectively connected and fulfills all
conditions of the Irish Treaty which must be fulfilled for residents of that
Irish Treaty State to be paid interest without deduction of Tax (and who has
completed all necessary procedural formalities to obtain the benefit of the
applicable Irish Tax Treaty). “Irish Treaty State” means a jurisdiction which
has a double taxation agreement which is in effect with Ireland (an “Irish
Treaty”), and which makes provision for full exemption from tax imposed by
Ireland on interest. “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem057.jpg]
-50- 1024613.07B-CHISR02A - MSW “Issuer Documents” means, with respect to any
Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by an L/C Issuer and the Company (or any
of its Subsidiaries) or in favor of such L/C Issuer and relating to such Letter
of Credit. “ITA” means the Income Tax Act (Canada), as amended from time to
time. “Judgment Currency” has the meaning specified in Section 10.19. “Junior
Financing” has the meaning specified in Section 7.12(a). “Junior Financing
Documentation” means any documentation governing any Junior Financing. “Junior
Secured Debt” means any secured Indebtedness incurred in the form of one or more
series of secured notes or secured loans that are secured by Liens on the
Collateral (as defined in the Domestic Credit Agreement) ranking junior to the
Liens securing the Obligations (as defined in the Domestic Credit Agreement) in
accordance with the Intercreditor Agreement (as defined in the Domestic Credit
Agreement). Junior Secured Debt will include any Registered Equivalent Notes
issued in exchange therefor. “Laws” means, collectively, all international,
foreign, Federal, state, provincial, territorial and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities and executive orders, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority. “L/C Advance”
means, with respect to each Lender, such Lender’s funding of its participation
in any L/C Borrowing in accordance with its Pro Rata Share. “L/C Borrowing”
means an extension of credit resulting from a drawing under any Letter of Credit
that has not been reimbursed on the applicable Honor Date or refinanced as a
Revolving Credit Borrowing. “L/C Credit Extension” means, with respect to any
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the renewal or increase of the amount thereof. “L/C Issuer” means,
individually or collectively, as the context may require, Citibank and any other
Lender listed on Schedule 1.01D or that becomes an L/C Issuer in accordance with
Section 2.03(l) or 10.07(j), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. Any L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem058.jpg]
-51- 1024613.07B-CHISR02A - MSW “L/C Obligation” means, as at any date of
determination, the aggregate maximum amount then available to be drawn under all
outstanding Letters of Credit (whether or not (i) such maximum amount is then in
effect under any such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit or (ii) the
conditions to drawing can then be satisfied) plus the aggregate of all
Unreimbursed Amounts in respect of Letters of Credit, including all L/C
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. “L/C Sublimit” means (a) with respect to the L/C Issuers taken as a
whole, a Dollar Amount equal to $50,000,000, and (b) with respect to each L/C
Issuer, the amount set forth opposite such L/C Issuer’s name on Schedule 1.01D,
or, in each case, such other amounts as may be agreed to in writing between the
Administrative Borrower and each L/C Issuer from time to time; provided that
neither the total L/C Sublimit under clause (a), nor the aggregate amount of the
individual L/C Issuer amounts under clause (b), shall be reduced below
$50,000,000 without the written consent of the Administrative Borrower. “Lender”
has the meaning specified in the introductory paragraph to this Agreement
(including, for avoidance of doubt, each Additional Lender, to the extent any
such Person has executed and delivered an Incremental Amendment and such
Incremental Amendment shall have become effective in accordance with the terms
hereof and thereof) and, as the context requires, includes an L/C Issuer and
each Swing Line Lender, and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a “Lender.” “Lender Insolvency
Event” means that (i) a Lender or its Parent Company is insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interests in such Lender or its Parent Company by any Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. “Lending Office”
means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices
as a Lender may from time to time notify the Administrative Borrower and the
Administrative Agent.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem059.jpg]
-52- 1024613.07B-CHISR02A - MSW “Letter of Credit” means any (a) Commercial
Letter of Credit, (b) standby letter of credit and (c) indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support, in each case
issued (or deemed issued) or to be issued by an L/C Issuer pursuant to Section
2.03. “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer. “Letter of Credit Expiration Date” means the day
that is five (5) Business Days prior to the scheduled Maturity Date then in
effect (or, if such day is not a Business Day, the next preceding Business Day).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, or
preference, priority or other security interest, hypothec or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing); provided, that in no event shall
an operating lease in and of itself be deemed a Lien. “Line Cap” means, at any
time, the lesser of (a) the Total Borrowing Base at such time and (b) the
aggregate Revolving Credit Commitments at such time. “Liquidity Event” means the
determination by the Administrative Agent that (a) a Specified Event of Default
shall have occurred and shall be continuing, (b) Global Excess Availability
shall be less than the greater of (i) $48,500,000 and (ii) 10% of the Global
Line Cap on any day, or (c) Excess Availability shall be less than the greater
of (i) $11,000,000 and (ii) 7.5% of the Line Cap on any day, provided that, in
the case of the foregoing clauses (b) and (c), the Administrative Agent has
notified the Administrative Borrower thereof. “Liquidity Exit Event” means (a)
no Specified Event of Default is continuing, (b) Global Excess Availability has
been greater than the greater of (i) $48,500,000 and (ii) 10% of the Global Line
Cap for twenty consecutive days following the most recent Liquidity Event, and
(c) Excess Availability has been greater than the greater of (i) $11,000,000 and
(ii) 7.5% of the Line Cap for twenty consecutive days following the most recent
Liquidity Event. “Loan” means an extension of credit by a Lender to a Borrower
under Article II in the form of a Revolving Credit Loan, a Swing Line Loan or a
Protective Advance. “Loan Documents” means, collectively, (i) this Agreement,
(ii) the Revolving Credit Notes, (iii) each Guaranty, (iv) the Collateral
Documents and (v) the Issuer Documents. “Loan Parties” means, collectively, the
Borrowers, the other Foreign Guarantors and the U.S. Guarantors. “Management
Stockholders” means the members of management of Holdings or any of its
Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem060.jpg]
-53- 1024613.07B-CHISR02A - MSW “Master Agreement” has the meaning specified in
the definition of “Swap Contract.” “Material Adverse Effect” means a
circumstance or condition affecting the business, operations, assets,
liabilities (actual or contingent) or financial condition of the Company and its
Subsidiaries, taken as a whole, that would materially adversely affect (a) the
ability of the Loan Parties (taken as a whole) to perform their respective
payment obligations under any Loan Document to which any of the Loan Parties is
a party or (b) the rights and remedies of the Lenders or the Administrative
Agent under any Loan Document. “Material Domestic Subsidiary” means, at any date
of determination, each of the Company’s Domestic Subsidiaries (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 2.5% of Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 2.5% of the consolidated gross revenues of
the Company and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Domestic Subsidiaries that are not U.S.
Guarantors solely because they do not meet the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 6.01 or more than 5.0% of the
gross revenues of the Company and the Restricted Subsidiaries for the period of
four consecutive fiscal quarters ending as of the last day of such fiscal
quarter, then the Company shall, not later than 45 days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement, designate in writing to the Administrative Agent one or more of
such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and comply with the
provisions of Section 6.11 applicable to such Subsidiary; provided, further that
the Company may designate any other Domestic Subsidiary as a “Material Domestic
Subsidiary” and comply with the provisions of Section 6.11 applicable to such
Domestic Subsidiary. “Material Foreign Subsidiary” means, at any date of
determination, each of the Company’s Foreign Subsidiaries (a) whose total assets
at the last day of the most recent Test Period were equal to or greater than
2.5% of Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 2.5% of the consolidated gross revenues of
the Company and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP. “Material Subsidiary” means any Material
Domestic Subsidiary or any Material Foreign Subsidiary. “Maturity Date” means
the earlier of (a) June 4, 2020 (the “Original Maturity Date”) and (b) if
Indebtedness under the CF Credit Agreement in excess in the aggregate of
$300,000,000 (the “Springing Maturity Threshold Amount”) has stated maturity
dates within any continuous period of 15 days, and such Indebtedness has not, at
least two days prior to the beginning of such 15-day period, been repaid,
prepaid, redeemed, replaced, exchanged or otherwise refinanced, either in full
or in a manner whereby the aggregate principal amount of all Indebtedness under
the CF Credit Agreement having stated maturity dates during such 15-day



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem061.jpg]
-54- 1024613.07B-CHISR02A - MSW period does not exceed the Springing Maturity
Threshold Amount, in each case pursuant to a transaction permitted by this
Agreement (and, in the case of a replacement, exchange or other refinancing,
extending the stated maturity date thereof to a date that is at least 15 days
after the Original Maturity Date), the day prior to the beginning of such 15-day
period; provided that, in each case, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.
“Maximum Rate” has the meaning specified in Section 10.11. “Monthly Borrowing
Base Certificate” shall have the meaning provided in Section 6.01(e). “Moody’s”
means Moody’s Investors Service, Inc. and any successor thereto. “Multiemployer
Plan” means any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which Holdings, the Company, any Subsidiary or any of
their respective ERISA Affiliates makes or is obligated to make contributions,
or with respect to which the Company or any Subsidiary would reasonably be
expected to incur liability. “Net Income” means, with respect to any Person, the
net income (loss) of such Person, determined in accordance with GAAP. “Net
Orderly Liquidation Value” means, with respect to Inventory of any Person, the
orderly liquidation value thereof (determined in accordance with the appraisal
prepared prior to the Closing Date), net of all costs of liquidation thereof, as
based upon the most recent Inventory appraisal conducted in accordance with this
Agreement and expressed as a percentage of Cost of such Inventory.
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender at such time. “Non-Loan Party” means any
Subsidiary of the Company that is not a Loan Party. “Nonrenewal Notice Date” has
the meaning specified in Section 2.03(b)(iii). “Note” means a Revolving Credit
Note. “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem062.jpg]
-55- 1024613.07B-CHISR02A - MSW “OFAC” means the Office of Foreign Assets
Control of the United States Department of the Treasury. “Organization
Documents” means (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization or incorporation and operating agreement (or, in the
case of any company incorporated in Ireland or the United Kingdom, its
constitutive documents); and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization or incorporation and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization or incorporation with the applicable
Governmental Authority in the jurisdiction of its formation or organization or
incorporation and, if applicable, any certificate or articles of formation or
organization of such entity. “Original Maturity Date” has the meaning specified
in the definition of “Maturity Date.” “Other Taxes” has the meaning specified in
Section 3.01(f). “Outstanding Amount” means (a) with respect to the Revolving
Credit Loans and Swing Line Loans on any date, the Dollar Amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Amount thereof
on such date after giving effect to any related L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding Unreimbursed Amounts under related
Letters of Credit (including any refinancing of outstanding Unreimbursed Amounts
under related Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under related Letters of Credit taking effect on such date. “Overnight
Eurocurrency Rate” means the rate per annum applicable to an overnight period
beginning on one Business Day and ending on the next Business Day equal to the
rate per annum at which the European Swing Line Lender is offering overnight
deposits in Euro or Sterling in amounts comparable to the Swing Line Loans
denominated in Euro or Sterling, as applicable; provided that if the European
Swing Line Lender is unable to quote such a rate, the rate applicable to such
Swing Line Bank shall be the rate applicable to a period of one day as displayed
on the Reuters LIBOR01 Page or the EURIBOR 01 Page, as applicable, for deposits
in the relevant currency with a term of one day. “Overnight Eurocurrency Rate
Loan” means a Swing Line Loan denominated in Euro or Sterling which bears
interest at the Overnight Eurocurrency Rate. “Overnight Rate” means, for any
day, (a) with respect to any amount denominated in Dollars, the greater of (i)
the Federal Funds Rate and (ii) an overnight rate



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem063.jpg]
-56- 1024613.07B-CHISR02A - MSW determined by the Administrative Agent, an L/C
Issuer or the Swing Line Lender, as applicable, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
currency to major banks in such interbank market. “Parallel Debt” has the
meaning specified in Section 10.34. “Parent Company” means, with respect to a
Lender, the bank holding company (as defined in Federal Reserve Board Regulation
Y), if any, of such Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the Equity Interests of such Lender.
“Participant” has the meaning specified in Section 10.07(e). “Participant
Register” has the meaning specified in Section 10.07(e). “Participating Member
State” means each state so described in any EMU Legislation. “Payment
Conditions” means, at any time of determination, that: (a) no Event of Default
exists or would arise as a result of the making of the subject Specified
Payment, (b) (i) Global Excess Availability on the date of such Specified
Payment both immediately before and on a pro forma basis immediately after
giving effect to such Specified Payment, in each case, is greater than the
greater of (x) $110,000,000 and (y) 22.5% of the Global Line Cap, or (ii) (x)
Global Excess Availability on the date of such Specified Payment both
immediately before and on a pro forma basis immediately after giving effect to
such Specified Payment, in each case, is greater than the greater of (A)
$61,000,000 and (B) 12.5% of the Global Line Cap, and (y) the Fixed Charge
Coverage Ratio for the four-fiscal quarter period then most recently ended
(calculated as of the last day of such four-fiscal quarter period on a trailing
four-fiscal quarter basis after giving pro forma effect to such Specified
Payment), shall not be less than 1.00 to 1.00, and (c) Excess Availability on
the date of such Specified Payment both immediately before and on a pro forma
basis immediately after giving effect to such Specified Payment, in each case,
is greater than the greater of (i) $11,000,000 and (ii) 7.5% of the Line Cap.
“PBGC” means the Pension Benefit Guaranty Corporation. “Pension Act” means the
U.S. Pension Protection Act of 2006, as amended. “Pension Plan” means any
“employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem064.jpg]
-57- 1024613.07B-CHISR02A - MSW ERISA and is either (i) sponsored or maintained
by Holdings, the Company, any Subsidiary or any of their ERISA Affiliates or
(ii) to which Holdings, the Company, any Subsidiary or any of their ERISA
Affiliates contributes or has an obligation to contribute or with respect to
which the Company or any Subsidiary would reasonably be expected to incur
liability. “Permitted Acquisition” has the meaning specified in Section 7.02(j).
“Permitted Discretion” means the Administrative Agent’s commercially reasonable
judgment, exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions, as to any factor,
event, condition or other circumstance arising after the Closing Date or based
on facts not known to the Administrative Agent as of the Closing Date which the
Administrative Agent reasonably determines: (x) with respect to Accounts, (a)
will or reasonably could be expected to adversely affect in any material respect
the value of any Eligible Accounts, the enforceability or priority of the
Administrative Agent’s Liens thereon or the amount which the Administrative
Agent, the Lenders or the L/C Issuer would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Eligible Accounts or (b) evidences that any collateral report or
financial information delivered to the Administrative Agent by any Person on
behalf of any Borrower is incomplete, inaccurate or misleading in any material
respect. In exercising such judgment, the Administrative Agent may consider,
without duplication, factors already included in or tested by the definition of
Eligible Account (but Reserves may not duplicate the eligibility criteria
contained in the definition of Eligible Accounts), and any of the following: any
other factors arising after the Closing Date that change in any material respect
the credit risk of lending to the Borrowers on the security of the Eligible
Accounts and (y) with respect to Inventory: (a) will or reasonably could be
expected to adversely affect in any material respect the value of any Eligible
Inventory, the enforceability or priority of the Administrative Agent’s Liens
thereon or the amount which the Administrative Agent, the Lenders or the L/C
Issuer would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of such Eligible Inventory
or (b) evidences that any collateral report or financial information delivered
to the Administrative Agent by any Person on behalf of any Borrower is
incomplete, inaccurate or misleading in any material respect. In exercising such
judgment, the Administrative Agent may consider, without duplication, such
factors already included in or tested by the definition of Eligible Inventory
(but Reserves may not duplicate the eligibility criteria contained in the
definition of Eligible Accounts), as well as any of the following: (i) changes
after the Closing Date in any material respect in demand for, pricing of, or
product mix of Inventory; (ii) changes after the Closing Date in any material
respect in any concentration of risk with respect to the Inventory; and (iii)
any other factors arising after the Closing Date that change in any material
respect the credit risk of lending to the Borrowers on the security of the
Inventory. “Permitted Holder” means any Sponsor, Co-Investor, member of Sierra
Co- Invest, LLC on October 26, 2007 (or any Affiliate thereof), Management
Stockholder or group (within the meaning of Section 13(d)(3) or Section 14(d)(2)
of the Exchange Act) of which any of the foregoing are members; provided that in
the case of such group and without giving effect to the existence of such group
or any other group, one or more Sponsors have beneficial ownership of more than
50.0% of the total voting power of the Voting Stock of Holdings.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem065.jpg]
-58- 1024613.07B-CHISR02A - MSW “Permitted Refinancing” means, with respect to
any Person, any modification, refinancing, refunding, renewal, replacement,
exchange or extension of any Indebtedness of such Person; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced, exchanged or extended except
by an amount equal to unpaid accrued interest and premium thereon (including
tender premiums) plus other reasonable amounts paid, and fees and expenses
(including upfront fees and original issue discount) reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement,
exchange or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(b) or Section
7.03(e), such modification, refinancing, refunding, renewal, replacement,
exchange or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended (except
by virtue of amortization or prepayment of such Indebtedness prior to the time
of incurrence of such Permitted Refinancing), (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), at the time thereof, no Event of Default shall have occurred and be
continuing, and (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended is Junior Financing, (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended, (ii) the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, interest rate
and redemption premium) of any such modified, refinanced, refunded, renewed,
replaced, exchanged or extended Indebtedness, taken as a whole, are not
materially less favorable to the Loan Parties or the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended, taken as a whole; provided that a certificate
of a Responsible Officer of the Company delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Company has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees) and (iii) such modification, refinancing, refunding, renewal,
replacement, exchange or extension is incurred by the Person who is the obligor
of the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended. “Permitted Subordinated Notes” means subordinated
unsecured notes issued by a U.S. Guarantor, provided that (a) the terms of such
notes provide for customary subordination of such notes to the Obligations and
do not provide for any scheduled repayment, mandatory redemption, sinking fund
obligation or other payment prior to the Maturity Date, other than customary
offers to purchase upon a change of control, asset sale or casualty or
condemnation



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem066.jpg]
-59- 1024613.07B-CHISR02A - MSW event and customary acceleration rights upon an
event of default and (b) the covenants, events of default, guarantees and other
terms for such notes (provided that such notes shall have interest rates and
redemption premiums determined by the Board of Directors of the Company to be
market rates and premiums at the time of issuance of such notes), taken as a
whole, are determined by the Board of Directors of the Company to be market
terms on the date of issuance and in any event are not materially more
restrictive on the Company and the Restricted Subsidiaries, or materially less
favorable to the Lenders, than the terms of Bridge Facility Debt and do not
require the maintenance or achievement of any financial performance standards
other than as a condition to taking specified actions, provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Company has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees). “Permitted Subordinated Notes Documentation” means any notes,
instruments, agreements and other credit documents governing any Permitted
Subordinated Notes. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Plan” means any “employee benefit plan”
(as such term is defined in Section 3(3) of ERISA), other than a Foreign Plan,
established, maintained or contributed to by the Company or any Subsidiary or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of their respective ERISA Affiliates. “Platform” has the
meaning specified in Section 6.02. “Pledged Debt” means (i) any “Pledged Debt”
(as defined in U.S. Security Agreement or the Canadian Security Agreement, as
applicable) or (ii) any other Indebtedness, or instruments evidencing
Indebtedness, upon which a Lien is granted pursuant to any Collateral Document.
“Pledged Equity” means (i) any “Pledged Equity” (as defined in U.S. Security
Agreement or the Canadian Security Agreement, as applicable) or (ii) any other
Equity Interests, or certificates evidencing Equity Interests, upon which a Lien
is granted pursuant to any Collateral Document. “Potential Defaulting Lender”
means, at any time, a Lender (i) as to which the Administrative Agent has
notified the Administrative Borrower that an event of the kind referred to in
the definition of “Lender Insolvency Event” has occurred and is continuing in
respect of any financial institution affiliate of such Lender, (ii) as to which
the Administrative Agent, any L/C Issuer or a Swing Line Lender has in good
faith determined and notified the Administrative Borrower and (in the case of
any L/C Issuer or Swing Line Lender) the Administrative Agent



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem067.jpg]
-60- 1024613.07B-CHISR02A - MSW that such Lender or its Parent Company or a
financial institution affiliate thereof has notified the Administrative Agent,
or has stated publicly, that it will not comply with its funding obligations
under any other loan agreement or credit agreement or other financing agreement
or (iii) that has, or whose Parent Company has, a non-investment grade rating
from Moody’s or S&P or another nationally recognized rating agency. Any
determination that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be made by the Administrative Agent or, in
the case of clause (ii), such L/C Issuer or Swing Line Lender, as the case may
be, in its sole discretion acting in good faith. The Administrative Agent will
promptly supply to the Lenders a copy of any notice to the Administrative
Borrower provided for in this definition. “PPSA” means the Personal Property
Security Act (Ontario) and the regulations promulgated thereunder and other
applicable personal property security legislation of the applicable Canadian
province or provinces in respect of the Canadian Loan Parties (including the
Civil Code of Québec and the regulations respecting the register of personal and
movable real rights promulgated thereunder) as all such legislation now exists
or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto. “Primary Obligor” has the meaning
specified in the definition of “Guarantee.” “Principal L/C Issuer” means any L/C
Issuer that has issued Letters of Credit under the Revolving Credit Facility
having an aggregate Outstanding Amount in excess of $5,000,000. “Priority
Payables” means at any time, with respect to the Borrowers, without duplication
of any other reserves or items that are otherwise addressed or excluded through
eligibility criteria: (a) (i) the amount past due and owing by each Borrower, or
the accrued amount for which such Borrower has an obligation to remit to a
Governmental Authority or other Person pursuant to any Law in respect of (r)
government royalties or pension fund obligations and liabilities; (s)
unemployment insurance, unpaid wages, severance pay or termination pay owing to
employees; (t) goods and services taxes, sales taxes, employee income taxes and
other taxes payable or to be remitted or withheld; (x) workers’ compensation;
(u) vacation pay; (v) claims for unremitted and/or accelerated rents; (w) wages,
withholding taxes, VAT and other amounts payable to an insolvency administrator,
receiver or other insolvency official, (x) pension liabilities, (y) claims of
unsecured creditors, and (z) other like charges and demands or other payments
that enjoy priority as a matter of any applicable Law and (ii) the amount of
fees which an insolvency administrator in an insolvency proceeding is allowed to
collect pursuant to German law, including, without limitation, determination
fees and collection fees; in each case with respect to the preceding clauses (i)
and (ii), to the extent any Governmental Authority or other Person may claim a
security interest, Lien, trust or other claim ranking or capable of ranking in
priority to or pari passu with one or more of the first priority Liens granted
in the Collateral Documents; and



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem068.jpg]
-61- 1024613.07B-CHISR02A - MSW (b) the aggregate amount of any liabilities of
each Borrower (i) in respect of which a trust has been or may be imposed on any
Collateral to provide for payment or (ii) which are secured by a security
interest, pledge, Lien, charge, right or claim on any Collateral; in each case,
pursuant to any Law and which trust, security interest, pledge, Lien, charge,
right or claim ranks or, in the Permitted Discretion of the Administrative
Agent, is capable of ranking in priority to or pari passu with one or more of
the first priority Liens granted in the Collateral Documents (such as Liens,
trusts, security interests, pledges, charges, rights or claims in favor of
employees, landlords, warehousemen, carriers, mechanics, materialmen, laborers,
or suppliers, or Liens, trusts, security interests, pledges, charges, rights or
claims for ad valorem, excise, sales, or other taxes where given priority under
applicable Law); in each case net of the aggregate amount of all restricted cash
held or set aside for the payment of such obligations. “Process Agent” has the
meaning specified in Section 10.16(b). “Pro Forma Financial Statements” has the
meaning specified in Section 4.01(g). “Projections” has the meaning specified in
Section 6.01(c). “Pro Rata Share” means, with respect to each Lender at any time
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitments of such Lender at such
time and the denominator of which is the amount of the Aggregate Commitments at
such time; provided that, if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof. “Protective Advance”
has the meaning specified in Section 2.01(c). “Public Lender” has the meaning
specified in Section 6.02. “Qualified Equity Interests” means any Equity
Interests that are not Disqualified Equity Interests. “Qualifying IPO” means the
issuance by Holdings or any direct or indirect parent of Holdings of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering). “Quarterly Financial Statements” means the unaudited quarterly
consolidated (and, to the extent set forth therein, consolidating) balance
sheets and related consolidated (and, to the extent set forth therein,
consolidating) statements of income, stockholders’ equity and cash flows, in
each case delivered pursuant to Sections 4.01(g)(ii) or (iv).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem069.jpg]
-62- 1024613.07B-CHISR02A - MSW “Receivables Reserves” means, without
duplication of any other reserves or items that are otherwise addressed or
excluded through eligibility criteria, such reserves, subject to Section 2.15 as
the Administrative Agent in the Administrative Agent’s Permitted Discretion
determines as being appropriate with respect to the determination of the
collectability in the ordinary course of business of Eligible Accounts,
including, without limitation, the Dilution Reserve, reconciliation of variances
between the general ledger and the receivables aging, and unapplied cash
received. “Receiver” means a receiver, interim receiver, or receiver and manager
or, where permitted by law, an administrative receiver of the whole or any part
of the Collateral, and that term will include any appointee under joint and/or
several appointments. “Recipient” has the meaning specified in Section
3.01(k)(ii). “Register” has the meaning specified in Section 10.07(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar for dollar exchange therefor
pursuant to an exchange offer registered with the SEC. “Regulation” has the
meaning specified in Section 5.20. “Release” means any spilling, leaking,
seepage, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing, depositing, dispersing, emanating or migrating in,
into, onto or through the Environment. “Relevant External Company” means
“relevant external company” within the meaning of the Companies Act 2014 of
Ireland. “Relevant Party” has the meaning specified in Section 3.01(k)(ii).
“Reportable Event” means, with respect to any Plan any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived. “Reports”
has the meaning specified in Section 9.16(b). “Representative” has the meaning
specified in Section 9.19. “Request for Credit Extension” means (a) with respect
to a Borrowing, conversion or continuation of Revolving Credit Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice. “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the sum of the (a) Total Outstandings (other than
Protective Advances and



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem070.jpg]
-63- 1024613.07B-CHISR02A - MSW with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate Unused Amount; provided that the unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. “Reserves” means, without duplication, all,
if any, Availability Reserves, Inventory Reserves, Receivables Reserves, Unpaid
Supplier Reserves, Wage Earner Priority Lien Reserves, Retention of Title
Reserves, Priority Payables Reserves, Carrier Reserve, reserves with respect to
U.K. Enterprise Act, and any and all other reserves, including warranty
reserves, which the Administrative Agent deems necessary in its Permitted
Discretion to maintain with respect to Eligible Accounts or Eligible Inventory
that have been established in accordance with Section 2.15, it being understood
that Reserves on the Closing Date shall be equal to the amount stated as
Reserves on the Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 4.01(a)(x). “Responsible Officer” means the chief executive
officer, president, chief operating officer, chief financial officer, chief
accounting officer, controller, or treasurer or other similar officer or Person
performing similar functions of a Loan Party and, as to any document delivered
on the Closing Date, any secretary or assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. Unless otherwise specified, all references in this Agreement
to a “Responsible Officer” shall refer to a Responsible Officer of the Company.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Company’s stockholders, partners or members (or the
equivalent Persons thereof). “Restricted Subsidiary” means any Subsidiary of the
Company other than an Unrestricted Subsidiary. “Restricting Information” has the
meaning specified in Section 10.09(a). “Retention of Title Reserve” means,
without duplication of any other reserves or items that are otherwise addressed
or excluded through eligibility criteria, a reserve with respect to Accounts
that are subject to extended retention of title arrangements (for example,
verlängerter Eigentumsvorbehalt or erweiterter Eigentumsvorbehalt, including a
processing clause, Verarbeitungsklausel) with respect to any part of the
Inventory or goods giving rise to such Account or similar arrangements under any
Law to the extent of a claim that validly



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem071.jpg]
-64- 1024613.07B-CHISR02A - MSW survives by law or contract that can effectively
be enforced pursuant to such title retention arrangements. “Revaluation Date”
means (a) with respect to any Loan made in an Alternate Currency, each of the
following: (i) each date of a Borrowing of such Loan, (ii) each date of a
continuation of a Eurocurrency Rate Loan, CDOR Loan or EURIBOR Loan pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Lenders shall reasonably require; and (b)
with respect to any Letter of Credit denominated in an Alternative Currency,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by an L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the relevant L/C
Issuer shall reasonably determine or the Required Lenders shall reasonably
require. “Revolving Commitment Increase” has the meaning specified in Section
2.14(a). “Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(b). “Revolving Credit Borrowing” means a borrowing consisting of
Revolving Credit Loans to the same Borrower in the same currency and of the same
Type and, in the case of Eurocurrency Rate Loans, CDOR Loans and EURIBOR Loans,
having the same Interest Period, made by each of the Lenders pursuant to Section
2.01(b). “Revolving Credit Commitment” means, as to each Lender, its obligation
to (a) make Revolving Credit Loans to the Borrowers pursuant to Section
2.01(b)(i), (b) purchase participations in L/C Obligations in respect of Letters
of Credit, (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth,
and opposite such Lender’s name on Schedule 2.01A under the caption “Revolving
Credit Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate Revolving
Credit Commitments of all Lenders is $150,000,000 on the Closing Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Revolving Commitment Increase.
“Revolving Credit Exposure” means, as to each Lender, the sum of the Outstanding
Amount of such Lender’s Revolving Credit Loans and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time. “Revolving Credit
Facility” means, at any time, the aggregate Dollar Amount of the Revolving
Credit Commitments at such time. “Revolving Credit Loan” has the meaning
specified in Section 2.01(b).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem072.jpg]
-65- 1024613.07B-CHISR02A - MSW “Revolving Credit Note” means a promissory note
of the Borrowers payable in Dollars to any Lender or its registered assigns, in
substantially the form of Exhibit C, evidencing the aggregate Indebtedness of
the Borrowers to such Lender resulting from the Revolving Credit Loans made by
such Lender. “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw- Hill Companies, Inc., and any successor thereto. “Same Day Funds” means
(a) with respect to disbursements and payments in Dollars, immediately available
funds, and (b) with respect to disbursements and payments in an Alternative
Currency, same day or other funds as may be determined by the Administrative
Agent or the applicable L/C Issuer or Swing Line Lender, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctioned Person” means, at any time, any Person with which dealings are
prohibited by Sanctions. “Sanction(s)” means all economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by OFAC, (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, or (c) the relevant sanctions authorities in Canada, Ireland and
Germany. “Scheduled Dispositions” has the meaning specified in Section 7.05(k).
“Screen Rate” means the rate appearing on Reuters Page LIBOR01 (or any successor
or substitute page of such Reuters service, or if the Reuters service ceases to
be available, any successor to or substitute for such service providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time in consultation with
the Administrative Borrower, for purposes of providing quotations of interest
rates applicable to deposits in the relevant currency in the London interbank
market). “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions. “Section 347” has the
meaning specified in Section 2.16(a). “Secured Leverage Ratio” means, with
respect to any Test Period, the ratio of (a) Consolidated Secured Debt as of the
last day of such Test Period to (b) Consolidated EBITDA of the Company for such
Test Period. “Secured Parties” means, collectively, the Administrative Agent,
the Lenders, the Supplemental Administrative Agent, any Receiver or Delegate,
and each co-agent or sub- agent appointed by the Administrative Agent from time
to time pursuant to Section 9.01(c). “Securities Act” means the Securities Act
of 1933, as amended.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem073.jpg]
-66- 1024613.07B-CHISR02A - MSW “Security Agreement Supplement” has the meaning
specified in the U.S. Security Agreement or the Canadian Security Agreement, as
applicable. “Security Trust Deed” means any security trust deed executed or to
be executed by, among others, the Administrative Agent and any Foreign Loan
Party granting security over U.K. or Irish assets of any Loan Party. “Shrink”
means Inventory identified by any of the Canadian Borrower or the Irish Borrower
as lost, misplaced, or stolen. “Shrink Reserve” means an amount reasonably
estimated by the Administrative Agent to be equal to that amount which is
required in order that the Shrink reflected in current general ledger of the
applicable Borrowers would be reasonably equivalent to the Shrink calculated as
part of the applicable Borrowers’ most recent physical inventory (it being
understood and agreed that no Shrink Reserve established by the Administrative
Agent shall be duplicative of any Shrink as so reflected in the current general
ledger of the applicable Borrowers or estimated by the applicable Borrowers for
purposes of computing the Borrowing Base). “Solvent” and “Solvency” mean, with
respect to any Person on any date of determination, that on such date (a) with
respect to a German Loan Party, such Person is not (i) unable to pay its debts
as they fall due (zahlungsunfähig) within the meaning of section 17 of the
German Insolvency Code (Insolvenzordnung), (ii) threatened to become unable to
pay its debts (drohend zahlungsunfähig) within the meaning of section 18 of the
German Insolvency Code or (iii) over-indebted within the meaning of section 19
of the German Insolvency Code; (b) with respect to a Canadian Loan Party (i)
such Person is able to meet its obligations as they generally become due, (ii)
such Person has not ceased paying its current obligations in the ordinary course
of business as they generally become due, and (iii) the aggregate property of
such Person, at fair valuation, is sufficient, or, if disposed of at a fairly
conducted sale under legal process, would not be insufficient to enable payment
of all of the obligations of such Person, due and accruing due; and (c) with
respect to a U.K. Loan Party or any Irish Loan Party, (i) such Person is not (A)
unable to pay its debts within the meaning of any applicable Law or (B)
otherwise unable to pay its debts as they fall due and (ii) such Person is able
(and has not admitted its inability) to pay its debts as they fall due, has not
suspended or threatened to suspend making payments of any of its debts, has not
by reason of actual or anticipated financial difficulties, commenced
negotiations with its creditors (other than the Lenders) with a view to
rescheduling its indebtedness and no moratorium has been declared in respect of
its indebtedness. “SPC” has the meaning specified in Section 10.07(h).
“Specified Equity Contribution” has the meaning specified in Section 7.16(b).
“Specified Event of Default” means an Event of Default under Section 8.01(a),
8.01(b) (solely in the case of a breach of Section 7.16(a), when in effect, and
subject in all respects to Section 7.16(b)), 8.01(c) (solely in the case of (x)
the failure to timely deliver a Borrowing Base Certificate in breach of Section
6.01(e) or (y) a breach of Section 6.15), 8.01(d) (solely in the case of the
inaccuracy of any Borrowing Base Certificate), or 8.01(f).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem074.jpg]
-67- 1024613.07B-CHISR02A - MSW “Specified Payment” means any Investments made
pursuant to Section 7.02(d)(iv), 7.02(j)(B), 7.02(o), Indebtedness incurred
pursuant to Section 7.03(u), Restricted Payments made pursuant to Section
7.06(l) or payments made pursuant to Section 7.12(a)(i)(D). “Specified
Subsidiary” means, at any date of determination, (a) each Subsidiary of the
Company (i) whose total assets at the last day of the most recent Test Period
were equal to or greater than 10.0% of Total Assets at such date or (ii) whose
gross revenues for such Test Period were equal to or greater than 10.0% of the
consolidated gross revenues of the Company and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP and (b) each other
Subsidiary that is the subject of an Event of Default under Section 8.01(f) or
Section 8.01(g) and that, when such Subsidiary’s total assets or gross revenues
are aggregated with the total assets or gross revenues, as applicable, of each
other Subsidiary that is the subject of an Event of Default under Section
8.01(f) or Section 8.01(g) would constitute a Specified Subsidiary under clause
(a) above. “Specified Transaction” means any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Company or any Disposition of a business unit, line of
business or division of the Company or a Restricted Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise. “Sponsor” means any
of Silver Lake Group, L.L.C., TPG Capital, L.P., TPG Partners V, L.P., TPG FOF
V-A, L.P., TPG FOF V-B, L.P. and any of their respective Affiliates and funds or
partnerships managed or advised by any of them or their respective Affiliates
but not including, however, any portfolio company of any of the foregoing.
“Sponsor Management Agreement” means the Management Services Agreement dated as
of October 2, 2007 between certain of the management companies associated with
one or more of the Sponsors or their advisors, if applicable, and Holdings and
Sierra Merger Corp., a Delaware corporation. “Sponsor Termination Fees” means
the one-time payment under the Sponsor Management Agreement of a termination fee
to one or more of the Sponsors and their Affiliates in the event of either a
Change of Control or the completion of a Qualifying IPO. “Spot Rate” for a
currency means the rate determined by the Administrative Agent, an L/C Issuer or
a Swing Line Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent, an L/C Issuer or a Swing Line Lender, as applicable, may
obtain such spot rate from another financial institution designated by the
Administrative Agent, such L/C Issuer or such Swing Line Lender, as applicable,
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided that the
L/C Issuer or Swing Line Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem075.jpg]
-68- 1024613.07B-CHISR02A - MSW “Springing Maturity Threshold Amount” has the
meaning specified in the definition of “Maturity Date.” “Sterling” and “£” mean
lawful money of the United Kingdom. “Sterling Loan” means a Loan denominated in
Sterling. “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity (excluding, for the
avoidance of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
“Successor Borrower” has the meaning specified in the definition of “Borrower
Transaction Requirements”. “Successor Company” has the meaning specified in
Section 7.04(d). “Supermajority Lenders” means, as of any date of determination,
Lenders having more than 75% of the sum of the (A) Total Outstandings (other
than Protective Advances and with the aggregate Dollar Amount of each Lender’s
risk participation and funded participation of L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate Unused Amount; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Supermajority Lenders. “Supplemental Administrative Agent” has the meaning
specified in Section 9.14(a) and “Supplemental Administrative Agents” shall have
the corresponding meaning. “Swap Contract” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem076.jpg]
-69- 1024613.07B-CHISR02A - MSW any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement. “Swap
Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swing Line Borrowing” means a borrowing of Swing Line Loans to the
same Borrower in the same currency pursuant to Section 2.04. “Swing Line
Facility” means, individually or collectively, as the context may require, each
revolving credit sub-facility made available by a Swing Line Lender pursuant to
Section 2.04. “Swing Line Lender” means, individually or collectively, as the
context may require, each of the Canadian Swing Line Lender and the European
Swing Line Lender. “Swing Line Loan” has the meaning specified in Section
2.04(a). “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B. “Swing Line Obligations” means, as at any date of
determination, the aggregate Outstanding Amount of all Swing Line Loans
outstanding. “Swing Line Sublimit” means, with respect to all Swing Line Loans
(in the aggregate), a Dollar Amount equal to the lesser of (a) the sum of the
Canadian Swing Line Sublimit and the European Swing Line Sublimit and (b) the
aggregate amount of the Revolving Credit Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Revolving Credit Commitments. “Syndication
Agent” means Wells Fargo Bank, National Association, as Syndication Agent.
“TARGET Day” means any day on which the Trans-European Automated Real- time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro. “Tax Credit” means a credit against, relief or
remission for, or repayment of any Tax. “Taxes” has the meaning specified in
Section 3.01(a).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem077.jpg]
-70- 1024613.07B-CHISR02A - MSW “Test Period” in effect at any time means the
most recent period of four consecutive fiscal quarters of the Company ended on
or prior to such time in respect of which financial statements for each quarter
or fiscal year in such period have been or are required to be delivered pursuant
to Section 6.01(a) or (b) ; provided that, prior to the first date that
financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or (b), the Test Period in effect shall be the period of four
consecutive fiscal quarters of the Company ended March 31, 2015. A Test Period
may be designated by reference to the last day thereof (i.e., the “December 31,
2015 Test Period” refers to the period of four consecutive fiscal quarters of
the Company ended December 31, 2015), and a Test Period shall be deemed to end
on the last day thereof. “the Netherlands” means the European part of the
Kingdom of the Netherlands (Koninkrijk der Nederlanden). “Threshold Amount”
means $75,000,000. “Total Assets” means the total assets of the Company and the
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of the Company delivered pursuant to Section 6.01(a) or (b) or,
for the period prior to the time any such statements are so delivered pursuant
to Section 6.01(a) or (b), the Pro Forma Financial Statements. “Total Borrowing
Base” means the sum (after giving effect (without duplication) to all Reserves)
of the Canadian Borrowing Base, the U.K. Borrowing Base, the Irish Borrowing
Base, the Avaya Deutschland Borrowing Base and the Avaya KG Borrowing Base.
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA of the Company for such Test Period. “Total Outstandings”
means the aggregate Outstanding Amount of all Loans and all L/C Obligations.
“Transactions” means, collectively, (a) the establishment of the Revolving
Credit Commitments hereunder, and any initial borrowing hereunder, on the
Closing Date, (b) the amendment of the Domestic Credit Agreement and the
extension of the maturity of the Domestic Commitments, (c) the repayment in part
of the CF Credit Agreement on the Closing Date, (d) the consummation of any
other transactions in connection with the foregoing and (e) the payment of the
fees and expenses incurred in connection with any of the foregoing. “Transaction
Expenses” means any fees or expenses incurred or paid by Holdings or any of its
Subsidiaries in connection with the Transactions, this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby. “Type”
means, with respect to (i) a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan and (ii) a Loan denominated in
Canadian Dollars, its character as a Canadian Prime Rate Loan or a CDOR Loan.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem078.jpg]
-71- 1024613.07B-CHISR02A - MSW “UFCA” has the meaning specified in Section
10.25. “UFTA” has the meaning specified in Section 10.25. “U.K. Borrower” has
the meaning specified in the introductory paragraph to this Agreement. “U.K.
Borrowing Base” means, on any date, an amount equal to (y) 85% multiplied by the
book value of the U.K. Borrower’s Eligible Accounts minus (z) any Reserves.
“U.K. CTA” means the Corporation Tax Act 2009. “U.K. Guarantor” means each
Restricted Subsidiary incorporated in England and Wales that provides (or is
required to provide) a Guaranty pursuant to the terms hereof. “U.K. ITA” means
the Income Tax Act 2007. “U.K. Loan Party” means any of the U.K. Borrower and
each U.K. Guarantor. “U.K. Loan Party DTTP Filing” means an HM Revenue &
Customs’ Form DTTP2 duly completed and filed by the relevant Loan Party, which
(a) where it relates to a U.K. Treaty Lender that is a Lender on the Closing
Date, contains the scheme reference number and the jurisdiction of tax residence
which is provided in Schedule 3.01(l)(vii) and is filed with HM Revenue &
Customs within thirty (30) days after the Closing Date; or (b) relates to a U.K.
Treaty Lender that becomes a Lender after the Closing Date, contains the scheme
reference number and the jurisdiction of tax residence in the Assignment and
Assumption which that Lender executes, and is filed with HM Revenue & Customs
within thirty (30) days after the date on which that Lender becomes a party to
this Agreement. “U.K. Non-Bank Lender” means: (a) a Lender that falls within
clause (a)(ii) of the definition of U.K. Qualifying Lender that is a party to
this Agreement on the Closing Date (and has given a Tax Confirmation by entering
into this Agreement on such date, pursuant to Section 3.01(1)(xi)); and (b) a
Lender which becomes a Lender after the date of this Agreement that gives a Tax
Confirmation in the Assignment and Assumption which it executes on becoming a
Lender. “U.K. Qualifying Lender” means: (a) a Lender which is beneficially
entitled to interest payable to that Lender in respect of any Loan to the U.K.
Borrower and is: (i) a Lender: (A) which is a bank (as defined for the purpose
of section 879 of the U.K. ITA) making an advance under any Loan Documents and
is within the charge to United



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem079.jpg]
-72- 1024613.07B-CHISR02A - MSW Kingdom corporation tax as respects any payments
of interest made in respect of that advance or would be within such charge as
respects such payments apart from section 18A of the U.K. CTA; or (B) in respect
of any Loan to the U.K. Borrower by a person that was a bank (as defined for the
purpose of section 879 of the U.K. ITA) at the time that that advance was made
and is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or (ii) a Lender which is:
(A) a company resident in the United Kingdom for United Kingdom tax purposes;
(B) a partnership, each member of which is (1) a company so resident in the
United Kingdom; or (2) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the U.K. CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
U.K. CTA; (C) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the U.K. CTA) of that
company; or (D) a U.K. Treaty Lender; or (b) a Lender which is a building
society (as defined in section 880 of the U.K. ITA) making an advance in respect
of any Loan to the U.K. Borrower. “U.K. Security Agreement” means, collectively
(i) the security agreements substantially in the form of Exhibit G-4, including
all subparts thereto, among the U.K. Loan Parties (and such other Persons as may
be party thereto) and the Administrative Agent for the benefit of the Secured
Parties and (ii) to the extent expressed to be governed by English law, each
pledge agreement, mortgage, charge, security agreement, Security Trust Deed,
U.K. Share Charge, guarantee or other agreement that is entered into by any U.K.
Loan Party or any Person who is the holder of Equity Interests in any U.K. Loan
Party in favor of the Administrative Agent, and any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents that is governed by the laws of England and Wales,
securing the Obligations, entered into pursuant to the terms of this Agreement
or any other Loan Document, in each case as the same may be amended, restated or
otherwise modified from time to time. “U.K. Share Charge” means a security
agreement in substantially the form of Exhibit G-4-2, between Avaya UK Holdings
Ltd. and the Administrative Agent.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem080.jpg]
-73- 1024613.07B-CHISR02A - MSW “U.K. Tax Confirmation” means a confirmation by
a Lender that the person beneficially entitled to interest payable to that
Lender in respect of any Loan to a U.K. Borrower is: (i) a company resident in
the United Kingdom for United Kingdom tax purposes; (ii) a partnership each
member of which is (1) a company so resident in the United Kingdom; or (2) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
U.K. CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the U.K. CTA; or (iii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the U.K. CTA) of that company. “U.K. Tax Deduction”
means a deduction or withholding in respect of any payment in connection with
any Loan to the U.K. Borrower for or on account of any Taxes imposed by any
taxing authority of the United Kingdom, other than any deduction or withholding
pursuant to FATCA. “U.K. Treaty Lender” means a Lender which: (i) is treated as
a resident of a U.K. Treaty State for the purposes of the U.K. Treaty; (ii) does
not carry on a business in the United Kingdom through a permanent establishment
with which that Lender’s participation in the Loans is effectively connected;
and (iii) fulfils any conditions which must be fulfilled under the U.K. Treaty
for residents of that U.K. Treaty State to obtain full exemption from United
Kingdom taxation on interest payable to that Lender by the Loan Party, subject
to the completion of any necessary procedural formalities. “U.K. Treaty State”
means a jurisdiction having a double taxation agreement with the United Kingdom
(a “U.K. Treaty”) which makes provision for full exemption from tax imposed by
the United Kingdom on interest. “Uniform Commercial Code” means the Uniform
Commercial Code or any successor provision thereof as the same may from time to
time be in effect in the State of New York or the Uniform Commercial Code or any
successor provision thereof (or similar code or statute) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral. “United States” and “U.S.” mean the United States of America.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem081.jpg]
-74- 1024613.07B-CHISR02A - MSW “Unpaid Supplier Reserve” means, at any time,
without duplication of any other reserves or items that are otherwise addressed
or excluded through eligibility criteria, with respect to the Canadian Borrower,
the amount equal to the percentage applicable to Inventory in the calculation of
the Canadian Borrowing Base multiplied by the aggregate value of the Eligible
Inventory which the Administrative Agent, in its Permitted Discretion, considers
is or may be subject to a right of a supplier to repossess goods pursuant to
Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or any other laws of
Canada or any other applicable jurisdiction granting revendication or similar
rights to unpaid suppliers, in each case, where such supplier’s right ranks or
is capable of ranking in priority to or pari passu with one or more of the first
priority Liens granted in the Collateral Documents. “unreallocated portion”
shall have the meaning provided in Section 10.35(a)(ii). “Unrestricted
Subsidiary” means (a) each Subsidiary of the Company listed on Schedule 1.01B,
(b) any Subsidiary of the Company designated by the board of directors of the
Company as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the
Closing Date and (c) any Subsidiary of an Unrestricted Subsidiary, in each case,
until such Person ceases to be an Unrestricted Subsidiary of the Company in
accordance with Section 6.14 or ceases to be a Subsidiary of the Company;
provided that no Foreign Loan Party shall be an Unrestricted Subsidiary. “Unused
Amount” means, on any day the aggregate Revolving Credit Commitments then in
effect minus the aggregate of the then outstanding Revolving Credit Exposures,
provided that the Unused Amount shall never be less than zero. “USA PATRIOT Act”
means The Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L.
No. 107-56 (signed into law October 26, 2001)), as amended or modified from time
to time. “U.S. Guarantor” means, the Company and any Domestic Subsidiary that
provides (or is required to provide) a Guaranty pursuant to the terms hereof.
“U.S. Security Agreement” means, collectively, the Pledge and Security Agreement
executed by the Foreign Loan Parties party thereto, substantially in the form of
Exhibit G-5, together with each other Security Agreement Supplement executed and
delivered pursuant to Section 6.11. “VAT” means: (a) any tax imposed in
compliance with the Council Directive of 28 November 2006 on the common system
of value added tax (EC Directive 2006/112); and (b) any other tax of a similar
nature, whether imposed in a member state of the European Union in substitution
for, or levied in addition to, such tax referred to in clause (a) above, or
imposed elsewhere. “Voting Stock” means, with respect to any Person, any class
or classes of Equity Interests pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the board of directors of such Person.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem082.jpg]
-75- 1024613.07B-CHISR02A - MSW “Wage Earner Priority Lien Reserve” on any date
of determination, without duplication of any other reserves or items that are
otherwise addressed or excluded through eligibility criteria, a reserve
established from time to time by the Administrative Agent in its Permitted
Discretion with respect to the Canadian Borrowing Base in such amount as the
Administrative Agent determines reflects the amounts that may become due under
sections 81.3 or 81.4 of the Bankruptcy and Insolvency Act (Canada), which would
give rise to a Lien with priority under applicable Law over the Lien of the
Administrative Agent. “Weekly Monitoring Event” means either (i) the occurrence
and continuance of any Specified Event of Default or (ii) a Liquidity Event
under clause (b) or (c) of the definition of “Liquidity Event” has existed for
five (5) consecutive Business Days, and in the case of this clause (ii), the
Administrative Agent has notified the Administrative Borrower thereof. The
occurrence of a Weekly Monitoring Event shall be deemed continuing at the
Administrative Agent’s option until a Liquidity Exit Event occurs, in which case
a Weekly Monitoring Event shall no longer be deemed to be continuing; provided
that a Weekly Monitoring Event shall be deemed continuing (even if a Liquidity
Exit Event otherwise occurs) at all times in any four fiscal quarter period
after a Weekly Monitoring Event has occurred and been discontinued on two
occasions in such four fiscal quarter period. “Weighted Average Life to
Maturity” means, when applied to any Indebtedness at any date, the number of
years obtained by dividing: (i) the sum of the products obtained by multiplying
(a) the amount of each then remaining installment, sinking fund, serial maturity
or other required payments of principal, including payment at final maturity, in
respect thereof, by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (ii) the then outstanding principal amount of such Indebtedness.
“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person. “Withdrawal Liability” means the
liability of a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA. SECTION 1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) The meanings of defined
terms are equally applicable to the singular and plural forms of the defined
terms. (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem083.jpg]
-76- 1024613.07B-CHISR02A - MSW (ii) Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears. (iii) The
term “including” is by way of example and not limitation. (iv) The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form. (c) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.” (d) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. (e) The word “or” is not exclusive. SECTION 1.03 Accounting
Terms. All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Annual Financial Statements of the
Company, except as otherwise specifically prescribed herein. SECTION 1.04
Rounding. Any financial ratios required to be satisfied in order for a specific
action to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). SECTION 1.05 References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law. SECTION 1.06 Times
of Day. Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable). SECTION
1.07 [Reserved]. SECTION 1.08 Currency Equivalents Generally.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem084.jpg]
-77- 1024613.07B-CHISR02A - MSW (a) The Administrative Agent shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar Amounts
of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial ratios hereunder or except as otherwise provided herein,
the applicable amount of any currency (other than Dollars) for purposes of the
Loan Documents shall be such Dollar Amount as so determined by the
Administrative Agent. (b) Wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan, a
CDOR Loan or a EURIBOR Loan, or the issuance, amendment or extension of a Letter
of Credit denominated in an Alternative Currency, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan, CDOR Loan, EURIBOR Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar Amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable Swing Line Lender or
L/C Issuer, as the case may be. (c) Notwithstanding the foregoing, for purposes
of determining compliance with Sections 7.01, 7.02 and 7.03 with respect to any
amount of Indebtedness or Investment in a currency other than Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that, for the avoidance of doubt, the foregoing provisions of
this Section 1.08 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections. (d) For purposes of determining compliance with the
Secured Leverage Ratio and the Total Leverage Ratio, the equivalent in Dollars
of any amount denominated in a currency other than Dollars will be converted to
Dollars (i) with respect to income statement items, in a manner consistent with
that used in calculating Net Income in the Company’s latest financial statements
delivered pursuant to Section 6.01(a) or (b) and (ii) with respect to balance
sheet items, in a manner consistent with that used in calculating balance sheet
items in the Company’s latest financial statements delivered pursuant to Section
6.01(a) or (b) and will, in each case of clauses (i) and (ii) of this paragraph,
reflect the currency translation effects, determined in accordance with GAAP, of
Swap Contracts for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent of such
Indebtedness. SECTION 1.09 Change in Currency. (a) Each provision of this
Agreement shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem085.jpg]
-78- 1024613.07B-CHISR02A - MSW (b) Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency. SECTION 1.10 Pro Forma Calculations. (a)
Notwithstanding anything to the contrary herein, the Secured Leverage Ratio, the
Total Leverage Ratio and the Fixed Charge Coverage Ratio shall be calculated in
the manner prescribed by this Section. (b) In the event that the Company or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, repays, retires or
extinguishes any Indebtedness included in the definitions of Consolidated
Secured Debt or Consolidated Total Debt, as the case may be (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), subsequent to the end
of the Test Period for which the Secured Leverage Ratio and the Total Leverage
Ratio, as the case may be, is being calculated but prior to or simultaneously
with the event for which the calculation of any such ratio is made, then the
Secured Leverage Ratio and the Total Leverage Ratio shall be calculated giving
pro forma effect to such incurrence, assumption, guarantee, redemption,
repayment, retirement or extinguishment of Indebtedness, as if the same had
occurred on the last day of the applicable Test Period. (c) For purposes of
calculating the Secured Leverage Ratio, the Total Leverage Ratio and the Fixed
Charge Coverage Ratio, Specified Transactions that have been made by the Company
or any of its Restricted Subsidiaries during the applicable Test Period or
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
applicable Test Period. If since the beginning of any such Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Company or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section, then the Secured Leverage Ratio, the Total Leverage Ratio and the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Specified Transaction occurred at the beginning of the
applicable Test Period. (d) In the event that the Company or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, repays, retires or extinguishes
any Indebtedness included in the definitions of Fixed Charges, as the case may
be (other than Indebtedness incurred or repaid under any revolving credit
facility in the ordinary course of business for working capital purposes) or
issues or redeems Disqualified Equity Interests, subsequent to the commencement
of the Test Period but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, repayment,



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem086.jpg]
-79- 1024613.07B-CHISR02A - MSW retirement or extinguishment of Indebtedness or
such issuance or redemption of Disqualified Equity Interests, as if the same had
occurred on the first day of the applicable Test Period. (e) If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of the event for which the calculation of the Fixed Charge Coverage
Ratio is made had been the applicable rate for the entire period (taking into
account any hedging obligations applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Company to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Company may designate. (f) Whenever pro forma effect
is to be given to a Specified Transaction, the pro forma calculations shall be
made in good faith by a responsible financial or accounting officer of the
Company (and may include, for the avoidance of doubt, cost savings, operating
expense reductions and synergies resulting from such Specified Transaction which
is being given pro forma effect that have been or are expected to be realized);
provided that (A) such amounts are reasonably identifiable and factually
supportable, (B) actions to realize such amounts are taken or committed to be
taken within 18 months after the date of such Specified Transaction and (C) no
amounts shall be added pursuant to this clause to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA
(including, without limitation, through clause (a)(viii) of the definition
thereof) with respect to such period. SECTION 1.11 Defined Terms. For purposes
of any assets, liabilities or entities located in the Province of Quebec and for
all other purposes pursuant to which the interpretation or construction of this
Agreement and the other Loan Documents may be subject to the laws of the
Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”, (d)
“intangible property” shall be deemed to include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”, “prior claim”, “reservation of ownership” and a “resolutory clause”,
(f) all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Québec, (g) all
references to “perfection” of or “perfected” liens or security interest shall be
deemed to include a reference to an “opposable” or “set up” hypothec as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (j) an “agent”
shall be deemed to include a “mandatary”, (k) “construction liens” shall be
deemed to include “legal hypothecs in favour of persons having taken part in the
construction or renovation of an immovable”, (l) “joint and several” shall be
deemed to include “solidary”, (m) “gross negligence or willful misconduct” shall
be deemed to be “intentional or gross fault”, (n) “beneficial ownership” shall
be deemed to include “ownership”, (o) “legal title” shall be deemed to include
“holding title on behalf of an owner as mandatary or prête-nom”, (p)



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem087.jpg]
-80- 1024613.07B-CHISR02A - MSW “easement” shall be deemed to include
“servitude”, (q) “priority” shall be deemed to include “rank” or “prior claim”,
as applicable, (r) “survey” shall be deemed to include “certificate of location
and plan”, (s) “state” shall be deemed to include “province”, (t) “fee simple
title” shall be deemed to include “ownership” (including ownership under a right
of superficies), (u) “ground lease” shall be deemed to include “emphyteusis” or
a “lease with a right of superficies”, as applicable, (v) “leasehold interest”
shall be deemed to include “a valid lease”, and (w) “lease” shall be deemed to
include a “leasing contract”. ARTICLE II The Commitments and Credit Extensions
SECTION 2.01 The Loans. (a) [Reserved]. (b) The Revolving Credit Borrowings.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans to the Canadian Borrower, the U.K. Borrower, the Irish
Borrower, and each German Borrower, in each case as elected by the
Administrative Borrower pursuant to Section 2.02 (each such loan, a “Revolving
Credit Loan”) from time to time, on any Business Day on or after the Closing
Date until the Maturity Date, in an aggregate Dollar Amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Revolving Credit Borrowing, the
Revolving Credit Exposure of each Lender, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Protective Advances, shall not exceed such
Lender’s Revolving Credit Commitment. Revolving Credit Loans may be made (i) to
the Canadian Borrower in Dollars or Canadian Dollars or (ii) to any European
Borrower in Dollars, Euro or Sterling. Revolving Credit Loans (i) to the
Canadian Borrower denominated in Dollars may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein, (ii) to the Canadian Borrower
denominated in Canadian Dollars may be Canadian Prime Rate Loans or CDOR Loans,
as further provided herein, and (iii) to any European Borrower must be
Eurocurrency Rate Loans denominated in Dollars or Sterling, or EURIBOR Loans
denominated in Euros, as further provided herein. Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05 and reborrow under this Section 2.01(b); provided that, in
each such case, such Revolving Credit Loans shall not, after giving effect
thereto and to the application of the proceeds thereof, result at such time
(subject to Section 2.01(c)) in the Availability Requirements not being met. (c)
Subject to the limitations set forth below (and notwithstanding anything to the
contrary in Section 2.01(b) or in Article IV), the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Revolving Credit Loans denominated in Dollars that are Base
Rate Loans on behalf of all Lenders to any Borrower, at any time that any
condition precedent set forth in Article IV has not been satisfied or waived,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (x) to preserve or protect the Collateral, or any portion thereof or
(y) to enhance the likelihood of, or maximize the amount of,



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem088.jpg]
-81- 1024613.07B-CHISR02A - MSW repayment of the Loans and other Obligations
(each such loan, a “Protective Advance”). Any Protective Advance may be made in
a principal amount that would result in the Availability Requirements not being
met; provided that no Protective Advance may be made to the extent that, after
giving effect to such Protective Advance (together with the outstanding
principal amount of any outstanding Protective Advances) the aggregate principal
amount of all Protective Advances outstanding hereunder would exceed 5.0% of the
Total Borrowing Base as determined on the date of such proposed Protective
Advance; provided further that the aggregate principal amount of all outstanding
Protective Advances plus the aggregate Revolving Credit Exposures at such time
shall not exceed the Revolving Credit Commitments as then in effect. Each
Protective Advance shall be secured by the Liens in favor of the Administrative
Agent on behalf of the Secured Parties in and to the Collateral and shall
constitute Obligations hereunder. The Administrative Agent’s authorization to
make Protective Advances may be revoked at any time by the Required Lenders. Any
such revocation must be in writing and will become effective prospectively upon
the Administrative Agent’s receipt thereof. The making of a Protective Advance
on any one occasion shall not obligate the Administrative Agent to make any
Protective Advance on any other occasion and under no circumstance shall the
Borrowers have the right to require that a Protective Advance be made. At any
time that the conditions precedent set forth in Article IV have been satisfied
or waived, the Administrative Agent may request the Lenders to make a Revolving
Credit Loan to repay a Protective Advance. At any other time, the Administrative
Agent may require the Lenders to fund their risk participations described in
Section 2.01(d). (d) Upon the making of a Protective Advance by the
Administrative Agent (whether before or after the occurrence of a Default or an
Event of Default), each Lender shall be deemed, without further action by any
party hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Pro Rata Share.
From and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata Share of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Protective Advance. (e)
Notwithstanding anything to the contrary in any Loan Document, but subject to
the last sentence of Section 3.02 and Section 3.04(d), each Lender may, at its
option, make Revolving Credit Loans, Swing Line Loans or Protective Advances, as
applicable, available to the Borrowers by causing its applicable Lending Office
or any foreign or domestic branch or Affiliate of such Lender to make such
Loans; provided that (i) any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement and the other Loan Documents and (ii) no Loan Party shall be
obliged to make any payment pursuant to Sections 3.01, 3.04 or 3.05 in excess of
any payment that would have been due to Lender pursuant to Sections 3.01, 3.04
or 3.05, respectively, if the Lender had made such Loan through its Lending
Office (other than (i) Loans made through any foreign or domestic branch or
Affiliate of a Lender at the written request of the Administrative Borrower or
(ii) payments as a result of any change after the exercise of such option in (or
in the interpretation, administration, or application of) any law or Treaty or
any published practice or published concession of any relevant taxing
authority).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem089.jpg]
-82- 1024613.07B-CHISR02A - MSW SECTION 2.02 Borrowings, Conversions and
Continuations of Loans. (a) Each Revolving Credit Borrowing (other than Swing
Line Borrowings and Protective Advances with respect to which this Section 2.02
shall not apply), each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans, EURIBOR Loans or CDOR
Loans shall be made upon the Administrative Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent (i) not later than 12:00 noon (New York,
New York time) (A) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Dollars or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, (B) three (3)
Business Days prior to the requested date of any Borrowing or continuation of
CDOR Loans or any conversion of Canadian Prime Rate Loans to CDOR Loans, and (C)
four (4) Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Sterling or EURIBOR
Loans, and (ii) not later than 11:00 a.m. (New York, New York time) on the
requested date of any Borrowing of Base Rate Loans or Canadian Prime Rate Loans;
provided that the notice referred to in subclause (i) above may be delivered not
later than 9:00 a.m. (New York, New York time) two Business Days prior to the
Closing Date in the case of the initial Credit Extensions. Each telephonic
notice by the Administrative Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Administrative Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans, CDOR Loans or EURIBOR Loans shall be in
a principal Dollar Amount of $1,000,000 or a whole multiple of the Dollar Amount
of $500,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), and except for Protective Advances which shall be made in the amounts
required by Section 2.01(c), each Borrowing of or conversion to Base Rate Loans
or Canadian Prime Rate Loans shall be in a principal Dollar Amount of $500,000
or a whole multiple of the Dollar Amount of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the requesting Borrower is requesting a Revolving Credit Borrowing, a conversion
of Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, EURIBOR Loans or CDOR Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the currency in which the Loans to be borrowed are to be
denominated, (v) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, (vi) the identity of the requesting Borrower
and (vii) if applicable, the duration of the Interest Period with respect
thereto. If the requesting Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, (i) in the case of Loans to Canadian Borrower denominated in
Dollars, Base Rate Loans, (ii) in the case of Loans to Canadian Borrower
denominated in Canadian Dollars, Canadian Prime Rate Loans, (iii) in the case of
a Loan to a European Borrower denominated in Dollars or Sterling, Eurocurrency
Rate Loans with an Interest Period of one month, and (iv) in the case of a Loan
denominated in Euros, EURIBOR Loans with an Interest Period of one month. Any
such automatic conversion to Base Rate Loans or Canadian Prime Rate Loans, as
applicable, shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans or CDOR Loans, as
applicable. If the requesting Borrower requests a Borrowing of, conversion to,



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem090.jpg]
-83- 1024613.07B-CHISR02A - MSW or continuation of Eurocurrency Rate Loans, CDOR
Loans or EURIBOR Loans in any such Committed Loan Notice, but fails to specify
an Interest Period (or fails to give a timely notice requesting a continuation
of Eurocurrency Rate Loans denominated in Sterling, Eurocurrency Rate Loans to a
European Borrower denominated in Dollars or EURIBOR Loans), it will be deemed to
have specified an Interest Period of one (1) month. If no currency is specified,
the requested Borrowing shall be in Dollars. Notwithstanding anything to the
contrary, no Loan to a European Borrower may be converted to Base Rate Loans.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the requesting Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or Canadian Prime Rate Loans or continuation of Loans to a European
Borrower described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the respective currency not later than 1:00 p.m. (New York, New York time), in
the case of any Loan denominated in Dollars or Canadian Dollars, and not later
than the Applicable Time in the case of any Loan denominated in Sterling or
Euro, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the requesting Borrower; provided that if, on the
date the Committed Loan Notice with respect to a Borrowing is given by the
Administrative Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing shall be applied, first, to the payment in full of any such
L/C Borrowings and second, to the Borrowers as provided above. (c) Except as
otherwise provided herein, a Eurocurrency Rate Loan, CDOR Loan or EURIBOR Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Loan, CDOR Loan or EURIBOR Loan. During the existence of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans, EURIBOR Loans or CDOR Loans, and that (unless repaid) any or all of the
then outstanding Loans in Alternative Currency be redenominated into Dollars in
the amount of the Dollar Amount thereof, on the last day of the then current
Interest Period with respect thereto. (d) The Administrative Agent shall
promptly notify the Administrative Borrower and the Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans, CDOR Loans or
EURIBOR Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate, CDOR Rate or EURIBOR Rate by the Administrative Agent shall
be conclusive in the absence of manifest error. At any time that Base Rate Loans
or Canadian Prime Rate Loans are outstanding, the Administrative Agent shall
notify the Administrative Borrower and the Lenders of any change in the
Administrative Agent’s prime



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem091.jpg]
-84- 1024613.07B-CHISR02A - MSW rate used in determining the Base Rate promptly
following the public announcement of such change. (e) After giving effect to all
Revolving Credit Borrowings, all conversions of Revolving Credit Loans from one
Type to the other, and all continuations of Revolving Credit Loans as the same
Type, there shall not be more than thirty (30) Interest Periods in effect unless
otherwise agreed between the Administrative Borrower and the Administrative
Agent. (f) The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing. (g) Unless the Administrative
Agent shall have received notice from a Lender prior to the date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s Pro Rata Share of such Borrowing, the Administrative Agent may
assume that such Lender has made such Pro Rata Share available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(b) above, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrowers on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such Pro Rata Share available to the
Administrative Agent, each of such Lender and the Borrowers severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrowers until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrowers, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Overnight Rate plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the Borrowers and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrowers (to the extent
such amount is covered by interest paid by such Lender) the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. SECTION 2.03 Letters of Credit. (a) The Letter of Credit
Commitments. (i) Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, (x) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in an Alternative Currency for
the account of the Canadian



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem092.jpg]
-85- 1024613.07B-CHISR02A - MSW Borrower, the U.K. Borrower, the Irish Borrower,
or one of the German Borrowers (provided that any Letter of Credit may be for
the benefit of any direct or indirect Subsidiary of the Company) and to amend or
renew Letters of Credit previously issued by it, in accordance with Section
2.03(b) and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that L/C
Issuers shall not be obligated to make L/C Credit Extensions with respect to
Letters of Credit, and Lenders shall not be obligated to participate in Letters
of Credit if, as of the date of the applicable Letter of Credit, (I) the
Revolving Credit Exposure of any Lender (including its Pro Rata Share of any
Euro Loans) would exceed such Lender’s Revolving Credit Commitment, (II) the
Outstanding Amount of all L/C Obligations would exceed the lesser of the L/C
Sublimit (including, with respect to each individual L/C Issuer, the further
sublimits specified in the definition of “L/C Sublimit”) and the Aggregate
Commitment or (III) subject to Section 2.01(c), the Availability Requirements
would not be met. Each request by the Administrative Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrowers that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. (ii) An L/C Issuer shall not issue any Letter of Credit if: (A)
subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the L/C Issuer and the Administrative Agent
in their sole discretion; or (B) the expiry date of such requested Letter of
Credit would occur after the applicable Letter of Credit Expiration Date, unless
(1) each Appropriate Lender shall have approved such expiry date or (2) the
Outstanding Amount of the L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized. (iii) An L/C Issuer shall be under no
obligation to issue any Letter of Credit if: (A) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such L/C Issuer
shall prohibit, or direct that such L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date (for which such L/C Issuer is not otherwise
compensated hereunder);



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem093.jpg]
-86- 1024613.07B-CHISR02A - MSW (B) the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally; or (C) except as otherwise agreed by the Administrative Agent and
such L/C Issuer, such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency. (iv) An L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit. (v) Each L/C Issuer
shall act on behalf of the Appropriate Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and each L/C Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer. (b) Procedures for Issuance and Amendment
of Letters of Credit; Auto- Renewal Letters of Credit. (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the
Administrative Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Administrative Borrower. Such Letter of Credit Application must be received by
the relevant L/C Issuer and the Administrative Agent not later than 12:00 noon
at least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof, and the name of the applicable Borrower for whose account
the Letter of Credit is to be issued; (e) the documents to be presented by such
beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (g) the currency in which the requested Letter of Credit will be
denominated; and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem094.jpg]
-87- 1024613.07B-CHISR02A - MSW Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the relevant L/C Issuer may reasonably
request. (ii) Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Administrative Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the relevant
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
acquire from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit. (iii) If the Administrative Borrower so
requests in any applicable Letter of Credit Application, the relevant L/C Issuer
shall agree to issue a Letter of Credit that has automatic renewal provisions
(each, an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal
Letter of Credit must permit the relevant L/C Issuer to prevent any such renewal
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon by the relevant L/C Issuer and the Administrative Borrower at
the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Administrative Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the renewal of such Letter of Credit at any time until an expiry date not
later than the applicable Letter of Credit Expiration Date; provided that the
relevant L/C Issuer shall not permit any such renewal if (A) the relevant L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date from the Administrative Agent or any Lender, or the
Administrative Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied. (iv) Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the relevant L/C Issuer will also
deliver to the Administrative



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem095.jpg]
-88- 1024613.07B-CHISR02A - MSW Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment. (c) Drawings and
Reimbursements; Funding of Participations. (i) Upon receipt from the beneficiary
of any Letter of Credit of any notice of a drawing under such Letter of Credit,
the relevant L/C Issuer shall notify promptly the Administrative Borrower and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Borrowers shall reimburse the relevant L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Administrative Borrower shall have notified the relevant L/C Issuer
promptly following receipt of the notice of drawing that the Borrowers will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the relevant L/C Issuer shall notify the Administrative Borrower of
the Dollar Amount of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the first Business Day
following the date of any payment by the L/C Issuer under a Letter of Credit to
be reimbursed in Dollars (including all Letters of Credit denominated in
Dollars), or the Applicable Time on the first Business Day following the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer in an amount equal to the amount of such drawing
and in the applicable currency. If the applicable Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars or in the Dollar Amount thereof in the case of an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Administrative
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans in Dollars on behalf of the applicable Borrower to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments under the Revolving Credit Facility of the
Appropriate Lenders, and subject to the conditions set forth in Section 4.02
(other than the delivery of a Committed Loan Notice). Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice. (ii) Each Lender (including any such Lender acting as an
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (which may be the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem096.jpg]
-89- 1024613.07B-CHISR02A - MSW same Business Day such notice is provided if
such notice is provided prior to 12:00 noon), whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to
the applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the relevant L/C Issuer. (iii) With respect to any
Unreimbursed Amount in respect of a Letter of Credit that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03. (iv) Until each Appropriate Lender funds its Revolving
Credit Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the
relevant L/C Issuer for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s Pro Rata Share of such amount shall be solely for the
account of the relevant L/C Issuer. (v) Each Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the Borrowers or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Administrative
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the relevant L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. A



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem097.jpg]
-90- 1024613.07B-CHISR02A - MSW certificate of the relevant L/C Issuer submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Appropriate
Lender such Lender’s L/C Advance in respect of such payment in accordance with
this Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from any Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Appropriate Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent. (ii) If any payment
received by the Administrative Agent for the account of an L/C Issuer pursuant
to Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Appropriate Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The Obligations of the Lenders under this clause (d)(ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.
(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following: (i) any lack of
validity or enforceability of such Letter of Credit, this Agreement, or any
other Loan Document; (ii) the existence of any claim, counterclaim, setoff,
defense or other right that any Loan Party may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the relevant L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem098.jpg]
-91- 1024613.07B-CHISR02A - MSW any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under such Letter
of Credit; (iv) any payment by the relevant L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
relevant L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (v) any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Company or any Subsidiary or in the relevant
currency markets generally; (vi) any exchange, release or nonperfection of any
Collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
any Loan Party in respect of such Letter of Credit; or (vii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Loan Party; provided that the
foregoing shall not excuse any L/C Issuer from liability to the Borrowers to the
extent of any direct damages (as opposed to punitive or consequential damages or
lost profits, claims in respect of which are waived by the Borrowers to the
extent permitted by applicable Law) suffered by any Borrower that are caused by
acts or omissions of such L/C Issuer constituting gross negligence or willful
misconduct on the part of such L/C Issuer. (f) Role of L/C Issuers. Each Lender
and each Borrower agree that, in paying any drawing under a Letter of Credit,
the relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuers, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) a problem with the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer,



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem099.jpg]
-92- 1024613.07B-CHISR02A - MSW shall be liable or responsible for any of the
matters described in clauses (i) through (iii) of this Section 2.03(f); provided
that anything in such clauses to the contrary notwithstanding, the Borrowers may
have a claim against an L/C Issuer, and such L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
lost profits or punitive or consequential damages suffered by any Borrower that
were caused by such L/C Issuer’s willful misconduct or gross negligence or such
L/C Issuer’s willful or grossly negligent failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. (g) Cash Collateral. If (i) any Event of
Default occurs and is continuing and the Required Lenders require the Borrowers
to Cash Collateralize its L/C Obligations pursuant to Section 8.02(c) or (ii) an
Event of Default set forth under Section 8.01(f) occurs and is continuing or
(iii) for any reason, any Letter of Credit is outstanding at the time of
termination of the Revolving Credit Commitments and a backstop letter of credit
that is satisfactory to the L/C Issuer in its sole discretion is not in place,
then the Borrowers shall Cash Collateralize the then Outstanding Amount of all
L/C Obligations (in an amount equal to such Outstanding Amount determined as of
the date of such Event of Default), and shall do so not later than 2:00 p.m. on
(x) in the case of the immediately preceding clause (i) or (iii), (1) the
Business Day that the Administrative Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 noon or (2) if clause (1) above
does not apply, the Business Day immediately following the day that the
Administrative Borrower receives such notice and (y) in the case of the
immediately preceding clause (ii), the Business Day on which an Event of Default
set forth under Section 8.01(f) occurs or, if such day is not a Business Day,
the Business Day immediately succeeding such day. The Borrowers hereby grant to
the Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in Cash
Equivalents selected by the Administrative Agent in its sole discretion. Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrowers. In the case of clause (i) or (ii)
above, if such Event of Default is cured or waived and no other Event of Default
is then occurring and continuing, the amount of any Cash Collateral shall be
refunded to the Borrowers. (h) Applicability of ISP and UCP. Unless otherwise
expressly agreed by the relevant L/C Issuer and the Administrative Borrower (or
other applicable Borrower) when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem100.jpg]
-93- 1024613.07B-CHISR02A - MSW published by the International Chamber of
Commerce at the time of issuance, shall apply to each Commercial Letter of
Credit. (i) Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee for each Letter of Credit issued pursuant to this Agreement
equal to (A) the Applicable Rate times the daily maximum Dollar Amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum Dollar
Amount increases periodically pursuant to the terms of such Letter of Credit),
minus (B) the fronting fee set forth in Section 2.03(j) below. Such letter of
credit fees shall be computed on a quarterly basis in arrears. Such letter of
credit fees shall be due and payable in Dollars on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. (j)
Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers. The
Borrowers shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued by it equal to 0.125% per annum
of the daily maximum Dollar Amount then available to be drawn under such Letter
of Credit. Such fronting fees shall be computed on a quarterly basis in arrears.
Such fronting fees shall be due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. In addition, the Borrowers
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable. (k)
Conflict with Letter of Credit Application. Notwithstanding anything else to the
contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control. (l) Addition of an L/C Issuer. (i) A Lender may
become an additional L/C Issuer hereunder pursuant to a written agreement among
the Administrative Borrower, the Administrative Agent and such Lender. The
Administrative Agent shall notify the Lenders of any such additional L/C Issuer.
(ii) On the last Business Day of each March, June, September and December (and
on such other dates as the Administrative Agent may request), each L/C Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time together with such other information as the
Administrative Agent may from time to time reasonably request.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem101.jpg]
-94- 1024613.07B-CHISR02A - MSW (m) Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
applicable Borrower shall be obligated to reimburse the applicable L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrowers
hereby acknowledge that the issuance of Letters of Credit for the account of
Subsidiaries of the Company inures to the benefit of the Borrowers, and that the
Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries. SECTION 2.04 Swing Line Loans. (a) The Swing Line. Subject to the
terms and conditions set forth herein, (x) the Canadian Swing Line Lender agrees
to make loans in Dollars or Canadian Dollars (each such loan, a “Canadian Swing
Line Loan”) to the Canadian Borrower in an aggregate Dollar Amount not to exceed
at any time outstanding the amount of the Canadian Swing Line Sublimit, and (y)
the European Swing Line Lender agrees to make loans in Dollars, Euro or Sterling
(each such loan, a “European Swing Line Loan” and, collectively with the
Canadian Swing Line Loans, each a “Swing Line Loan”) to any European Borrower in
an aggregate Dollar Amount not to exceed at any time outstanding the amount of
the European Swing Line Sublimit, in each case from time to time on any Business
Day (other than the Closing Date) until the Maturity Date in an aggregate Dollar
Amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of any Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Revolving Credit Commitment; provided that, after giving effect
to any Swing Line Loan, the aggregate Outstanding Amount of the Revolving Credit
Loans of any other Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect. Within the foregoing limits, and
subject to the other terms and conditions hereof, each Borrower may borrow under
this Section 2.04 (provided that, in each such case, such Swing Line Loans shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at such time in the Availability Requirements not being met (subject to
Section 2.01(c)), prepay under Section 2.05, and reborrow under this Section
2.04. Each Swing Line Loan (i) made to the Canadian Borrower shall be a Base
Rate Loan if denominated in Dollars or a Canadian Prime Rate Loan if denominated
in Canadian Dollars and (ii) made to a European Borrower shall be a Base Rate
Loan if denominated in Dollars or an Overnight Eurocurrency Rate Loan if
denominated in Euro or Sterling. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Swing Line Loan. (b) Borrowing Procedures. Each
Swing Line Borrowing shall be made upon the Administrative Borrower’s
irrevocable written notice to the applicable Swing Line Lender and the
Administrative Agent. Each such notice must be received by the applicable Swing
Line Lender and the Administrative Agent not later than (x) in the case of a
Canadian Swing Line Loan denominated in Dollars, 1:00 p.m. (New York time) , on
the requested borrowing date, (y) in the case of a Canadian Swing Line Loan
denominated in Canadian Dollars, 11:00 a.m. (New



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem102.jpg]
-95- 1024613.07B-CHISR02A - MSW York time), on the requested borrowing date, and
(z) in the case of a European Swing Line Loan, 10:00 a.m. (London time), on the
requested borrowing date, and shall specify (i) the amount and currency to be
borrowed, which shall be a minimum Dollar Amount of $100,000 (and any Dollar
Amount in excess of $100,000 shall be an integral multiple Dollar Amount of
$25,000), (ii) the applicable Borrower and (iii) the requested borrowing date,
which shall be a Business Day. Each such notice must be made by delivery to the
applicable Swing Line Lender and the Administrative Agent of a written Swing
Line Loan Notice, appropriately completed and signed by a Responsible Officer of
the Administrative Borrower. Promptly after receipt by the applicable Swing Line
Lender of any Swing Line Loan Notice, such Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless a Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. (New York time, in the case of a Canadian Swing Line
Loan, or London time, in the case of a European Swing Line Loan) on the date of
the proposed Swing Line Borrowing (A) directing such Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, such Swing Line Lender will, not
later than 3:00 p.m. (New York time, in the case of a Canadian Swing Line Loan,
or London time, in the case of a European Swing Line Loan) on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the applicable Borrower. (c) Refinancing of Swing Line Loans. (i)
Each Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrowers to which Swing Line Loans have
been made (which hereby irrevocably authorize each Swing Line Lender to so
request on its behalf), that each Lender make a Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding to
such Borrowers, respectively, which Loan shall be (w) in the case of a Canadian
Swing Line Loan denominated in Dollars, a Base Rate Loan, (x) in the case of a
Canadian Swing Line Loan denominated in Canadian Dollars, a Canadian Prime Rate
Loan, and (y) in the case of a European Swing Line Loan denominated in Dollars
or Sterling, a Eurocurrency Rate Loan with an Interest Period of one month, and
(z) in the case of a European Swing Line Loan denominated in Euros, a EURIBOR
Loan with an Interest Period of one month. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Loans, but subject to the unutilized portion of the aggregate
Revolving Credit Commitments and the conditions set forth in Section 4.02. The
applicable Swing Line Lender shall furnish the Administrative Borrower with a
copy of each applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Pro Rata Share of the amount specified in each such Committed Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
applicable Swing Line



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem103.jpg]
-96- 1024613.07B-CHISR02A - MSW Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the date specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made Revolving
Credit Loans to the applicable Borrowers in such respective amounts. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender. (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the applicable
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation. (iii) If any Lender fails to make available to
the Administrative Agent for the account of the applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), such Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the applicable Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error. (iv) Each Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Revolving Credit Loans pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 4.02.
No such funding of risk participations shall relieve or otherwise impair the
obligation of any Borrower to repay Swing Line Loans, together with interest as
provided herein. (d) Repayment of Participations. (i) At any time after any
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the applicable Swing Line Lender receives any



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem104.jpg]
-97- 1024613.07B-CHISR02A - MSW payment on account of such Swing Line Loan, such
Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by such Swing Line Lender. (ii) If any payment
received by a Swing Line Lender in respect of principal or interest on any Swing
Line Loan is required to be returned by such Swing Line Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by such Swing Line Lender in its discretion), each Lender shall pay
to such Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the applicable Swing Line Lender. The obligations of the Lenders under this
clause (d)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement. (e) Interest for Account of Swing Line Lender.
Each Swing Line Lender shall be responsible for invoicing the Administrative
Borrower for interest on the Swing Line Loans. Until each Lender funds its Loan
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Pro Rata Share of any Swing Line Loan, interest in respect of such Pro Rata
Share shall be solely for the account of the applicable Swing Line Lender. (f)
Payments Directly to Swing Line Lender. Each Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans made to it directly to
the applicable Swing Line Lender. SECTION 2.05 Prepayments. (a) Optional. (i)
The Borrowers may, upon notice by the Administrative Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Administrative Agent not later than
12:00 noon (New York, New York time in the case of Loans denominated in Dollars
or Canadian Dollars or London, England time in the case of Loans denominated in
Sterling or Euro) (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) three (3) Business Days
prior to any date of prepayment of CDOR Loans, (C) four (4) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Sterling or
EURIBOR Loans and (D) on the date of prepayment of Base Rate Loans or Canadian
Prime Rate Loans; (2) any partial prepayment of Eurocurrency Rate Loans, CDOR
Loans or EURIBOR Loans shall be in a principal Dollar Amount of $1,000,000 or a
whole multiple of the Dollar Amount of $500,000 in excess thereof; and (3) any
prepayment of Base Rate Loans (other than Swing Line Loans and Protective
Advances) or Canadian Prime Rate Loans (other than Swing Line Loans) shall be in
a principal Dollar Amount of $500,000 or a whole multiple



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem105.jpg]
-98- 1024613.07B-CHISR02A - MSW of the Dollar Amount of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid and the payment
amount specified in such notice shall be due and payable on the date specified
therein. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. Any prepayment of a Eurocurrency Rate Loan, CDOR Loan,
EURIBOR Loan or Overnight Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each prepayment of principal of, and interest on, any Loan
shall be made in the currency in which borrowed (even if the Borrowers are
required to convert currency to do so). Each prepayment of the Loans pursuant to
this Section 2.05(a) shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares. (ii) The Canadian Borrower and the European
Borrowers may, upon notice by the Administrative Borrower to the applicable
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the
applicable Swing Line Lender and the Administrative Agent not later than 1:00
p.m. (New York time, in the case of a Canadian Swing Line Loan, or London time,
in the case of a European Swing Line Loan) on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal Dollar Amount of
$100,000 or a whole multiple of the Dollar Amount of $25,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. (iii) The Borrowers may, upon notice to the Administrative Agent, at
any time or from time to time, voluntarily prepay Protective Advances in whole
or in part without premium or penalty; provided that (1) such notice must be
received by the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal Dollar
Amount of $100,000 or a whole multiple of the Dollar Amount of $25,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. All Protective Advances shall be denominated in Dollars only. (iv)
Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Borrower may rescind any notice of prepayment under Section
2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of the Revolving Credit Facility or other contingent event, which
refinancing or other contingent event shall not be consummated or shall
otherwise be delayed. (b) Mandatory.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem106.jpg]
-99- 1024613.07B-CHISR02A - MSW (i) If, on any date, the aggregate Revolving
Credit Exposures at any time exceed the aggregate Revolving Credit Commitments
then in effect, the Borrowers shall promptly offer to prepay Protective
Advances, Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount at least equal to such excess;
provided that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b) unless after the prepayment in full
of the Protective Advances, Revolving Credit Loans and Swing Line Loans, such
aggregate Revolving Credit Exposure exceeds the aggregate Revolving Credit
Commitments then in effect. (ii) If, on any date, the (i) aggregate Revolving
Credit Exposures exceed the lesser of (x) the Total Borrowing Base and (y) the
Aggregate Commitments, in each case as then in effect (subject to Section
2.01(c)), (ii) Adjusted Revolving Credit Exposure exceeds the Adjusted Line Cap;
(iii) the aggregate Outstanding Amount of Revolving Credit Loans and Swing Line
Loans to Avaya Deutschland exceeds the Avaya Deutschland Line Cap; or (iv) the
aggregate Outstanding Amount of Revolving Credit Loans and Swing Line Loans to
Avaya KG exceeds the Avaya KG Line Cap, the applicable Borrower(s) shall
promptly prepay first, Protective Advances and second, Revolving Credit Loans
and Swing Line Loans and/or Cash Collateralize L/C Obligations in an aggregate
amount at least equal to such excess; provided that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b) unless after the prepayment in full of the Protective Advances,
Revolving Credit Loans and Swing Line Loans, such aggregate Revolving Credit
Exposure exceeds the aggregate Revolving Credit Commitments then in effect.
(iii) At all times following the establishment of the Cash Management Systems
for the relevant jurisdiction pursuant to Section 6.15 and after the occurrence
and during the continuation of a Cash Dominion Event and notification thereof by
the Administrative Agent to the Administrative Borrower (subject to the
provisions of the Collateral Documents), on each Business Day, at or before 1:00
p.m., the Administrative Agent shall apply all immediately available funds
credited to any Concentration Account of a Borrower, first to pay any fees or
expense reimbursements then due to the Administrative Agent, the L/C Issuer, any
Receiver and the Lenders, pro rata, second to pay interest due and payable in
respect of any Loans (including Swing Line Loans and Protective Advances) of
such Borrower that may be outstanding, pro rata, third to prepay the principal
of any Protective Advances to such Borrower that may be outstanding, pro rata,
fourth to prepay the principal of the Revolving Credit Loans and Swing Line
Loans to such Borrower and to Cash Collateralize L/C Obligations to such
Borrower, pro rata, fifth to pay interest due and payable in respect of any
remaining Loans (including Swing Line Loans and Protective Advances) that may be
outstanding, pro rata, sixth to prepay the principal of any remaining Protective
Advances that may be outstanding, pro rata and seventh to prepay the principal
of any remaining Revolving Credit Loans and Swing Line Loans and to any
remaining Cash Collateralize L/C Obligations, pro rata; provided that,
notwithstanding the foregoing, at any time that a certificate is in or comes
into effect pursuant to Section 10.32 with respect to a German Borrower (and for
so long as any such certificate is in effect with respect to such German
Borrower, unless and until otherwise ordered by a court of competent
jurisdiction), funds credited to any



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem107.jpg]
-100- 1024613.07B-CHISR02A - MSW Concentration Account of such German Borrower
shall be applied, first to pay any fees or expense reimbursements then due to
the Administrative Agent, the L/C Issuer, any Receiver and the Lenders (which
fees or expense reimbursements are due from such German Borrower solely in
respect of Loans (including Swing Line Loans and Protective Advances) and L/C
Obligations of such German Borrower), pro rata, second to pay interest due and
payable in respect of any Loans (including Swing Line Loans and Protective
Advances) of such Borrower that may be outstanding, pro rata, third to prepay
the principal of any Protective Advances made to or in respect of such Borrower
that may be outstanding, pro rata, fourth to prepay the principal of the
Revolving Credit Loans and Swing Line Loans to such Borrower that may be
outstanding and to Cash Collateralize L/C Obligations to such Borrower that may
be outstanding, pro rata, fifth to be held as cash collateral for the accrued
and outstanding Borrower Obligations of such German Borrower, sixth if no
Borrower Obligations of such German Borrower are outstanding and no Event of
Default has occurred and is continuing, to be released to (or as directed by)
such German Borrower. Cash collateral held pursuant to clause fifth of the
proviso above may be applied by the Administrative Agent from time to time in
respect of any Borrower Obligations of such German Borrower pursuant to the
proviso above. (c) Interest, Funding Losses, Etc. All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurocurrency Rate Loan, CDOR Loan
or EURIBOR Loan on a date prior to the last day of an Interest Period therefor,
any amounts owing in respect of such Eurocurrency Rate Loan, CDOR Loan or
EURIBOR Loan pursuant to Section 3.05. Notwithstanding any of the other
provisions of this Section 2.05, so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurocurrency Rate Loans, CDOR
Loans or EURIBOR Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan,
CDOR Loan or EURIBOR Loan prior to the last day of the Interest Period therefor,
any Borrower may, in its sole discretion, deposit an amount sufficient to make
any such prepayment otherwise required to be made thereunder together with
accrued interest to the last day of such Interest Period into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from any Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from any Loan Party)
to apply such amount to the prepayment of the outstanding Loans in accordance
with the relevant provisions of this Section 2.05. SECTION 2.06 Termination or
Reduction of Commitments. (a) Optional. The Borrowers may, upon written notice
by the Administrative Borrower to the Administrative Agent, terminate the unused
Commitments of any Class, or from time to time permanently reduce the unused
Commitments of any Class, in each case without premium or penalty; provided that
(i) any such notice shall be received by the Administrative Agent one (1)
Business Day prior to the date of termination or reduction, (ii) any such
partial



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem108.jpg]
-101- 1024613.07B-CHISR02A - MSW reduction shall be in an aggregate Dollar
Amount of $500,000 or any whole multiple of the Dollar Amount of $100,000 in
excess thereof and (iii) if, after giving effect to any reduction of the
Commitments, the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, the Canadian Swing Line Sublimit and the European Swing Line Sublimit
shall be automatically reduced, pro rata, to eliminate such excess. Except as
provided above, the amount of any such Revolving Credit Commitment reduction
shall not be applied to the Canadian Swing Line Sublimit or the European Swing
Line Sublimit unless otherwise specified by the Administrative Borrower.
Notwithstanding the foregoing, the Borrowers may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of the Revolving Credit Facility or other contingent event, which
refinancing or other contingent event shall not be consummated or otherwise
shall be delayed. (b) Mandatory. The Revolving Credit Commitments shall
terminate on the Maturity Date. (c) Application of Commitment Reductions;
Payment of Fees. The Administrative Agent will promptly notify the Lenders of
any termination or reduction of unused portions of the Canadian Swing Line
Sublimit or the European Swing Line Sublimit or the unused Commitments of any
Class under this Section 2.06. Upon any reduction of unused Commitments of any
Class, the Commitment of each Lender of such Class shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 3.07). All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination. SECTION 2.07 Repayment of Loans. (a) [Reserved]. (b)
Revolving Credit Loans. Each Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date the
aggregate principal amount of all of its Revolving Credit Loans outstanding on
such date. (c) Swing Line Loans. Each Borrower shall repay each of its Swing
Line Loans on the Maturity Date. (d) Protective Advances. The Borrowers shall
repay to the Administrative Agent the then unpaid amount of each of its
Protective Advances on the Maturity Date. SECTION 2.08 Interest. (a) Subject to
the provisions of Section 2.08(b), (i) each Eurocurrency Rate Loan that is a
Dollar Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Eurocurrency Rate Loan that
is a Sterling Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (iii) each EURIBOR Loan
shall bear interest on the outstanding principal amount thereof for each
Interest



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem109.jpg]
-102- 1024613.07B-CHISR02A - MSW Period at a rate per annum equal to the EURIBOR
Rate for such Interest Period plus the Applicable Rate; (iv) each CDOR Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the CDOR Rate for such Interest
Period plus the Applicable Rate; (v) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; (vi) each
Canadian Prime Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Rate and (vii) each Overnight
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Overnight Eurocurrency Rate plus the Applicable Rate. For the avoidance of
doubt, each Sterling Loan (other than a Swing Line Loan) shall be a Eurocurrency
Rate Loan, and each Euro Loan (other than a Swing Line Loan) shall be a EURIBOR
Loan. (b) The Borrowers shall pay interest on past due amounts hereunder
(whether principal, interest, fees or other amounts) at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. (d) Interest on each Loan shall be
payable in the currency in which each Loan was made. SECTION 2.09 Fees In
addition to certain fees described in Sections 2.03(i) and (j): (a) Commitment
Fee. The Borrowers shall pay to the Administrative Agent for the account of each
Lender in accordance with its Pro Rata Share, a commitment fee equal to the
Applicable Rate with respect to commitment fees times the actual daily amount by
which the aggregate Revolving Credit Commitment exceeds the sum of (A) the
Outstanding Amount of Revolving Credit Loans and (B) the Outstanding Amount of
L/C Obligations; provided that any commitment fee accrued with respect to any of
the Revolving Credit Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrowers so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrowers prior to such time; provided further that no
commitment fee shall accrue on any of the Revolving Credit Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fees shall accrue at all times from the Closing Date until the
Maturity Date, including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem110.jpg]
-103- 1024613.07B-CHISR02A - MSW on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. (b) Other Fees. The Borrowers shall pay to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrowers and the applicable Agent). SECTION 2.10 Computation
of Interest and Fees. All computations of interest (i) for Base Rate Loans when
the Base Rate is determined by the Administrative Agent’s “prime rate”, (ii) for
Loans denominated in Canadian Dollars or (iii) for Loans denominated in
Sterling, shall be made on the basis of a year of 365 days or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Loans denominated in Euro as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. SECTION 2.11 Evidence of
Indebtedness. (a) The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and evidenced by
one or more entries in the Register maintained by the Administrative Agent,
acting solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent
for the Borrowers, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note payable to such Lender, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Revolving Credit Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem111.jpg]
-104- 1024613.07B-CHISR02A - MSW (b) In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. (c) Entries
made in good faith by the Administrative Agent in the Register pursuant to
Sections 2.11(a) and (b), and by each Lender in its account or accounts pursuant
to Sections 2.11(a) and (b), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents. SECTION 2.12 Payments Generally. (a) All payments to
be made by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office for payment and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in any Alternative Currency, the Borrowers shall make such
payment in Dollars in the Dollar Amount of the applicable foreign currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.
(New York, New York time), in the case of payments in Dollars, or (ii) after the
Applicable Time in the case of payments in any Alternative Currency, shall in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. (b) If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be. (c) Unless
the Administrative Borrower has notified the Administrative Agent, prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder for the account of any Lender or an L/C Issuer hereunder, that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to such
Lender or L/C Issuer. If and to the extent that such payment was



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem112.jpg]
-105- 1024613.07B-CHISR02A - MSW not in fact made to the Administrative Agent in
Same Day Funds, then such Lender or L/C Issuer shall forthwith on demand repay
to the Administrative Agent the portion of such assumed payment that was made
available to such Lender or L/C Issuer in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender or L/C Issuer to the date
such amount is repaid to the Administrative Agent in Same Day Funds at the
applicable Overnight Rate from time to time in effect. A notice of the
Administrative Agent to any Lender or the Borrowers with respect to any amount
owing under this Section 2.12(c) shall be conclusive, absent manifest error. (d)
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrowers by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (e) The obligations of the
Lenders hereunder to make Loans and to fund participations in Letters of Credit
and Swing Line Loans are several and not joint. The failure of any Lender to
make any Loan or to fund any such participation on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or purchase its participation. (f) Nothing herein
shall be deemed to obligate any Lender to obtain the funds for any Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan in any particular place or
manner. (g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender. SECTION
2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem113.jpg]
-106- 1024613.07B-CHISR02A - MSW ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them or participations in L/C Obligations or Swing Line
Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.10) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
2.13 and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
2.13 shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
SECTION 2.14 Incremental Credit Extensions. (a) The Borrowers may at any time or
from time to time after the Closing Date, by notice by the Administrative
Borrower to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more increases
in the amount of the Revolving Credit Commitments (each such increase, a
“Revolving Commitment Increase”; provided that upon the effectiveness of any
Incremental Amendment referred to below, no Default under Section 8.01(a) or
Event of Default shall exist. Each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than a Dollar Amount of $10,000,000
(provided that such amount may be less than a Dollar Amount of $10,000,000 if
such amount represents all remaining availability under the limit set forth in
the next sentence). Notwithstanding anything to the contrary herein, the
aggregate amount of the Revolving Commitment Increases shall not exceed
$30,000,000. Each notice from the Administrative Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Revolving Commitment Increases. Revolving Commitment Increases may be provided
by any existing Lender (it being understood that no existing Lender will have an
obligation to provide a portion of any Revolving Commitment Increase), in each
case on terms permitted in this Section 2.14 and otherwise on terms reasonably
acceptable to the Administrative Agent, or by any other lender (any such other
lender being called an “Additional Lender”), provided that the Administrative
Agent shall have consented (such consent not to be unreasonably withheld) to
such Lender’s or Additional Lender’s providing such Revolving



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem114.jpg]
-107- 1024613.07B-CHISR02A - MSW Commitment Increase if such consent would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender. Commitments in
respect of Revolving Commitment Increases shall become Commitments (or in the
case of a Revolving Commitment Increase to be provided by an existing Lender, an
increase in such Lender’s Revolving Credit Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Lenders or Loan Parties, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Administrative Borrower, to effect
the provisions of this Section. The effectiveness of any Incremental Amendment
shall be subject to (i) the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the effective date of such Incremental Amendment),
(ii) each Additional Lender executing and delivering to the Administrative Agent
a joinder to the CAM Agreement in form and substance reasonably satisfactory to
the Administrative Agent, and (iii) such other conditions as the parties thereto
shall agree. The Borrowers shall use the proceeds of the Revolving Commitment
Increases for any purpose not prohibited by this Agreement. (b) Upon each
increase in the Revolving Credit Commitments pursuant to this Section 2.14, (x)
each Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Commitment Increase (each a “Revolving Commitment Increase Lender”),
and each such Revolving Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Lenders represented by such Lender’s Revolving Credit Commitment and (y)
if, on the date of such increase, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. (c) This
Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to the
contrary. SECTION 2.15 Reserves. Notwithstanding anything to the contrary, the
Administrative Agent may at any time and from time to time in the exercise of
its Permitted



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem115.jpg]
-108- 1024613.07B-CHISR02A - MSW Discretion establish and increase or decrease
Reserves; provided that the Administrative Agent shall have provided the
Administrative Borrower at least five (5) Business Days’ prior written notice of
any such establishment or increase; and provided further that the Administrative
Agent may only establish or increase a Reserve after the date hereof based on an
event, condition or other circumstance arising after the date hereof or based on
facts not known to the Administrative Agent as of the date hereof. The amount of
any Reserve established by the Administrative Agent shall have a reasonable
relationship to the event, condition, other circumstance or new fact that is the
basis for the Reserve. Upon delivery of such notice, the Administrative Agent
shall be available to discuss the proposed Reserve or increase, and the
Borrowers may take such action as may be required so that the event, condition,
circumstance or new fact that is the basis for such Reserve or increase no
longer exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent in the exercise of its Permitted Discretion. In no event
shall such notice and opportunity limit the right of the Administrative Agent to
establish or change such Reserve, unless the Administrative Agent shall have
determined in its Permitted Discretion that the event, condition, other
circumstance or new fact that is the basis for such new Reserve or such change
no longer exists or has otherwise been adequately addressed by the Borrowers.
Notwithstanding anything herein to the contrary, Reserves shall not duplicate
eligibility criteria contained in the definition of “Eligible Inventory” or
“Eligible Accounts” and vice versa, or reserves or criteria deducted in
computing the Net Orderly Liquidation Value of Eligible Inventory and vice
versa. SECTION 2.16 Interest Act (Canada); Criminal Rate of Interest; Nominal
Rate of Interest. (a) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, solely to the extent that a court of
competent jurisdiction finally determines that the calculation or determination
of interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province or territory of Canada or the federal laws
of Canada, in no event shall the aggregate “interest” (as defined in Section 347
of the Criminal Code (Canada), R.S.C. 1985, c. C-46, as the same shall be
amended, replaced or re- enacted from time to time, “Section 347”)) payable by
the Canadian Loan Parties to the Agents or any Lender under this Agreement or
any other Loan Document exceed the effective annual rate of interest on the
“credit advanced” (as defined in Section 347) under this Agreement or such other
Loan Document lawfully permitted under Section 347 and, if any payment,
collection or demand pursuant to this Agreement or any other Loan Document in
respect of “interest” (as defined in Section 347) is determined to be contrary
to the provisions of Section 347, such payment, collection or demand shall be
deemed to have been made by mutual mistake of the Agents, the Lenders and the
Canadian Loan Parties and the amount of such payment or collection shall be
refunded by the relevant Agents and Lenders to the applicable Canadian Loan
Parties. For the purposes of this Agreement and each other Loan Document to
which the Canadian Loan Parties are a party, the effective annual rate of
interest payable by the Canadian Loan Parties shall be determined in accordance
with generally accepted actuarial practices and principles over the term of the
loans on the basis of annual compounding for the lawfully permitted rate of
interest and, in the event of dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Administrative Agent for the account of
the Canadian



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem116.jpg]
-109- 1024613.07B-CHISR02A - MSW Loan Parties will be conclusive for the purpose
of such determination in the absence of evidence to the contrary. (b) For the
purposes of the Interest Act (Canada) and with respect to Canadian Loan Parties
only: (i) whenever any interest or fee payable by the Canadian Loan Parties is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied by the actual number of
days in the calendar year in which such rate is to be ascertained and (z)
divided by 360 or 365, as the case may be; and (ii) all calculations of interest
payable by the Canadian Loan Parties under this Agreement or any other Loan
Document are to be made on the basis of the nominal interest rate described
herein and therein and not on the basis of effective yearly rates or on any
other basis which gives effect to the principle of deemed reinvestment of
interest. The parties hereto acknowledge that there is a material difference
between the stated nominal interest rates and the effective yearly rates of
interest and that they are capable of making the calculations required to
determine such effective yearly rates of interest. SECTION 2.17 Blocked Loan
Parties. If a Loan Party would have been required to make any payment or perform
any action under any provision of the Loan Documents but the relevant
provision(s) (or any portion thereof) is (are) not enforceable against that Loan
Party or for any other reason that Loan Party is unable to fulfill its
obligations under the Loan Documents (a “Blocked Loan Party”), the
Administrative Borrower may designate which Loan Party shall fulfill the Blocked
Loan Party’s obligations, but only so long as the designated Loan Party is duly
and promptly fulfilling such obligations, failing which all Loan Parties shall
be jointly and severally liable for the performance thereof. ARTICLE III Taxes,
Increased Costs Protection and Illegality SECTION 3.01 Taxes. (a) Save in
respect of any payments in connection with any Loan to the U.K. Borrower ( to
which Section 3.01(l) shall apply in place of this Section 3.01(a), or any Loan
to the Irish Borrower (to which Section 3.01(m) shall apply in place of this
Section 3.01(a), except as required by law (as determined in the good faith
discretion of any applicable withholding agent), any and all payments by any
Loan Party to or for the account of any Agent or any Lender (which term shall,
for the avoidance of doubt, include, for the purposes of Section 3.01, any L/C
Issuer) under any Loan Document shall be made free and clear of, and without
deduction for, any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, imposed by any taxing authority (“Taxes”). If any Loan Party or



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem117.jpg]
-110- 1024613.07B-CHISR02A - MSW the Administrative Agent is required by law (as
determined in the good faith discretion of any applicable withholding agent) to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender, (i) if such Taxes are Indemnified Taxes (as defined
below) or Other Taxes (as defined below), the sum payable by the Loan Party
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.01(a)), each of such Agent and such Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Loan Party or
the Administrative Agent shall make such deductions, (iii) the Loan Party or the
Administrative Agent shall pay the full amount deducted to the relevant taxing
authority, and (iv) within thirty (30) days after the date of such payment (or,
if receipts or evidence are not available within thirty (30) days, as soon as
practicable thereafter), the Loan Party shall furnish to such Agent or Lender
(as the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt has been made available to the Loan
Party. If the Loan Parties fail to pay any Indemnified Taxes or Other Taxes when
due to the appropriate taxing authority or fail to remit to any Agent or any
Lender the required receipts or other required documentary evidence that has
been made available to such Loan Party, the Loan Parties shall indemnify such
Agent and such Lender for any incremental Taxes that may become payable by such
Agent or such Lender arising out of such failure. “Indemnified Taxes” refers to
any Taxes arising from any payment made under any Loan Document excluding, in
the case of each Agent and each Lender, (i) Taxes imposed by a jurisdiction as a
result of any connection between such Agent or Lender and such jurisdiction
other than the connection arising from executing or entering into any Loan
Document or any of the transactions contemplated by any Loan Document, (ii) any
Canadian federal withholding Taxes to the extent imposed at the time such Lender
becomes a party hereto (or designates a new Lending Office), except (w) to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts or indemnity payments from any Loan Party with respect to such
withholding Tax pursuant to Section 3.01, (x) to the extent such Lender (or its
assignor, if any) changed its Lending Office at the written request of the
Administrative Borrower or pursuant to Section 3.01(i) and (y) if such Lender is
an assignee pursuant to a request by the Administrative Borrower under Section
3.07, (iii) any Taxes imposed as a result of the failure of any Lender to comply
with either the provisions of Section 3.01(b) or (c), (iv) any withholding Taxes
payable under Part XIII of the Income Tax Act (Canada) that are imposed on
amounts payable to or for the account of any Agent or Lender as a consequence of
such Agent or Lender not dealing at arm’s length (within the meaning of the
Income Tax Act (Canada)) with a Loan Party at the time of such payment, (v) any
Taxes imposed as a result of the failure of any Lender to comply with either the
provisions of Section 3.01(b) or (c), and (vi) any Tax that is attributable to a
failure of a Lender, or any other legal or beneficial holder or any foreign
financial institution through which payments by or on account of any Loans are
made, to take any action (including entering into an agreement with the Internal
Revenue Service), comply with any information gathering and/or reporting
requirements, or to provide the Administrative Borrower and the Administrative
Agent with appropriate certification, in each case, as required to obtain
exemption from any United States federal withholding Taxes under Sections 1471
through 1474 of the Code and any regulations promulgated thereunder and any
interpretation or other guidance issued by the Internal Revenue Service or the
Treasury Department in connection therewith (“FATCA”).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem118.jpg]
-111- 1024613.07B-CHISR02A - MSW (b) To the extent it is entitled to receive a
payment from a U.S. Guarantor and to the extent it is legally able to do so, (i)
each Agent or Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”), agrees to complete
and deliver to the Administrative Borrower and the Administrative Agent on or
prior to the date of receiving such payment, an accurate, complete and original
signed copy of whichever of the following is applicable: (1) Internal Revenue
Service Form W-8BEN certifying that it is entitled to benefits under an income
tax treaty to which the United States is a party that reduces or eliminates U.S.
federal withholding tax on payments of interest; (2) Internal Revenue Service
Form W-8ECI certifying that the income receivable pursuant to any Loan Document
is effectively connected with the conduct of a trade or business in the United
States; (3) if the Foreign Lender (A) is not a bank described in Section
881(c)(3)(A) of the Code, (B) is not a 10-percent shareholder described in
Section 871(h)(3)(B) of the Code, (C) has income receivable pursuant to any Loan
Document that is not effectively connected with the conduct of a trade or
business in the United States, and (D) is not a controlled foreign corporation
related to the Borrowers within the meaning of Section 864(d) of the Code, a
certificate to that effect in substantially the form attached hereto as Exhibit
J and an Internal Revenue Service Form W- 8BEN, certifying that the Foreign
Lender is not a United States person; or (4) to the extent a Foreign Lender is
not the beneficial owner of any obligation of any Loan Party hereunder (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), duly completed copies of Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, certificate in
substantially the form attached hereto as Exhibit J, Form W-9 or Form W-8IMY
from each beneficial owner, as applicable, and (ii) each Agent or Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code,
agrees to complete and deliver to the Administrative Borrower and the
Administrative Agent on or prior to the date of receiving such payment, an
accurate, complete and original signed copy of an Internal Revenue Service Form
W-9 or successor form. (c) From time to time, each such Agent or Lender shall,
(i) promptly, to the extent it is legally entitled to do so, submit to the
Administrative Borrower and the Administrative Agent such additional duly
completed and signed copies of one or more of such forms or certificates (or
such successor forms or certificates as shall be adopted from time to time by
the relevant taxing authorities) as may then be available to secure an exemption
from or reduction in the rate of withholding tax (A) on or before the date that
any such form, certificate or other evidence previously delivered expires or
becomes obsolete, (B) after the occurrence of a change in such Agent’s or
Lender’s circumstances requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Administrative Borrower and the
Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Administrative Borrower or the Administrative Agent, and (ii)
promptly notify the Administrative Borrower and the Administrative Agent of any
change in such Agent’s or Lender’s circumstances which would modify or render
invalid any previously claimed exemption or reduction. (d) [Reserved]. (e) The
Loan Parties shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Indemnified
Taxes subsequent to the Closing



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem119.jpg]
-112- 1024613.07B-CHISR02A - MSW Date (or, if later, the date such Lender or
Agent becomes a party to this Agreement) solely as a result of a change in the
place of organization or place of doing business of such Lender or Agent or a
change in the Lending Office of such Lender (other than at the written request
of the Administrative Borrower to change such Lending Office or pursuant to
Section 3.01(i)). (f) The Loan Parties agree to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or charges or similar levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) excluding, in each case, such amounts that result from an Agent or
Lender’s Assignment and Assumption, grant of a Participation, transfer or
assignment to or designation of a new applicable Lending Office or other office
for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) to the extent such Assignment Taxes result from a connection that the
Agent or Lender has with the taxing jurisdiction other than the connection
arising out of the Loan Document or the transactions therein, except for
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by the Administrative Borrower (all such non-excluded taxes
described in this Section 3.01(f) being hereinafter referred to as “Other
Taxes”). (g) If any Indemnified Taxes or Other Taxes are directly asserted
against any Agent or Lender, such Agent or Lender may pay such Indemnified Taxes
or Other Taxes and the Loan Parties will promptly pay such additional amounts so
that each of such Agent and such Lender receives an amount equal to the sum it
would have received had no such Indemnified Taxes or Other Taxes been asserted;
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted; provided that if the Administrative Borrower reasonably believes that
such Indemnified Taxes or Other Taxes were not correctly or reasonably asserted,
each Agent or Lender will use reasonable efforts to cooperate with the Loan
Parties to obtain a refund of such Indemnified Taxes or Other Taxes (which shall
be repaid to the Loan Parties in accordance with Section 3.01(h)) so long as
such efforts would not, in the sole good faith determination of such Agent or
Lender, result in any additional costs, expenses or risks or be otherwise
disadvantageous to it. Payments under this Section 3.01(g) shall be made within
ten (10) days after the date Administrative Borrower receives written demand for
payment from such Agent or Lender. A certificate as to the amount of such
payment or liability delivered to the Administrative Borrower by a Lender or the
Agent (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or any other Agent shall be
conclusive absent manifest error. (h) If any Lender or Agent determines, in its
sole discretion, that it is entitled to receive a Tax Credit in respect of any
Indemnified Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by the Loan Parties pursuant to this Section 3.01,
it shall use its commercially reasonable efforts to receive such Tax Credit and
upon receipt of any such Tax Credit shall promptly remit such Tax Credit (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Loan Parties under this Section 3.01 with respect to the Indemnified Taxes
or Other Taxes giving rise to such Tax Credit plus any interest included in such
Tax Credit by the relevant taxing authority attributable thereto) to the Loan
Parties, net of all reasonable out of pocket expenses of the Lender or Agent, as
the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem120.jpg]
-113- 1024613.07B-CHISR02A - MSW case may be, and without interest (other than
any interest paid by the relevant taxing authority with respect to such Tax
Credit); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such Tax Credit to such
party in the event such party is required to repay the amount of such Tax Credit
to the relevant taxing authority. Such Lender or Agent, as the case may be,
shall provide the Administrative Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such Tax Credit
received from the relevant taxing authority (provided that such Lender or Agent
may delete any information therein that such Lender or Agent deems confidential
in its reasonable discretion). Nothing herein contained shall interfere with the
right of a Lender or Agent to arrange its tax affairs in whatever manner it
thinks fit nor oblige any Lender or Agent to claim any Tax Credit or make
available its tax returns or any other information it reasonably deems
confidential or require any Lender or Agent to do anything that would prejudice
its ability to benefit from any other refunds, credits, reliefs, remission or
repayments to which it may be entitled. (i) Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.01(a) or (g)
with respect to such Lender, such Lender will, if requested by the
Administrative Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to mitigate the effect of any such event, including
by designating another Lending Office for any Loan or Letter of Credit affected
by such event and by completing and delivering or filing any tax related forms
which would reduce or eliminate any amount of Indemnified Taxes or Other Taxes
required to be deducted or withheld or paid by the applicable Loan Party or the
Administrative Agent; provided that such efforts are made at the applicable Loan
Party’s expense and on terms that, in the reasonable judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage, and provided further that nothing in this
Section 3.01(i) shall affect or postpone any of the Obligations of the Loan
Parties or the rights of such Lender pursuant to Section 3.01(a), (f) or (g).
(j) To the extent it is legally entitled to do so, each Lender shall, at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent, provide the
Administrative Borrower and the Administrative Agent any forms, documentation,
or other information prescribed by the Internal Revenue Service as may be
necessary for the Administrative Borrower and the Administrative Agent to comply
with their obligations under FATCA (including, without limitation, those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable) and any
other similar law, regulation or exchange of information regime and any
additional documentation reasonably requested by the Administrative Borrower or
the Administrative Agent as may be necessary to determine whether such Lender
has or has not complied with such Lender’s obligations under such Sections and,
if necessary, to determine the amount to deduct and withhold from such payment.
For the avoidance of doubt, each party may make any deduction or withholding
with respect to any Taxes excluded from the definition of Indemnified Taxes
under exceptions (iv) thereof, and, no party shall be required to increase any
payment in respect of which it makes such withholding or deduction for such
Taxes or otherwise compensate the recipient of the payment for that withholding
or deduction of such Taxes. (k) (i) All amounts expressed to be payable under
any Loan Document by any party to the Administrative Agent or a Lender which (in
whole or in part) constitute the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem121.jpg]
-114- 1024613.07B-CHISR02A - MSW consideration for any supply for VAT purposes
are deemed to be exclusive of any VAT which is chargeable on that supply, and
accordingly, subject to Section 3.01(k)(ii) below, if VAT is or becomes
chargeable on any supply made by the Administrative Agent or a Lender to any
party under any Loan Document and the Administrative Agent or such Lender is
required to account to the relevant tax authority for the VAT, that party must
pay to the Administrative Agent or such Lender (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of the VAT (and the Administrative Agent or Lender concerned must
promptly provide an appropriate VAT invoice to that party). (ii) If VAT is or
becomes chargeable on any supply made by the Administrative Agent or a Lender
(the “Supplier”) to the Administrative Agent or any other Lender (the
“Recipient”) under any Loan Document, and any party other than the Recipient
(the “Relevant Party”) is required by the terms of any Loan Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the Recipient in respect of that
consideration): (1) where the Supplier is the person required to account to the
relevant tax authority for the VAT, the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Recipient must (where this Section 3.01(k)(ii)(1)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Recipient receives from the relevant tax authority which the
Recipient reasonably determines relates to the VAT chargeable on that supply;
and (2) where the Recipient is the person required to account to the relevant
tax authority for the VAT, the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT. (iii) Where any Loan Document requires any party to
reimburse or indemnify the Administrative Agent or a Lender for any cost or
expense, that party shall reimburse or indemnify (as the case may be) the
Administrative Agent or such Lender for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that the
Administrative Agent or such Lender reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority. (iv)
Any reference in this Section 3.01(k) to any party shall, at any time when such
party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem122.jpg]
-115- 1024613.07B-CHISR02A - MSW state of the European Union) so that a
reference to a party shall be construed as a reference to that party or the
relevant group or unity (or fiscal unity) of which that party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be). (v) In relation to any supply made by the Administrative Agent or a
Lender to any party under any Loan Document, if reasonably requested by the
Administrative Agent or such Lender, that party must promptly provide the
Administrative Agent or such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such party’s VAT reporting requirements in relation to such supply. (l) The
provisions of this Section 3.01(l) shall only apply in respect of Taxes imposed
on payments in connection with any and all Loans to the U.K. Borrower under any
of the Loan Documents. (i) Each Loan Party shall make all payments to be made by
it in respect of any Loan to the U.K. Borrower without any U.K. Tax Deduction,
unless a U.K. Tax Deduction is required by law. (ii) A Loan Party shall promptly
upon becoming aware that it must make a U.K. Tax Deduction (or that there is any
change in the rate or the basis of a U.K. Tax Deduction) notify the
Administrative Agent accordingly. Similarly, a Lender shall promptly notify the
Administrative Agent on becoming so aware in respect of a payment payable to
that Lender in respect of any Loan to the U.K. Borrower. If the Administrative
Agent receives such notification from a Lender it shall notify any relevant Loan
Party. (iii) If a U.K. Tax Deduction is required by law to be made by a Loan
Party in respect of any payments in connection with any Loan to the U.K.
Borrower, the amount of the payment due from that Loan Party shall be increased
to an amount which (after making any U.K. Tax Deduction) leaves an amount equal
to the payment which would have been due if no such U.K. Tax Deduction had been
required. (iv) A payment shall not be increased under section 3.01(a)(iii) above
if, on the date on which the payment falls due: (1) the payment could have been
made to the relevant Lender without a U.K. Tax Deduction if the Lender had been
a U.K. Qualifying Lender, but on that date that Lender is not or has ceased to
be a U.K. Qualifying Lender other than as a result of any change after the date
it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or U.K. Treaty or any published
practice or published concession of any relevant taxing authority; or (2) the
relevant Lender is a U.K. Qualifying Lender solely by virtue of clause (a)(ii)
of the definition of U.K. Qualifying Lender, and:



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem123.jpg]
-116- 1024613.07B-CHISR02A - MSW (A) an officer of H.M. Revenue & Customs has
given (and not revoked) a direction (a “Direction”) under section 931 of the
U.K. ITA which relates to the payment and that Lender has received from the Loan
Party making the payment a certified copy of that Direction; and (B) the payment
could have been made to the Lender without any U.K. Tax Deduction if that
Direction had not been made; or (3) the relevant Lender is a U.K. Qualifying
Lender solely by virtue of clause (a)(ii) of the definition of U.K. Qualifying
Lender and: (A) the relevant Lender has not given a U.K. Tax Confirmation to the
Loan Party; and (B) the payment could have been made to the Lender without any
U.K. Tax Deduction if the Lender had given a U.K. Tax Confirmation to the Loan
Party, on the basis that the U.K. Tax Confirmation would have enabled the Loan
Party to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 of the U.K. ITA; or (4) the relevant
Lender is a U.K. Treaty Lender and the Loan Party making the payment is able to
demonstrate that the payment could have been made to the Lender without the U.K.
Tax Deduction had that Lender complied with its obligations under Section
3.01(l)(vii) or (viii) below. (v) If a Loan Party is required to make a U.K. Tax
Deduction, that Loan Party shall make that U.K. Tax Deduction and any payment
required in connection with that U.K. Tax Deduction within the time allowed and
in the minimum amount required by law. (vi) Within thirty (30) days after making
either a U.K. Tax Deduction or any payment required in connection with that U.K.
Tax Deduction, the Loan Party making that U.K. Tax Deduction shall deliver to
the Administrative Agent for the benefit of the Lender entitled to the payment a
statement under section 975 of the U.K. ITA or other evidence reasonably
satisfactory to that Lender that the U.K. Tax Deduction has been made or (as
applicable) any appropriate payment paid to H.M. Revenue & Customs. (vii)
Subject to paragraphs (2) and (3) below, a U.K. Treaty Lender and each Loan
Party which makes a payment to which that U.K. Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorisation to make that payment without a U.K. Tax Deduction.
(1) A U.K. Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence
opposite its name in Schedule 3.01(l)(vii); and



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem124.jpg]
-117- 1024613.07B-CHISR02A - MSW (2) a Lender which acquires an interest in a
Loan to the U.K. Borrower after the Closing Date which is a U.K. Treaty Lender
that holds a passport under the HMRC DT Treaty Passport scheme, and which wishes
that scheme to apply to this Agreement, shall confirm its scheme reference
number and its jurisdiction of tax residence in the Assignment and Assumption
which it executes or otherwise notify the Administrative Borrower thereof, and,
having done so, that Lender shall be under no obligation pursuant to this
paragraph (vii) above. (3) Nothing in paragraph (1) above shall require a U.K.
Treaty Lender to: (A) register under the HMRC DT Treaty Passport scheme; or (B)
apply the HMRC DT Treaty Passport scheme to any Loan if it has so registered.
(viii) If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 3.01(l)(vii)(1) or (2)
above and: (1) a Loan Party making a payment to that Lender has not made a U.K.
Loan Party DTTP Filing in respect of that Lender; or (2) a Loan Party making a
payment to that Lender has made a U.K. Loan Party DTTP Filing in respect of that
Lender but: (A) that U.K. Loan Party DTTP Filing has been rejected by H.M.
Revenue & Customs; or (B) H.M. Revenue & Customs has not given the Loan Party
authority to make payments to that Lender without a U.K. Tax Deduction within
sixty (60) days after the date of the U.K. Loan Party DTTP Filing, (3) H.M.
Revenue & Customs gave but subsequently withdrew authority for the Loan Party to
make payments to that Lender without a U.K Tax Deduction or such authority has
otherwise terminated or expired or is due to otherwise terminate or expire
within the next three months, and in each case the Loan Party has notified the
Lender in writing that Lender and the Loan Party shall co-operate in completing
any additional procedural formalities necessary for the Loan Party to obtain
authorization to make that payment without a U.K. Tax Deduction. (ix) If a
Lender has not confirmed its scheme reference number and jurisdiction of tax
residence in accordance with Section 3.01(l)(vii)(1) or (2) above, no Loan Party
shall make a U.K. Loan Party DTTP Filing or file any other form relating to the
HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender otherwise agrees.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem125.jpg]
-118- 1024613.07B-CHISR02A - MSW (x) A Loan Party shall, promptly on making a
U.K. Loan Party DTTP Filing, deliver a copy of the U.K. Loan Party DTTP Filing
to the Administrative Agent for delivery to the relevant Lender. (xi) A U.K.
Non-Bank Lender which becomes a Lender on the date of this Agreement is entered
into gives a U.K. Tax Confirmation to each Loan Party by entering into this
Agreement. (xii) A U.K. Non-Bank Lender shall promptly notify any relevant Loan
Party and the Administrative Agent if there is any change in the position from
that set out in the U.K. Tax Confirmation. (xiii) Each Lender which is a party
to this Agreement as of the Closing Date confirms that it is a U.K. Qualifying
Lender. Each Lender which acquires an interest in a Loan to the U.K. Borrower
after the Closing Date shall indicate, in the Assignment and Assumption which it
executes on becoming a party, or otherwise notify the Administrative Borrower,
and for the benefit of the Administrative Agent and without liability to any
Loan Party, which of the following categories it falls in: (1) not a U.K.
Qualifying Lender; (2) a U.K. Qualifying Lender (other than a U.K. Treaty
Lender); or (3) a U.K. Treaty Lender. If a Lender which acquires an interest in
a Loan to the U.K. Borrower after the Closing Date fails to indicate its status
in accordance with this Section 3.01(l)(xiii) then such Lender shall be treated
for the purposes of this Agreement (including by each Loan Party) as if it is
not a U.K. Qualifying Lender until such time as it notifies the Administrative
Agent which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Loan Parties). For the avoidance of doubt, an
Assignment and Assumption shall not be invalidated by any failure of a Lender to
comply with this Section 3.01(l)(xiii). (m) The provisions of this Section
3.01(m) shall only apply in respect of Taxes imposed on payments in connection
with any and all Loans to the Irish Borrower under any of the Loan Documents.
(i) Each Loan Party shall make all payments to be made by it in respect of any
Loan to the Irish Borrower without any Irish Tax Deduction, unless an Irish Tax
Deduction is required by law. (ii) A Loan Party shall promptly upon becoming
aware that it must make an Irish Tax Deduction (or that there is any change in
the rate or the basis of an Irish Tax Deduction) notify the Administrative Agent
accordingly. Similarly, a Lender



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem126.jpg]
-119- 1024613.07B-CHISR02A - MSW shall promptly notify the Administrative Agent
on becoming so aware in respect of a payment payable to that Lender in respect
of any Loan to the Irish Borrower. If the Administrative Agent receives such
notification from a Lender it shall notify any relevant Loan Party. (iii) If an
Irish Tax Deduction is required by law to be made by a Loan Party in respect of
any payments in connection with any Loan to the Irish Borrower, the amount of
the payment due from that Loan Party shall be increased to an amount which
(after making any Irish Tax Deduction) leaves an amount equal to the payment
which would have been due if no such Irish Tax Deduction had been required. (iv)
A payment shall not be increased under Section 3.01(m)(iii) above if, on the
date on which the payment falls due: (1) the payment could have been made to the
relevant Lender without an Irish Tax Deduction if the Lender had been an Irish
Qualifying Lender, but on that date that Lender is not or has ceased to be an
Irish Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Irish Treaty or any published
practice or published concession of any relevant taxing authority; or (2) the
relevant Lender is an Irish Qualifying Lender solely by virtue of being an Irish
Treaty Lender and the Loan Party making the payment is able to demonstrate that
the payment could have been made to the Lender without the Irish Tax Deduction
had that Lender complied with its obligations under Section 3.01(m)(vii) below.
(v) If a Loan Party is required to make an Irish Tax Deduction, that Loan Party
shall make that Irish Tax Deduction and any payment required in connection with
that Irish Tax Deduction within the time allowed and in the minimum amount
required by law. (vi) Within thirty (30) days after making either an Irish Tax
Deduction or any payment required in connection with that Irish Tax Deduction,
the Loan Party making that Irish Tax Deduction shall deliver to the
Administrative Agent for the benefit of the Lender entitled to the payment
evidence reasonably satisfactory to that Lender that the Irish Tax Deduction has
been made or (as applicable) any appropriate payment paid to the Revenue
Commissioners of Ireland. (vii) A Lender that is an Irish Qualifying Lender
solely on account of being an Irish Treaty Lender and each Loan Party which
makes a payment to which that Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Loan Party to obtain authorisation
to make that payment without an Irish Tax Deduction. (viii) Any Lender to which
interest may be paid free of withholding tax due to such Lender falling within
section 246(3)(h) TCA shall, following a reasonable



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem127.jpg]
-120- 1024613.07B-CHISR02A - MSW request in writing from the Borrower, confirm
its name, address and country of tax residence to the Borrower to enable it to
comply with its reporting obligations under section 891A TCA. (ix) Each Lender,
on reasonable request in writing by the Borrower (including in the case of a
Lender which acquires an interest in a Loan after the Closing Date in the
Assignment and Assumption which it executes on becoming a party) shall indicate
for the benefit of the Administrative Agent and without liability to any Loan
Party, which of the following categories it falls in: (1) not an Irish
Qualifying Lender; (2) an Irish Qualifying Lender under paragraph (a), (d),(e)
or (f) of the definition; (3) an Irish Qualifying Lender under paragraph (b) of
the definition; or (4) an Irish Qualifying Lender solely on account of being an
Irish Treaty Lender, and in relation to an Irish Qualifying Lender under
paragraph (b) of the definition it shall indicate where it is resident for tax
purposes. If a Lender fails to indicate its status in accordance with this
Section 3.01(m)(ix) or provide its territory of residence for tax purposes, if
applicable, then such Lender shall be treated for the purposes of this Agreement
(including by each Loan Party) as if it is not an Irish Qualifying Lender until
such time as it notifies the Administrative Agent which category applies and
provide its territory of residence for tax purposes, if applicable (and the
Administrative Agent, upon receipt of such notification, shall inform the Loan
Parties). For the avoidance of doubt, an Assignment and Assumption shall not be
invalidated by any failure of a Lender to comply with this Section 3.01(m)(ix).
SECTION 3.02 Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurocurrency Rate Loans, CDOR Loans or EURIBOR Loans, or to determine
or charge interest rates based upon the applicable Eurocurrency Rate or EURIBOR
Rate, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue any
affected Eurocurrency Rate Loans, CDOR Loans or EURIBOR Loans or to convert Base
Rate Loans to such Eurocurrency Rate Loans or Canadian Prime Rate Loans to such
CDOR Loans shall be suspended until such Lender notifies the Administrative
Agent and the Administrative Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans, CDOR Loans or EURIBOR Loans and shall upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, in the case of
Loans to the Canadian Borrower, if applicable and (i) such Loans are denominated
in Dollars, convert all then outstanding affected Eurocurrency Rate



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem128.jpg]
-121- 1024613.07B-CHISR02A - MSW Loans of such Lender to Base Rate Loans, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans
or (ii) such Loans are denominated in Canadian Dollars, convert all then
outstanding affected CDOR Loans of such Lender to Canadian Prime Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such CDOR Loans to such day, or promptly, if such
Lender may not lawfully continue to maintain such CDOR Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. SECTION 3.03 Inability to
Determine Rates. If the Required Lenders determine that by reason of any changes
affecting the applicable interbank eurodollar market adequate and reasonable
means do not exist for determining the Eurocurrency Rate, CDOR Rate or EURIBOR
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan, CDOR Loan or EURIBOR Loan, or that the Eurocurrency Rate, CDOR Rate
or EURIBOR Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, CDOR Loan or EURIBOR Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, or that deposits are not
being offered to banks in the relevant interbank eurodollar market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan, CDOR
Loan or EURIBOR Loan, in each case due to circumstances arising on or after the
Closing Date, the Administrative Agent will promptly so notify the
Administrative Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain any affected Eurocurrency Rate Loans, CDOR Loans or
EURIBOR Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Administrative Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loan, CDOR Loan
or EURIBOR Loan (as applicable), or, failing that, in the case of Loans to the
Canadian Borrower (i) denominated in Dollars, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein and (ii) denominated in Canadian Dollars, will be deemed to
have converted such request into a request for a Borrowing of Canadian Prime
Rate Loans in the amount specified therein. SECTION 3.04 Increased Cost and
Reduced Return; Capital Adequacy; Reserves on Eurocurrency Rate Loans, CDOR
Loans and EURIBOR Loans. (a) If any Lender reasonably determines that as a
result of the introduction of, or any change in, or in the interpretation of,
any Law, in each case after the Closing Date, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans, CDOR Loans or EURIBOR Loans, or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i)(1) Indemnified Taxes or Other Taxes covered by Section 3.01,
(2) any Taxes excluded from the definition of Indemnified Taxes under exception
(i) thereof to the extent such Taxes are imposed on or measured by (x) net



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem129.jpg]
-122- 1024613.07B-CHISR02A - MSW income or profits or branch profits or
franchise taxes (imposed in lieu of the foregoing taxes), or (y) in the case of
Canada, capital and (3) any Taxes excluded from the definition of Indemnified
Taxes under exceptions (ii) and (iii) thereof, and (ii) reserve requirements
contemplated by Section 3.04(c)), then from time to time within fifteen (15)
days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. At any time that any Eurocurrency Rate Loan, CDOR Loan or EURIBOR
Loan is affected by the circumstances described in this Section 3.04(a), the
Borrowers may either (i) if the affected Eurocurrency Rate Loan, CDOR Loan or
EURIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing
by giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Administrative Borrower receives any
such demand from such Lender or (ii) if the affected Loan is (A) a Eurocurrency
Rate Loan to Canadian Borrower, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert such Eurocurrency
Rate Loan into a Base Rate Loan, if applicable or (B) a CDOR Loan to Canadian
Borrower, upon at least three Business Days’ notice to the Administrative Agent,
require the affected Lender to convert such CDOR Loan into a Canadian Prime Rate
Loan, if applicable. (b) If any Lender determines that the introduction of any
Law regarding capital adequacy or liquidity requirements or any change therein
or in the interpretation thereof, in each case after the Closing Date, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy or
liquidity requirements), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall promptly pay to such
Lender such additional amounts as will compensate such Lender for such reduction
after receipt of such demand. (c) The Borrowers shall pay to each Lender, (i) as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan or EURIBOR Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans or EURIBOR Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Administrative Borrower shall have received at least fifteen
(15) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or cost from such Lender. If a Lender fails to give notice
at least fifteen (15)



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem130.jpg]
-123- 1024613.07B-CHISR02A - MSW days prior to the relevant Interest Payment
Date, such additional interest or cost shall be due and payable fifteen (15)
days from receipt of such notice. (d) If any Lender requests compensation under
this Section 3.04, then such Lender will, if requested by the Administrative
Borrower, use commercially reasonable efforts to designate another Lending
Office for any Loan or Letter of Credit affected by such event; provided that
such efforts are made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage, and provided further that nothing in this
Section 3.04(d) shall affect or postpone any of the Obligations of the Borrowers
or the rights of such Lender pursuant to Section 3.04(a), (b) or (c). For the
avoidance of doubt and notwithstanding anything herein to the contrary, the (i)
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub.L. 111-203, H.R.
4173), and all requests, rules, guidelines and directives promulgated
thereunder, and (ii) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have been introduced or adopted after the Closing Date, regardless
of the date enacted or adopted. SECTION 3.05 Funding Losses. Upon written demand
of any Lender (with a copy to the Administrative Agent) from time to time, which
demand shall set forth in reasonable detail the basis for requesting such
amount, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense reasonably incurred by it as a
result of: (a) any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan, CDOR Loan or EURIBOR Loan on a day prior to the last day
of the Interest Period for such Loan; or (b) any failure by the Borrowers (for a
reason other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan, CDOR Loan or EURIBOR Loan on the
date or in the amount notified by the Administrative Borrower; including any
loss or expense (excluding loss of anticipated profits) actually incurred by
reason of the liquidation or reemployment of funds obtained by it to maintain
such Eurocurrency Rate Loan, CDOR Loan or EURIBOR Loan or from fees payable to
terminate the deposits from which such funds were obtained. SECTION 3.06 Matters
Applicable to All Requests for Compensation. (a) Any Agent or Lender claiming
compensation under this Article III shall deliver a certificate to the
Administrative Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or Lender may use any reasonable
averaging and attribution methods.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem131.jpg]
-124- 1024613.07B-CHISR02A - MSW (b) With respect to any Lender’s claim for
compensation under Sections 3.01, 3.02, 3.03 or 3.04, the Borrowers shall not be
required to compensate such Lender for any amount incurred more than one hundred
and eighty (180) days prior to the date that such Lender notifies the
Administrative Borrower of the event that gives rise to such claim; provided
that, if the circumstance giving rise to such claim is retroactive, then such
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. If any Lender requests compensation by the Borrowers
under Section 3.04, the Borrowers may, by notice by the Administrative Borrower
to such Lender (with a copy to the Administrative Agent), suspend the obligation
of such Lender to make or continue from one Interest Period to another
Eurocurrency Rate Loans, CDOR Loans or EURIBOR Loans, or to convert Base Rate
Loans to Canadian Borrower into Eurocurrency Rate Loans, or to convert Canadian
Prime Rate Loans to Canadian Borrower to CDOR Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested. (c) If any Lender gives notice to the Administrative Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion of such
Lender’s Eurocurrency Rate Loans to Canadian Borrower or CDOR Loans pursuant to
this Section 3.06 no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist) at a time when Eurocurrency Rate Loans to
Canadian Borrower or CDOR Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans or Canadian Prime Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurocurrency Rate Loans to Canadian Borrower or CDOR Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans to Canadian Borrower or CDOR
Rate Loans and by such Lender are held pro rata (as to principal amounts,
interest rate basis, and Interest Periods) in accordance with their respective
Pro Rata Shares. SECTION 3.07 Replacement of Lenders under Certain
Circumstances. (a) If at any time (i) any Lender requests reimbursement for
amounts owing pursuant to Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
to Canadian Borrower or CDOR Rate Loans as a result of any condition described
in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting Lender or
(iii) any Lender becomes a Non-Consenting Lender, then the Administrative
Borrower may, on five (5) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to and in accordance
with Section 10.07(b) (with the assignment fee to be paid by the Borrowers, in
the case of clauses (i) and (iii) only) all of its rights and Obligations under
this Agreement (or, with respect to clause (iii) above, all of its rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrowers to find a replacement Lender or other such
Person; and provided further that in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem132.jpg]
-125- 1024613.07B-CHISR02A - MSW Assignees shall have agreed to the applicable
departure, waiver or amendment of the Loan Documents. No such replacement shall
be deemed to be a waiver of any rights that the Borrowers, the Administrative
Agent or any other Lender shall have against the replaced Lender. (b) Any Lender
being replaced pursuant to Section 3.07(a) above shall (i) execute and deliver
an Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
and (ii) deliver any Revolving Credit Notes evidencing such Loans to the
Borrowers or Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof). Pursuant to such Assignment and Assumption, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) the assignee Lender shall purchase, at par, all Loans, accrued
interest, accrued fees and other amounts owing to the assigning Lender as of the
date of replacement and (C) upon such payment (regardless of whether such
replaced Lender has executed an Assignment and Assumption or delivered its
Revolving Credit Notes to the Borrowers or the Administrative Agent), the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. (c) Notwithstanding anything to the contrary contained above, any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09. (d) In the event that (i) the Administrative Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders or the Supermajority Lenders in accordance
with the terms of Section 10.01 or all the Lenders or the Supermajority Lenders
with respect to a certain Class or Classes of the Loans and (iii) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.” SECTION 3.08 Survival. All of the Borrowers’
obligations under this Article III shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem133.jpg]
-126- 1024613.07B-CHISR02A - MSW ARTICLE IV Conditions Precedent to Credit
Extensions SECTION 4.01 Conditions to Initial Credit Extension. The obligation
of each Lender to make a Credit Extension hereunder on the Closing Date is
subject to satisfaction of the following conditions precedent, except as
otherwise agreed between the Administrative Borrower and the Administrative
Agent: (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or electronically transmitted copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel: (i) executed
counterparts of this Agreement and the Guaranty; (ii) a Revolving Credit Note
executed by the Borrowers in favor of each Lender that has requested a Revolving
Credit Note at least two Business Days in advance of the Closing Date; (iii)
subject to Section 6.13, each Collateral Document set forth on Schedule 1.01A
required to be executed on the Closing Date as indicated on such schedule, duly
executed by each Loan Party thereto, together with: (A) certificates, if any,
representing the Pledged Equity referred to therein accompanied by undated stock
powers executed in blank (or equivalent in any applicable jurisdiction) and
instruments evidencing the Pledged Debt indorsed in blank; and (B) perfection
certificates (where applicable) and evidence that all other actions, recordings
and filings that the Administrative Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner; (iv) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date and customary good
standing and foreign qualification certificates (where applicable, or other
customary functionally equivalent certificates or abstracts) for each Loan
Party; (v) a customary opinion from (A) Ropes & Gray LLP, New York counsel to
the Loan Parties, and (B) each local and foreign counsel to the Loan



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem134.jpg]
-127- 1024613.07B-CHISR02A - MSW Parties listed on Schedule 4.01, in each case
(I) dated the Closing Date, (II) addressed to the Agents and the Lenders and
(III) covering the matters relating to the Loan Documents and the related
transactions as the Administrative Agent shall reasonably request; (vi)
certificates attesting to the Solvency for each Borrower, individually, after
giving effect to the Transactions, from the Chief Financial Officer, Treasurer
(or equivalent senior financial officer) or a director of each Borrower; (vii)
evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee and/or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Administrative Agent shall have reasonably requested
to be so named; (viii) a certificate attesting to the matters set forth in
Sections 4.01(f), (n) and (o) and Sections 4.02(a) and (b) (in each case, as if
a Credit Extension were made on the Closing Date) from a Responsible Officer of
each Borrower; and (ix) copies of a recent Lien and judgment search in each
jurisdiction of organization of any Foreign Loan Party reasonably requested by
the Administrative Agent with respect to the Foreign Loan Parties; and (x)
security documents establishing springing cash dominion over, and a first
priority security interest in favor of the Administrative Agent in, the
collections and Concentration Accounts of each European Borrower. (b) Each of
the Lenders, the Agents, and the Arrangers shall have received all fees required
to be paid to it, and all expenses for which invoices have been presented by it
before the Closing Date. (c) All governmental and third party approvals
necessary in connection with the financing contemplated by this Agreement and
the continuing operations of the Foreign Loan Parties (including shareholder
approvals, if any) shall have been obtained on terms satisfactory to the
Administrative Agent and shall be in full force and effect. (d) The
Administrative Agent shall have received, and shall be satisfied with,
appraisals of Inventory of the Canadian Borrower and the Irish Borrower from
appraisers reasonably satisfactory to the Administrative Agent (it being
understood that the appraisal report dated May 27, 2015, is satisfactory to the
Administrative Agent). (e) Citibank or its respective designees shall have
conducted a satisfactory field examination of the Accounts, Inventory and
related working capital matters and financial information of the Borrowers and
of the related data processing and other systems (it being understood that the
field examination report dated April 22, 2015, is satisfactory to the
Administrative Agent).



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem135.jpg]
-128- 1024613.07B-CHISR02A - MSW (f) Substantially simultaneously with the
effectiveness of this Agreement on the Closing Date, aggregate revolving
commitments under the CF Facilities shall be reduced to $17,960,046. (g) The
Administrative Agent shall have received (i) satisfactory audited consolidated
financial statements of the Company and its consolidated Subsidiaries for the
three most recent fiscal years ended prior to the Closing Date as to which such
financial statements are available, (ii) satisfactory unaudited interim
consolidated financial statements of the Company and its consolidated
Subsidiaries for each fiscal quarterly period ended subsequent to the date of
the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, (iii) the
Company’s and its consolidated Subsidiaries’ most recent projected income
statement, balance sheet and cash flows for each fiscal quarter of the 2015 and
2016 fiscal years, and on an annual basis for each fiscal year thereafter
through the 2020 fiscal year (the “Pro Forma Financial Statements”), (iv)
satisfactory unaudited consolidating financial statements of the Company for the
most recent fiscal year and the most recent fiscal quarter ended prior to the
Closing Date as to which such financial statements are available, and (v)
satisfactory audited financial statements of each Borrower for the three most
recent fiscal years ended prior to the Closing Date as to which such financial
statements are available. (h) The Administrative Agent shall have received a
Borrowing Base Certificate covering the Total Borrowing Base and each individual
Borrowing Base as of a recent date specified by the Administrative Agent with
customary supporting documentation to be agreed upon between the Administrative
Agent and the Company. (i) The Agents and the Lenders shall have received, at
least three (3) Business Days prior to the Closing Date, all documentation and
other information required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, in each case to the extent requested
thereby at least ten (10) Business Days prior to the Closing Date. (j) Global
Excess Availability on the Closing Date shall not be less than $150 million. (k)
[Reserved]. (l) [Reserved]. (m) The lenders party to the Domestic Credit
Agreement and the Lenders shall have executed and delivered to the
Administrative Agent a CAM exchange agreement (the “CAM Agreement”) in form and
substance reasonably satisfactory to the Administrative Agent. (n) The borrowers
and guarantors party to the Domestic Credit Agreement shall have entered into an
amendment thereto, dated as of the Closing Date.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem136.jpg]
-129- 1024613.07B-CHISR02A - MSW (o) Since December 31, 2014, there shall have
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect. (p)
[Reserved]. (q) [Reserved]. (r) [Reserved]. (s) The Administrative Agent shall
have received: (i) if relevant, evidence that each Irish Loan Party has done all
that is necessary to follow (for the purposes of Section 82(6)(a) of the
Companies Act 2014 of Ireland) the procedures set out in Sections 202 and 203 of
the Companies Act 2014 of Ireland in order to enable it to enter into the Loan
Documents; (ii) a copy of the constitutional documents of any Person
incorporated in Ireland whose shares are subject to security under any
Collateral Document, together with any resolutions of the shareholders of such
Person adopting such changes to the constitutional documents of that Person to
remove any restriction on any transfer of shares or partnership interests (or
equivalent) in such Person pursuant to any enforcement of any such Collateral
Document; (iii) evidence that each of the Loan Parties are members of the same
group of companies consisting of a holding company and its subsidiaries for the
purposes of Section 8 of the Companies Act 2014 of Ireland and Section 243 of
the Companies Act 2014 of Ireland; and (iv) a written authorization from each
Irish Loan Party and each Relevant External Company which is a Loan Party,
authorizing each solicitor in McCann FitzGerald to sign all required security
related registration forms required to be delivered to the Companies
Registration Office of Ireland in connection with all or any of the Collateral
Documents. (t) The Administrative Agent shall have received (prior to the
initial Credit Extension hereunder, but not as a condition to the effectiveness
of this Agreement): (i) a signed Form C1, in a form acceptable to the
Administrative Agent, from each Irish Loan Party with respect to each Collateral
Document to which it is a party; and (ii) a signed Form F8 in a form acceptable
to the Administrative Agent, from each Relevant External Company which is a Loan
Party with respect to each Collateral Document to which it is a party and which
is (a) governed by Irish law or (b) creates a Lien over assets situate in
Ireland.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem137.jpg]
-130- 1024613.07B-CHISR02A - MSW SECTION 4.02 Conditions to All Credit
Extensions. The obligation of each Lender to honor any Request for Credit
Extension (other than any Protective Advance and any Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans, CDOR Loans or EURIBOR Rate Loans) is subject to the
following conditions precedent: (a) The representations and warranties of each
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates. (b) No Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom. (c)
The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof. (d) After giving effect to any
Borrowing or the issuance of any Letter of Credit, the Availability Requirements
shall be met. Each Request for Credit Extension (other than any Protective
Advance and any Committed Loan Notice requesting only a conversion of Loans to
the other Type or a continuation of Eurocurrency Rate Loans, CDOR Loans or
EURIBOR Loans) submitted by a Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension. ARTICLE V
Representations and Warranties Each Borrower represents and warrants to the
Administrative Agent and the Lenders, at the times expressly set forth in
Sections 4.01 and 4.02, that: SECTION 5.01 Existence, Qualification and Power;
Compliance with Laws. Each Loan Party and each of its Material Subsidiaries (a)
is a Person duly organized, incorporated or formed, validly existing and in good
standing (to the extent such concept exists in such jurisdiction) under the Laws
of the jurisdiction of its organization, incorporation or formation, (b) has all
corporate or other organizational power and authority to (i) own its assets and
carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing (to the extent such concepts exist in such jurisdiction) under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem138.jpg]
-131- 1024613.07B-CHISR02A - MSW compliance with all applicable Laws, orders,
writs, injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect. SECTION 5.02 Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party have been duly authorized by all necessary corporate or other
organizational action. Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transactions will (a) contravene the terms of any of such
Person’s Organization Documents, (b) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any applicable material Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(b) and (c), to the extent that such breach, contravention or violation would
not reasonably be expected to have a Material Adverse Effect. SECTION 5.03
Governmental Authorization. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by any Loan Party of this Agreement or any other Loan Document,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have a Material Adverse Effect. SECTION 5.04 Binding Effect. This
Agreement and each other Loan Document has been duly executed and delivered by
each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.
SECTION 5.05 Financial Statements; No Material Adverse Effect. (a) (i) The
Annual Financial Statements and the Quarterly Financial Statements fairly
present in all material respects the financial condition of the applicable
Persons covered thereby as of the dates thereof and their results of operations
for the periods covered thereby in accordance with GAAP (or any equivalent
standard in the jurisdiction of organization, formation or incorporation of the
applicable Person, including IFRS) consistently applied throughout the periods
covered thereby, (A) except as otherwise expressly noted therein, and



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem139.jpg]
-132- 1024613.07B-CHISR02A - MSW (B) subject, in the case of the Quarterly
Financial Statements, to changes resulting from normal year end adjustments and
the absence of footnotes. (ii) The Pro Forma Financial Statements, copies of
which have heretofore been furnished to the Administrative Agent, have been
prepared based on the Annual Financial Statements of the Company and the
Quarterly Financial Statements of the Company and have been prepared in good
faith, based on assumptions believed by the Company to be reasonable at the time
delivered, it being understood that projections as to future events are not to
be viewed as facts and actual results may vary materially from such forecasts.
(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect. (c) All Projections delivered pursuant to
Section 6.01 have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made, it being understood that projections as to future events are not to be
viewed as facts and actual results may vary materially from such forecasts.
SECTION 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Company or any of the Subsidiaries that would
reasonably be expected to have a Material Adverse Effect. SECTION 5.07 Labor
Matters. Except as would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes or other labor disputes against any of the
Company or its Subsidiaries pending or, to the knowledge of Company, threatened;
(b) hours worked by and payment made based on hours worked to employees of each
of the Company or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with wage and hour matters;
and (c) all payments due from any of the Company or its Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party. SECTION 5.08 Ownership of
Property; Liens. Each Loan Party and each of its Subsidiaries has good record
and marketable title in fee simple to, or valid leasehold interests in, or
easements or other limited property interests in, all real property necessary in
the ordinary conduct of its business, free and clear of all Liens except for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other interest would not reasonably be expected to have a Material Adverse
Effect. SECTION 5.09 Environmental Matters. (a) Except as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, (i) each Loan Party and each of its Subsidiaries is in compliance with
all applicable Environmental Laws (including having obtained all



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem140.jpg]
-133- 1024613.07B-CHISR02A - MSW Environmental Permits) and (ii) none of the
Loan Parties or any of their respective Subsidiaries is subject to any pending,
or to the knowledge of Company, threatened Environmental Claim or any other
Environmental Liability. (b) None of the Loan Parties or any of their respective
Subsidiaries has treated, stored, transported or disposed of Hazardous Materials
at, or arranged for the disposal or treatment or for transport for disposal or
treatment, of Hazardous Materials from, any currently or formerly owned or
operated real estate or facility in a manner that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. (c) Except
as would not reasonably be expected to, individually or in the aggregate, result
in a Material Adverse Effect, (i) none of the properties currently or to the
knowledge of the Loan Parties and their respective subsidiaries, formerly owned,
leased or operated by the Loan Parties or their respective Subsidiaries is
listed or formally proposed for listing on the National Priorities List or any
analogous foreign, state, provincial, territorial or local list; (ii) there are
no underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on at or under any property currently owned or
operated by Holdings, the Company or any of its Subsidiaries; (iii) there is no
asbestos or asbestos-containing material at or on any facility, equipment or
property currently owned or operated by Holdings, the Company or any of its
Subsidiaries; and (iv) there has been no Release of Hazardous Materials by any
Person on any property currently, or to the knowledge of the Loan Parties and
their respective Subsidiaries formerly, owned or operated by any of them and
there has been no Release of Hazardous Materials by the Loan Parties or any of
their Subsidiaries at any other location. (d) The properties currently owned,
leased or operated by the Loan Parties and their Subsidiaries do not contain any
Hazardous Materials in amounts or concentrations which (i) constitute, or
constituted a violation of, (ii) require response or other corrective action
under, or (iii) could give rise to Environmental Liability, which violations,
actions and liability, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. (e) The Loan Parties and their
Subsidiaries are not conducting or financing, either individually or together
with other potentially responsible parties, any investigation or assessment or
response or other corrective action relating to any actual or threatened Release
of Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or response action
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. (f) Except as would not reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect, neither the Loan Parties nor any of their Subsidiaries has contractually
assumed any liability or obligation under any Environmental Law or is subject to
any order, decree or judgment which imposes any obligation under any
Environmental Law.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem141.jpg]
-134- 1024613.07B-CHISR02A - MSW SECTION 5.10 Taxes. Except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, Holdings, the Company and its Subsidiaries have timely filed all
federal and state and other Tax returns and reports required to be filed, and
have timely paid all federal and state and other Taxes, assessments, fees and
other governmental charges (including satisfying its withholding tax
obligations) levied or imposed on their properties, income or assets or
otherwise due and payable, except those which are being contested in good faith
by appropriate actions diligently conducted and for which adequate reserves have
been provided in accordance with GAAP. SECTION 5.11 ERISA Compliance; Employee
Benefit Plans. (a) Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA and the Code. (b) (i) No
ERISA Event has occurred that when taken together with all other ERISA Events
which have occurred within the one-year period prior to the date on which this
representation is made or deemed made that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. (c)
Except where noncompliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders, and
(ii) neither Holdings nor any Subsidiary has incurred any material obligation in
connection with the termination of or withdrawal from any Foreign Plan. Except
as would not reasonably be expected to result in a Material Adverse Effect, (i)
the present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Plan which is required to be funded, determined as of the end
of the most recently ended fiscal year of a Loan Party or Subsidiary (based on
the actuarial assumptions used for purposes of the applicable jurisdiction’s
financial reporting requirements), did not exceed the current value of the
assets of such Foreign Plan, and (ii) for each Foreign Plan which is not
required to be funded, the obligations of such Foreign Plan are properly
accrued. (d) As of the Closing Date, (x) Schedule 5.11 lists all of the Canadian
Pension Plans and (y) none of the Canadian Pension Plans are Canadian Defined
Benefit Plans. Except where the non-registration, non-compliance,
non-performance, non-payment, withdrawal, application or termination would not
reasonably be expected to have a Material Adverse Effect, (i) the Canadian
Pension Plans are duly registered under the ITA and all other applicable laws
which require registration, (ii) each Canadian Loan Party and each of their
respective Subsidiaries has complied with and performed all of its obligations
under and in respect of the Canadian Pension Plans and Canadian Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations),
(iii) all employer and employee payments, contributions or premiums to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable Laws, (iv) there have been no
improper withdrawals or applications of the assets of the Canadian Pension Plans
or the Canadian Benefit Plans and (v)



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem142.jpg]
-135- 1024613.07B-CHISR02A - MSW there has been no termination of any Canadian
Pension Plan, and to the knowledge of the Canadian Loan Parties, no facts or
circumstances have occurred or existed that could result, or be reasonably
anticipated to result, in the declaration of a termination of any Canadian
Pension Plan by any Governmental Authority under applicable Law. (e) Except as
specified on Schedule 5.11, as of the Closing Date (i) none of Holdings, any
Loan Parties, or its or their Subsidiaries is an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pensions
Schemes Act 1993), and (ii) none of Holdings, any Loan Parties, or its or their
Subsidiaries is “connected” with or an “associate” of (as those terms are used
in Sections 39 and 43 of the Pensions Act 2004) such an employer. No U.K. Loan
Party has been issued a financial support direction or contribution notice in
respect of any pension scheme which would reasonably be expected to result in a
Material Adverse Effect. SECTION 5.12 Subsidiaries. (a) As of the Closing Date,
neither Holdings nor any Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests in Holdings, the Loan Parties and the Material Subsidiaries have been
validly issued and are fully paid and nonassessable, and all Equity Interests of
any Borrower owned by any Foreign Loan Party are owned free and clear of all
security interests of any Person except (i) those created under the Collateral
Documents and (ii) any nonconsensual Lien that is permitted under Section 7.01.
As of the Closing Date, Schedule 5.12 (a) sets forth the name and jurisdiction
of each Subsidiary, (b) sets forth the ownership interest of Holdings, the Loan
Parties and any other Subsidiary in each Subsidiary, including the percentage of
such ownership and (c) identifies each Subsidiary that is a Subsidiary the
Equity Interests of which are required to be pledged on the Closing Date
pursuant to the Collateral and Guarantee Requirement. (b) Each Foreign Loan
Party is a member of the same group of companies consisting of a holding company
and its subsidiaries (each within the meaning of Section 8 of the Companies Act
2014 of Ireland) for the purposes of section 243 of the Companies Act 2014 of
Ireland. (c) No Foreign Loan Party which is a party to an Irish Security
Agreement or has otherwise created a Lien over any asset situate in Ireland
pursuant to the Collateral Documents is a Relevant External Company. SECTION
5.13 Margin Regulations; Investment Company Act. (a) No Loan Party is engaged
nor will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for any purpose that violates
Regulation U.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem143.jpg]
-136- 1024613.07B-CHISR02A - MSW (b) None of the Loan Parties nor any of the
Subsidiaries of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. SECTION 5.14
Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this Section
5.14, such factual information and data shall not include projections and pro
forma financial information or information of a general economic or general
industry nature. SECTION 5.15 Intellectual Property; Licenses, Etc. Each Loan
Party and its Subsidiaries has good and marketable title to, or a valid license
or right to use, all patents, patent rights, trademarks, servicemarks, trade
names, copyrights, technology, software, know-how, database rights, rights of
privacy and publicity, licenses and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to have any such rights, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Company, the operation of the respective businesses of
the Company or any of its Subsidiaries as currently conducted and as proposed to
be conducted does not infringe upon, misuse, misappropriate or violate any
rights held by any Person, except for such infringements, misuses,
misappropriations or violations individually or in the aggregate, that would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any IP Rights is pending or, to the knowledge of the Company,
threatened in writing against any Loan Party or Subsidiary, that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. SECTION 5.16 Solvency. On the Closing Date after giving
effect to the Transactions, each Borrower, individually, is Solvent. SECTION
5.17 Subordination of Junior Financing. The Obligations are “Designated Senior
Debt,” “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior
Secured Financing” (or any comparable term) under, and as defined in, any
Permitted Subordinated Notes Documentation. SECTION 5.18 [Reserved]. SECTION
5.19 Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), except as set forth on Schedule 5.19 (i) the centre of main
interest (as that term is used in Article 3(1) of the Regulation) of each U.K.
Loan Party is situated in England and Wales, and it has no “establishment” (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction,
(ii) the centre of main interest (as that term is used in



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem144.jpg]
-137- 1024613.07B-CHISR02A - MSW Article 3(1) of the Regulation) of each Irish
Loan Party is situated in Ireland, and it has no “establishment” (as that term
is used in Article 2(h) of the Regulation) in any other jurisdiction, (iii) the
centre of main interest (as that term is used in Article 3(1) of the Regulation)
of each German Loan Party is situated in Germany, and it has no “establishment”
(as that term is used in Article 2(h) of the Regulation) in any other
jurisdiction, and (iv)no Foreign Loan Party (to the extent such Foreign Loan
Party is subject to the Regulation) has a centre of main interest other than as
situated in its jurisdiction of incorporation. SECTION 5.20 Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions. (a) (i) None of the Loan Parties or any
Restricted Subsidiary is currently a Sanctioned Person, and (ii) to the
knowledge of the Company, no director, officer, employee or agent of any Loan
Party or any of their respective Restricted Subsidiaries, in each case, is
currently a Sanctioned Person. (b) To the extent applicable, each of the Loan
Parties and their respective Restricted Subsidiaries is in compliance, in all
material respects, with Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.
(c) The proceeds of any Credit Extension will not, to the knowledge of the
Company, be used for any purpose, directly or indirectly, in a manner which
would cause the Loan Parties or their respective Restricted Subsidiaries to
materially violate any Anti- Corruption Laws. (d) The proceeds of any Credit
Extension will not, to the knowledge of the Company, be made available to any
Person for the purpose of financing the activities of any Sanctioned Person,
except to the extent licensed or otherwise approved by the applicable sanctions
regime. ARTICLE VI Affirmative Covenants So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder that is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or, if satisfactory to the L/C Issuer in
its sole discretion, a backstop letter of credit is in place), the Borrowers
shall, and shall cause each of Company and the Restricted Subsidiaries to:
SECTION 6.01 Financial Statements and Borrowing Base Certificates. Deliver to
the Administrative Agent for prompt further distribution to each Lender: (a) as
soon as available, but in any event within ninety (90) days after the end of
each fiscal year of the Company (commencing with the fiscal year ending
September 30, 2015), (i) a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem145.jpg]
-138- 1024613.07B-CHISR02A - MSW comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of PricewaterhouseCoopers LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations of the Company for
such fiscal year, as compared to amounts for the previous fiscal year and
budgeted amounts; (b) as soon as available, but in any event within forty-five
(45) days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Company (commencing with the fiscal quarter ended June 30,
2015), (i) a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal quarter, and the related (i) consolidated statements
of income or operations for such fiscal quarter and for the portion of the
fiscal year then ended and (ii) consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Company as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to changes resulting from
normal year-end adjustments and the absence of footnotes and (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Company for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year and budgeted amounts; (c) within ninety (90) days after the
end of each fiscal year (commencing with the fiscal year ending September 30,
2015) of the Company, a reasonably detailed consolidated budget for the
following fiscal year as customarily prepared by management of the Company for
its internal use (including a projected consolidated balance sheet of the
Company and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; (d)
simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem146.jpg]
-139- 1024613.07B-CHISR02A - MSW Unrestricted Subsidiaries (if any) and
Restricted Subsidiaries that are not Loan Parties (which may be in footnote form
only) from such consolidated financial statements; (e) on or prior to the 20th
calendar day (or, solely in the case of June 2015, the 30th calendar day) of
each calendar month, beginning with June, 2015 (or if such day is not a Business
Day, the next succeeding Business Day), a Borrowing Base Certificate showing the
Canadian Borrowing Base, the U.K. Borrowing Base, the Irish Borrowing Base, the
Avaya Deutschland Borrowing Base, the Avaya KG Borrowing Base and the Total
Borrowing Base and the calculation of Excess Availability, in each case as of
the close of business on the last day of the immediately preceding calendar
month (or, at the option of the Administrative Borrower, as of a more recent
date), each such Borrowing Base Certificate to be certified as complete and
correct in all material respects on behalf of the Borrowers by a Responsible
Officer of the Administrative Borrower (each a “Monthly Borrowing Base
Certificate”); and, solely during the continuance of a Weekly Monitoring Event,
a Borrowing Base Certificate showing the Administrative Borrower’s reasonable
estimate (which shall be based on the most current accounts receivable aging
reasonably available and shall be calculated in a consistent manner with the
most recent Monthly Borrowing Base Certificates delivered pursuant to this
Section) of the Canadian Borrowing Base, the U.K. Borrowing Base, the Irish
Borrowing Base, the Avaya Deutschland Borrowing Base, the Avaya KG Borrowing
Base and the Total Borrowing Base (but not the calculation of Excess
Availability) as of the close of business on the last day of the immediately
preceding calendar week, unless the Administrative Agent otherwise agrees, shall
be furnished on Wednesday of each week (or, if Wednesday is not a Business Day,
on the next succeeding Business Day); provided that any Borrowing Base
Certificate delivered pursuant to this Section 6.01(e) other than with respect
to month’s end may be based on such estimates by the Administrative Borrower as
the Administrative Borrower may deem necessary; (f) at the time of the delivery
of the Monthly Borrowing Base Certificate provided for in Section 6.01(e), the
Canadian Borrower and the Irish Borrower shall each provide Inventory reports by
category and location, together with reconciliation to the corresponding
Borrowing Base Certificate, a reasonably detailed calculation of Eligible
Inventory, and a reconciliation of the Canadian Borrower’s and the Irish
Borrower’s respective Inventory between the amounts shown in each such
Borrower’s stock ledger and any Inventory reports delivered pursuant to this
clause (f); provided, that any Borrowing Base Certificate delivered other than
with respect to month’s end may be based on such estimates by the Canadian
Borrower or the Irish Borrower, as applicable, of Shrink and other amounts as
such Borrower may deem necessary; (g) at the time of the delivery of the Monthly
Borrowing Base Certificate provided for in Section 6.01(e), the Administrative
Borrower shall provide a current accounts receivable aging along with a
reconciliation between the amounts that appear on such aging and the amount of
accounts receivable presented on the concurrently delivered balance sheet; and
(h) promptly after becoming available, but in any event not less than once for
each Borrower in each fiscal year of the Company (commencing with the fiscal
year



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem147.jpg]
-140- 1024613.07B-CHISR02A - MSW ending September 30, 2015), a consolidated
balance sheet of each Borrower as at the end of such fiscal year, and the
related consolidated statements of income, operations or profit and loss, as
applicable, for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP (or any equivalent standard in the jurisdiction of
organization, formation or incorporation of the applicable Person, including
IFRS), audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent auditors of recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards in the jurisdiction of organization, formation or incorporation of the
applicable Person. Notwithstanding the foregoing, the obligations in paragraphs
(a) and (b) of this Section 6.01 may be satisfied with respect to financial
information of the Company and its Subsidiaries by (A) furnishing the applicable
financial statements of any direct or indirect parent of the Company that holds
all of the Equity Interests of the Company or (B) filing the Company’s or such
entity’s Form 10-K or 10-Q, as applicable, with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Company, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to the Company (or such parent), on the one
hand, and the information relating to the Company and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under Section
6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit. SECTION 6.02
Certificates; Other Information. Deliver to the Administrative Agent for prompt
further distribution to each Lender: (a) no later than five (5) days after the
delivery of the financial statements referred to in Section 6.01(a) and (b), a
duly completed Calculation Certificate signed by a Responsible Officer of the
Company; (b) promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings or the Company files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02; (c)
promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem148.jpg]
-141- 1024613.07B-CHISR02A - MSW Amount or pursuant to the terms of the CF
Credit Agreement, the Bridge Facility Debt, the Domestic Credit Agreement or any
Permitted Subordinated Notes Documentation, in each case, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold
Amount and not otherwise required to be furnished to the Administrative Agent
pursuant to any other clause of this Section 6.02; (d) together with the
delivery of the financial statements pursuant to Section 6.01(a), (i)
[reserved], (ii) a description of each event, condition or circumstance during
the fiscal quarter covered by such financial statements requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary of the
Company that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such financial statements
or a confirmation that there is no change in such information since the later of
the Closing Date and the date of the last such list; and (e) promptly, such
additional information regarding the business, legal, financial or corporate
affairs of any Loan Party or any Material Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request. (f) Upon request by the Administrative Agent, copies of: (i)
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by Holdings, the Company, any Subsidiary or any of their ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (ii) the
most recent actuarial valuation report for each Pension Plan; and (iii) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request. Promptly following any reasonable
request therefor by the Administrative Agent, on and after the effectiveness of
the Pension Act, copies of (i) any documents described in Section 101(k) of
ERISA that Holdings, the Company, any Subsidiary or any of their ERISA
Affiliates obtained during the last twelve months with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that Holdings, the Company, any Subsidiary or any of their ERISA Affiliates
obtained during the last twelve months with respect to any Multiemployer Plan;
provided that if such documents or notices have not been obtained or requested
from the administrator or sponsor of the applicable Multiemployer Plan upon
reasonable request by the Administrative Agent, the applicable Person shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof. Documents required to be delivered pursuant to Section 6.01 or
Sections 6.02(a) or 6.02(c) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Company
posts such documents, or provides a link thereto on the Company’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, the Administrative Borrower



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem149.jpg]
-142- 1024613.07B-CHISR02A - MSW shall deliver paper copies of such documents to
the Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Company shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents or a link thereto
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents. The Borrowers hereby acknowledge that (a) the Administrative Agent,
the Syndication Agent and/or the Arrangers will make available to the Lenders
Communications by posting such Communications on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Communications that may be
distributed to the Public Lenders and that (w) all such Communications shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Communications “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Syndication Agent, the Arrangers and
the Lenders to treat such Communications not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Communications
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Communications marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Investor.” Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender that may decide
not to take access to Restricting Information. Nothing in this Section 6.02
shall modify or limit a Lender’s obligations under Section 10.08 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information. Although the Platform and its primary web portal are secured
with generally- applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Platform is secured through a single-user-per-deal authorization method
whereby each user may access the Platform only on a deal-by-deal basis, each of
the Lenders and each Loan Party acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem150.jpg]
-143- 1024613.07B-CHISR02A - MSW benefits afforded by such distribution and for
the other consideration provided hereunder, the receipt and sufficiency of which
is hereby acknowledged, each of the Lenders and each Loan Party hereby approves
distribution of the Approved Electronic Communications through the Platform and
understands and assumes the risks of such distribution. THE PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE
OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT
THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE PLATFORM. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENTS IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
PLATFORM. Each of the Lenders and each Loan Party agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Platform in
accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies. SECTION 6.03 Notices. Promptly after a
Responsible Officer obtains actual knowledge thereof, notify the Administrative
Agent: (a) of the occurrence of any Default; and (b) of (i) any dispute,
litigation, investigation or proceeding between any Loan Party and any
Governmental Authority, (ii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws or in respect of IP
Rights, the occurrence of any noncompliance by any Loan Party or any of its
Subsidiaries with, or liability under, any Environmental Law or Environmental
Permit, or (iii) the occurrence of any ERISA Event that, in any such case, has
resulted or would reasonably be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Administrative Borrower (x) that such notice is
being delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Borrowers have taken and propose to take with respect thereto.
SECTION 6.04 Payment of Obligations. Timely pay, discharge or otherwise satisfy,
as the same shall become due and payable, all of its obligations and liabilities
in respect of Taxes imposed upon it or upon its income or profits or in respect
of its property, except, in each case, to the extent (i) any such Tax is being
contested in good faith and by appropriate



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem151.jpg]
-144- 1024613.07B-CHISR02A - MSW actions for which appropriate reserves have
been established in accordance with GAAP or (ii) the failure to pay or discharge
the same would not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect. SECTION 6.05 Preservation of Existence, Etc. (a)
Preserve, renew and maintain in full force and effect its legal existence under
the Laws of the jurisdiction of its organization and (b) take all reasonable
action to maintain all corporate rights and privileges (including its good
standing) except, in the case of (a) (other than in the case of the Borrowers
except to the extent expressly permitted by Section 7.04) or (b), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect or pursuant to a transaction permitted by Article VII. SECTION
6.06 Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have a Material Adverse Effect, maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and casualty or condemnation excepted and consistent with past
practice. SECTION 6.07 Maintenance of Insurance. (a) Maintain with insurance
companies that the Company believes (in the good faith judgment of its
management) are financially sound and reputable at the time the relevant
coverage is placed or renewed, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Company and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. (b) [Reserved]. (c) All such
insurance (other than business interruption insurance) of the Borrowers as to
which the Administrative Agent shall have reasonably requested to be so named,
shall name the Administrative Agent as loss payee and/or additional insured, as
applicable. SECTION 6.08 Compliance with Laws. Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
of any Governmental Authority applicable to it or to its business or property,
except if the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect. SECTION 6.09 Books and Records. Maintain proper
books of record and account, in which entries that are full, true and correct in
all material respects and are in conformity with GAAP (or any equivalent
standard in the jurisdiction of organization, formation or incorporation of the
applicable Person, including IFRS) consistently applied shall be made of all
material financial transactions and matters involving the assets and business of
the Company or such Restricted Subsidiary, as the case may be. SECTION 6.10
Inspection Rights.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem152.jpg]
-145- 1024613.07B-CHISR02A - MSW (a) Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Restricted Subsidiary) and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to customary access agreements), all at
the reasonable expense of the Borrowers and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Administrative Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrowers’ expense; provided further that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Loan Parties the opportunity to participate in any
discussions with the Loan Parties’ independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the Loan
Parties or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product. (b) Independently of or in connection with
the visits and inspections provided for in clause (a) above, but not more than
twice a year (unless required by applicable law or an Event of Default or
Liquidity Event has occurred and is continuing) upon the request of the
Administrative Agent after reasonable prior notice, the Borrowers will, and will
cause each other Foreign Loan Party to, permit the Administrative Agent or
professionals reasonably acceptable to the Administrative Borrower (including
investment bankers, consultants, accountants, lawyers and appraisers) retained
by the Administrative Agent to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, (i) of the
Borrowers’ practices in the computation of the Borrowing Base, and (ii)
inspecting, verifying and auditing the Collateral. The Borrowers shall pay the
reasonable, documented, out-of-pocket fees and expenses of the Administrative
Agent or such professionals with respect to such evaluations and appraisals.
SECTION 6.11 Additional Guarantors and Covenant to Give Security. At the
Borrowers’ expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem153.jpg]
-146- 1024613.07B-CHISR02A - MSW (a) upon the formation or acquisition of any
new direct parent of a European Borrower, or the transfer of the Equity
Interests of any European Borrower to any new direct parent (other than a
transfer to an unaffiliated third party in accordance with the proviso to the
definition of “Borrower Transaction Requirements”): (i) within forty-five (45)
days after such formation, acquisition or transfer, or such longer period as the
Administrative Agent may agree in its reasonable discretion: (A) cause each such
parent to deliver any and all certificates representing Equity Interests (to the
extent certificated) in such Borrower, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank (or any other
documents customary under local law), and to duly execute and deliver to the
Administrative Agent Security Agreement Supplements and other security
agreements and documents, as reasonably requested by, and in form and substance
reasonably satisfactory to, the Administrative Agent (consistent with the
relevant Security Agreement and other Collateral Documents in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement; and (B) take and cause such parent to take whatever
action (including the filing of Uniform Commercial Code and PPSA financing
statements and other filings and recordings and delivery of stock and membership
interest certificates to the extent certificated) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens in such Equity Interests required by the Collateral and Guarantee
Requirement, and (ii) within forty-five (45) days after the request therefor by
the Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and (b) upon the formation or
acquisition of any new wholly-owned Material Foreign Subsidiary of a Borrower
organized or incorporated in the same jurisdiction as such Borrower or in any of
Germany, the United Kingdom, Ireland or Canada (other than an Unrestricted
Subsidiary), the designation in accordance with Section 6.14 of any existing
wholly-owned Material Foreign Subsidiary of a Borrower, which Material Foreign
Subsidiary is organized or incorporated in such a jurisdiction, as a Restricted
Subsidiary, any Foreign Subsidiary organized or incorporated in such a
jurisdiction becoming a wholly-owned Material Foreign Subsidiary, or any
wholly-owned Material Foreign Subsidiary becoming a guarantor of the obligations
under the CF Facility:



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem154.jpg]
-147- 1024613.07B-CHISR02A - MSW (i) within forty five (45) days after such
formation, acquisition, designation or other event, or such longer period as the
Administrative Agent may agree in its reasonable discretion: (A) cause such
Borrower owning such wholly-owned Material Foreign Subsidiary to deliver any and
all certificates representing Equity Interests (to the extent certificated) in
such wholly-owned Material Foreign Subsidiary, accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank (or any
other documents customary under local law), and to duly execute and deliver to
the Administrative Agent Security Agreement Supplements and other security
agreements and documents, as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
relevant Security Agreement and other Collateral Documents in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement; and (B) take and cause such parent to take whatever
action (including the filing of Uniform Commercial Code and PPSA financing
statements and other filings and recordings and delivery of stock and membership
interest certificates to the extent certificated) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens in such Equity Interests required by the Collateral and Guarantee
Requirement, and (ii) within forty-five (45) days after the request therefor by
the Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and (c) upon the formation or
acquisition of any new direct or indirect wholly- owned Material Domestic
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any U.S. Guarantor (unless such Material Domestic Subsidiary does
not provide a guarantee of the obligations under the CF Facilities), the
designation in accordance with Section 6.14 of any existing direct or indirect
wholly- owned Material Domestic Subsidiary as a Restricted Subsidiary or any
Domestic Subsidiary becoming a wholly-owned Material Domestic Subsidiary: (i)
within forty five (45) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its reasonable
discretion, cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to clause (e) below to duly execute and deliver to
the Administrative Agent an unsecured guaranty of all Obligations in



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem155.jpg]
-148- 1024613.07B-CHISR02A - MSW favor of the Administrative Agent and other
documents, as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Guaranty of the
U.S. Guarantors in effect on the Closing Date), in each case satisfying the
Collateral and Guarantee Requirement; (ii) within forty-five (45) days after the
request therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(c) as the Administrative Agent may reasonably
request, and (d) the Borrowers shall obtain the security interests and Guarantee
set forth on Schedule 1.01A on or prior to the dates corresponding to such
security interests and Guarantee set forth on Schedule 1.01A. (e) Subject to any
applicable limitations set forth in the Loan Documents, the Borrowers have
caused or will cause each direct or indirect Material Domestic Subsidiary
(excluding any Excluded Subsidiary) formed or otherwise purchased or acquired
after the Closing Date (including pursuant to a Permitted Acquisition) and each
other Material Domestic Subsidiary that ceases to constitute an Excluded
Subsidiary (unless such Material Domestic Subsidiary does not provide a
guarantee of the obligations under the CF Facilities), to execute a joinder to
the Guaranty signed by the U.S. Guarantors on the Closing Date and to take such
other action pursuant to this Section 6.11 necessary or reasonably requested by
the Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied. (f) In the event any U.S. Guarantor is released from
its guarantee under the CF Facilities or the Domestic Facilities, it shall be
released from its Obligations under its Guaranty. SECTION 6.12 Compliance with
Environmental Laws. Except, in each case, to the extent that the failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (a) comply, and take all reasonable actions to cause
any lessees and other Persons operating or occupying its properties or
facilities to comply with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations, properties and facilities; and, (c) in each case to the extent
required by applicable Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any response or other corrective action
necessary to investigate, remove and clean up all Hazardous Materials at, on,
under, or emanating from any of its properties and facilities, in accordance
with the requirements of all applicable Environmental Laws. SECTION 6.13 Further
Assurances and Post-Closing Conditions. Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any
Collateral Document:



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem156.jpg]
-149- 1024613.07B-CHISR02A - MSW (a) Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re- file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents. (b) (i) The Administrative Agent shall have received
within one German business day of the Closing Date, unless extended or waived in
the Administrative Agent’s sole discretion, (notarized) share pledges over all
shares in Avaya Deutschland GmbH, dated on or about such date, among Avaya GmbH
& Co KG, as Pledgor (as defined therein), Avaya Deutschland GmbH, as Company (as
defined therein), and Citibank N.A., as Administrative Agent (as defined
therein), together with (to the extent not provided on the Closing Date) legal
opinions of German counsel listed on Schedule 4.01, dated the Closing Date or
such date; provided that the delivery of the items in this Section 6.13(b) shall
be a condition precedent to any Loans or other Credit Extensions to any German
Borrower. (ii) The Administrative Agent shall have received within sixty (60)
days of the Closing Date, unless extended or waived in the Administrative
Agent’s sole discretion, pledged notes with regard to the intercompany loans
listed on Schedule 7.02(g). Notwithstanding anything herein or in any other Loan
Document to the contrary to the extent any representation or warranty herein or
in any other Loan Document is incorrect or any covenant herein or in any other
Loan Document is unsatisfied, in each case, solely due to the lack of taking the
actions expressly described in clause (b) above, such invalidity or
noncompliance shall not be deemed a Default so long as clause (b) above are
satisfied or remain capable of being satisfied on the timeframes described
therein. SECTION 6.14 Designation of Subsidiaries. The board of directors of the
Company may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Secured Leverage Ratio for the Test Period immediately
preceding such designation calculated on a pro forma basis for such designation
in accordance with Section 1.10 is less than or equal to 3.75 to 1.0 (and, as a
condition precedent to the effectiveness of any such designation, the Company
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating satisfaction of such test) and
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if, after
such designation, it would be a “Restricted Subsidiary” for the purpose of the
CF Facilities, the Bridge Facility Agreement, the Domestic Facilities or any
Junior Financing or any other Indebtedness of any Loan Party. The designation of
any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Company therein at the date of designation in an amount equal to the net
book value of the Company’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem157.jpg]
-150- 1024613.07B-CHISR02A - MSW of any Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Loan Parties in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Loan Parties’
(as applicable) Investment in such Subsidiary. SECTION 6.15 Cash Management
Systems. (a) Annexed hereto as Schedule 6.15(a) is a schedule of all DDAs that
are maintained by the Borrowers as of the Closing Date, which Schedule includes,
with respect to each depository (i) the name and address of such depository;
(ii) the account number(s) maintained with such depository; (iii) a contact
person at such depository and (iv) identifying whether such DDA must be subject
to a Blocked Account Agreement. (b) Each Borrower (in the case of the Canadian
Borrower, within ninety (90) days of the Closing Date, or such longer period as
the Administrative Agent may agree in its reasonable discretion) will enter into
a springing blocked account agreement (each, a “Blocked Account Agreement,”
which, for the avoidance of doubt, may be included in any Foreign Security
Agreement), reasonably satisfactory to the Administrative Agent, with respect to
the DDAs (other than Excluded Accounts) (such DDAs subject to Blocked Account
Agreements, collectively, the “Blocked Accounts”). Each Borrower hereby agrees
that, once the Blocked Account Agreements are entered into, all cash received by
such Borrower in any DDA that is not a Blocked Account (other than amounts held
in Excluded Accounts and, solely in respect of Excluded Accounts identified in
clause (ii) of the definition thereof, required by applicable Law) will be
promptly transferred into a Blocked Account (other than, during a Cash Dominion
Event, a Blocked Account that is a cash pooling account). After entering into
the Blocked Account Agreement, there shall be at all times thereafter at least
one Blocked Account that is not a cash pooling account. To the extent that any
DDA is used for both collection and for other purposes (including payments and
disbursements or cash pooling functions), then within ninety (90) days after the
Closing Date (or such longer period as the Administrative Agent may agree in its
sole reasonable discretion) the Borrowers shall either (i) terminate such other
functions (other than collections) of each such account or (ii) transition the
collection function of such account to another account that is subject to a
Blocked Account Agreement and dedicated solely to collections. (c) Each Blocked
Account Agreement entered into by a Borrower shall permit the Administrative
Agent to instruct the depository, after the occurrence and during the
continuance of (x) a Specified Event of Default, in the case of a Blocked
Account that is a cash pooling account or (y) a Cash Dominion Event, in the case
of all other Blocked Accounts (and delivery of notice thereof from the
Administrative Agent), to transfer on each Business Day all available cash
receipts to a concentration account maintained by the Administrative Agent at
Citibank (each, a “Concentration Account”), from: (i) the sale of Inventory and
other Collateral; (ii) all proceeds of collections of Accounts; and



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem158.jpg]
-151- 1024613.07B-CHISR02A - MSW (iii) each Blocked Account (including all cash
deposited therein from each DDA) (other than, except during a continuing
Specified Event of Default, a cash pooling account). If, at any time during the
continuance of a Cash Dominion Event, any cash or Cash Equivalents owned by any
Borrower (other than amounts held in Excluded Accounts and, solely in respect of
Excluded Accounts identified in clause (ii) of the definition thereof, required
by applicable Law) are deposited to any account, or held or invested in any
manner, otherwise than in a Blocked Account (other than a Blocked Account that
is a cash pooling account) that is subject to a Blocked Account Agreement (or a
DDA which is swept daily to a Blocked Account (other than a Blocked Account that
is a cash pooling account)), the Administrative Agent may require the applicable
Borrower to close such account and have all funds therein transferred to a
Blocked Account other than a cash pooling account, and all future deposits made
to a Blocked Account (other than a Blocked Account that is a cash pooling
account) which is subject to a Blocked Account Agreement; provided that, to the
extent that cash or Cash Equivalents are deposited in any Blocked Account that
is a cash pooling account during a Cash Dominion Event, the Borrowers shall
transfer such cash and Cash Equivalents to a Blocked Account that is not a cash
pooling account, but, unless a Specified Event of Default has occurred and is
continuing, the Administrative Agent may not require that (i) any such cash
pooling account be closed or (ii) any cash and Cash Equivalents on deposit in
any such cash pooling account prior to the occurrence of such Cash Dominion
Event be transferred to a Blocked Account that is not a cash pooling account. In
addition to the foregoing, during the continuance of a Cash Dominion Event, at
the request of the Administrative Agent, the Borrowers shall provide the
Administrative Agent with an accounting of the contents of the Blocked Accounts,
which shall identify, to the reasonable satisfaction of the Administrative
Agent, the proceeds from the Collateral which were deposited into a Blocked
Account and swept to a Concentration Account. (d) The Borrowers may close DDAs
or Blocked Accounts and/or open new DDAs or Blocked Accounts, subject to the
execution and delivery to the Administrative Agent of appropriate Blocked
Account Agreements (except with respect to any Excluded Accounts) consistent
with and to the extent required by the provisions of this Section 6.15 and
otherwise reasonably satisfactory to the Administrative Agent. Each Borrower
shall furnish the Administrative Agent with prior written notice of its
intention to open or close a Blocked Account and the Administrative Agent shall
promptly notify the Administrative Borrower as to whether the Administrative
Agent shall require a Blocked Account Agreement with the Person with whom such
account will be maintained. (e) The Borrowers may also maintain one or more zero
balance disbursement accounts to be used by the Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder. (f) Each Concentration Account shall at all times be under
the sole dominion and control of the Administrative Agent. Each Foreign Loan
Party hereby acknowledges and agrees that (i) such Foreign Loan Party has no
right of withdrawal from any Concentration Account, (ii) the funds on deposit in
each Concentration Account shall at all times continue to be collateral security
for all of the Obligations pursuant to the Collateral Documents, and (iii) the
funds on deposit in each Concentration Account shall be applied as provided in
this Agreement.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem159.jpg]
-152- 1024613.07B-CHISR02A - MSW In the event that, notwithstanding the
provisions of this Section 6.15, during the continuation of a Cash Dominion
Event, any Borrower receives or otherwise has dominion and control of any such
proceeds or collections related to Collateral, such proceeds and collections
shall be held in trust by such Borrower for the Administrative Agent, shall not
be commingled with any of such Borrower’s other funds or deposited in any
account of such Borrower and shall promptly be deposited into a Concentration
Account or dealt with in such other fashion as such Borrower may be instructed
by the Administrative Agent. (g) So long as no Cash Dominion Event has occurred
and is continuing, the Borrowers may direct, and shall have sole control over,
the manner of disposition of funds in the Blocked Accounts (other than Blocked
Accounts that are cash pooling accounts, for which the Borrowers may direct, and
shall have sole control over, the manner of disposition of funds so long as no
Specified Event of Default has occurred and is continuing). (h) Any amounts
received in any Concentration Account at any time shall be remitted to the
operating account of the applicable Borrower (i) as provided in Section
2.05(b)(iii) or (ii) otherwise when all of the Obligations then due have been
and remain fully repaid. (i) The Administrative Agent shall promptly (but in any
event within one Business Day) furnish written notice to each Person with whom a
Blocked Account is maintained, upon any termination of a Cash Dominion Event or
a Specified Event of Default, as applicable, in each case for which the
Administrative Agent has delivered a notice pursuant to Section 6.15(c), of the
termination of such notice. (j) The following shall apply to deposits and
payments under and pursuant to this Agreement: (i) Funds shall be deemed to have
been deposited to the applicable Concentration Account on the Business Day on
which deposited, provided that such deposit is available to the Administrative
Agent by 4:00 p.m. on that Business Day (except that if the Obligations are
being paid in full, by 2:00 p.m. New York City time, on that Business Day); (ii)
Funds paid to the Administrative Agent, other than by deposit to a Concentration
Account, shall be deemed to have been received on the Business Day when they are
good and collected funds, provided that such payment is available to the
Administrative Agent by 4:00 p.m. on that Business Day (except that if the
Obligations are being paid in full, by 2:00 p.m. New York City time, on that
Business Day); (iii) If a deposit to a Concentration Account or payment is not
available to the Administrative Agent until after 4:00 p.m. on a Business Day,
such deposit or payment shall be deemed to have been made at 9:00 a.m. on the
then next Business Day; (iv) If any item deposited to any Concentration Account
and credited to the Loan Account is dishonored or returned unpaid for any
reason, whether or not such return is rightful or timely, the Administrative
Agent shall have the right to reverse such credit and charge the amount of such
item to the applicable Loan Account and the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem160.jpg]
-153- 1024613.07B-CHISR02A - MSW Borrowers shall indemnify the Secured Parties
against all reasonable out-of-pocket claims and losses resulting from such
dishonor or return; (v) All amounts received under this Section 6.15 shall be
applied in the manner set forth in Section 8.03. SECTION 6.16 [Reserved].
SECTION 6.17 Canadian Pension Matters. (a) Furnish the Administrative Agent
prompt written notice of receipt of any notice of any governmental investigation
or any litigation or proceeding commenced or threatened against any such Loan
Party that is asserted or instituted against any Canadian Pension Plan, its
fiduciaries or its assets, which investigation, litigation or proceeding would
reasonably be expected to have a Material Adverse Effect. (b) For each existing,
or hereafter adopted, Canadian Pension Plan, each such Loan Party will, and will
cause each Subsidiary to, in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Canadian
Pension Plan, including under any funding agreements and all applicable Laws
(including any fiduciary, funding, investment and administration obligations),
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. (c) All employer or employee payments, contributions or
premiums required to be remitted, paid to or in respect of each Canadian Pension
Plan shall be paid or remitted by each such Loan Party and each Subsidiary of
each such Loan Party in a timely fashion in accordance with the terms thereof,
any funding agreements and all applicable Laws, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect. (d)
Deliver to the Administrative Agent (i) if requested by the Administrative
Agent, copies of each annual and other return, report or valuation with respect
to each Canadian Pension Plan as filed with any applicable Governmental
Authority; (ii) promptly after receipt thereof, a copy of any direction, order,
notice, ruling or opinion that any such Loan Party or any Subsidiary of such
Loan Party may receive from any applicable Governmental Authority with respect
to any Canadian Pension Plan, except where such event would not reasonably be
expected to have a Material Adverse Effect; and (iii) notification within 30
days of any voluntary or involuntary termination of, or participation in, a
Canadian Pension Plan, except where such termination would not reasonably be
expected to have a Material Adverse Effect. ARTICLE VII Negative Covenants So
long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or, if satisfactory to the L/C Issuer in its sole



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem161.jpg]
-154- 1024613.07B-CHISR02A - MSW discretion, a backstop letter of credit is in
place), no Borrower shall, nor shall any Borrower permit the Company or any
Restricted Subsidiary to, directly or indirectly: SECTION 7.01 Liens. Create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following: (a)
Liens created pursuant to any Loan Document; (b) Liens existing on the Closing
Date listed on Schedule 7.01(b); (c) Liens for taxes, assessments or
governmental charges that are not overdue for a period of more than thirty (30)
days or that are being contested in good faith and by appropriate actions for
which appropriate reserves have been established in accordance with GAAP; (d)
statutory or common law Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens, so long
as, in each case, such Liens arise in the ordinary course of business; (e) (i)
pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any Restricted Subsidiary; (f) deposits to secure
the performance of bids, trade contracts, governmental contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business; (g) easements,
rights-of-way, restrictions (including zoning restrictions), encroachments,
protrusions and other similar encumbrances and minor title defects affecting
real property that, in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Company and its Restricted Subsidiaries
and any title exceptions referred to in Schedule B to the applicable mortgage
policies obtained in connection with the CF Facilities; (h) Liens arising from
judgments or orders for the payment of money not constituting an Event of
Default under Section 8.01(g); (i) (i) Liens securing Indebtedness permitted
under Section 7.03(e); provided that (A) such Liens attach concurrently with or
within two hundred and seventy (270) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (B) such Liens do not



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem162.jpg]
-155- 1024613.07B-CHISR02A - MSW at any time encumber any property other than
the property financed by such Indebtedness, replacements thereof and additions
and accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and proceeds and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender and (ii) Liens on assets of Restricted Subsidiaries that are Non-Loan
Parties securing Indebtedness of such Restricted Subsidiaries permitted pursuant
to Section 7.03(n); (j) leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which do not (i) interfere in any
material respect with the business of the Company and its Restricted
Subsidiaries, taken as a whole, or (ii) secure any Indebtedness; (k) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business; (l) Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on the items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry; (m) Liens (i) on cash advances in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02(j) or Section 7.02(o) to be applied against the purchase price for
such Investment or (ii) consisting of an agreement to Dispose of any property in
a Disposition permitted under Section 7.05; (n) Liens on property of any
Restricted Subsidiary that is not a Loan Party securing Indebtedness of such
Restricted Subsidiary permitted pursuant to Section 7.03(b), Section 7.03(g),
Section 7.03(aa), Section 7.03(n), Section 7.03(u) or the first paragraph of
Section 7.03; (o) Liens in favor of a Loan Party securing Indebtedness permitted
under Section 7.03(d); (p) Liens existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Restricted Subsidiary (other than by designation as a Restricted
Subsidiary pursuant to Section 6.14), in each case after the Closing Date (other
than Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary,



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem163.jpg]
-156- 1024613.07B-CHISR02A - MSW (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (aa); (q) any
interest or title of a lessor, sublessor, licensor or sublicensor or secured by
a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or
licenses entered into by the Company or any of the Restricted Subsidiaries in
the ordinary course of business; (r) Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Company or any of the Restricted Subsidiaries in the ordinary course
of business; (s) Liens deemed to exist in connection with Investments in
repurchase agreements under Section 7.02 and reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts maintained in the ordinary course of
business and not for speculative purposes; (t) Liens that are contractual rights
of setoff (i) relating to the establishment of depository relations with banks
or other financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Company
or any of the Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Company
and the Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Company or any of the Restricted
Subsidiaries in the ordinary course of business; (u) Liens solely on any cash
earnest money deposits made by the Company or any of the Restricted Subsidiaries
in connection with any letter of intent or purchase agreement permitted
hereunder; (v) (i) Liens on the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) or (aa) in connection with such Permitted
Acquisition and (ii) Liens on the assets of such Restricted Subsidiary and any
of its Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) incurred pursuant to Section 7.03(g) or (aa) in connection with
such Permitted Acquisition; (w) ground leases in respect of real property on
which facilities owned or leased by the Company or any of its Subsidiaries are
located; (x) Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem164.jpg]
-157- 1024613.07B-CHISR02A - MSW (y) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;
(z) (i) Liens securing Indebtedness and other obligations under the CF Credit
Agreement and CF Facility Documentation (or any Permitted Refinancing in respect
thereof); and (ii) Liens securing Indebtedness and other obligations under the
Domestic Credit Agreement and Domestic Facility Documentation (or any Permitted
Refinancing in respect thereof); (aa) [Reserved]; (bb) any zoning or similar law
or right reserved to or vested in any Governmental Authority to control or
regulate the use of any real property that does not materially interfere with
the ordinary conduct of the business of the Company and its Restricted
Subsidiaries, taken as a whole; (cc) Liens on specific items of inventory or
other goods and the proceeds thereof securing such Person’s obligations in
respect of documentary letters of credit or banker’s acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods; (dd) the modification, replacement, renewal
or extension of any Lien permitted by clauses (b), (i), (p), (v) or (ff) of this
Section 7.01; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03 and otherwise permitted to be secured under this Section
7.01, and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03; (ee) other Liens securing Indebtedness (including Junior
Secured Debt) or other obligations in an aggregate principal amount at any time
outstanding not to exceed the greater of $200,000,000 and 1.60% of Total Assets,
in each case determined as of the date of incurrence; (ff) other Liens securing
Indebtedness constituting Junior Secured Debt or other obligations; provided
that the Secured Leverage Ratio for the Test Period immediately preceding such
incurrence calculated on a pro forma basis for such incurrence in accordance
with Section 1.10 is less than or equal to 4.50 to 1.0; (gg) Liens securing
Indebtedness permitted by Section 7.03(cc) and other obligations of the Loan
Parties in respect thereof; and (hh) Liens securing Indebtedness permitted by
Section 7.03(dd) and other obligations of the Loan Parties in respect thereof.
Notwithstanding the foregoing, the Company will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any Lien on
any Collateral consisting of (i)



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem165.jpg]
-158- 1024613.07B-CHISR02A - MSW Accounts, (ii) Chattel Paper, (iii) Deposit
Accounts (and amounts held therein), (iv) Securities Accounts (and Securities
Entitlements, Securities and other property held therein or credited thereto),
(iv) Inventory, (v) Documents, General Intangibles (other than Intellectual
Property), Instruments and Commercial Tort Claims relating to or governing any
of the foregoing, (vi) books and Records relating to the foregoing, (vii) Letter
of Credit Rights and Supporting Obligations relating to the foregoing, and
(viii) Proceeds of the foregoing (each such capitalized term as defined in the
Uniform Commercial Code), other than (i) Liens securing the Obligations, (ii)
Liens otherwise permitted by Sections 7.01 (a), (c), (d), (e), (f), (h), (j),
(k), (l), (m), (p), (q), (s), (t), (u), (x), (z), (cc), (dd) (in the case of
Liens permitted under Section 7.01(dd), solely to the extent they relate to
Liens permitted under Sections 7.01(b) and (p)), (ee), (ff) (in the case of
Liens permitted under Sections 7.01(ee) and (ff), solely to the extent such
Liens secure obligations in respect of Junior Secured Debt), (gg) and (hh) and
(iii) additional Liens permitted hereunder pursuant to any other clause of
Section 7.01 attaching to Collateral having an aggregate fair value not to
exceed $10.0 million at any time outstanding. SECTION 7.02 Investments. Make any
Investments, except: (a) Investments by the Company or any of its Restricted
Subsidiaries in assets that were Cash Equivalents when such Investment was made;
(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Company or any Restricted Subsidiary (i)
for reasonable and customary business-related travel, entertainment, relocation
and analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of the Company (or any direct or indirect parent
thereof; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to the Company in cash) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding under this clause (iii) not to exceed $10,000,000; (c) asset
purchases (including purchases of inventory, supplies and materials) and the
licensing or contribution of intellectual property pursuant to joint marketing
arrangements with other Persons, in each case in the ordinary course of
business; (d) Investments (i) by any U.S. Guarantor in any other U.S. Guarantor,
(ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary, (iii) by the Company or any Restricted Subsidiary in any
Loan Party, (iv) by any U.S. Guarantor in any Restricted Subsidiary that is not
a Loan Party; provided that any such Investments pursuant to this clause (iv)
shall only be permitted if the Payment Conditions are satisfied, (v) by any
Foreign Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that (A) any such Investments made pursuant to this clause (v) in the
form of intercompany loans shall be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Administrative Agent for the
benefit of the Lenders (provided that Investments constituting loans made
pursuant to cash pooling arrangements shall not be required to be evidenced by
notes to the extent not so evidenced in accordance with past practice) and (B)
any such Investments pursuant to this clause (v) shall only be permitted if the
Payment Conditions are satisfied, and (vi) by



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem166.jpg]
-159- 1024613.07B-CHISR02A - MSW the U.S. Guarantors or any Restricted
Subsidiary in any Foreign Subsidiary, constituting an exchange of Equity
Interests of such Foreign Subsidiary for Indebtedness or Equity Interests or a
combination thereof of such Foreign Subsidiary or another Foreign Subsidiary (in
each case other than Equity Interests of a Borrower, unless the Borrower
Transaction Requirements are met) so long as such exchange does not adversely
affect the Collateral; (e) Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business; (f)
Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and prepayments, redemptions, purchases,
defeasances or other satisfactions of Indebtedness permitted under Sections
7.01, 7.03 (other than Sections 7.03(d)), 7.04, 7.05 (other than 7.05(d)), 7.06
and 7.12, respectively; (g) Investments (i) existing on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date
or (ii) contemplated on the Closing Date and, in case of each of clauses (i) and
(ii), set forth on Schedule 7.02(g) and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing; provided that the amount of
any Investment permitted pursuant to this Section 7.02(g) is not increased from
the amount of such Investment on the Closing Date except pursuant to the terms
of such Investment as of the Closing Date or as otherwise permitted by another
clause of this Section 7.02; (h) Investments in Swap Contracts permitted under
Section 7.03; (i) promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05; (j) the purchase or
other acquisition of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person, or Equity Interests in a Person that, upon the consummation thereof,
will be a wholly-owned Subsidiary of the Company (including as a result of a
merger, amalgamation or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”): (A) to the extent required by the Collateral and
Guarantee Requirement and the Collateral Documents, the property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Loan Parties and shall have complied with the requirements of Section 6.11,
within the times specified therein (for the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem167.jpg]
-160- 1024613.07B-CHISR02A - MSW avoidance of doubt, this clause (A) shall not
override any provisions of the Collateral and Guarantee Requirement); (B) to the
extent such Investments are made in Persons that do not become Loan Parties, the
Payment Conditions shall have been satisfied; (C) the acquired property, assets,
business or Person is in a business permitted under Section 7.07; (D)
immediately before and immediately after giving effect to any such purchase or
other acquisition, no Default shall have occurred and be continuing; and (E) the
Secured Leverage Ratio for the Test Period immediately preceding such purchase
or other acquisition calculated on a pro forma basis for such purchase or other
acquisition in accordance with Section 1.10 is either (1) less than or equal to
4.5 to 1.0 or (2) less than or equal to the Secured Leverage Ratio for the Test
Period immediately preceding such purchase or other acquisition (calculated
without giving effect to such purchase or other acquisition), in each case,
satisfaction of such test shall be evidenced by a certificate from the Chief
Financial Officer of the Company demonstrating such satisfaction calculated in
reasonable detail; and (F) the Company shall have delivered to the
Administrative Agent, on behalf of the Lenders, no later than five (5) Business
Days after the date on which any such purchase or other acquisition is
consummated, a certificate of a Responsible Officer, certifying that all of the
requirements set forth in this clause (j) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
(k) the Transactions; (l) Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Article 4 customary trade arrangements with customers consistent
with past practices; (m) Investments (including debt obligations and Equity
Interests) received in connection with the bankruptcy, insolvency or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;
(n) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem168.jpg]
-161- 1024613.07B-CHISR02A - MSW permitted to be made to Holdings (or such
direct or indirect parent) in accordance with Section 7.06(f), (g) or (l) so
long as such amounts are counted as Restricted Payments for purposes of such
clauses; (o) so long as the Payment Conditions have been satisfied, other
Investments; (p) other Investments not to exceed $25.0 million at any one time
outstanding; (q) advances of payroll payments to employees in the ordinary
course of business; (r) Investments to the extent that payment for such
Investments is made solely with Equity Interests of the Company (or by any
direct or indirect parent thereof); (s) Investments held by a Restricted
Subsidiary acquired after the Closing Date or of a Person merged or amalgamated
with or into the Company or merged, amalgamated or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation; (t) Guarantees by the Company or any of its Restricted
Subsidiaries of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business; and (u) for the avoidance of doubt to avoid double counting,
Investments made by any Restricted Subsidiary that is not a Loan Party to the
extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment made pursuant to clauses (d)(iv),
(d)(v), (j)(B), (o) or (p) of this Section 7.02. SECTION 7.03 Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, provided that the
Company may incur Indebtedness and any Restricted Subsidiary may incur
Indebtedness if (x) immediately before and after such incurrence, no Default
shall have occurred and be continuing and (y) the Total Leverage Ratio for the
Test Period immediately preceding such incurrence calculated on a pro forma
basis for such incurrence in accordance with Section 1.10 would be less than or
equal to 7.0 to 1.0. The limitations set forth in the immediately preceding
sentence shall not apply to any of the following items: (a) Indebtedness of the
Company and the Restricted Subsidiaries under the Loan Documents; (b) (i)
Indebtedness existing on the Closing Date and set forth on Schedule 7.03(b) and
any Permitted Refinancing thereof and (ii) intercompany Indebtedness outstanding
on the Closing Date and any Permitted Refinancing thereof; provided that all
such Indebtedness of any Loan Party owed to any Person that is not a Loan Party
shall be unsecured and, within 60 days of the Closing Date (unless extended



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem169.jpg]
-162- 1024613.07B-CHISR02A - MSW or waived in the Administrative Agent’s sole
discretion), subordinated pursuant to an intercompany note reasonably
satisfactory to the Administrative Agent; (c) Guarantees by the Company or any
of its Restricted Subsidiaries in respect of Indebtedness of the Company or any
of its Restricted Subsidiaries otherwise permitted hereunder (except that a
Restricted Subsidiary that is not a Loan Party may not, by virtue of this
Section 7.03(c), Guarantee Indebtedness that such Restricted Subsidiary could
not otherwise incur under this Section 7.03); provided that (A) no Guarantee by
any Restricted Subsidiary of any Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also either provided a Guarantee of the
Obligations substantially on the terms set forth in the Guaranty or become a
borrower hereunder and (B) if the Indebtedness being Guaranteed is subordinated
to the Obligations, such Guarantee shall be subordinated to the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness; (d) Indebtedness of the Company or any of
its Restricted Subsidiaries owing to the Company or any other Restricted
Subsidiary to the extent constituting an Investment permitted by Section 7.02;
provided that all such Indebtedness of any Loan Party owed to any Person that is
not a Loan Party shall be unsecured and subordinated pursuant to an intercompany
note reasonably satisfactory to the Administrative Agent; provided however that
the foregoing subordination requirement shall not be required until 60 days
after the Closing Date (subject to extension or waiver in the sole discretion of
the Administrative Agent); (e) (i) Attributable Indebtedness and other
Indebtedness (including Capitalized Leases) financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that such Indebtedness is incurred concurrently with or within two
hundred and seventy (270) days after the applicable acquisition, construction,
repair, replacement or improvement, (ii) Attributable Indebtedness arising out
of sale-leaseback transactions, and (iii) Indebtedness arising under Capitalized
Leases other than those in effect on the Closing Date or entered into pursuant
to subclauses (i) and (ii) of this clause (e) and, in the case of clauses (i),
(ii) and (iii), any Permitted Refinancing thereof; (f) Indebtedness in respect
of Swap Contracts designed to hedge against interest rates, foreign exchange
rates or commodities pricing risks and not for speculative purposes and
Guarantees thereof; (g) Indebtedness of the Company or any Restricted Subsidiary
incurred to finance a Permitted Acquisition that is secured only by the assets
or business acquired in the applicable Permitted Acquisition (including any
acquired Equity Interests) and any Permitted Refinancing of any of the foregoing
and so long as the aggregate principal amount of such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed $175,000,000,
determined at the time of incurrence; (h) [Reserved];



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem170.jpg]
-163- 1024613.07B-CHISR02A - MSW (i) Indebtedness representing deferred
compensation to employees of the Company or any of its Subsidiaries incurred in
the ordinary course of business; (j) Indebtedness to current or former officers,
directors, managers, consultants and employees, their Controlled Investment
Affiliates or Immediate Family Members to finance the purchase or redemption of
Equity Interests of the Company (or any direct or indirect parent thereof)
permitted by Section 7.06; (k) Indebtedness incurred by the Company or any of
its Restricted Subsidiaries in a Permitted Acquisition, any other Investment
expressly permitted hereunder or any Disposition, in each case to the extent
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments; (l) Indebtedness
consisting of obligations of the Company and its Restricted Subsidiaries under
deferred compensation or other similar arrangements incurred by such Person in
connection with the Transactions, any Permitted Acquisitions or any other
Investment expressly permitted hereunder; (m) Indebtedness in respect of Cash
Management Services and other netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof; (n) Indebtedness in an aggregate principal amount at any
time outstanding not to exceed the greater of $400,000,000 and 3.33% of Total
Assets, in each case determined at the time of incurrence; (o) Indebtedness
consisting of (a) the financing of insurance premiums or (b) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business; (p) Indebtedness incurred by the Company or any of its
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business or consistent with past practice,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; (q) obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Company or any of the Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice; (r) Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party not to exceed $200,000,000 at any time
outstanding;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem171.jpg]
-164- 1024613.07B-CHISR02A - MSW (s) (i) Indebtedness in an aggregate principal
amount not to exceed $5,000,000,000 at any time outstanding under the CF
Facilities and any Permitted Refinancing thereof and (ii) (i) Indebtedness in an
aggregate principal amount not to exceed $435,000,000 at any time outstanding
under the Domestic Facilities and any Permitted Refinancing thereof; (t)
Indebtedness in respect of the Bridge Facility Debt (including any guarantees
thereof) and any Permitted Refinancing thereof; (u) so long as the Payment
Conditions have been satisfied, unsecured or contractually subordinated
Indebtedness of a U.S. Guarantor; (v) all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (u) above and (w)
through (dd) below; (w) Guarantees incurred in the ordinary course of business
in respect of obligations to suppliers, customers, franchisees, lessors and
licensees; (x) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Company or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; (y) Indebtedness in respect of (i) Permitted
Subordinated Notes to the extent the Net Cash Proceeds (as defined in the CF
Credit Agreement) therefrom are immediately after the receipt thereof, offered
to prepay indebtedness of the Company to the extent required by the CF Credit
Agreement and (ii) any Permitted Refinancing of the foregoing; (z) Indebtedness
in respect of (i) Permitted Subordinated Notes or unsecured Indebtedness to the
extent incurred to finance a Permitted Acquisition permitted by Section 7.02 and
(ii) any Permitted Refinancing of the foregoing; (aa) Indebtedness assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition; (bb) Indebtedness
supported by a Letter of Credit (or a Letter of Credit under, and as defined in,
the Domestic Credit Agreement), in a principal amount not to exceed the face
amount of such Letter of Credit (or a Letter of Credit under, and as defined in,
the Domestic Credit Agreement); (cc) (A) Indebtedness of the U.S. Guarantors in
respect of one or more series of secured notes that are secured by a Lien on the
Collateral (as such term is defined in the Domestic Credit Agreement) ranking
junior to the Lien securing the Obligations (as such term is defined in the
Domestic Credit Agreement) pursuant to the Intercreditor Agreement (as such term
is defined in the Domestic Credit Agreement) and that are



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem172.jpg]
-165- 1024613.07B-CHISR02A - MSW issued in lieu of Revolving Commitment
Increases (as such term is defined in the Domestic Credit Agreement) pursuant to
an indenture or a note purchase agreement or otherwise (the “Incremental
Replacement Secured Notes”) solely to the extent such Incremental Replacement
Secured Notes are issued in connection with any Permitted Refinancing of any
senior unsecured Indebtedness; provided, that (i) such Incremental Replacement
Secured Notes are not scheduled to mature or have scheduled amortization or
payments of principal (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and a customary acceleration right after
an event of default) prior to the Maturity Date of the Revolving Credit Facility
then in effect, (ii) the aggregate principal amount of all Incremental
Replacement Secured Notes issued pursuant to this Section 7.03(cc) shall not
exceed (x) $100,000,000 plus (y) the amount by which unused Commitments (as such
term is defined in the Domestic Credit Agreement) have been previously reduced
pursuant to Section 2.06(a) of the Domestic Credit Agreement less (z) the amount
of all Revolving Commitment Increases (as such term is defined in the Domestic
Credit Agreement) effected at or prior to the time of issuance of such
Incremental Replacement Secured Notes, (iii) such Incremental Replacement
Secured Notes shall not be subject to any Guarantee by any Person other than a
U.S. Guarantor, (iv) the obligations in respect thereof shall not be secured by
any Lien on any asset of the Borrowers or any Restricted Subsidiary other than
any asset constituting Collateral (as such term is defined in the Domestic
Credit Agreement), (v) the conditions set forth in Sections 4.02(a) and (b) of
the Domestic Credit Agreement shall be satisfied and the Administrative Borrower
shall have delivered to the Administrative Agent a copy of a certificate of a
Responsible Officer of the Company delivered to the agent under the Domestic
Credit Agreement to that effect, and (vi) the security agreements relating to
such Incremental Replacement Secured Notes shall be substantially the same as
the Collateral Documents (as such term is defined in the Domestic Credit
Agreement) (with such differences as are reasonably satisfactory to the
Administrative Agent (as such term is defined in the Domestic Credit Agreement)
to the extent necessary to reflect the status of the Incremental Replacement
Secured Notes as notes and the junior priority thereof), and (B) any Permitted
Refinancing thereof. Incremental Replacement Secured Notes will include any
Registered Equivalent Notes issued in exchange therefor; and (dd) (A) Junior
Secured Debt incurred or issued in connection with any Permitted Refinancing of
any Bridge Facility Debt (including any guarantees thereof) or to replace or
refinance any other Indebtedness that replaced or refinanced any Bridge Facility
Debt (including any guarantees thereof); provided, that (i) such Junior Secured
Debt is not scheduled to mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) prior to the Maturity Date of the Revolving Credit Facility then in
effect, (ii) such Junior Secured Debt shall not be subject to any Guarantee by
any Person other than a U.S. Guarantor, and (iii) the obligations in respect
thereof shall not be secured by any Lien on any asset of the Borrowers or any
Restricted Subsidiary other than any asset constituting Collateral (as such term
is defined in the Domestic Credit Agreement), and (B) any Permitted Refinancing
in respect thereof.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem173.jpg]
-166- 1024613.07B-CHISR02A - MSW Notwithstanding the foregoing, no Restricted
Subsidiary that is a Non-Loan Party will guarantee any Indebtedness for borrowed
money of a Loan Party unless such Restricted Subsidiary becomes a Borrower or a
Guarantor. In addition, notwithstanding the foregoing, Restricted Subsidiaries
that are Non-Loan Parties may not incur Indebtedness pursuant to the first
paragraph of this Section and clauses (n) and (r) of this Section in an
aggregate combined principal amount at any time outstanding in excess of
$500,000,000 in each case determined at the time of incurrence. For purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, the Dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing. The accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 7.03. The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a balance sheet of
the Company dated such date prepared in accordance with GAAP. SECTION 7.04
Fundamental Changes. Merge, amalgamate, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that: (a) Holdings or
any Restricted Subsidiary (other than a Foreign Loan Party) may merge or
consolidate with the Company (including a merger, the purpose of which is to
reorganize the Company into a new jurisdiction); provided that (x) the Company
shall be the continuing or surviving Person, (y) such merger or consolidation
does not result in the Company ceasing to be incorporated under the Laws of the
United States, any state thereof or the District of Columbia and (z) in the case
of a merger or consolidation of Holdings with and into the Company, Holdings
shall have no direct Subsidiaries at the time of such merger or consolidation
other than the Company; (b) subject (as applicable) to compliance with the
Borrower Transaction Requirements, (i) any Restricted Subsidiary that is not a
Loan Party may merge, amalgamate or consolidate with or into any other
Restricted Subsidiary of the Company



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem174.jpg]
-167- 1024613.07B-CHISR02A - MSW that is not a Loan Party, (ii) any Restricted
Subsidiary may liquidate or dissolve or change its legal form if the Company
determines in good faith that such action is in the best interests of the
Company and its Restricted Subsidiaries and if not materially disadvantageous to
the Lenders, (iii) any Foreign Loan Party may merge, amalgamate or consolidation
with any other Foreign Loan Party, (iv) any Restricted Subsidiary may merge or
consolidate with a Foreign Loan Party (including a merger, the purpose of which
is to reorganize the Foreign Loan Party into a new jurisdiction); provided that
(x) the continuing or surviving Person shall be such Foreign Loan Party or
another entity that, by operation of law or agreement, is bound by the Loan
Documents to which such Foreign Loan Party was party and (y) such merger,
amalgamation or consolidation does not result in the continuing or surviving
Person ceasing to be incorporated under the Laws of jurisdiction of
organization, formation or incorporation of such Foreign Loan Party; (c) subject
(as applicable) to compliance with the Borrower Transaction Requirements, any
Restricted Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment or giving rise to the incurrence of Indebtedness,
such Investment must be a permitted Investment in or such Indebtedness must be
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively; provided further that, in the case of
such a disposition by a Borrower to another Person that is not a Successor
Borrower, (i) prior to (or contemporaneously with) such Disposition, all Loans
of such Borrower have been repaid and all Letters of Credit of such Borrower
terminated (unless the Outstanding Amount of the L/C Obligations related thereto
has been Cash Collateralized or, if satisfactory to the L/C Issuer in its sole
discretion, a backstop letter of credit is in place), and (ii) the Availability
Requirements shall be met both immediately before and after such Disposition, in
each case after giving effect to such Disposition and the removal of the assets
of such Borrower that were Disposed of in such transaction, from the Borrowing
Base (which shall be deemed to occur automatically upon the occurrence of such
Disposition) on a pro forma basis; (d) so long as no Default exists or would
result therefrom, the Company may merge with any other Person (other than a
Foreign Loan Party); provided that (i) the Company shall be the continuing or
surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not the Company (any such Person, the “Successor
Company”), (A) the Successor Company shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof and (B) the Successor Company shall expressly assume
all the obligations of the Company under the Loan Documents to which the Company
is a party pursuant to a supplement thereto in form reasonably satisfactory to
the Administrative Agent; (e) so long as no Default exists or would result
therefrom, any Restricted Subsidiary may merge, amalgamate or consolidate with
any other Person (i) in order to effect an Investment permitted pursuant to
Section 7.02 or (ii) for any other purpose;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem175.jpg]
-168- 1024613.07B-CHISR02A - MSW provided that (A) the continuing or surviving
Person shall be the Company or a Restricted Subsidiary, which together with each
of its Restricted Subsidiaries, shall have complied with the applicable
requirements of Section 6.11 and, where applicable, the Borrower Transaction
Requirements; and (B) in the case of subclause (ii) only, if (1) the merger,
amalgamation or consolidation involves a Loan Party and such Loan Party is not
the surviving Person, the surviving Restricted Subsidiary shall expressly assume
all the obligations of such Loan Party under the Loan Documents to which the
Loan Party is a party pursuant to a supplement thereto in form reasonably
satisfactory to the Administrative Agent and (2) the Secured Leverage Ratio for
the Test Period immediately preceding such merger, amalgamation or consolidation
calculated on a pro forma basis for such merger, amalgamation or consolidation
in accordance with Section 1.10 is less than or equal to 4.5 to 1.0; (f)
[Reserved]; and (g) so long as no Default exists or would result therefrom, a
merger, amalgamation, dissolution, liquidation, consolidation or Disposition,
the purpose of which is to effect a Disposition permitted pursuant to Section
7.05. SECTION 7.05 Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except: (a) Dispositions of obsolete, worn
out, used or surplus property, whether now owned or hereafter acquired, in the
ordinary course of business and Dispositions of property no longer used or
useful in the conduct of the business of the Company and the Restricted
Subsidiaries; (b) Dispositions of inventory, goods held for sale in the ordinary
course of business and immaterial assets (including allowing any registrations
or any applications for registration of any IP Rights to lapse or go abandoned
in the ordinary course of business); (c) Dispositions of property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased); (d) Dispositions of property to the
Company or a Restricted Subsidiary; provided that if the transferor of such
property is a Foreign Loan Party (i) the transferee thereof must be a Foreign
Loan Party or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.02; (e) Dispositions permitted by
Sections 7.02, 7.04, 7.06 and 7.12 and Liens permitted by Section 7.01; (f)
Dispositions of property (i) owned on October 26, 2007, pursuant to sale-
leaseback transactions; provided that all Net Cash Proceeds (as defined in the
CF Credit Agreement) thereof shall be applied to prepay Term Loans (as defined
in the CF Credit



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem176.jpg]
-169- 1024613.07B-CHISR02A - MSW Agreement) in accordance with the CF Credit
Agreement and may not be reinvested in the business of the Company or a
Restricted Subsidiary and (ii) acquired after October 26, 2007, pursuant to
sale-leaseback transactions; (g) Dispositions of Cash Equivalents; (h) leases,
subleases, licenses or sublicenses (including the provision of software under an
open source license), in each case in the ordinary course of business and which
do not materially interfere with the business of the Company and the Restricted
Subsidiaries, taken as a whole; (i) transfers of property subject to casualty
events; (j) Dispositions of property not otherwise permitted under this Section
7.05; provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) with respect to any Disposition pursuant to this clause (j)
for a purchase price in excess of $50,000,000, the Company or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l) and (s) and clauses (i) and (ii) of
Section 7.01(t)); provided, however, that for the purposes of this clause (ii),
(A) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Company or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Restricted
Subsidiary from such transferee that are converted by such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition and (C) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate Fair
Market Value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of the greater of $100,000,000 and 1.00% of Total Assets at the time of
the receipt of such Designated Non-Cash Consideration, with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash; and (iii) to the extent the aggregate amount of Net Cash
Proceeds (as defined in the CF Credit Agreement) received by the Company or a
Restricted Subsidiary from Dispositions made pursuant to this Section 7.05(j)
exceeds $1,000,000,000, all Net Cash Proceeds (as defined in the CF Credit
Agreement) in excess of such amount shall be applied to prepay Term Loans (as
defined in the CF Credit Agreement) in accordance with the CF Credit Agreement
and may not be reinvested in the business of the Company or a Restricted
Subsidiary; (k) Dispositions listed on Schedule 7.05(k) (“Scheduled
Dispositions”);



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem177.jpg]
-170- 1024613.07B-CHISR02A - MSW (l) Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; (m) Dispositions of accounts
receivable in connection with the collection or compromise thereof; (n) any
issuance or sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary; (o) to the extent allowable under Section 1031 of
the Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such provision) for use in any business
conducted by the Company or any of its Restricted Subsidiaries that is not in
contravention of Section 7.07; and (p) the unwinding of any Swap Contract;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(d), Section 7.05(e), Section 7.05(i), Section
7.05(k), Section 7.05(l), Section 7.05(m) and Section 7.05(p) and except for (x)
Dispositions from the Company or a Restricted Subsidiary that is a U.S.
Guarantor to the Company or a Restricted Subsidiary that is a Loan Party, or (y)
Dispositions from a Foreign Loan Party to a Foreign Loan Party), shall be for no
less than the Fair Market Value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than a Foreign Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Administrative Borrower that such Disposition is permitted by this
Agreement, the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing. Any Disposition of Equity
Interests of a Borrower shall be made in compliance with the Borrower
Transaction Requirements. SECTION 7.06 Restricted Payments. Declare or make,
directly or indirectly, any Restricted Payment, except: (a) each Restricted
Subsidiary may make Restricted Payments to the Company and to its other
Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Restricted Subsidiary, to the Company and any of its other
Restricted Subsidiaries and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests); (b) (i) the Company may redeem in whole or
in part any of its Equity Interests for another class of Equity Interests or
rights to acquire its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests, provided
that any terms and provisions material to the interests of the Lenders, when
taken as a whole, contained in such other class of Equity Interests are at least
as advantageous to the Lenders as those contained in the Equity Interests
redeemed thereby or (ii) the Company and each of its Restricted Subsidiaries may
declare and make



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem178.jpg]
-171- 1024613.07B-CHISR02A - MSW dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity Interests
not otherwise permitted by Section 7.03) of such Person; (c) [Reserved], (d) to
the extent constituting Restricted Payments, the Company and the Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02, 7.04 (other than a merger or consolidation of
Holdings and the Company) or 7.08 (other than Section 7.08(a) or (j)); (e)
repurchases of Equity Interests in Holdings, the Company or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants; (f) the Company may pay (or make Restricted Payments
to allow any direct or indirect parent thereof to pay) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
the Company (or of any such direct or indirect parent of the Company) by any
future, present or former employee, director, officer, manager or consultant (or
any Controlled Investment Affiliate or Immediate Family Member thereof) of the
Company (or any direct or indirect parent of the Company) or any of its
Subsidiaries upon the death, disability, retirement or termination of employment
of any such Person or otherwise pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any future, present or former employee, director, officer,
manager or consultant of the Company (or any direct or indirect parent of the
Company) or any of its Subsidiaries (including, for the avoidance of doubt, any
principal and interest payable on any notes issued by the Company (or of any
direct or indirect parent of the Company) in connection with any such
repurchase, retirement or other acquisition or retirement); (g) the Company may
make Restricted Payments to Holdings or to any direct or indirect parent of
Holdings: (i) the proceeds of which will be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) the tax
liability to each foreign, federal, state, provincial, territorial or local
jurisdiction in respect of which a consolidated, combined, unitary or affiliated
return is filed by Holdings (or such direct or indirect parent) that includes
the Company and/or any of its Subsidiaries, to the extent such tax liability
does not exceed the lesser of (A) the taxes that would have been payable by the
Company and/or its Subsidiaries as a stand-alone group and (B) the actual tax
liability of Holdings’ consolidated, combined, unitary or affiliated group (or,
if Holdings is not the parent of the actual group, the taxes that would have
been paid by Holdings, the Company and/or the Company’s Subsidiaries as a
stand-alone group), reduced by any such payments paid or to be paid directly by
the Company or its Subsidiaries;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem179.jpg]
-172- 1024613.07B-CHISR02A - MSW (ii) the proceeds of which shall be used to pay
(or make Restricted Payments to allow any direct or indirect parent thereof to
pay) its operating costs and expenses incurred in the ordinary course of
business and other overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, attributable to
the ownership or operations of the Company and its Subsidiaries; (iii) the
proceeds of which shall be used to pay (or make Restricted Payments to allow any
direct or indirect parent thereof to pay) franchise taxes and other fees, taxes
and expenses required to maintain its (or any of its direct or indirect
parents’) legal existence; (iv) to finance any Investment permitted to be made
pursuant to Section 7.02; provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and (B) the
Company shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Company
or a Restricted Subsidiary (or Loan Party if the Investment would have been
required to be made in a Loan Party under Section 7.02) or (2) the merger or
amalgamation (to the extent not prohibited by Section 7.04) of the Person formed
or acquired into the Company or a Restricted Subsidiary (or Loan Party if the
Investment would have been required to be made in a Loan Party under Section
7.02) in order to consummate such Permitted Acquisition, in each case, in
accordance with the applicable requirements of Section 6.11; (v) the proceeds of
which shall be used to pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) costs, fees and expenses (other than to
Affiliates) related to any equity or debt offering not prohibited by this
Agreement (whether or not successful) and directly attributable to the operation
of the Company and its Restricted Subsidiaries; and (vi) the proceeds of which
shall be used to pay customary salary, bonus and other benefits payable to
officers and employees of Holdings or any direct or indirect parent company of
Holdings to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Company and the Restricted
Subsidiaries, only to the extent such amounts are deducted, for the avoidance of
doubt and notwithstanding anything in this Agreement to the contrary, in
calculating Consolidated EBITDA for any period; (h) the Company or any of its
Restricted Subsidiaries may (a) pay cash in lieu of fractional Equity Interests
in connection with any dividend, split or combination thereof or any Permitted
Acquisition and (b) honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem180.jpg]
-173- 1024613.07B-CHISR02A - MSW (i) the payment of any dividend or distribution
within 60 days after the date of declaration thereof, if at the date of
declaration (i) such payment would have complied with the provisions of this
Agreement and (ii) no Event of Default occurred and was continuing; (j) the
declaration and payment of dividends on the Company’s common stock following the
first public offering of the Company’s common stock or the common stock of any
of its direct or indirect parents after the Closing Date, of up to 6% per annum
of the net proceeds received by or contributed to the Company in or from any
such public offering, other than public offerings with respect to the Company’s
common stock registered on Form S-4 or Form S-8; (k) payments made or expected
to be made by the Company or any of its Restricted Subsidiaries in respect of
withholding or similar Taxes payable by any future, present or former employee,
director, officer, manager or consultant (or any Controlled Investment Affiliate
or Immediate Family Member) and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options; (l) in addition to the foregoing Restricted
Payments and so long as the Payment Conditions have been satisfied, the Company
may make additional Restricted Payments; and (m) other Restricted Payments not
to exceed $5.0 million. SECTION 7.07 Change in Nature of Business. Engage in any
material line of business substantially different from those lines of business
conducted by the Company and the Restricted Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto or constituting a
reasonable extension thereof. SECTION 7.08 Transactions with Affiliates. Enter
into any transaction of any kind with any Affiliate of the Company, whether or
not in the ordinary course of business, other than: (a) transactions between or
among the Company or any of its Restricted Subsidiaries or any entity that
becomes a Restricted Subsidiary as a result of such transaction, (b)
transactions on terms substantially as favorable to the Company or such
Restricted Subsidiary as would reasonably be obtainable by the Company or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) the Transactions and the payment of fees
and expenses related to the Transactions, (d) [Reserved],



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem181.jpg]
-174- 1024613.07B-CHISR02A - MSW (e) the payment of management, consulting,
monitoring, advisory and other fees, indemnities and expenses to the Sponsors
pursuant to the Sponsor Management Agreement (plus any unpaid management,
consulting, monitoring, advisory and other fees, indemnities and expenses
accrued in any prior year) and any Sponsor Termination Fees pursuant to the
Sponsor Management Agreement, in each case as in effect on the Closing Date or
pursuant to any amendment thereto so long as such amendment is not
disadvantageous in the good faith judgment of the board of directors of the
Company to the Lenders when taken as a whole, as compared to the Sponsor
Management Agreement in effect on the Closing Date, (f) Investments permitted
under Section 7.02, (g) employment and severance arrangements between the
Company or any of its Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements, (h) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers, employees and consultants of the Company and
the Restricted Subsidiaries or any direct or indirect parent of the Company in
the ordinary course of business to the extent attributable to the ownership or
operation of the Company and the Restricted Subsidiaries, (i) any agreement,
instrument or arrangement as in effect as of the Closing Date and set forth on
Schedule 7.08, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders when taken as a whole in any material respect as
compared to the applicable agreement as in effect on the Closing Date as
reasonably determined in good faith by the board of directors of the Company),
(j) Restricted Payments permitted under Section 7.06 and prepayments,
redemptions, purchases, defeasances and satisfactions of Indebtedness permitted
under Section 7.12, (k) making of loans by any Foreign Loan Party to, repayment
by any Foreign Loan Party of any outstanding advances owing to, or making by any
Foreign Loan Party of royalty payments to, any U.S. Guarantor, (l) transactions
in which the Company or any of the Restricted Subsidiaries, as the case may be,
delivers to the Administrative Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to the Company or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(b) of this Section 7.08, (m) transactions with customers, clients, suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Company and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem182.jpg]
-175- 1024613.07B-CHISR02A - MSW senior management of the Company, or are on
terms at least as favorable as would reasonably have been obtained at such time
from an unaffiliated party, (n) the issuance or transfer of Equity Interests
(other than Disqualified Equity Interests) of Holdings to any Permitted Holder
or to any former, current or future director, manager, officer, employee or
consultant (or any Controlled Investment Affiliate or Immediate Family Member
thereof) of the Company, any of its Subsidiaries or any direct or indirect
parent thereof, (o) investments by the Sponsors or Co-Investors in securities of
the Company or any of its Restricted Subsidiaries so long as (A) the investment
is being offered generally to other investors on the same or more favorable
terms and (B) the investment constitutes less than 5.0% of the proposed or
outstanding issue amount of such class of securities, and (p) payments to or
from, and transactions with, any joint venture in the ordinary course of
business. SECTION 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party (other than Holdings) or (b)
any Loan Party to create, incur, assume or suffer to exist Liens on property of
such Person for the benefit of the Lenders with respect to the Revolving Credit
Facility and the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations that:
(i) (A) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 and (B) to the extent Contractual
Obligations permitted by clause (A) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such Contractual Obligations were
not entered into in contemplation of such Person becoming a Restricted
Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14, (iii) [Reserved], (iv) (a) with respect to
clause (b) only, arise in connection with any Lien permitted by Section 7.01(a),
(l), (s), (t)(i), (t)(ii) or (u) and relate to the property subject to such Lien
or (b) arise in connection with any Disposition permitted by Section 7.05,



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem183.jpg]
-176- 1024613.07B-CHISR02A - MSW (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing) and the proceeds and products thereof, (vii)
are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to the first paragraph of
Section 7.03 (with respect to non-Loan Parties), Section 7.03(e), 7.03(g),
7.03(n) (with respect to non-Loan Parties), 7.03(r) or 7.03(aa) to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of Indebtedness incurred pursuant to Section
7.03(g) or 7.03(aa) only, to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness, (ix) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) are customary
restrictions contained in the CF Credit Agreement, the CF Facility
Documentation, the Bridge Facility Agreement, the Domestic Credit Agreement, the
Domestic Facility Documentation, and any documentation governing any Incremental
Replacement Secured Notes or any Junior Secured Debt, and any documentation
governing any Permitted Refinancing of any of the foregoing, (xiii) arise in
connection with cash or other deposits permitted under Section 7.01, and (xiv)
are restrictions in any one or more agreements governing Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted to be incurred
by Section 7.03. SECTION 7.10 Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, other than for general corporate
purposes of the Borrowers and



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem184.jpg]
-177- 1024613.07B-CHISR02A - MSW their Subsidiaries (including permitted
acquisitions), to refinance certain existing Indebtedness of the Borrowers and
their Subsidiaries and for other purposes not prohibited by the Loan Documents.
SECTION 7.11 Accounting Changes. Make any change in fiscal year except to, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Company and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year. SECTION 7.12 Prepayments, Etc. of Indebtedness. (a)
(i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any Permitted Subordinated Notes or any other Indebtedness that is
subordinated to the Obligations expressly by its terms (other than Indebtedness
among the Company and its Restricted Subsidiaries) (collectively, “Junior
Financing”), except (A) the refinancing thereof with the Net Cash Proceeds (as
defined in the CF Credit Agreement) of any Permitted Refinancing, (B) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) of the Company or any of its direct or indirect parents, (C)
the prepayment of Indebtedness of the Company or any Restricted Subsidiary owed
to Holdings, the Company or a Restricted Subsidiary or the prepayment of any
Permitted Subordinated Notes issued by the Company or any Restricted Subsidiary
to Holdings, the Company or any Restricted Subsidiary or the prepayment of any
Junior Financing with the proceeds of any other Junior Financing otherwise
permitted by Section 7.03, (D) so long as the Payment Conditions have been
satisfied, prepayments, redemptions, purchases, defeasances and other payments
in respect of Junior Financings prior to their scheduled maturity and (E)
prepayments, redemptions, purchases, defeasances and other payments in respect
of Junior Financings prior to their scheduled maturity that do not exceed in the
aggregate at any time outstanding $5.0 million; or (ii) make any payment in
violation of any subordination terms of any Junior Financing Documentation. (b)
Amend, modify or change in any manner materially adverse to the interests of the
Lenders any term or condition of any Junior Financing Documentation without the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed). SECTION 7.13 Equity Interests of Certain Restricted Subsidiaries.
Permit any Domestic Subsidiary that is a wholly-owned Restricted Subsidiary to
become a non-wholly- owned Subsidiary, except (i) to the extent such Restricted
Subsidiary continues to be a U.S. Guarantor, (ii) in connection with a
Disposition of all or substantially all of the assets or all or a portion of the
Equity Interests of such Restricted Subsidiary permitted by Section 7.05, (iii)
as a result of the designation of such Restricted Subsidiary as an Unrestricted
Subsidiary pursuant to Section 6.14 or (iv) as a result of an Investment in any
Person permitted under Section 7.02. SECTION 7.14 Centre of Main Interest. For
the purposes of the Regulation, except as set forth on Schedule 5.19 (i) no U.K.
Loan Party shall change its centre of main interest (as that term is used in
Article 3(1) of the Regulation) from England and Wales, nor shall



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem185.jpg]
-178- 1024613.07B-CHISR02A - MSW any U.K. Loan Party have an “establishment” (as
that term is used in Article 2(h) of the Regulation) in any jurisdiction other
than England and Wales, (ii) nor shall any Irish Loan Party change its centre of
main interest (as that term is used in Article 3(1) of the Regulation) from
Ireland, nor shall any Irish Loan Party have an “establishment” (as that term is
used in Article 2(h) of the Regulation) in any jurisdiction other than Ireland,
and (iii) nor shall any German Loan Party change its centre of main interest (as
that term is used in Article 3(1) of the Regulation) from Germany, nor shall any
German Loan Party have an “establishment” (as that term is used in Article 2(h)
of the Regulation) in any jurisdiction other than Germany. SECTION 7.15
[Reserved]. SECTION 7.16 Financial Covenant; Equity Cure. (a) Upon the
occurrence of a Liquidity Event, and until a Liquidity Exit Event occurs
following the occurrence of such Liquidity Event, permit the Fixed Charge
Coverage Ratio to be less than 1.00 to 1.00 as of the last day of any Test
Period, commencing with the most recently ended Test Period occurring
immediately preceding the date that such Liquidity Event occurred (it being
understood that the requirement to comply with the Fixed Charge Coverage Ratio
under this clause (a) shall again be triggered upon the occurrence of any other
Liquidity Event on any succeeding day). (b) For purposes of determining
satisfaction with the financial covenant set forth in Section 7.16(a), any cash
equity contribution (which if in the form of Disqualified Equity Interests shall
be on terms and conditions reasonably acceptable to the Administrative Agent)
made to the Company after the final day of the applicable fiscal quarter and
actually received by the Company on or prior to the later to occur of (x) ten
Business Days after the Liquidity Event that required the Borrowers to comply
with the financial covenant set forth in Section 7.16(a) and (y) the tenth
Business Day after the date on which financial statements are delivered or are
required to be delivered with respect to the applicable fiscal quarter will, at
the request of the Administrative Borrower, be included in the calculation of
Consolidated EBITDA (any such equity contribution so included in the calculation
of Consolidated EBITDA, a “Specified Equity Contribution”), provided, that (i)
in each four fiscal quarter period, there shall be at least two fiscal quarters
in which no Specified Equity Contribution is made, (ii) there shall be no more
than five fiscal quarters in which a Specified Equity Contribution is made
during the term of this Agreement, (iii) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrowers
to be in pro forma compliance with the Fixed Charge Coverage Ratio specified in
Section 7.16(a), (iv) all Specified Equity Contributions shall be disregarded
for purposes of determining any baskets with respect to the covenants contained
in this Agreement and the other Loan Documents, and (v) the Borrowers shall not
be permitted to borrow or request any Credit Extension if a violation of Section
7.16(a) has occurred (regardless of whether a notice of intent to cure has been
delivered) until the relevant Specified Equity Contribution is actually received
by the Company. SECTION 7.17 [Reserved].



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem186.jpg]
-179- 1024613.07B-CHISR02A - MSW SECTION 7.18 Pension Plans. (a) In each case,
other than by virtue of a transaction permitted by clause (b) of this Section
7.18, (i) establish, contribute to or assume an obligation with respect to any
Canadian Defined Benefit Plan or (ii) become an employer (for the purposes of
sections 38 to 51 of the UK Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the UK Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
used in sections 38 or 43 of the UK Pensions Act 2004) such an employer, or
(b)(i) acquire an interest in any Person if such Person (A) sponsors, maintains
or contributes to, or at any time in the five-year period preceding such
acquisition has sponsored, maintained or contributed to a Canadian Defined
Benefit Plan or (B) is an employer (for the purposes of sections 38 to 51 of the
UK Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the UK Pension Schemes Act 1993) or
“connected” with or an “associate” of (as those terms are used in sections 38 or
43 of the UK Pensions Act 2004) such an employer, in each case if such
acquisition would reasonably be expected to result in a Material Adverse Effect
or (ii) without the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed), cause or allow any Person described in clause
(b)(i) above to become, or to merge, amalgamate, or consolidate with, a Loan
Party. SECTION 7.19 Companies Act 2014 of Ireland. Each Irish Loan Party
undertakes: (a) not to make (or fail to make) any election required to be made
by it under the Companies Act 2014 of Ireland to alter its designation without
first informing and consulting with the Administrative Agent for a period of not
less than 30 days; and (b) to procure that the Administrative Agent is afforded
due opportunity to review and approve (such approval not to be unreasonably
withheld, conditioned or delayed) any variations any Irish Loan Party may be
required to make to its constitutive documents in connection with any election
made under paragraph (a) above. ARTICLE VIII Events of Default and Remedies
SECTION 8.01 Events of Default. Each of the events referred to in clauses (a)
through (m) of this Section 8.01 shall constitute an “Event of Default”: (a)
Non-Payment. The Borrowers fail to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or (b) Specific
Covenants. Any Borrower fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a) or 6.05(a) (solely with respect
to any Borrower) or Article VII; or (c) Other Defaults. (i) Any Borrower fails
to perform or observe any covenant or agreement contained in Section 6.15 (other
than any such failure resulting



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem187.jpg]
-180- 1024613.07B-CHISR02A - MSW solely from actions taken by one or more
Persons not controlled directly or indirectly by the Company or such Person’s
(or Persons’) failure to act in accordance with the instructions of the Company
or the Administrative Agent) and such failure continues unremedied for a period
of at least 15 Business Days after a Responsible Officer has obtained knowledge
of such default or (ii) any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Administrative Borrower of
written notice thereof from the Administrative Agent; or (d) Representations and
Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by any Loan Party herein, in any other Loan Document, or in
any document required to be delivered in connection herewith or therewith shall
be untrue in any material respect when made or deemed made; or (e)
Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make any
payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
(i) any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount or (ii) any Indebtedness under the Domestic Credit Agreement,
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness (other than any such Indebtedness in respect of the CF
Facilities), or any other event occurs (other than with respect to any such
Indebtedness in respect of the CF Facilities and other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder; provided further that such failure is unremedied and is not waived by
the holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to Section 8.02 or (C) fails to observe or
perform any other agreement or condition relating to any Indebtedness in respect
of the CF Facilities, or any other event occurs with respect to the CF
Facilities, and the holder or holders of such Indebtedness (or the CF
Administrative Agent on behalf of such holder or holders) cause such
Indebtedness to become due (automatically or otherwise) prior to its stated
maturity; or (f) Insolvency Proceedings, Etc. Holdings, the Company, any
Borrower or any Specified Subsidiary institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem188.jpg]
-181- 1024613.07B-CHISR02A - MSW or consents to the appointment of any receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
sequestrator, examiner, liquidator, rehabilitator, administrator, administrative
receiver, compulsory manager or similar officer for it or for all or any
material part of its property; or any receiver, interim receiver, receiver and
manager, trustee, custodian, conservator, sequestrator, examiner, liquidator,
rehabilitator, administrator, administrative receiver, compulsory manager or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for sixty (60) calendar
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or, solely in
respect of a German Loan Party, is unable to pay its debts as they fall due
(zahlungsunfähig) within the meaning of section 17 of the German Insolvency Code
(Insolvenzordnung) or threatened to become unable to pay its debts (drohend
zahlungsunfähig) within the meaning of section 18 of the German Insolvency Code
or is over-indebted within the meaning of section 19 of the German Insolvency
Code; or, solely in respect of a U.K. Loan Party or any Irish Loan Party, is
unable or admits inability to pay its debts as they fall due, suspends making
payments on any of its debts, by reason of actual or anticipated financial
difficulties, is put into examination, takes any step with a view to a
moratorium, suspension of payments, reorganization as a result of actual or
anticipated financial difficulties (by way of voluntary arrangement, scheme of
arrangement or otherwise) or a composition or similar arrangement with any
creditors, or a moratorium or other protection from its creditors is declared or
imposed in respect of any of its Indebtedness; or (g) Judgments. There is
entered against any Loan Party or any Specified Subsidiary a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and has not denied
or failed to acknowledge coverage thereof) and such judgment or order shall not
have been satisfied, vacated, discharged or stayed or bonded pending an appeal
for a period of sixty (60) consecutive days; or (h) ERISA. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or would reasonably be expected to result in liability of Holdings, the Company
or their respective ERISA Affiliates under Title IV of ERISA in an aggregate
amount which would reasonably be expected to result in a Material Adverse
Effect, (ii) Holdings, the Company or any of their respective ERISA Affiliates
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect, (iii) with
respect to a funded Foreign Plan a termination, withdrawal or noncompliance with
applicable law or plan terms that would reasonably be expected to result in a
Material Adverse Effect, or (iv) any U.K. Loan Party is issued a financial
support direction or contribution notice in respect of any pension scheme that
would reasonably be expected to result in a Material Adverse Effect; or



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem189.jpg]
-182- 1024613.07B-CHISR02A - MSW (i) Invalidity of Loan Documents. Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder
(including as a result of a transaction permitted under Section 7.04 or 7.05) or
as a result of acts or omissions by the Administrative Agent or any Lender or
the satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or (j) Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.11 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create, or any Lien purported to
be created by any Collateral Document shall be asserted in writing by any Loan
Party not to be, a valid and perfected lien, with the priority required by the
Collateral Documents (or other security purported to be created on the
applicable Collateral) on and security interest in any material portion of the
Collateral purported to be covered thereby, subject to Liens permitted under
Section 7.01, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent or the Administrative Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied or failed to acknowledge
coverage; or (k) Junior Financing Documentation. (i) Any of the Obligations of
the Loan Parties under the Loan Documents for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) or “Senior Secured Financing” (or
any comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing with an aggregate principal amount of not less than
the Threshold Amount or (ii) the subordination provisions set forth in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing, if applicable; or
(l) Change of Control. There occurs any Change of Control. SECTION 8.02 Remedies
upon Event of Default. Subject to the last sentence of this Section 8.02, if any
Event of Default occurs and is continuing, the Administrative Agent shall, at
the request of the Required Lenders, take any or all of the following actions:
(a) declare Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem190.jpg]
-183- 1024613.07B-CHISR02A - MSW (b) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and (d) exercise on behalf
of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable Law; provided that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
any Borrower under any Debtor Relief Law, the Commitments of each Lender and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. Notwithstanding anything to the
contrary in any Loan Document, if at any time the Domestic Commitments are
terminated (i) automatically, (ii) by the “Required Lenders” under, and as
defined in, the Domestic Credit Agreement or (iii) by the administrative agent
under the Domestic Credit Agreement at the request of such “Required Lenders”,
in each case, due to an “Event of Default” under, and as defined in, the
Domestic Credit Agreement, then the Commitments shall automatically terminate at
such time. SECTION 8.03 Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order: First, to payment of that portion
of the Obligations constituting fees, indemnities, expenses and other amounts
(other than principal and interest, but including Attorney Costs payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such or to any Receiver; Second, to the
repayment of all Protective Advances; Third, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including Attorney Costs payable
under Section 10.04 and amounts payable under Article III), ratably among them
in proportion to the amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem191.jpg]
-184- 1024613.07B-CHISR02A - MSW Fifth, to the Administrative Agent for the
account of the L/C Issuers, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit;
Sixth, to the payment of unpaid principal of the Loans and L/C Borrowings and
all other Obligations of the Loan Parties that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and Last, the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrowers or as otherwise required by Law. Subject to Section
2.03(c), amounts used to Cash Collateralize the aggregate undrawn amount of
Letters of Credit pursuant to clause Fifth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above and, if no Obligations remain
outstanding, to the Borrowers. ARTICLE IX Administrative Agent and Other Agents
SECTION 9.01 Appointment and Authorization of the Administrative Agent. (a) Each
Lender hereby irrevocably appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article (other than Sections 9.10
and 9.12) are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrowers nor any other Loan Party shall have rights as
a third party beneficiary of any such provisions. (b) Each L/C Issuer shall act
on behalf of the Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and each such L/C Issuer



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem192.jpg]
-185- 1024613.07B-CHISR02A - MSW shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article IX with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this Article IX and in the
definition of “Agent-Related Person” included such L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
such L/C Issuer. (c) The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable) and L/C Issuer (if applicable)) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Collateral Documents for
and on behalf of or on trust for) such Lender and its Affiliates for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including Section
9.07, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto. Without limiting the generality of the foregoing, the Lenders
hereby expressly authorize the Administrative Agent to execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Collateral Documents and
acknowledge and agree that any such action by any Agent shall bind the Lenders.
SECTION 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, sub-agents, employees or
attorneys-in-fact (including for the purpose of any Borrowing or payment in
Alternative Currencies) as shall be deemed necessary by the Administrative Agent
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Each such sub-agent and the
Affiliates of the Administrative Agent and each such sub-agent shall be entitled
to the benefits of all provisions of this Article IX and Sections 10.04 and
10.05 (as though such sub-agents were the “Administrative Agent” under the Loan
Documents) as if set forth in full herein with respect thereto. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction). SECTION 9.03 Liability of Agents. No
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem193.jpg]
-186- 1024613.07B-CHISR02A - MSW own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the execution, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or the
perfection or priority of any Lien or security interest created or purported to
be created by the Collateral Documents, (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, or (vi) or
to inspect the properties, books or records of any Loan Party or any Affiliate
thereof. No Agent-Related Person shall have any duties or obligations to any
Lender or participant except those expressly set forth herein and in the other
Loan Documents, and without limiting the generality of the foregoing, the
Agent-Related Persons: (a) shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Person is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Person shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable law; and (c)
shall not be required to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Affiliates. No
Agent-Related Person be liable (i) to any participant or Secured Party or their
Affiliates for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem194.jpg]
-187- 1024613.07B-CHISR02A - MSW such Person shall believe in good faith shall
be necessary under the circumstances) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction. No Agent-Related Person shall be liable to any Lender
for any action taken or omitted to be taken by any Person under or in connection
with the CAM Agreement. SECTION 9.04 Reliance by the Administrative Agent. (a)
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law. (b) For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed closing date
specifying its objection thereto. SECTION 9.05 Notice of Default. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem195.jpg]
-188- 1024613.07B-CHISR02A - MSW SECTION 9.06 Credit Decision; Disclosure of
Information by Agents. Each Lender acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person. SECTION 9.07 Indemnification of Agents. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent and each other Agent-Related Person (to the
extent not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so), pro rata, and hold harmless the
Administrative Agent and each other Agent-Related Person from and against any
and all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Agent-Related Person’s own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction; provided that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.07. In the case of any investigation, litigation or proceeding giving rise to
any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers,
provided that such



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem196.jpg]
-189- 1024613.07B-CHISR02A - MSW reimbursement by the Lenders shall not affect
the Borrowers’ continuing reimbursement obligations with respect thereto. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent. SECTION 9.08 Withholding Tax. If any Governmental
Authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Taxes from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by any Loan
Party and without limiting or expanding the obligation of the applicable Loan
Party to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, including any interest, additions to
tax or penalties thereto, together with all reasonable expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. SECTION 9.09 Agents in Their Individual
Capacities. (a) Each Person serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Each Agent and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though such Agent were not an Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them. With respect to its Loans, each
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not an Agent or
an L/C Issuer, and the terms “Lender” and “Lenders” include each Agent in its
individual capacity. (b) Each Lender understands that the Person serving as
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 9.09 as “Activities”)
and may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Affiliates. Furthermore, the Agent’s Group may, in
undertaking the Activities, engage in trading in



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem197.jpg]
-190- 1024613.07B-CHISR02A - MSW financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Company, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates. Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of the Agent’s Group. None of the Administrative Agent nor any
member of the Agent’s Group shall have any duty to disclose to any Lender or use
on behalf of the Lenders, and shall not be liable for the failure to so disclose
or use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders. (c) Each Lender further understands
that there may be situations where members of the Agent’s Group or their
respective customers (including the Loan Parties and their Affiliates) either
now have or may in the future have interests or take actions that may conflict
with the interests of any one or more of the Lenders (including the interests of
the Lenders hereunder and under the other Loan Documents). Each Lender agrees
that no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Administrative Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender. None of (i) this Agreement nor any other Loan Document, (ii) the
receipt by the Agent’s Group of information (including Information) concerning
the Loan Parties or their Affiliates (including information concerning the
ability of the Loan Parties to perform their respective Obligations hereunder
and under the other Loan Documents) nor (iii) any other matter shall give rise
to any fiduciary, equitable or contractual duties (including without limitation
any duty of trust or confidence) owing by the Administrative Agent or any member
of the Agent’s Group to any Lender including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Loan Parties or their Affiliates) or for its own account. SECTION 9.10 Successor
Administrative Agent. The Administrative Agent may resign as the Administrative
Agent upon thirty (30) days’ prior notice to the Lenders and the Administrative
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Administrative Borrower at
all times other than during the existence of an Event of Default under Section
8.01(f) (which consent of the Administrative Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Administrative Borrower,
a successor agent from among the Lenders. Upon the acceptance of its appointment



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem198.jpg]
-191- 1024613.07B-CHISR02A - MSW as successor agent hereunder, the Person acting
as such successor agent shall succeed to all the rights, powers and duties of
the retiring Administrative Agent, and the term “Administrative Agent” shall
mean such successor administrative agent and/or supplemental administrative
agent, as the case may be, and the retiring Administrative Agent’s appointment,
powers and duties as the Administrative Agent shall be terminated. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents (if not
already discharged therefrom as provided above in this Section 9.10). After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. Any resignation
by the Administrative Agent as Administrative Agent pursuant to this Section
shall also constitute its resignation as a Swing Line Lender and its resignation
as an L/C Issuer. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender and L/C Issuer, (ii) the retiring Swing Line Lender and L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by Citibank, N.A., if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer effectively to assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit. Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” or “Potential Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender or a Potential
Defaulting Lender, the Required Lenders (determined after giving effect to
Section 10.01) may by notice to the Administrative Borrower and such Person
remove such Person as Administrative Agent and, with the consent of the
Administrative Borrower (not to be unreasonably withheld), appoint a replacement
Administrative Agent hereunder. Such removal



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem199.jpg]
-192- 1024613.07B-CHISR02A - MSW will, to the fullest extent permitted by
applicable law, be effective on the date a replacement Administrative Agent is
appointed. SECTION 9.11 Administrative Agent May File Proofs of Claim. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise: (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, interim receiver, receiver and manager,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. SECTION 9.12 Collateral and Guaranty Matters. The Lenders
irrevocably agree: (a) that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released (i)
upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than contingent indemnification obligations not yet accrued
and payable) and the expiration or termination of all Letters of Credit (other
than Letters of Credit in which the Outstanding Amount of the L/C Obligations
related thereto have been Cash Collateralized or, if satisfactory to the L/C
Issuer in its sole discretion, for which a backstop letter of credit is



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem200.jpg]
-193- 1024613.07B-CHISR02A - MSW in place), (ii) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Foreign Loan Party, (iii) subject to Section
10.01, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, or (iv) if the property subject to such Lien is
owned by a Foreign Loan Party, upon release of such Foreign Loan Party from its
Obligations hereunder, pursuant to clause (c)(ii) below; (b) to release or
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); (c) that any U.S. Guarantor (other than the
Company) shall be automatically released from its obligations under the Guaranty
if in the case of any Subsidiary, such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such U.S. Guarantor continues to be
a guarantor in respect of the Bridge Facility Debt, the Domestic Facilities or
any Junior Financing or (ii) that any Foreign Loan Party shall be automatically
released from its Obligations hereunder and under the other Loan Documents if
such Person ceases to be a Foreign Loan Party as a result of a transaction or
designation permitted hereunder (subject, as applicable, to the Borrower
Transaction Requirements and the fulfillment of the requirements of Section
6.11(a)); provided that no such release shall occur if such Foreign Loan Party
continues to be a borrower or a guarantor in respect of any Junior Financing;
and (d) if any U.S. Guarantor that is a Subsidiary shall cease to be a Material
Subsidiary (as certified in writing by a Responsible Officer) and the
Administrative Borrower notifies the Administrative Agent in writing that it
wishes such U.S. Guarantor to be released from its Obligations hereunder or its
obligations under the Guaranty, as applicable, such Subsidiary shall be
automatically released from its Obligations hereunder or its obligations under
its Guaranty, as applicable; provided that no such release shall occur if such
Subsidiary continues to be a guarantor in respect of the Bridge Facility Debt,
the Domestic Facilities or any Junior Financing. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Foreign Loan Party from
its Obligations hereunder or any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.12. In each case as specified in this
Section 9.12, the Administrative Agent will promptly (and each Lender
irrevocably authorizes the Administrative Agent to), at the Administrative
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Loan Party from its obligations under any of the Loan Documents, in each
case in accordance with the terms of the Loan Documents and this Section 9.12.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem201.jpg]
-194- 1024613.07B-CHISR02A - MSW SECTION 9.13 Other Agents; Arrangers and
Managers. Except as expressly provided herein, none of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “joint bookrunner,” “joint lead
arranger” or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder. SECTION 9.14
Appointment of Supplemental Administrative Agents. (a) It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
Law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”). (b) In the event that the Administrative Agent appoints
a Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Administrative Agent with respect to such Collateral shall be exercisable by
and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.
(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the applicable Borrower shall, or shall cause
such Loan Party to, execute, acknowledge and deliver



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem202.jpg]
-195- 1024613.07B-CHISR02A - MSW any and all such instruments promptly upon
request by the Administrative Agent. In case any Supplemental Administrative
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent. SECTION 9.15 [Reserved]. SECTION 9.16 Reports
and Financial Statements. By signing this Agreement, each Lender: (a)
[reserved]; (b) is deemed to have requested that the Administrative Agent
furnish such Lender, promptly after they become available, copies of all
financial statements required to be delivered by the Administrative Borrower
hereunder and all field examinations, audits and appraisals of the Collateral
received by the Administrative Agent (collectively, the “Reports”); (c)
expressly agrees and acknowledges that the Administrative Agent (i) makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report; (d) expressly agrees and
acknowledges that the Reports are not comprehensive audits or examinations, that
the Administrative Agent or any other party performing any audit or examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel; (e) agrees to keep all Reports
confidential in accordance with the provisions of Section 10.08 (other than
clause (e) thereof); and (f) without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (i) to hold the
Administrative Agent and any such other Lender preparing a Report harmless from
any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any Loans or Letters
of Credit that the indemnifying Lender has made or may make to the Borrowers, or
the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a Loan or Loans of the Borrowers; and (ii) to pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney
costs) incurred by the Administrative Agent and any such other Lender preparing
a Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender; provided that no
Lender shall be liable for the payment to the Administrative Agent or any other
Lender preparing a Report for any portion of losses arising from such claims,
actions, proceedings, damages, costs, expenses and other amounts (including
attorney costs) to the extent resulting from the Administrative



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem203.jpg]
-196- 1024613.07B-CHISR02A - MSW Agent’s or such other Lender’s own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction. SECTION 9.17 Release. Each Lender hereby releases
each Agent acting on its behalf pursuant to the terms of this Agreement or any
other Loan Document from the restrictions imposed by Section 181 of the German
Civil Code (Bürgerliches Gesetzbuch) (restriction on self-dealing) and
corresponding restrictions set forth in other applicable jurisdictions, in each
case to the extent legally possible. Each Lender which is barred by its
constitutional documents or by-laws from granting such relief shall notify the
relevant Agent accordingly. SECTION 9.18 Acknowledgment of Security Trust Deed.
Each Secured Party acknowledges the terms of each Security Trust Deed and, in
particular, the terms, basis and limitation on which the Administrative Agent
holds the “Transaction Security” (as defined therein) and specifically agrees
and accepts (i) such terms, basis and limitation; (ii) that the Administrative
Agent shall, as trustee, have only those duties, obligations and
responsibilities expressly specified in each Security Trust Deed; (iii) the
limitation and exclusion of the Administrative Agent’s liability as set out
therein; and (iv) all other provisions of the Security Trust Deed as if it were
a party thereto. SECTION 9.19 Quebec Security. Each of the parties hereto
(including each Lender, acting for itself and on behalf of each of its
Affiliates that are or become Secured Parties from time to time) confirms the
appointment and designation of the Administrative Agent as the hypothecary
representative for the present and future Secured Parties (in such capacity, the
“Representative”), as contemplated by Article 2692 of the Civil Code of Québec,
for the purposes of holding any security granted by the Foreign Loan Parties or
any one of them pursuant to the laws of the Province of Quebec. The execution by
the Representative prior to the date hereof of any document creating or
evidencing any such security for the benefit of any of the Secured Parties is
hereby ratified and confirmed. Each future Secured Party, whether a Lender or a
holder of any Obligation, shall be deemed to have ratified and confirmed (for
itself and on behalf of each of its Affiliates that are or become Secured
Parties from time to time) the appointment of the Administrative Agent as the
Representative. The Representative shall (a) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted
hereunder, all rights and remedies given to the Representative pursuant to any
hypothec, pledge, applicable law or otherwise, (b) benefit from and be subject
to all provisions hereof with respect to the Administrative Agent, mutatis
mutandis, including all such provisions with respect to the liability or
responsibility to an indemnification by the Secured Parties, and (c) be entitled
to delegate from time to time any of its powers or duties under any hypothec or
pledge on such terms and conditions as it may determine from time to time. The
substitution or replacement of the Administrative Agent pursuant to the
provisions hereof shall also constitute the substitution or replacement of the
Representative. The new Representative, without further act, shall then be
vested and have all the rights, powers and authorities granted to the
Representative hereunder and shall be subject in all respects to the terms,
conditions and provisions hereof, to the same extent as if originally acting as
Representative hereunder.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem204.jpg]
-197- 1024613.07B-CHISR02A - MSW Notwithstanding the provisions of Section 32 of
An Act respecting the special powers of legal persons (Quebec), the
Administrative Agent may acquire and be the holder of any bond or debenture
issued by any Loan Party. ARTICLE X Miscellaneous SECTION 10.01 Amendments, Etc.
Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or by the applicable Agent
with the approval of the Required Lenders) and the applicable Borrower or Loan
Party, as the case may be, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that, no such amendment, waiver or consent shall: (a) extend or
increase the Commitment of any Lender without the written consent of such Lender
(it being understood that none of (i) a waiver of any condition precedent set
forth in Section 4.02, (ii) the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments and (iii) the making of any Protective
Advance in accordance herewith in each case shall constitute an extension or
increase of any Commitment of any Lender); (b) postpone any date scheduled for,
or reduce the amount of, any payment of principal or interest under Section 2.07
or 2.08 or fee under Section 2.03 or 2.09(a) without the written consent of each
Lender directly affected thereby; (c) reduce the principal of, or the rate of
interest or premium specified herein on, any Loan or L/C Borrowing, or (subject
to clause (iii) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby, it being understood that any
change to the definition of Secured Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate of interest;
provided that, only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate; (d) change any provision of this
Section 10.01, the definition of “Required Lenders”, “Supermajority Lenders” or
“Pro Rata Share”, Section 2.06(c) relating to pro rata sharing, 2.13 or 8.03
without the written consent of each Lender affected thereby; (e) release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; (f) other than in a
transaction permitted under Section 7.04, release all or substantially all of
the aggregate value of the Obligations of the Borrowers and the Guaranty,
without the written consent of each Lender;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem205.jpg]
-198- 1024613.07B-CHISR02A - MSW (g) change the currency in which any Loan is
denominated or interest or fees thereon is paid without the written consent of
the Lender holding such Loans; (h) amend the definition of “Interest Period” to
allow intervals in excess of six months or shorter than one month without the
agreement of each affected Lender without the written consent of each Lender
affected thereby; (i) increase the advance rates provided for in the definition
of the term “Borrowing Base” or any component definition thereof if as a result
thereof the amounts available to be borrowed by the Borrowers would be
increased, without the written consent of the Supermajority Lenders, provided
that the foregoing shall not limit the discretion of the Administrative Agent to
change, establish or eliminate any Reserves without the consent of the
Supermajority Lenders; or (j) change the last sentence of Section 8.02, the
second proviso of Section 10.07(b)(i)(A), or Section 10.07(b)(ii)(E), without
the written consent of each Lender; and provided further that (i) no amendment,
waiver or consent shall, unless in writing and signed by each L/C Issuer in
addition to the Lenders required above, affect the rights or duties of a L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by a Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of such Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
Section 10.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders). Notwithstanding
the foregoing, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Administrative Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders. Notwithstanding
anything to the contrary contained in Section 10.01, guarantees, collateral
security documents and related documents executed by Subsidiaries in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem206.jpg]
-199- 1024613.07B-CHISR02A - MSW be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Administrative Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to cure ambiguities or defects or
(iii) to cause such guarantee, collateral security document or other document to
be consistent with this Agreement and the other Loan Documents. SECTION 10.02
Notices and Other Communications; Facsimile Copies. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile or electronic transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to the Administrative Borrower, any other
Loan Party, the Administrative Agent, an L/C Issuer or any Swing Line Lender, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and (ii) if to any other Lender, to
the address, facsimile number, electronic mail address or telephone number
specified in its Administrative Questionnaire or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the Borrowers, the Administrative Agent,
the L/C Issuers and each Swing Line Lender. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the relevant party hereto and (ii) (A) if delivered by
hand or by courier, when signed for by or on behalf of the relevant party
hereto; (B) if delivered by mail, four (4) Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; (D) if delivered by electronic mail (which form of
delivery is subject to the provisions of Section 10.02(d)), when delivered and
(E) if delivered by posting to a Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Platform, website or other device (to the extent permitted by Section 10.02(d)
to be delivered thereunder), when such notice, demand, request, consent and
other communication shall have been made generally available on such Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Platform; provided that notices and
other communications to the Administrative Agent, any L/C Issuer and any Swing
Line Lender pursuant to Article II or Article IX shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem207.jpg]
-200- 1024613.07B-CHISR02A - MSW (b) Effectiveness of Facsimile Documents and
Signatures. Loan Documents may be transmitted and/or signed by facsimile or
other electronic communication (i.e., TIF or PDF or other similar
communication). The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on all Loan Parties, the Agents and the Lenders.
(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in the absence of gross
negligence or willful misconduct of such Person, as determined by the final
non-appealable judgment of a court of competent jurisdiction. All telephonic
notices to the Administrative Agent may be recorded by the Administrative Agent,
and each of the parties hereto hereby consents to such recording. (d)
Notwithstanding clause (a) (unless the Administrative Agent requests that the
provisions of clause (a) be followed) and any other provision in this Agreement
or any other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Administrative Borrower. Nothing in this
clause (d) shall prejudice the right of the Administrative Agent or any Lender
to deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Administrative Borrower
effect delivery in such manner. SECTION 10.03 No Waiver; Cumulative Remedies. No
failure by any Lender or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. SECTION 10.04 Attorney Costs and Expenses. The Borrowers agree
(a) if the Closing Date occurs, to pay or reimburse the Administrative Agent,
the Syndication Agent, the Documentation Agent and the Arrangers for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, any joinder or supplement hereto or
thereto and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem208.jpg]
-201- 1024613.07B-CHISR02A - MSW and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of Skadden, Arps,
Slate, Meagher & Flom LLP and one local and foreign counsel in each relevant
jurisdiction, and (b) to pay or reimburse the Administrative Agent and the
Lenders for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including Attorney Costs but limited to those of one counsel to
the Administrative Agent and the Lenders (and one local counsel in each
applicable jurisdiction and, in the event of any actual conflict of interest,
one additional counsel to the affected parties). The agreements in this Section
10.04 shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations. All amounts due under this Section 10.04 shall be paid
promptly following receipt by the Administrative Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion. SECTION 10.05
Indemnification by the Borrowers. The Borrowers shall indemnify and hold
harmless the Administrative Agent, each Lender, the Arrangers, any Receiver and
their respective Affiliates, directors, officers, employees, agents, trustees or
advisors (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs,
which shall be limited to Attorney Costs of one counsel to the Administrative
Agent and Arrangers, one counsel to the other Lenders and one counsel for any
Receiver (and one local counsel in each applicable jurisdiction for each such
group and, in the event of any actual conflict of interest, one additional
counsel to the affected parties)) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, under or from any property or
facility currently or formerly owned or operated by any Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability arising out of the
activities or operations of any Borrower, any Subsidiary or any other Loan
Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, however, that the
Borrowers shall not be obligated for any costs or expenses based on the fees
charged by third parties retained by the Administrative Agent in connection with
more than two appraisals and field examinations per calendar year; provided,
further, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities,



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem209.jpg]
-202- 1024613.07B-CHISR02A - MSW obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct, as
determined by the final, non-appealable judgment of a court of competent
jurisdiction, of such Indemnitee or of any affiliate, director, officer, member,
employee, agent, trustee or advisor of such Indemnitee or (y) a breach of any
obligations under any Loan Document by such Indemnitee or of any affiliate,
director, officer, employee, agent, trustee or advisor of such Indemnitee as
determined by the final, non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to indemnify and hold harmless
set forth in this Section 10.05 may be unenforceable in whole or in part because
they are violative of any applicable law or public policy, the Borrowers shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this Section
10.05 shall be paid within 10 Business Days after written demand therefor. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. SECTION 10.06 Payments Set Aside. To the extent that any
payment by or on behalf of the Borrowers is made to any Agent or any Lender, or
any Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent or such Lender in its
discretion) to be repaid to a trustee, receiver, interim receiver, receiver and
manager, or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) except as provided in Sections 10.30 and
10.34, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by any Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. SECTION 10.07 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem210.jpg]
-203- 1024613.07B-CHISR02A - MSW that no Loan Party party hereto may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) and 10.07(i), (iv) to an SPC in accordance with the
provisions of Section 10.07(h) or (v) pursuant to the terms of the CAM Agreement
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed, it being understood that the
Administrative Borrower shall have the right to withhold its consent if the
Administrative Borrower would be required to obtain the consent of, or make a
filing or registration with, a Governmental Agency) of: (A) the Administrative
Borrower, provided that no consent of the Administrative Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 8.01(a) or, solely with respect to
any Borrower, Section 8.01(f) has occurred and is continuing, any Assignee,
provided further that no consent of the Administrative Borrower shall be
required for any assignment made pursuant to the terms of the CAM Agreement; (B)
the Administrative Agent; (C) each Principal L/C Issuer at the time of such
assignment, provided that no consent of any Principal L/C Issuer shall be
required for an assignment to an Agent or any Affiliate thereof; and (D) each
Swing Line Lender. (ii) Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans or an assignment pursuant to the
CAM Agreement, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or such other date on which such Assignment and Assumption is effective)
shall not be less than and shall be an



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem211.jpg]
-204- 1024613.07B-CHISR02A - MSW integral multiple of a Dollar Amount of
$5,000,000 unless each of the Administrative Borrower and the Administrative
Agent otherwise consents, provided that (1) no such consent of the
Administrative Borrower shall be required if an Event of Default under Section
8.01(a) or, solely with respect to any Borrower, Section 8.01(f) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any; (B) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any Assignment; (C) the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; (D) the Assignee shall comply with Section
3.01(b) and (c) or Section 3.01(l) and (m), as applicable; and (E) the Assignee,
if it shall not be a Lender already party to the CAM Agreement in its capacity
as a Lender hereunder, shall execute and deliver to the Administrative Agent a
joinder to the CAM Agreement in form and substance reasonably satisfactory to
the Administrative Agent. (c) Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 10.07(d), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Revolving Credit Note, the Borrowers (at their expense) shall execute and
deliver a Revolving Credit Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e). (d) The Administrative Agent, acting solely
for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and amounts due under Section 2.03, owing to each Lender pursuant
to the terms hereof from time to time (the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem212.jpg]
-205- 1024613.07B-CHISR02A - MSW “Register”). The entries in the Register shall
be conclusive, absent manifest error, and the Borrowers, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower, any Agent and, with respect to itself, any Lender,
at any reasonable time and from time to time upon reasonable prior notice. (e)
Any Lender may at any time, without the consent of, or notice to, the Borrowers,
any L/C Issuer, any Swing Line Lender or the Administrative Agent, sell
participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender may not sell
participations to any Participant which is not a U.K. Qualifying Lender and
Irish Qualifying Lender, (ii) such Lender’s obligations under this Agreement
shall remain unchanged, (iii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iv) the
Borrowers, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to Section
10.07(f), the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements of Section 3.01(b) and
(c) or Section 3.01(l) and (m), as applicable), 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.10 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an nonfiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of the participation in question for all
purposes of this Agreement notwithstanding any notice to the contrary. (f) If a
Lender assigns, or transfers, or sells any participation in, any or all of its
rights or obligations under a Loan Document and, as a result of circumstances
existing at the date the assignment, transfer or sale occurs, a Loan Party would
be obliged to make a payment to a Lender, Participant or any other person under
Clause 3.01, 3.04 or 3.05, then such person is only entitled to receive such
payment under Clause 3.01, 3.04 or 3.05 to the same extent as the Lender making
such assignment, transfer or sale would have been entitled if the assignment or
transfer had not occurred, unless, in the case of Section 3.01, the relevant
assignment, transfer or



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem213.jpg]
-206- 1024613.07B-CHISR02A - MSW sale of the participation is made with the
Administrative Borrower’s prior written consent (not to be unreasonably withheld
or delayed). (g) Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Revolving Credit Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. (h) Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Administrative Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof. Each party hereto hereby agrees that (i)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrowers under this Agreement (including their obligations under Section
3.01, 3.04 or 3.05), except, in the case of Section 3.01, the increase or change
results from a change in law after the SPC becomes a SPC and the grant was made
with the Borrowers’ prior written consent (not to be unreasonably withheld or
delayed), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Administrative Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non- public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC. (i)
Notwithstanding anything to the contrary contained herein, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Revolving Credit Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Revolving Credit Note, if any, held by
it to the trustee for holders of obligations owed, or securities issued, by such
Fund as security for such obligations or securities; provided that unless and
until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 10.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem214.jpg]
-207- 1024613.07B-CHISR02A - MSW (j) Notwithstanding anything to the contrary
contained herein, any L/C Issuer or Swing Line Lender may, upon thirty (30)
days’ prior notice to the Administrative Borrower and the Lenders, resign as an
L/C Issuer or a Swing Line Lender, respectively; provided that on or prior to
the expiration of such 30-day period with respect to such resignation, the
relevant L/C Issuer or Swing Line Lender shall have identified, in consultation
with the Administrative Borrower, a successor L/C Issuer or Swing Line Lender
willing to accept its appointment as successor L/C Issuer or Swing Line Lender,
as applicable. In the event of any such resignation of an L/C Issuer or a Swing
Line Lender, the Administrative Borrower shall be entitled to appoint from among
the Lenders willing to accept such appointment a successor L/C Issuer or Swing
Line Lender hereunder; provided that no failure by the Administrative Borrower
to appoint any such successor shall affect the resignation of the relevant L/C
Issuer or the Swing Line Lender, as the case may be. If an L/C Issuer resigns as
an L/C Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If a Swing
Line Lender resigns as Swing Line Lender, it shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). SECTION 10.08
Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information, and to not use or disclose such Information,
except that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ respective managers, administrators, directors, officers, employees,
trustees, investment advisors, partners, advisors, agents and other
representatives, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made shall be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (c) to any other party
to this Agreement; (d) subject to an agreement to be bound by provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Administrative Borrower), to any pledgee referred
to in Section 10.07(g), Eligible Assignee of or Participant in, or any
prospective Eligible Assignee or pledgee of or Participant in, any of its rights
or obligations under this Agreement or to any actual or prospective party (or
its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
Company and its obligations, this Agreement or payments hereunder, any rating
agency, or the CUSIP Service Bureau or any similar organization; (e) with the
written consent of the Administrative Borrower; (f) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 10.08 or becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective affiliates on a nonconfidential basis
from a source other than a Loan Party who is not known to such Person to be in
breach of any obligation of confidentiality; (g) to any Governmental Authority,
examiner, self-regulatory authority or other regulatory authority (including the
National Association of Insurance Commissioners or any other similar
organization) regulating or purporting to regulate any Lender; or (h) in
connection with the administration of this Agreement or any other Loan Documents
or the exercise of any remedies



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem215.jpg]
-208- 1024613.07B-CHISR02A - MSW hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder. In addition, the Agents
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from or on
behalf of any Loan Party or its Subsidiaries or any Loan Party’s or its
Subsidiaries’ directors, officers, employees, trustees, investment advisors or
agents, including accountants, legal counsel and other advisors, relating to
Holdings, the Borrowers or any of their subsidiaries or their respective
businesses, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the Closing Date, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to Section 6.01, 6.02 or 6.03 hereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. SECTION 10.09 Treatment
of Information. (a) Certain of the Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that does not contain material non-public information with
respect to any of the Loan Parties or their securities (“Restricting
Information”). Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that may contain Restricting Information. Each Lender acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
the issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Affiliates shall, by making any Communications (including
Restricting Information) available to a Lender, by participating in any
conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its Affiliates be responsible or
liable in any way for any decision a Lender may make to limit or to not limit
its access to Restricting Information. In particular, none of the Administrative
Agent nor any of its Affiliates (i) shall have, and the Administrative Agent, on
behalf of itself and each of its Affiliates, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender has or has not limited its
access to Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material, nonpublic information or such Lender’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender or any of their respective Affiliates
arising out of or relating to the Administrative Agent or any of its Affiliates
providing or not providing Restricting Information to any Lender.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem216.jpg]
-209- 1024613.07B-CHISR02A - MSW (b) Each Lender acknowledges that circumstances
may arise that require it to refer to Communications that might contain
Restricting Information. Accordingly, each Lender agrees that it will nominate
at least one designee to receive Communications (including Restricting
Information) on its behalf and identify such designee (including such designee’s
contact information) on such Lender’s Administrative Questionnaire. Each Lender
agrees to notify the Administrative Agent from time to time of such Lender’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission. (c) Each Lender acknowledges
that Communications delivered hereunder and under the other Loan Documents may
contain Restricting Information and that such Communications are available to
all Lenders generally. Each Lender that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Lenders may have access to Restricting
Information that is not available to such electing Lender. None of the
Administrative Agent nor any Lender with access to Restricting Information shall
have any duty to disclose such Restricting Information to such electing Lender
or to use such Restricting Information on behalf of such electing Lender, and
shall not be liable for the failure to so disclose or use, such Restricting
Information. (d) The provisions of the foregoing clauses of this Section 10.09
are designed to assist the Administrative Agent, the Lenders and the Loan
Parties, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lenders express a desire not to
receive Restricting Information notwithstanding that certain Communications
hereunder or under the other Loan Documents or other information provided to the
Lenders hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Affiliates warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Affiliates warrant or
make any other statement to the effect that an Loan Party’s or Lender’s
adherence to such provisions will be sufficient to ensure compliance by such
Loan Party or Lender with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lenders and
each Loan Party assumes the risks associated therewith. SECTION 10.10 Setoff. In
addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates and each L/C Issuer and its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrowers or any other Loan
Party, any such notice being waived by the Administrative Borrower (on its own
behalf and on behalf of each Loan Party and its Subsidiaries) to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing to, such Lender and its Affiliates or
such L/C Issuer and its Affiliates, as the case may be, to or for the credit or
the account of the respective Foreign Loan Parties and their Restricted
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem217.jpg]
-210- 1024613.07B-CHISR02A - MSW although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender and L/C Issuer agrees promptly to notify
the Administrative Borrower and the Administrative Agent after any such set off
and application made by such Lender or L/C Issuer, as the case may be; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Administrative Agent, each Lender and
each L/C Issuer under this Section 10.10 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender and such L/C Issuer may have. SECTION 10.11 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. SECTION 10.12 Counterparts. This
Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
facsimile or electronic transmission be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by facsimile or
electronic transmission. SECTION 10.13 Integration. This Agreement, together
with the other Loan Documents, comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control. SECTION 10.14 Survival
of Representations and Warranties. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof, and shall continue in full force and
effect as long as any Loan or any other Obligation (other than Obligations that
are not accrued and payable) hereunder shall remain unpaid or unsatisfied or any
Letter of Credit (other than any Letter of Credit that has been Cash
Collateralized or, if satisfactory to the L/C Issuer in its sole discretion, for
which a backstop letter of credit is in place) shall remain outstanding.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem218.jpg]
-211- 1024613.07B-CHISR02A - MSW SECTION 10.15 Severability. If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and the intent of such illegal, invalid or unenforceable
provision shall be followed as closely as legally possible. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. SECTION 10.16 GOVERNING
LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN). (b) ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY (IN THE BOROUGH OF MANHATTAN) OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND THE APPELLATE COURTS
THEREOF, AND EACH PARTY HERETO AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT; PROVIDED THAT ANY AGENT OR THE REQUIRED LENDERS
MAY BRING ACTIONS TO ENFORCE ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN
THE STATE OF NEW YORK IN THE JURISDICTION OF SUCH OTHER GOVERNING LAW, IN WHICH
CASE THE BORROWERS AND GUARANTORS SHALL SUBMIT TO THE JURISDICTION OF A COURT OF
COMPETENT JURISDICTION IN SUCH JURISDICTION. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELEPHONE, FACSIMILE OR
ELECTRONIC TRANSMISSION) IN SECTION 10.02. EACH LOAN PARTY HEREBY IRREVOCABLY
DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION SYSTEM, 111 EIGHTH AVENUE, NEW
YORK, NY 10011 (TELEPHONE:212-590-9330; FACSIMILE: 212-894-8581; EMAIL:
NYTEAM1@WOLTERSKLUWER.COM) (THE “PROCESS AGENT”), IN THE CASE OF ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES AS ITS DESIGNEE, APPOINTEE AND
AGENT TO



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem219.jpg]
-212- 1024613.07B-CHISR02A - MSW RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENT (AND
THE ADMINISTRATIVE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT EVIDENCE
OF ACCEPTANCE BY THE PROCESS AGENT OF SUCH APPOINTMENT). NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. Nothing in
this Agreement shall be deemed to preclude enforcement by any party hereto of
any judgment or order obtained in any forum or jurisdiction. Final judgment
against a party hereto in any action, suit or proceeding shall be conclusive and
may be enforced in any other jurisdiction, including the country in which such
party is domiciled, by suit on the judgment. SECTION 10.17 WAIVER OF RIGHT TO
TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY. SECTION 10.18 Binding Effect. This Agreement shall become
effective when it shall have been executed by the Borrowers, the Foreign
Guarantors party hereto and the Administrative Agent and the Administrative
Agent shall have been notified by each Lender, each Swing Line Lender and L/C
Issuer that each such Lender, Swing Line Lender and L/C Issuer has executed it
and thereafter shall be binding upon and inure to the benefit of each Borrower,
each Foreign Guarantor party hereto, each Agent and each Lender and their
respective successors and assigns. SECTION 10.19 Judgment Currency. If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Borrowers in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem220.jpg]
-213- 1024613.07B-CHISR02A - MSW following receipt by the Administrative Agent
of any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent from
the Borrowers in the Agreement Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Borrowers
(or to any other Person who may be entitled thereto under applicable Law).
SECTION 10.20 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent. The provision of this Section 10.20
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party. SECTION 10.21 USA PATRIOT
Act. Each Lender and the Administrative Agent hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name, address and tax identification number of such
Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent. SECTION 10.22 No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby, each Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that (i) the Revolving Credit Facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
its Affiliates, on the one hand, and the Agents, the Arrangers and the Lenders,
on the other hand, and the Borrowers are capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agents, the Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Agents, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Agent or Lender has
advised or is currently advising any Borrowers or any of their



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem221.jpg]
-214- 1024613.07B-CHISR02A - MSW Affiliates on other matters) and none of the
Agents, Arrangers or the Lenders has any obligation to the Company or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Agents, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrowers and their Affiliates, and
none of the Agents, the Arrangers or the Lenders has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agents, the Arrangers and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate. Each Loan Party party
hereto hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agents, Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty. SECTION
10.23 No Personal Liability. No past, present or future director, officer,
employee, incorporator, member, partner or stockholder of the Borrowers or any
Loan Party or any of their direct or indirect parent companies (other than the
Borrowers and any other Loan Party) shall have any liability for any obligations
of the Borrowers or any other Loan Party under the Loans, the Letters of Credit,
the Guaranty, the Revolving Credit Facility, this Agreement or any other Loan
Document or for any claim based on, in respect of, or by reason of such
obligations or their creation. Each Lender hereby waives and releases all such
liability. SECTION 10.24 Joint and Several Liability. All Loans, upon funding,
shall be deemed to be jointly funded to and received by the Borrowers. Each
Borrower is jointly and severally liable under this Agreement for all
Obligations, regardless of the manner or amount in which proceeds of Loans are
used, allocated, shared or disbursed by or among the Borrowers themselves, or
the manner in which an Agent and/or any Lender accounts for such Loans or other
Credit Extensions on its books and records. Each Borrower shall be liable for
all amounts due to an Agent and/or any Lender from the Borrowers under this
Agreement, regardless of which Borrower actually receives Loans or other Credit
Extensions hereunder or the amount of such Loans and Credit Extensions received
or the manner in which such Agent and/or such Lender accounts for such Loans or
other Credit Extensions on its books and records. Each Borrower’s Obligations
with respect to Loans and other Credit Extensions made to it, and such
Borrower’s Obligations arising as a result of the joint and several liability of
such Borrower hereunder with respect to Loans made to the other Borrowers
hereunder shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of such Borrower. The Borrowers acknowledge and
expressly agree with the Agents and each Lender that the joint and several
liability of each Borrower is required solely as a condition to, and is given
solely as inducement for and in consideration of, credit or accommodations
extended or to be extended under the Loan Documents to any or all of the other
Borrowers and is not required or given as a condition of Credit Extensions to
such Borrower. Each Borrower’s Obligations under this Agreement shall, to the
fullest extent permitted by law, be unconditional irrespective of (i) the
release of any other Borrower pursuant to Section 9.12 or the validity or
enforceability, avoidance, or subordination of the Obligations of any other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of any other Borrower, (ii) the



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem222.jpg]
-215- 1024613.07B-CHISR02A - MSW absence of any attempt to collect the
Obligations from any other Borrower, or any other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance, release, or granting of any indulgence by an Agent
and/or any Lender with respect to any provision of any instrument evidencing the
Obligations of any other Borrower, or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to an Agent and/or
any Lender, (iv) the failure by an Agent and/or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations of any other Borrower, (v) an Agent’s
and/or any Lender’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of an Agent’s and/or any Lender’s claim(s)
for the repayment of the Obligations of any other Borrower under Section 502 of
the Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a guarantor or of any other Borrower.
With respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Loans or other
Credit Extensions made to any of the other Borrowers hereunder, such Borrower
waives, until the Obligations shall have been paid in full and this Agreement
shall have been terminated, any right to enforce any right of subrogation or any
remedy which an Agent and/or any Lender now has or may hereafter have against
any other Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to an Agent and/or any Lender to secure payment of the
Obligations or any other liability of any Borrower to an Agent and/or any
Lender. Upon any Event of Default, the Agents may proceed directly and at once,
without notice, against any Borrower to collect and recover the full amount, or
any portion of the Obligations, without first proceeding against any other
Borrower or any other Person, or against any security or collateral for the
Obligations. Each Borrower consents and agrees that the Agents shall be under no
obligation to marshal any assets in favor of any Borrower or against or in
payment of any or all of the Obligations. Notwithstanding anything to the
contrary in the foregoing, any Person released from its Obligations in
accordance with Section 9.12 shall be simultaneously released from the foregoing
provisions of this Section 10.24. SECTION 10.25 Contribution and Indemnification
Among the Borrowers. Each Borrower is obligated to repay the Obligations as a
joint and several obligor under this Agreement. To the extent that any Borrower
shall, under this Agreement as a joint and several obligor, sell any of its
assets to satisfy or otherwise repay any of the Obligations constituting Loans
made to another Borrower hereunder or other Obligations incurred directly and
primarily by any other Borrower (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers, in an
amount, for each of such other Borrowers, if any, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
Allocable Amount (as defined below) and the denominator of which is the sum of
the Allocable Amounts of all of the Borrowers. As of any date of determination,
the “Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem223.jpg]
-216- 1024613.07B-CHISR02A - MSW Fraudulent Conveyance Act (“UFCA”), (b) leaving
such Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA. All rights and claims of contribution,
indemnification, and reimbursement under this Section shall be subordinate in
right of payment to the prior payment in full of the Obligations. The provisions
of this Section shall, to the extent expressly inconsistent with any provision
in any Loan Document, supersede such inconsistent provision. If any Borrower
discharges the Obligation (or any part of it) pursuant to Section 10.24, the
corresponding claim against the relevant Loan Party shall not pass over (in
particular Sections 774 (Gesetzlicher Forderungsübergang) and 1225 of the German
Civil Code (Forderungsübergang auf den Verpfänder) (if applicable) and any
corresponding provision shall not apply) and no rights and claims of the Secured
Parties under any Loan Document shall pass to any Loan Party by subrogation or
otherwise. SECTION 10.26 Agency of the Administrative Borrower for Each Other
Borrower. Each of the other Borrowers irrevocably appoints the Irish Borrower as
its agent for all purposes relevant to this Agreement (in such capacity, the
“Administrative Borrower”), including the giving and receipt of notices and
execution and delivery of all documents, instruments, and certificates
contemplated herein (including, without limitation, execution and delivery to
the Administrative Agent of Borrowing Base Certificates and Committed Loan
Notices) and all modifications hereto. Any acknowledgment, consent, direction,
certification, or other action which might otherwise be valid or effective only
if given or taken by all or any of the Borrowers or acting singly, shall be
valid and effective if given or taken only by the Administrative Borrower,
whether or not any of the other Borrowers join therein, and the Agents and the
Lenders shall have no duty or obligation to make further inquiry with respect to
the authority of the Administrative Borrower under this Section 10.26; provided
that nothing in this Section 10.26 shall limit the effectiveness of, or the
right of the Agents and the Lenders to rely upon, any notice (including, without
limitation, a Committed Loan Notice), document, instrument, certificate,
acknowledgment, consent, direction, certification or other action delivered by
any Borrower pursuant to this Agreement. For the purposes of this Section, each
of the other Borrowers releases the Irish Borrower from the restrictions imposed
by Section 181 of the German Civil Code (Bürgerliches Gesetzbuch) (restrictions
on self-dealing) and corresponding restrictions set forth in other applicable
jurisdictions. SECTION 10.27 Reinstatement. This Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower, or upon or as a result of the appointment of a receiver, interim
receiver, receiver and manager, intervenor or conservator of, or trustee or
similar officer for, any Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made. SECTION 10.28 Express
Waivers by Borrowers in Respect of Cross Guaranties and Cross Collateralization.
Each Borrower agrees as follows:



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem224.jpg]
-217- 1024613.07B-CHISR02A - MSW (a) Each Borrower hereby waives: (i) notice of
acceptance of this Agreement; (ii) notice of the making of any Loans, the
issuance of any Letter of Credit or any other financial accommodations made or
extended under the Loan Documents or the creation or existence of any
Obligations; (iii) notice of the amount of the Obligations, subject, however, to
such Borrower’s right to make inquiry of the Administrative Agent to ascertain
the amount of the Obligations at any reasonable time; (iv) notice of any adverse
change in the financial condition of any other Borrower or of any other fact
that might increase such Borrower’s risk with respect to such other Borrower
under the Loan Documents; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any promissory notes or other instruments
among the Loan Documents; and (vii) all other notices (except if such notice is
specifically required to be given to such Borrower hereunder or under any of the
other Loan Documents to which such Borrower is a party) and demands to which
such Borrower might otherwise be entitled; (b) Each Borrower hereby waives the
right by statute or otherwise to require an Agent or any Lender to institute
suit against any other Borrower or to exhaust any rights and remedies which an
Agent or any Lender has or may have against any other Borrower. Each Borrower
further waives any defense arising by reason of any disability or other defense
of any other Borrower (other than the defense of payment in full) or by reason
of the cessation from any cause whatsoever of the liability of any such Borrower
in respect thereof. (c) Each Borrower hereby waives and agrees not to assert
against any Agent, any Lender or any L/C Issuer: (i) any defense (legal or
equitable) other than a defense of payment, set-off, counterclaim, or claim
which such Borrower may now or at any time hereafter have against any other
Borrower or any other party liable under the Loan Documents; (ii) any defense,
set-off, counterclaim, or claim of any kind or nature available to any other
Borrower (other than a defense of payment) against any Agent, any Lender or any
L/C Issuer, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor; (iii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by any Agent, any Lender or any L/C
Issuer under any applicable law; (iv) the benefit of any statute of limitations
affecting any other Borrower’s liability hereunder; (d) Each Borrower consents
and agrees that, without notice to or by such Borrower and without affecting or
impairing the obligations of such Borrower hereunder, the Agents may (subject to
any requirement for consent of any of the Lenders to the extent required by this
Agreement), by action or inaction: (i) compromise, settle, extend the duration
or the time for the payment of, or discharge the performance of, or may refuse
to or otherwise not enforce the Issuer Documents; (ii) release all or any one or
more parties to any one or more of the Issuer Documents or grant other
indulgences to any other Borrower in respect thereof; (iii) amend or modify in
any manner and at any time (or from time to time) any of the Issuer Documents;
or (iv) release or substitute any Person liable for payment of the Obligations,
or enforce, exchange, release, or waive any security for the Obligations;



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem225.jpg]
-218- 1024613.07B-CHISR02A - MSW (e) Each Borrower represents and warrants to
the Agents and the Lenders that such Borrower is currently informed of the
financial condition of all other Borrowers and all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations. Each Borrower further represents and warrants that such Borrower
has read and understands the terms and conditions of the Loan Documents. Each
Borrower agrees that neither the Agents, any Lender nor any L/C Issuer has any
responsibility to inform any Borrower of the financial condition of any other
Borrower or of any other circumstances which bear upon the risk of nonpayment or
nonperformance of the Obligations. SECTION 10.29 Special Provisions Relating to
Certain Currencies. (a) All funds to be made available to Administrative Agent
pursuant to this Agreement in Euros or Sterling shall be made available to
Administrative Agent in immediately available, freely transferable, cleared
funds to such account with such bank in such principal financial center in such
Participating Member State (or London) as Administrative Agent shall from time
to time nominate for this purpose. (b) In relation to the payment of any amount
denominated in Euros or Sterling, Administrative Agent shall not be liable to
any Loan Party or any of the Lenders for any delay, or the consequences of any
delay, in the crediting to any account of any amount required by this Agreement
to be paid by Administrative Agent if Administrative Agent shall have taken all
relevant and necessary steps to achieve, on the date required by this Agreement,
the payment of such amount in immediately available, freely transferable,
cleared funds (in Euros or Sterling) to the account with the bank in the
principal financial center in the Participating Member State which the
Administrative Borrower or, as the case may be, any Lender shall have specified
for such purpose. In this Section 10.29(b), “all relevant steps” means all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as Administrative Agent may
from time to time determine for the purpose of clearing or settling payments of
Euros or Sterling. Furthermore, and without limiting the foregoing,
Administrative Agent shall not be liable to any Loan Party or any of the Lenders
with respect to the foregoing matters except to the extent resulting from (x)
its own gross negligence, bad faith or willful misconduct, as determined by the
final, non- appealable judgment of a court of competent jurisdiction (or
pursuant to a binding arbitration award or as otherwise agreed in writing by the
affected parties), or (y) a breach of any obligations under any Loan Document by
the Administrative Agent or of any affiliate, director, officer, employee,
agent, trustee or advisor of the Administrative Agent as determined by the
final, non-appealable judgment of a court of competent jurisdiction (or pursuant
to a binding arbitration award or as otherwise agreed in writing by the affected
parties). SECTION 10.30 Abstract Acknowledgment of Indebtedness and Joint
Creditorship. (a) Notwithstanding any other provision of this Agreement, each
Borrower hereby irrevocably and unconditionally agrees and (and to the extent
necessary,



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem226.jpg]
-219- 1024613.07B-CHISR02A - MSW covenants in advance) with the Administrative
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Administrative Agent as creditor in its
own right and not as a representative of the other Secured Parties, sums equal
to, and in the currency of, each amount payable by such Borrower to each of the
Secured Parties under each of the Loan Documents relating to any Obligations, as
and when that amount falls due for payment under the relevant Loan Document or
would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps to preserve its entitlement to be paid
that amount. (b) Each Borrower undertakes to pay to the Administrative Agent
upon first written demand the amount payable by such Borrower to each of the
Secured Parties under each of the Loan Documents as such amount has become due
and payable. (c) The Administrative Agent has the independent right to demand
and receive full or partial payment of the amounts payable by each Borrower
under this Section 10.30, irrespective of any discharge of such Borrower’s
obligation to pay those amounts to the other Secured Parties resulting from
failure by them to take appropriate steps to preserve their entitlement to be
paid those amounts. (d) Any amount due and payable by a Borrower to the
Administrative Agent under this Section 10.30 shall be decreased to the extent
that the other Secured Parties have received (and are able to retain) payment in
full of the corresponding amount under the other provisions of the Loan
Documents and any amount due and payable by a Borrower to the other Secured
Parties under those provisions shall be decreased to the extent that the
Administrative Agent has received (and is able to retain) payment in full of the
corresponding amount under this Section 10.30; provided that no Borrower may
consider its obligations towards a Secured Party to be so discharged by virtue
of any set- off, counterclaim or similar defense that it may invoke vis-à-vis
the Administrative Agent. (e) The rights of the Secured Parties (other than the
Administrative Agent) to receive payment of amounts payable by each Borrower
under the Loan Documents are several and are separate and independent from, and
without prejudice to, the rights of the Administrative Agent to receive payment
under this Section 10.30. (f) In addition, but without prejudice to the
foregoing, the Administrative Agent shall be the joint creditor (together with
the relevant Secured Parties) of all obligations of each Borrower towards each
of the Secured Parties under the Loan Documents. (g) Without limiting or
affecting the Administrative Agent’s rights against any Borrower (whether under
this Agreement or any other Loan Document), each Borrower acknowledges that (i)
nothing in the Agreement or any Loan Document shall impose any obligation of the
Administrative Agent (other than in its capacity as a Lender) to advance any sum
to any Borrower and (ii) for the purpose of any vote taken under any



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem227.jpg]
-220- 1024613.07B-CHISR02A - MSW Loan Document, the Administrative Agent shall
not be regarded as having any participation or commitment other than those which
it has in its capacity as a Lender. (h) Without limiting the generality of any
provision of this Agreement, this Section 10.30 shall be binding on the
successors and assigns of each Borrower. (i) Each Secured Party agrees and
acknowledges the existence of the terms of the abstract acknowledgment of
indebtedness (abstraktes Schuldversprechen) contained in this Section 10.30.
SECTION 10.31 Special Appointment of Administrative Agent for German Security.
For the purposes of any collateral that is governed by German law (the “German
Security”), the following additional provisions shall apply, in addition to the
provisions otherwise set out hereunder: (a) Each Secured Party that is or will
become party to this Agreement appoints the Administrative Agent as its agent
and attorney (Stellvertreter) under or in connection with any German Security
Agreement. The Administrative Agent accepts its appointment. Without limiting
any other authorization granted hereunder or under any other provision set out
in any Loan Document or otherwise, the Administrative Agent shall in particular
be entitled to enter into any German law governed pledge agreement in its own
name as well as in the name of each Secured Party. For such purposes, each of
the other Secured Parties releases the Administrative Agent from the
restrictions imposed by Section 181 of the German Civil Code (Bürgerliches
Gesetzbuch) (restrictions on self- dealing) and any corresponding restriction
set forth in other applicable jurisdictions, in each case, to the extent legally
possible. Each Secured Party which is barred by its constitutional documents or
by-laws from granting such relief shall notify the Administrative Agent
accordingly. (b) With respect to German Security, the Administrative Agent shall
in case of German Security which is assigned or transferred as security
(Sicherungsübereignung) or otherwise transferred under a non-accessory security
right (nichtakzessorische Sicherheit) to it, hold, administer and, as the case
may be, enforce the release such German Security in its own name, but for the
account of the Secured Parties. (c) In the case of German Security constituted
by accessory security interest (akzessorische Sicherheit) created by way of
pledge or other accessory instruments, the Administrative Agent shall hold (with
regard to its own rights under the Section 10.30), administer and, as the case
may be, enforce the release of such German Security in its own name on the basis
of the abstract acknowledgment of indebtedness pursuant to Section 10.30, and,
subject to the exercise of the authority conferred to pursuant to (a) above, on
behalf of the Secured Parties. (d) Each Secured Party hereby authorizes and
instructs the Administrative Agent (with the right of sub delegation) to enter
into any documents evidencing German Security and to make and accept all
declarations and take all actions as it considers necessary or useful in
connection with any German Security on behalf of the Secured



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem228.jpg]
-221- 1024613.07B-CHISR02A - MSW Parties (other than the Administrative Agent).
The Administrative Agent shall further be entitled to rescind, release, amend
and/or execute new and different documents securing the German Security. (e)
Each Secured Party (other than the Administrative Agent) authorizes the
Administrative Agent (whether or not by or through employees or agents) (i) to
exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Administrative Agent under the Loan Documents
relating the German Security together with such powers and discretions as are
reasonably incidental thereto; and (ii) to take such action on its behalf as may
from time to time be authorized under or in accordance with the Loan Documents
relating to the German Security. (f) The Secured Parties and the Administrative
Agent agree that all rights and claims constituted by the abstract
acknowledgment of indebtedness pursuant to this Section 10.31 and all proceeds
held by the Administrative Agent pursuant to or in connection with such abstract
acknowledgment of indebtedness are held by the Administrative Agent with effect
from the date of such abstract acknowledgment of indebtedness in trust for the
Secured Parties and will be administered in accordance with the Loan Documents
relating to any Obligations. The Secured Parties and the Administrative Agent
agree further that the respective Foreign Loan Party’s obligations under such
abstract acknowledgment of indebtedness shall not increase the total amount of
the Obligations (as defined in the respective agreement governing German
Security) and shall not result in any additional liability of any of the Foreign
Loan Party or otherwise prejudice the rights of any of the Foreign Loan Parties.
Accordingly, payment of the obligations under such abstract acknowledgment of
indebtedness shall, to the same extent, discharge the corresponding Obligations
and vice versa. (g) Each Secured Party hereby ratifies and approves all acts and
declarations previously done by the Administrative Agent on such Secured Party’s
behalf (including, for the avoidance of doubt the declarations made by the
Administrative Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party as future pledgee or otherwise).
SECTION 10.32 German Limitation Language. (a) Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, if and to the extent that
any managing director (Geschäftsführer) of a German Security Provider (or, in
case of a GmbH & Co. KG, of its general partner) demonstrates in writing to the
Administrative Agent by way of providing a certificate accompanied with
background information satisfactory to the Administrative Agent acting
reasonably that payment under a Cross- and Upstream Liability Obligation were to
cause personal liability of such managing director based on mandatory
restrictions imposed by German law relating to up-stream and cross-stream
guarantees and/or collateral and/or payment, the Administrative Agent shall only
be entitled to demand payment under the Cross- and Upstream Liability Obligation
from the relevant German Security Provider up to the amount at which no such
personal liability (as demonstrated



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem229.jpg]
-222- 1024613.07B-CHISR02A - MSW by the managing director) would occur. In the
event that the Administrative Agent is so restricted in demanding payment
pursuant to this section, the relevant German Security Provider shall take all
reasonable measures to mitigate the effect of such limitation and inform the
Administrative Agent of any such measures accordingly. The German Security
Provider shall at any time, upon the Administrative Agent’s reasonable request,
provide the Administrative Agent with further and updated evidence showing
whether and to which extent its financial condition has improved. The
Administrative Agent shall at all times remain entitled acting reasonably to
make further demands under the Cross- and Upstream Liability Obligation as and
when the financial condition of the relevant German Security Provider improves.
The Lenders hereby authorize the Administrative Agent to rely on the information
provided by the relevant German Security Provider. (b) Any evidence relating to
financial information delivered by the relevant German Security Provider in
connection with (a) above shall be prepared in accordance with the provisions of
the German Commercial Code (Handelsgesetzbuch, “HGB”) consistently applied by
the relevant German Security Provider (or in case of a GmbH & Co. KG, by its
general partner) in preparing its unconsolidated balance sheets
(Jahresabschluss) according to Section 42 of the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung),
Sections 242, 264 HGB in the previous years, save that (i) loans provided to the
relevant German Security Provider by the Parent or any of its Subsidiaries shall
be disregarded, if and to the extent that such loans are subordinated or are
considered subordinated by law or by contract at least to the rank pursuant to
section 39 (1) No. 5 InsO and (ii) loans or other contractual liabilities
incurred by the relevant German Security Provider in breach of this Agreement or
any other Loan Document shall not be taken into account as liabilities. (c)
Definitions: (i) “German Security Provider” means any Loan Party incorporated
under German Law in the legal form of a limited liability company (Gesellschaft
mit beschränkter Haftung) or a limited partnership with a limited liability
company as its general partner (“GmbH & Co. KG”). (ii) “Cross- and Upstream
Liability Obligations” means any guarantee and indemnity or joint and several
liability which secures any obligations owed by any other Loan Party who is an
affiliated company (verbundenes Unternehmen) within the meaning of Section 15
German Stock Corporation Act (Aktiengesetz) (in each case other than a direct or
indirect Subsidiary of such German Security Provider). For the avoidance of
doubt, any guarantee and indemnity or joint and several liability which secures
any obligations owed in respect of (x) loans to the extent they are on-lent to
the relevant German Security Provider or any of its direct or indirect
Subsidiaries and such amount is not repaid or (y) bank guarantees, letters of
credit or any other financial or monetary instrument issued for the benefit of
any of the creditors of the relevant German Security Provider or any of its
direct or indirect Subsidiaries shall not constitute Cross- and Upstream
Liability Obligations.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem230.jpg]
-223- 1024613.07B-CHISR02A - MSW SECTION 10.33 One Obligation. The Loans and
other Borrower Obligations shall constitute one general obligation of the
Borrowers and (unless otherwise expressly provided in any Loan Document) shall
be secured by Administrative Agent’s Lien upon all Collateral of the Borrowers;
provided, however, that each Agent and each other Secured Party shall be deemed
to be a creditor of, and the holder of a separate claim against, each Borrower
to the extent of any Borrower Obligations jointly or severally owed by such
Borrower. SECTION 10.34 Parallel Debt. (a) For purposes of this Section 10.34,
(i) the term “Corresponding Debt” shall mean all Obligations, to the extent
concerning an obligation to pay a sum of money, which any Loan Party owes to any
Secured Party under the Loan Documents and (ii) the term “Parallel Debt” shall
mean any amount which a Loan Party owes to the Administrative Agent under this
Section 10.34. (b) Each Loan Party irrevocably and unconditionally undertakes to
pay to the Administrative Agent amounts equal to, and in the currency or
currencies of, its Corresponding Debt. (c) The Parallel Debt of each Loan Party
(i) shall become due and payable at the same time as its Corresponding Debt and
(ii) is independent and separate from, and without prejudice to, its
Corresponding Debt. (d) For purposes of this Section 10.34, the Administrative
Agent: (i) is the sole, independent and separate creditor of each Parallel Debt,
(ii) acts in its own name and not as agent, representative or trustee of the
Secured Parties and its claims in respect of each Parallel Debt shall not be
held in trust and (iii) shall have the independent and separate right to demand
payment of each Parallel Debt in its own name (including, without limitation,
through any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in any kind of insolvency proceeding). (e) The
Parallel Debt of a Loan Party shall be (i) decreased to the extent that its
Corresponding Debt has been decreased in accordance with this Agreement, and
(ii) increased to the extent that its Corresponding Debt has been increased in
accordance with this Agreement, and the Corresponding Debt of a Loan Party shall
be (i) decreased to the extent that its Parallel Debt has been irrevocably and
unconditionally paid or discharged, and (ii) increased to the extent that its
Parallel Debt has increased, in each case provided that the Parallel Debt of a
Loan Party shall never exceed its Corresponding Debt. (f) This Section 10.34
applies for the purpose of determining the secured obligations under the Dutch
Security Agreements. (g) This Section 10.34 shall, without prejudice to Section
10.16, be governed by Dutch Law. SECTION 10.35 Defaulting Lender.



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem231.jpg]
-224- 1024613.07B-CHISR02A - MSW (a) Reallocation. Notwithstanding anything to
the contrary herein, if a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding Letter of Credit participation pursuant to Section 2.03 and Swing
Line Loan participation pursuant to Section 2.04 of such Defaulting Lender: (i)
the Letter of Credit participation pursuant to Section 2.03 and the Swing Line
Loan participation pursuant to Section 2.04, in each case, of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments of such Class; provided that (a) the Outstanding
Amount of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations of such Class (with the aggregate amount of such Lenders’ risk
participations and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender) may not in any event exceed the Revolving
Credit Commitment of such Class of such Non-Defaulting Lender as in effect at
the time of such reallocation and (b) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrowers, the Administrative Agent, the L/C Issuers, the
applicable Swing Line Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;
and (ii) to the extent that any portion (the “unreallocated portion”) of any
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03 and
Swing Line Loan participation pursuant to Section 2.04 cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
applicable Borrowers will, not later than two Business Days after demand by the
Administrative Agent (at the direction of the relevant L/C Issuer and/or the
relevant Swing Line Lender, as the case may be), (1) Cash Collateralize the
obligations of such Borrower to the relevant L/C Issuer in respect of such
Letter of Credit participation pursuant to Section 2.03, in an amount equal to
the aggregate amount of the unreallocated portion of such Letter of Credit
participation pursuant to Section 2.03, or (2) in the case of such Swing Line
Loan participation pursuant to Section 2.04, prepay and/or Cash Collateralize in
full the unreallocated portion thereof, or (3) make other arrangements
satisfactory to the Administrative Agent, and to the relevant L/C Issuer and the
Swing Line Lender, as the case may be, in their sole discretion to protect them
against the risk of non- payment by such Defaulting Lender. (b) Fees. Anything
herein to the contrary notwithstanding, during such period as a Lender is a
Defaulting Lender, such Defaulting Lender will not be entitled to any fees
accruing during such period pursuant to Section 2.03(i) (without prejudice to
the rights of the Lenders other than Defaulting Lenders in respect of such
fees); provided that in the case of any such Defaulting Lender that was or is a
Lender (x) to the extent that a portion of the Letter of Credit participation
pursuant to Section 2.03 and Swing Line



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem232.jpg]
-225- 1024613.07B-CHISR02A - MSW Loan participation pursuant to Section 2.04 of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 10.35(a), such fees under Section 2.03(i) that would have accrued for
the benefit of such Defaulting Lender will instead accrue for the benefit of and
be payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Commitments, and (y) to the extent any portion of such Letter of
Credit participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the relevant L/C Issuer and the Swing Line
Lender, as applicable, as their interests appear. (c) Cure. If the
Administrative Borrower, the Administrative Agent, the L/C Issuers and any Swing
Line Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon (as of the
effective date specified in such notice and subject to any conditions set forth
therein), such Lender will, to the extent applicable, purchase such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the total Revolving
Credit Commitments, Revolving Credit Loans, Letter of Credit participations
pursuant to Section 2.03 and Swing Line Loan participations pursuant to Section
2.04 of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender (and such Commitments and Loans of
each Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of any Borrower while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non- Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem233.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem234.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem235.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem236.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem237.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem238.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem239.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem240.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem241.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem242.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem243.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem244.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem245.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem246.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem247.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem248.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem249.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem250.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem251.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem252.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem253.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem254.jpg]




--------------------------------------------------------------------------------



 
[ex102foreigncreditagreem255.jpg]




--------------------------------------------------------------------------------



 